is

MINSITRY OF ENVIRONMENT

Public Disclosure Authorized

Public Disclosure Authorized

ENVIRONMENTAL AND
SOCIAL MANAGEMENT

Public Disclosure A\

FRAMEWORK

ACCELERATING RENEWABLE ENERGY INTEGRATION AND SUSTAINABLE ENERGY
(ARISE) PROJECT (P1/2788)

TABLE OF CONTENTS

LIST OF FIGURES AND TABLES ...............:eeeeeeeeeeeeeeeeeeeeeeeeeeeteeeteteeeeneeteeeeeteeeeneseseneeeneees IV
LIST OF ABBREVIATIONG.............::eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeteeenenetetneneneseseneneseneseneeeneees vl
EXECUTIVE SUMMARY ..........:.eeeeeeeeeeeeeeeeeeteeeeeeeeeeeeeteeeeeeeeeeeeeeeeteeeeeeeeeeeeeeeeeteeeeeneneeees vil

1 CHAPTER 1: INTRODUCTION ACCELERATING RENEWABLE ENERGY INTEGRATION AND
SUSTAINABLE ENERGY ..

1.1 PROJECT DESCRIPTION
1.2 OBJECTIVE OF ENVIRONMENTAL AND SOCIAL MANAGEMENT FRAMEWORK (ESMF)

2 CHAPTER 2: INTRODUCTION TO PREVAILING ENVIRONMENTAL CONDITIONS IN PROJECT AREA
15

2.1 INTRODUCTION weed
2.2 GEOGRAPHY AND GEOLOGY . weed
2.3 GENERAL CLIMATIC CONDITIONS. 217

21
23
125
+28

+33

2.4
2.5
2.6 POPULATION AND HOUSING CONDITIONS COMMON TO ALL ATOLLS .
2.7 POTENTIAL PROJECT SITES
2.8 THE ENERGY SECTOR

3 CHAPTER 3: ENVIRONMENTAL, ENERGY AND SOCIAL LEGISLATION, REGULATORY AND
INSTITUTIONAL FRAMEWORK IN THE REPUBLIC OF MALDIVES............scccssseseseeereneseseeeneeeeers 35

3.1 ENVIRONMENTAL POLICIES AND LEGISLATION
3.2 ENERGY POLICIES AND LEGISLATION
3.3 SOCIAL POLICIES AND LEGISLATION

4 CHAPTER 4: OVERVIEW OF THE WORLD BANK’S ENVIRONMENTAL AND SOCIAL FRAMEWORK,
RELEVANT ENVIRONMENTAL STANDARDS AND THE IFC PERFORMANCE STANDARDS...........+0++ 55

41 ENVIRONMENTAL AND SOCIAL FRAMEWORK .
4.2 IFC PERFORMANCE STANDARDS...
4.3 Wor Lb BANK’s EHS GUIDELINES.
4.4 GAPS BETWEEN WORLD BANK REQUIREMENTS AND NATIONAL REQUIREMENTS ......s0scseseeeeeeeeceeeueeeeee 62

5 CHAPTER 5: ASSESSMENT OF ENVIRONMENTAL AND SOCIAL RISKS AND IMPACTS AND
MITIGATION MEASURES .. 66

5.1 ENVIRONMENTAL AND SOCIAL RISK CLASSIFICATION AS PER THE WORLD BANKS ESF .
5.2 ASSESSMENT OF IFC’ PERFORMANCE STANDARDS ITS APPLICATION FOR COMPONENT 1 +70
5.3 AN OVERVIEW OF POTENTIAL ENVIRONMENTAL AND SOCIAL IMPACTS ASSOCIATED WITH THE PROPOSED ARISE

OPERATION o71
5.4 PRE-CONSTRUCTION AND CONSTRUCTION STAGES
5.5 INDICATIVE MITIGATION MEASURES .......0cceccecceccecceceeceeeeeceecueceecueceeeueceesueceeeueeeeeuseeeeues

6 CHAPTER 6: PROCEDURES FOR ENVIRONMENTAL AND SOCIAL MANAGEMENT DURING
PROJECT IMPLEMENTATION .. 80

6.1 ENVIRONMENTAL AND SOCIAL PROCESSING STEPS
6.2 ENVIRONMENTAL AND SOCIAL SCREENING ......
6.3 ENVIRONMENTAL AND SOCIAL SAFEGUARD ASSESSMENTS .
6.4 PROCEDURES TO BE FOLLOWED FOR ALL PROJECT INTERVENTIONS UNDER COMPONENT 1.
6.5 MANAGEMENT OF PROJECT INTERVENTIONS UNDER COMPONENT 2 AND 3
6.6 MANAGEMENT OF PROJECT INTERVENTIONS UNDER COMPONENT 4
6.7 PROCEDURE FOR MANAGEMENT OF PHYSICAL CULTURAL RESOURCES - PROTECTION AND CHANCE FIND
PROCEDURES ..
6.8 PROCEDURE FOR SECURING ROOF AND SPACE LEASE AGREEMENTS .
6.9
6.10
6.11 CLEARANCE PROCEDURES WITH THE WORLD BANt
6.12 ENVIRONMENT AND SOCIAL ISSUES IN BID DOCUMENTS
6.13 COMPLIANCE MONITORING AND REPORTING

7 GRIEVANCE REDRESS MECHANISM, MONITORING AND INFORMATION DISCLOSURE ...

7.1 GRIEVANCE REDRESSAL MECHANISM
7.2 ENVIRONMENTAL AND SOCIAL MONITORING DURING CONSTRUCTION .
7.3 INFORMATION DISCLOSURE...

8 CHAPTER 8: INSTITUTIONAL ARRANGEMENTS FOR IMPLEMENTATION OF THE PROJECT....

8.1 OVERALL PROJECT INSTITUTIONAL ARRANGEMENTS ......csscccesccesssceeseecesseesssseeeseeeeeseesssseeeeeee 94
8.2 SEQUENCE AND ACTION PLAN OF ENVIRONMENTAL AND SOCIAL (E& S) DUE DILIGENCE INSTRUMENTS FOR

SUBPROJECTS TO BE FINANCED UNDER THE PROJECT.
8.3 ESF TRAINING.......cseeceeeeeeeeeeeeee

8.4 ROUGH CosT ESTIMATES OF SAFEGUARDS INSTRUMENTS . 98
ANNEX 1: PROTECTED AREAS IN THE MALDIVES .........ssseccecceessseceeeensseeeseaeseseeeneneseseeeees 101
ANNEX 2: EPA EIA SCREENING FORM AND TRANSLATED VERSION.........ssseccrsseseseeereeeseserenes 106
ANNEX 3: ENVIRONMENTAL AND SOCIAL SCREENING CHECKLIST..........sscccssseseseeeseeeseserenee 109

ANNEX 4: GUIDANCE NOTE: ENVIRONMENTAL AND SOCIAL STANDARDS TO BE FOLLOWED DURING
+118

THE IMPLEMENTATION OF FLOATING SOLAR PV SUBPROJECTS IN THE MALDIVES .

ANNEX 5: STANDARD GUIDANCE ON SAFETY CONSIDERATIONS TO BE INCLUDED IN THE
IMPLEMENTATION OF BATTERY ENERGY STORAGE SYSTEM (BESS) SUBPROJECTS AS PER
INTERNATIONAL BEST PRACTICE.

ANNEX 6: ENVIRONMENTAL AND SOCIAL CLEARANCE PROCEDURE WITH THE EPA ...........++ 129
ANNEX 7: TYPICAL STRUCTURE OF AN ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT . 130

ANNEX 8: GENERIC TERMS OF REFERENCE FOR ENVIRONMENTAL AND SOCIAL ASSESSMENT FOR
SOLAR PV INSTALLATION PROJECTS........ssssessecceessseceecsnesceeseneseseesseneseseessaaeseseeeseaeees 132

ANNEX 9: SAMPLE LEASE AGREEMENT ..

ANNEX 10: GENERIC ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP) FOR
MANAGEMENT OF ENVIRONMENTAL AND SOCIAL IMPACTS DURING THE
CONSTRUCTION/INSTALLATION OF SOLAR PV AND BESS SYSTEMS AND GRID INFRASTRUCTURE 175

ANNEX 11: ENVIRONMENTAL AND SOCIAL MANAGEMENT IN CONSTRUCTION SITES............0006 185
ANNEX 12: GUIDELINES FOR OCCUPATIONAL HEALTH AND SAFETY MANAGEMENT OF WORKERS,
COMMUNITIES AND VISITORS DURING CONSTRUCTION WORKS ..........scccssseseseeeseneseseeeeeeeees 188
ANNEX 13: OCCUPATIONAL HEALTH AND SAFETY PLAN FOR SOLAR PV INSTALLATION AND BESS
SUBPROJECTS AND GRID UPGRADATION WORKG..........ccccssssseceeeeeseseeeseneseseesseneseseesseneees 190
ANNEX 14: MINIMAL PROVISIONS TO BE INCLUDED IN CONTRACT DOCUMENTS...........se0eeee00 193

ANNEX 15: SPECIAL MONITORING CHECKLIST FOR ENSURING SAFE CONDITIONS FOR WORKERS
AND PUBLIC. +195

ANNEX 16: FORMAT FOR ENVIRONMENTAL AND SOCIAL MANAGEMENT AND MONITORING PLAN

ANNEX 17: GENERIC MONITORING PLAN FOR ENVIRONMENTAL AND SOCIAL PARAMETERS FOR

CONSTRUCTION PHASE OF SUBPROJECTS.........cccssssecceeceeesseseeeaseseeeseneseseesseneseseesnaaeees 199
ANNEX 18: TERMS OF REFERENCE FOR RECRUITMENT OF CONTRACTOR ENVIRONMENTAL

SAFEGUARD OFFICER ........ssseescecsessseseeeenaeseseceenasseeceeaeeeseseesseaeseesseneseseessaaeseseeeeeneees 203
ANEEX 19: TERMS OF REFERENCE FOR FLOATING SOLAR FEASIBILITY ..........seseseeesesesereeeees 204
ANNEX 20: ENVIRONMENTAL SAFEGUARDS PREPARATORY TASKS TRACKING SHEET..........++++ 208

ANNEX 21: GENERIC SESSION PLAN FOR PROJECT IMPLEMENTATION AGENCY STAFF TRAINING ON
ESMF AND ENVIRONMENTAL AND SOCIAL INSTRUMENT IMPLEMENTATION, MONITORING AND
REPORTING.........csssseseceseesssecccsnascssceeanaeseseeeaeaeseeceeeaaeseeeseneseseeesaneseseesenaeeeseeeeeeeees 209

ANNEX 22: EXAMPLE OF STANDARD DISCLOSURE ADVERTISEMENT FOR ENVIRONMENTAL AND

SOCIAL INSTRUMENTS. +211
ANNEX 23: ENVIRONMENTAL SCREENING DOCUMENT FOR SELECTED SITES IN ADDU ............. 211
ANNEX 24: MEMORANDUM OF UNDERSTAND WITH SPACE/ROOF OWNERG...........scccseseseeerenee 230
ANNEX 25: MINUTES OF CONSULTATION MEETING..........scccccssssseceeeenesseecseneseseeeseneseseeeees 239
ANNEX 26: GRIEVANCE REDRESS MECHANISM ........cccsssseeseceeeseeseseeesesceeseneseseeesaneseseeeaes 248

ANNEX 27: GENDER ACTION PLAN ........ssscccceesssesceesnassescsenesesecessneeeseeeseneseseeeeeaesesesenee 259
LIST OF FIGURES AND TABLES

Figure 1 Profile of an Atoll and Lagoon...

Figure 2 Rainfall Patterns in the Maldives ..............ccsseecsseecneeeneeeeeeeeueeeeaeeeeeeeueeeeeeeeeeeeuee 18
Figure 3 Rainfall distribution over Maldives .............csceeeseceeseeeueeeeneeeueeeeaeeeeeeseueeeeeeeeeneeeuee 18
Figure 4 Windrose Diagram based on Data from Hulhule (data from 2002 to 2017)............csseeeeee 19
Figure 5 Average maximum and minimum temperature by Month ............:csseeesseeeneeeeeeeeeneeeuee 20

Figure 6 Average Sunshine by month

Figure 7 The average daily shortwave solar energy reaching the ground per square meter (orange

line), with 25th to 75th and 10th to 90th percentile bands .............cseeeeseeeseeeeseceueeeeeeeeeneseuee 21
Figure 8 Astronomical tidal variation in the Maldives ..............ccsseecsseeeneeeneeeeneeeueeeeeeeeeeeeuee 22
Figure 9 Eydhigali Kilhi Protected Area ............ccsseeesseccneceeueeeeeeeeeeeueeeeaeceeaeeeueeeeeneeeneeeaee 29
Figure 10 Bandaara Kilhi Protected Area............ceseecseeccsececneeeueceeeseueeeeaeceeueseueeeeeeeeeneseuee 30
Figure 11 Wetland Area in Maahutaa ..............ccccseeeseecceceeeeeeeeeeeueeeueeeeaeeeeaeeeueeeeeeeeeneeeuee 30
Figure 12 Proposed Solar Installation site Eydhafushi ..............:csccccseeeeeeeeneeeeeeeeueeeeeeeeeneeeuee 31
Figure 13 The narrow streets Of HinmavarU............cceseeccseceeseeeneeceeeeueeeeaeceeeeeueeeeaeeeeeeeuee 32
Figure 14 Wetland area of Kulhudhuhfushi ................ccccseeeeseeenseeeneeeueeeeeeeeeueeeueeeeeeeeeaeeeuee 32
Figure 15 Renewable Energy Installation Trend..............cssccsseeenseceseeeueeeeeeeeeeeeueeeeeeeeeneeeuee 33
Figure 16 Fuel import Trend............ccsseccsseccseceeneeeeeeeeueceeeeeueeceaeceaueceueeceaeeeueeeeeneeeneeeuee 34
Figure 17 Consultation undertaken regarding ARISE, ESMF, SEP and LMP...............sseseeseeeeneeenee 88
Table 1 Distribution of islands by administrative atolls .............ccceseceeseeeeseeeeeeeneeeeeeeeeueeeneeee 17
Table 2 Summary of general wind conditions in Malé region ............:cccseeeeeeeeeeeeeeeceeneeeeeeeeeeee 19
Table 3 Summary of Wave Conditions in Male Region .............csseeesseeeneeeeeeeeueceneeeeeneeeueeeneeee 23
Table 4 Total population by SCX ...........cececeeeeeeneeeeeeceseeeeueeeeeeeeaueeeueeeeeeeeaeeeeeeeeeneeeueeeneees 25
Table 5 Total Maldivian Population by categories, 1985-2014 .........ceeeeeeesseeeseeeneeeeeneeeueeeneeee 26
Table 6 Total Households by type of housing, by locality, 2014 ...........cceeeeeeeeseceneeeeeeeeeueeeneeee 28
Table 7 Project site information..............cccseeeeseeeeeeceseeeeueeeeeeceaeeeeueeeeaeceaeeeeeeeeeneeeaeeeneees 28
Table 8 Screening for relevant ESS...........cccsseeeseeeeeeceeseenaeeeeueceaeeeueeeeeeceaeeeeueeeeneeeueeeneees 56
Table 10 Measures to ensure participation of vulnerable WOMEN .............:sseeeeeeeneeeeeeeeuereneeee 76
Table 13 Responsible parties for assessments and reVieW ...........ceeseeeeseeeeseceeeeeneeeeeneeeueeeneees 95
Table 14 Indicative timeline for required ClearanCes...........s.ceeseeeseeeeneeeeeeeueceneeeeeneeeueeeneees 96
Table 15 Requisite training programs required for implementation of ESMF..............esseseeeeeneeee 97
Table 16 Indicative Costs of ESMP, ESIA and ESMR ...........cccseeceseceeeeeeueeeeeeeeueseueeeeeneeeuereneeee 98
Table 17 Indicative Costs for staff renuMmeration...........ccccccceecccecececeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeees 99
Table 18 Indicative travel cost for implementation Of ESMF ...........s:cceseeeeseeeeeeeeeeeeeeeeeeeeneees 99

Table 19 Other Costs........ccccccccccccccee cece cece cece cece cece ee eee eke cee EEE EEE EEE EE EEEEEEEEEEEEEEEEEEEEEEEEEE EEE 99
LIST OF ABBREVIATIONS

ATIB: Asian Infrastructure Investment Bank

BESS: Battery Energy Storage Systems

CDP: Cassa Depositi e Prestiti

CTF: Clean Technology Fund

CS: Communications Specialist

EHS: Environment Health and Safety

EPA: Environmental Protection Agency

ESMP: Environmental and Social Management Plan
ESMF: Environmental and Social management Framework
ESIA: Environmental and Social Impact Assessment
ESF: Environmental and Social Framework

ESO: Environmental and Social Officers

ESS: Environmental and Social Safeguards Specialist or Environment and Social Standard
EPPA: Environmental Protection and Preservation Act of Maldives
EV: Electric Vehicles

FSPV: Floating Solar PV

GAP: Gender Action Plan

GBV: Gender Based Violence

GoM: Government of Maldives

IC: Island Council

IDA: International Development Association

IEE: Initial Environmental Examination

IFC: International Finance Corporation

IFI: international Financial Institutions

IPP: Independent Power Producer

LMP: Labour Management Procedure

ME: Ministry of Environment

MIGA: Multilateral Investment Guarantee Agency
O&M: Operations and Maintenance

PA: Protected Area

PAD: Project Appraisal Document

PMU: Project Management Unit

PV: Photovoltaic

PQ: Prequalification

RE: Renewable Energy

SCADA: Supervisory Control and Data Acquisition
SEP: Stakeholder Engagement Plan

STELCO: State Electric Company Limited

VRE: Variable Renewable Energy

WBG: World Bank Group

WB: World Bank
EXECUTIVE MARY

The Environmental and Social Management Framework (ESMF) is developed for Accelerating Renewable
Energy Integration and Sustainable Energy (ARISE) project. The project is funded by the World Bank and
implemented by Government of Maldives (GoM). Ministry of Environment (ME) is the key implementation
agency. Implementation partners for the project include State Electric Company Limited (STELCO) and
FENAKA corporation limited the two-government owned electricity service providers in the country. The project
is comprised of four components:

Component 1: Solar PV risk mitigation (US$24.8 million IDA Guarantee and US$6.2 million IDA Grant) — This
component will provide risk mitigation packages to private sector Independent Power Producers (IPPs) to cover
off taker risks. This component is expected to cover 36 MW of solar installation through a number of phases
through various geographic localities across Maldives.

Component 2: Battery Energy Storage System (BESS) (USD 25 million CTF Loan) — This component will support
deployment of BESS system in some islands to enable high penetration of solar PV. This addresses challenges
posed of rapidly integrating variable energy to existing grids. The Component targets to support about 50 MWh
of BESS in the selected grid systems, subject to market price trends.

Component 3: Grid Modernization for VRE integration (US$2 million CTF Loan and up to approx. US$25 million
from other IFI co-financing) - This component will support grid upgrades and reinforcement to accommodate an
increasing volume of renewable energy and BESS, especially for longer duration, in selected grid systems.

Component 4: Technical Support (USD 3 million CTF Grant) — This component provides technical assistance on
the following key areas: (i) Institutional Capacity Building (Utility, ME and other energy producers); (ii) Pipeline
Developments (Feasibility studies and other relevant studies); (iii) Other Sustainable Energy Developments; and
(iv) Project management and implementation plan

The project applies the World Bank’s Environmental and Social Framework (ESF) with the following standards
being applicable: ESS 1: Assessment and Management of Environmental and Social Risks and Impacts; ESS 2:
Labor and Working Conditions; ESS 3: Resource Efficiency and Pollution Prevention and Management; ESS 4:
Community Health and Safety; ESS 6: Biodiversity Conservation and Sustainable Management of Living Natural
Resources; ESS 8: Cultural Heritage; ESS 10: Stakeholder Engagement and Information Disclosure. These aspects
are applicable to components 2,3 and 4 of the project.

For Component 1, as the project involves private sector investments which has guarantee component from
International Development Association (IDA) to cover off taker risks, International Finance Corporation (IFC)
performance standards are applicable to the project. Like ESS the applicable PS for the project includes: PS1:
Assessment and Management of Environmental and Social Risks and Impacts, PS2: Labour and Working
Conditions, PS3: Resource Efficiency and Pollution Prevention, PS4: Community Health, Safety and Security,
PS 6: Biodiversity Conservation and Sustainable Natural Resource Management and PS8: Cultural heritage.

A number of national regulations were identified as applicable for the project. This includes environmental, energy
and social regulations. From environmental point of view the several regulations that were developed under
Environmental Protection and Preservation Act (4/93) of the Maldives was found to be applicable. This includes:
Environmental Impact Assessment Regulations, Waste management Regulation, Regulation on Protection of Old
Trees, Regulation on Cutting Down, Uprooting and Transfer of Trees and Palms from One Island to Another,
Protected Area Regulation, Migratory Birds Regulation and Dewatering Regulation. From the energy sector the
applicable policies, legislation, regulations and guidelines identified include: Strategic Action Plan, Public Service
Act (4/96), Net metering Regulation, Generation Distribution Supply Licensing Regulation, Guidelines for Power
System Approval and Export Import Act and Export Import Regulation. From a social and cultural perspective
the identified laws and regulations include: Land Act, Employment Act, Decentralization Act, Heritage Act,
Construction Site Health and Safety Regulation, laws and regulations related to migrant workers and laws and
regulations in relation to gender.

Several gaps were identified between national requirements and that of World Bank ESS through a gap analysis.
In general World Bank standards were identified to be more stringent. For instance, nationally, the focus of
assessments and impacts on development projects is very much focused on environmental aspects while world
bank standards give preference to both environmental and social aspects equally. Moreover, as per national
requirements, the impacts of projects on vulnerable groups are not investigated in detail. Another aspect missing
locally through legislation is the right for unionizing, collective bargaining and the right to strike. Furthermore,
for pollution prevention air quality requirements were found to be missing from local legal requirements.
Mechanisms to address grievances that arise as a result of projects are also found to be missing through local
regulations.

Six islands have already been identified to undertake project activities as a first phase. This includes: Addu City,
Fuvahmulah City, Kulhudhuhfushi City, Thinadhoo, Hinnavaru and Eydhafushi. Key environmental and social
features of these islands were presented in the ESMF. In this regard, it was identified that there are a number of
wetland areas in majority of these locations including Addu, Fuvahmulah, Kulhudhuhfushi and Thinadhoo. It was
identified that many of these islands have cultural and historical significance. For example Fuvahmulah used to
be a location where political prisoners were banished, Addu used to be a base for British Airforce during World
War II and Thinadhoo was involved in a significant and violent uprising.

The main impacts identified for the project include impacts that occur due to disposal of hazardous waste (PV
systems and Battery) installed through the project at end of life, vegetation clearance, impacts on aviation where
solar PV is installed in airports, impacts on light and heat reflection, impacts on buildings where solar PV is
installed, impacts on land use, labour related impacts, impacts on vulnerable groups and impacts on marine habitat
due to floating solar PV.

The ESMF identifies mitigation measures to address these impacts. This include; ensure safe disposal of solar
panels and battery systems by including provisions in contracts, preferring vegetation relocation and where it has
to be removed planting two trees to every tree removed, undertaking glare assessment for PV installed close to
airports, structural assessment undertaken where PV is installed on rooftops, signing MOU with council to secure
land, preferring land which cannot be used for another purpose, involving vulnerable groups in all stages of the
project, establishing labour management procedures for the project, establishing stakeholder engagement plan for
the project and undertaking feasibility assessments prior to undertaking floating solar installation. The ESMF also
includes chance find procedures for cultural heritage and grievance redress mechanism for addressing public
grievances regarding the project.

The ESMF also lays out the steps that needs to be followed when attaining approval for various activities that are
undertaken through the project. In this regard, for Component 1, it has been determined that prior to bidding,
structural assessment of buildings, glare assessment for projects close to airports and feasibility studies for floating
solar projects, need to be undertaken. Moreover, for this component, Environmental and Social screening needs
to be undertaken and the level of assessment required for IPP identified and information disclosed prior to the
bidding process. As for Components 2 and 3, the ESMF identifies that screening and the required ESIA or ESMP
following screening needs to be completed and included in bidding documents for works contractors.

The ESMF mentions the responsible parties and administrative arrangements for implementation of ESMF. In
this regard, the all environmental and social screening will be undertaken by the Project Management Unit (PMU)
of ME for all the components. For Component 2 and 3, Environmental and Social Impact Assessment (ESIA) and
Environmental and Social Management Plan (ESMP) will be prepared by PMU. For component 1 it will be
undertaken by IPP.

The Environmental and Social Safeguards Specialist (ESS) of the PMU will assume the prime responsibility of
implementation of this ESMF, while the Communications Specialist (CS) will provide support in implementing
the requirements in terms of undertaking consultations and awareness session required under this ESMF.
Furthermore, STELCO and FENAKA will identify island-level Environmental and Social Officers (ESOs) as
focal points to provide support for implementation of this ESMF. Moreover, the Monitoring and Evaluation
Specialist will take the lead in implementing the Gender Action Plan.

A detailed Grievance Redress Mechanism (GRM) for the project has been included in the SEP and also referenced
in the ESMF. The first tier of the mechanism is the site, the second tier is the council and the third tier is Ministry
of Environment. This system was defined based on the experience from previous energy projects implemented in
the Maldives. Information on GRM is required to be displayed at the site, at the council, at the electricity service
provider office and on the website of ministry, council and the electricity service provider.

The ESMF also identifies capacity development requirements. This includes training given to direct project staff
by the World Bank and training given to ESO by the PMU. Cost estimates for implementation of this ESMF and
capacity development needs were identified in the ESMF.
CHAPTER 1: INTRODUCTION ACCELERATING RENEWABLE ENERGY

INTEGRATION AND SUSTAINABLE ENERGY

1.1. PROJECT DESCRIPTION

1.1.1 PROJECT DEVELOPMENT OBJECTIVE

The development objective is to increase generation capacity from renewable energy sources and facilitate their
integration into the country’s grid infrastructure.

1.1.2 PROJECT COMPONENTS

The proposed Project would mobilize private sector investment in solar PV generation capacity, support BESS
deployment and grid modernization to enable VRE integration and provide technical assistance for institutional
capacity building and pipeline development. The project design would allow to address key bottlenecks to scaling
up investment in renewable energy, notably high-risk perception of the private sector and insufficient grid capacity
to absorb a high share of renewable energy in wide spread isolated island systems.

The proposed project is consisted of four components as described below.

Component | — Solar PV Risk Mitigation (US$24.8 million IDA Guarantee and US$6.2 million IDA Grant).
This Component aims to leverage the success of the previous World Bank programs in the Maldives (including
the ASPIRE Project (P145482)) to support the government in increasing the solar PV capacity through private
sector participation from independent power producers (IPPs). Component | will provide risk mitigation package
to private sector IPPs to cover off-taker risks including PPA payments delays and termination payments. Given
the weak financial performance and the dependence on government subsidy of the offtakers, the private sector
would view the provision of a credit enhancement to mitigate the off-taker risk critical in investment decision
making. IPPs will be selected through competitive tendering to install and operate solar PV generation facilities.
This component is expected to cover various solar PV applications for IPPs that will be identified over time,
including rooftop PV, land-based PV, and floating PV, across various islands (not only Greater Malé and larger
islands, but also outer islands and atolls), targeting about 36 MW of installed capacity in aggregate.

This Component will support multiple IPPs in phases during the implementation period. Given the severe land
constraints in the Maldives, following the ASPIRE approach, the PMU will in advance identify suitable spaces
for installing and operating solar PV, either on rooftop, ground or waterbed such as lagoon, and aggregate a
number of spaces for each bidding phase. The bidding package, including a feasibility study and environmental
and social screening, will be prepared by the PMU. An indicative pipeline of IPPs to be supported under the
Project is as below in Table 2.

Table 2. Indicative IPP Pipeline

Seq. Scale/type Location Indicative Current
Guarantee Status
Amount!
1 11 MW ground mounted Addu City, Fuvahmulah City, GDh. US$8.8m PQ launched
solar PV Thinadhoo, B. Eydhafushi, Lh.
Hinnavaru, and HDh. Kulhudhufushi
2 10 MW floating solarPV Addu City US$10.4m PQ launched
3 7 MW ground mounted Laamu atoll US$5.6m Under
solar PV development
4 About 8 MW ground Other regions US$8m Under
mounted, rooftop and/or identification
floating solar PV
Total — About 36 MW US$ 32.8m.

' Indicatively, solar CAPEX is assumed US$11m for #1, US$13m for #2, US$7m for #3 and US$10m for #4, and guarantee
coverage assumed at 80%. Accurate figures to be refined during implementation.

ESMF ARISE Project | 10
As part of the bidding package for each IPP to be identified, one or more IDA Guarantees will be provided. An
IDA Guarantee will be offered for two potential purposes: (i) to backstop short term payment delays by STELCO
or FENAKA under Power Purchase Agreements (PPAs), and/or (ii) to partially cover termination events caused
by defaults for which STELCO, FENAKA or the Government of Maldives is responsible or in certain cases to
cover GoM force majeure events. With respect to the termination event coverage, in the very rare cases where
there are very serious and chronic utility and GoM non-performance issues, contract termination proceedings
under PPAs could be initiated. If such proceedings result in a termination payment obligation due to the private
sector IPPs, and if such termination payment obligation is not honored, then, once all other modalities have been
exhausted, the IDA Guarantee would be used to backstop a portion of the funds due to the IPPs.

IDA Grant will be available to (i) fund an escrow account to backstop short term payment delays by STELCO or
FENAKA under PPAs; and (ii) provide cost buydown grant for solar PV IPPs, in particular floating solar PV
applications that are expected more costly. IDA Grant will be flexibly allocated between the two different uses,
subject to market sounding and the structure of the risk mitigation package at each round of bidding.

The coverage under the risk mitigation package will be revisited at each round of bidding. Subject to market
sounding, the coverage may be adjusted, i.e. the number of months of PPA payment and/or the portion of the
termination payment to be covered. As the market develops and private sector gets confidence in investment
opportunities in the Maldives, the coverage provided in the risk mitigation package is also expected to be reduced
in parallel while still incentivizing private sector investment.

A “one” WBG approach is being considered in order to provide the most flexible financing solution for the Project.
There are ongoing discussions with International Finance Corporation (IFC) and Multilateral Investment
Guarantee Agency (MIGA) to potentially collaborate on the Project. IFC is considering providing financing to
the winning bidders of each round, subject to its own due diligence. While MIGA may provide further support for
risk mitigation where expanded risk mitigation coverage is required. The Bank will continue to coordinate with
IFC and MIGA to improve the investment climate in the Maldives and assist the government in its efforts to scale
up renewable energy generation in the country.

Component 2 — Battery Energy Storage Systems (BESS) (US$25 million CTF Loan). This component will
support deployment of BESS in Addu City and other islands to enable a high penetration of solar PV in the power
system while ensuring reliable supply in a cost-efficient manner. As the share of renewable energy in the power
system continues to grow, with support under Component 1, particularly rapidly in islands with a smaller grid,
integrating variable renewable energy (VRE) while maintaining or improving quality of service poses significant
challenges to STELCO and FENAKA. The Project will support a comprehensive assessment of each island grid
where solar PV IPPs are invited under Component 4 and determine proper solutions to integrate proposed solar
PV capacity in a cost-efficient manner. In case that BESS is required for VRE integration, it will be introduced to
provide ancillary services, load shifting and other benefits. The Component targets to support about 50 MWh of
BESS in the selected grid systems, subject to market price trends.

A CTE concessional loan of US$25 million will be provided to procure and operate BESS. The CTF loan will be
provided to the Government of Maldives with 40-year maturity, 10-year grace period and 0.25 percent of service
charge on the disbursed and outstanding loan balance. There will be an MDB fee equivalent to 0.45 percent of the
total loan amount, payable in a single lump sum amount, which will be paid by the borrower out of its own
resources or capitalized from the loan proceeds following the effectiveness of the loan. The concessionality of
CTF loan is essential to introduce such an innovative technical solution of which the price could be prohibitive
on commercial basis.

The ME, through its PMU, will lead a procurement process through a competitive bidding procedure for the BESS.
STELCO and FENAKA will coordinate with the PMU and closely coordinated throughout the preparation and
implementation of the procurement process. To ensure a proper life cycle management of the BESS deployed
under the Project, the contract with suppliers will include provisions on safety infrastructure during operation and
used battery management and disposal in accordance with international standards. Operation and maintenance
(O&M) of the BESS may pose some challenges for the utilities as they have limited experience in operating
longer-duration BESS. During the preparation of tendering, different options on O&M arrangement will be
explored to ensure that BESS functions as intended and that the utilities are equipped with sufficient O&M
capacity over a long run.

ESMF ARISE Project | 11
Component 3 - Grid Modernization for VRE Integration (US$2 million CTF Loan and up to approx. US$25
million from other IFI co-financing). This component will support grid upgrades and reinforcement to
accommodate an increasing volume of renewable energy and BESS, especially for longer duration, in selected
grid systems. The current grid systems in many islands are obsolete and insufficient to integrate a high share of
solar PV and BESS and optimize grid operation among multiple sources of generation or supply. An increasing
use of electric vehicles (EVs) and the need for EV charging stations are expected to pose additional challenges to
the power system.

The main scope will include strengthening network capacity, deploying supervisory control and data acquisition
(SCADA) systems and optimizing interactions among renewable energy generation, BESS and existing
conventional power plants. As the penetration of solar PV and renewable energy increases, interconnection among
islands will be also considered to improve system balancing and flexibility, which helps integration of solar PV.
Associated infrastructure with electric mobility can be also supported subject to detailed assessment under
Component 4. The existing grids across the Maldives will be first assessed for investment requirements,
considering a potential growth in electricity demand, renewable energy and EVs. The ME will lead
implementation of this Component, in close coordination with STELCO and FENAKA.

Terms of the CTF concessional loan will be same with Component 2. There is a financing gap of around US$25
million in Component 3. Co-financing from other sources would be critical to meet the increasing investment
need under the Component. There has been a preliminary discussion to mobilze concessional loan financing from
the Bank’s bilateral program with Canada, currently under preparation. The Bank is also in discussion with other
international financial institutions (IFIs) including Asian Infrastructure Investment Bank (AIIB) and Cassa
Depositi e Prestiti (CDP) to provide loans to co-finance this Component.

Component 4 — Technical Assistance (US$3 million CTF Grant). This Component will provide technical
assistance (TA) support to be implemented by the ME, through its PMU. It will support the following areas:

(i)Institutional capacity building: It will provide technical capacity support and training to the ME, STELCO,
FENAKA and other relevant stakeholders for power system planning incorporating renewable energy, BESS and
EVs and operating improved power systems with renewables, battery storage, EMS and SCADA. It will also
support capacity building to strengthen a policy and regulatory framework for BESS risk management.

(ii)Pipeline development: This will cover identification of appropriate subproject sites, pre-feasibility and
feasibility studies, preparation of safeguard instruments, and technical advisory for the tendering process.

(iii)Other sustainable energy development: To exploit renewable energy potential beyond solar PV and develop
sustainable energy sector, this area will support technical assistance on, but not limited to, offshore wind potential
assessment, policy and regulatory frameworks and system planning for scaling up the use of EVs, feasibility
assessment and roadmap for EV charging stations, vehicle-to-grid technologies and associated infrastructure,
feasibility assessment of green hydrogen for energy storage and transportation, potential energy efficiency policies
and engagement, and improving financial sustainability of the power sector.

(iv)Project management and implementation support: This will cover hiring consultants necessary for the PMU
functions, including technical experts, financial management, ESMF, procurement as well as incremental
operating expenses and office supplies.

1.2 OBJECTIVE OF ENVIRONMENTAL AND SOCIAL MANAGEMENT FRAMEWORK (ESMF)

Projects and Programs financed with IDA resources need to comply with World Bank Operational Policies.
Therefore, components and related activities eligible for funding under this project will be required to satisfy the
World Bank’s safeguard policies, in addition to conformity with environmental legislation of the GOM.

However, since details of sites and specific investments of the project are not available at this stage, site-specific
Environmental and Social Assessments cannot be conducted. What is possible at this stage would be to carry out
an identification of generic issues that are typically associated with activities that would potentially be funded by
the project and apply the information to site specific environmental assessments, as and when the need arises.

ESMF ARISE Project | 12
Therefore, the purpose of this document is to outline a framework for environmental assessment and management,
giving details of potential environmental issues and guidelines on what type of environmental assessment tools to
be applied for various sub-project activities. This will serve as the basis in the preparation of, site-specific specific
Environmental and Social Assessments (ESAs) and/or Environmental and Social Management Plans (ESMPs).
As stated earlier, it is being submitted in lieu of a project environmental and social assessments and has formed
the basis for appraising the environmental and social aspects of the project. It will be made available for public
review and comment in appropriate locations in the Maldives and in IDA’s Public Information Center in
accordance with World Bank’s policy of Access to Information.

It is expected that detailed environmental and social assessments (ESAs, ESMPs) for sites and/or for activities
will be carried out (in accordance with this Framework) by the implementing agencies and will be reviewed and
cleared by the Environmental Protection Agency (EPA), or any other agency, as applicable, under prevailing
national environmental legislation in the Maldives. If applicable and by IDA for all physical activities prior to the
approval of disbursement of funds.

The objectives of this Environmental and Social Management Framework (ESMF) are:

a. To establish clear procedures and methodologies for environmental and social planning, review, approval
and implementation of subprojects to be financed under the Project

b. To carry out a preliminary assessment of environmental and social impacts from project investments and
propose generic mitigation measures.

c. To specify appropriate roles and responsibilities, and outline the necessary reporting procedures, for
managing and monitoring environmental and social concerns related to subprojects

d. To determine the training, capacity building and technical assistance needed to successfully implement the
provisions of the ESMF

e. To provide practical resources for implementing the ESMF

1.2.1 DUE DILIGENCE PRINCIPLES

This ESMF considers and incorporates principles of due diligence that will be applied during project preparation
and implementation in managing potential environmental and social risks that may be encountered. The key due
diligence principles are as follows:

Principle 1: Review and Categorization. All physical interventions will be subject to a social and environmental
review and shall be categorized based on the magnitude of potential impacts and risks in accordance with
environmental and social screening criteria.

Principle 2: Social and Environmental Assessment. As per the GoM regulatory requirements, where necessary
Initial Environmental Evaluations (IEEs) or Environmental and Social Impact Assessments (ESIAs) will be
undertaken to address, as appropriate, the relevant social and environmental impacts and risks. The Assessment
will also propose mitigation and management measures relevant and appropriate to the nature and scale of the
proposed project as described earlier.

Principle 3: Applicable Social and Environmental Standards. The ESMF will refer to the applicable World Bank
Operational Policies and Environmental Health and Safety (EHS) Guidelines, as well as policies and standards of
the GoM. The Assessment will establish the project's overall compliance with, or justified deviation from, the
respective World Bank Operational Policies, Performance Standards and EHS Guidelines where applicable. The
Assessment will address compliance with relevant Maldivian laws, regulations and permits that pertain to social
and environmental matters.

ESMF ARISE Project | 13
Principle 4: Environmental and Social Management System. For all physical activities, an Environmental and
Social Management Plans (ESMPs) and monitoring indicators will be developed which addresses the relevant
findings and draws on the conclusions of the assessments. The ESMPs will describe and prioritize the actions
needed to implement mitigation measures, corrective actions and monitoring measures necessary to manage the
impacts and risks identified in the assessments. These actions will be costed and reflected as part of the contractual
documents of the civil works contracts.

Principle 5: Consultation and Disclosure. For all activities affected communities will be consulted within a
structured and culturally appropriate manner. If principle project activities or subproject activities are assessed to
have significant adverse impacts on affected communities, the process will ensure their free, prior and informed
consultation as a means to establish whether those activities have adequately incorporated affected communities’
concerns. In order to accomplish this, this framework as well as all other safeguard instruments will be made
available to the public by the borrower for a reasonable minimum period. The process will be documented, and
account will be taken of the results of the consultation, including any actions agreed resulting from the
consultation. For projects with adverse social or environmental impacts, disclosure will occur early in the
assessment process, and on an ongoing basis.

Principle 6: Grievance Redress Mechanism. To ensure that consultation, disclosure and community engagement
continues throughout project implementation, a grievance redress mechanism will be established, scaled to the
risks and adverse impacts of the project or subproject, as part of the management system. The grievance redress
mechanism will allow for concerns and grievances about the project’s social and environmental performance
raised by individuals or groups from among project-affected communities to be received and to facilitate
resolution of those concerns and grievances.

Principle 7: Monitoring and Reporting. All ESMPs will be monitored based on the monitoring schedule
identified in the ESMP by the relevant responsible party. The Environmental and Social Coordinator will be
responsible to ensure the monitoring activities have taken place including his/her monitoring and consolidate
monitoring report is prepared bi-annually.

Principle 8: Training. Training to ensure project staff, staff of civil contracts and other parties who would play a
role in managing environmental and social impacts will be necessary to ensure successful implementation of this
ESMF. Necessary budget should be allocated to carry out the training plan.

ESMF ARISE Project | 14
CHAPTER 2: INTRODUCTION TO PREVAILING ENVIRONMENT.
PROJECT AREA

CONDITIONS IN

2.1. INTRODUCTION

Maldives is an island nation in the Indian Ocean oriented north-south off India's Lakshadweep Islands. The
Maldives consists of 1,192 coral islands grouped in a double chain of 26 atolls. The country’s atolls encompass a
territory spread over roughly 90,000 km?, making it one of the world's most geographically dispersed countries.
Over 200 of its 1,192 islands are habituated by the country’s population, with an average of 5-10 islands in each
atoll being inhabited islands that have infrastructure such as housing, roads and other facilities built in. The
country’s total land area is estimated to approximately 300 Km?, with islands varying in size from 0.5 km? to 5.0
km?. A significant number of uninhabited islands in each atoll have also been converted to resorts and tourism
facilities as well as house infrastructure such as industrial facilities and airports.

The atolls are composed of live coral reefs and sand bars, situated atop a submerged ridge 960 km long that rises
abruptly from the depths of the Indian Ocean. Maldives is noted as the country placed at the lowest elevation in
the world, with maximum and average natural ground levels of only 2.4 m and 1.5 m above sea level, respectively.
More than 80 per cent of the country's land is composed of coral islands which rise less than one meter above sea
level. The islands consist of coral, sea grass, seaweed, mangrove and sand dune ecosystems which are of great
ecological and socio-economic significance. Maldives is home to a number of ecologically sensitive marine
habitats in shallow and intertidal zones which have been designated as protected areas by the Ministry of
Environment and Energy (MEE) and access and any activities in their vicinity are stringently monitored and
managed.

The project focuses on the population centers in Maldives with highest population and hence highest energy
demand. So far, the islands identified for the project include: Addu City, Fuvahmulah City, Kulhudhuhfushi City,
Gdh.Thinadhoo, Lh.Hinnavaru and B.Eydhafushi. Specific environmental and social features of these islands are
discussed in section 2.6. Some additional islands considered for the project include L.Gan, L.Fonadhoo and Lh.
Hinnavaru. Activities are likely to be undertaken in some other populous islands as well. Thus, the project is
unique in that it covers the whole country.

Generic physical characteristics across the atolls, including topographic, geographic and climatic conditions
across the atolls do not vary on great scale. The same applies for the biological context as terrestrial ecosystems
and marine ecosystems across the atolls are similar, except for minor variations such as the presence of mangroves,
wetlands and sensitive marine protected areas. Detailed outlines of these baseline conditions are presented below.
While atoll specific details are scarce due to a lack of data, specific environmental and social assessments under
the project will establish baseline data for all inhabited islands the project will be working. The project will
predominantly be working in urban centers that have already undergone significant anthropogenic modifications
due to human habitation.

2.2 GEOGRAPHY AND GEOLOGY

2.2.1 GEOGRAPHIC AND TOPOGRAPHIC CHARACTERISTICS COMMON TO ALL ATOLLS

The islands of the Maldives are flat, with topographic variations generally less than two meters at highest elevation
across. Over 80% of the total land area of the country is less than one meter above mean sea level and the highest
point recorded in the country is a beach storm ridge at Fuvahmulah, in the Southern most Atoll with an elevation
of four meters above mean sea level. Historically the Maldives is divided into 26 natural atolls, however based on
a scientific evidence concluded in the 2004 the Maldives is classified into 16 complex atolls, five oceanic faros
and four oceanic platform reefs. The 2008 Constitution of the Maldives, in its Schedule Two, divides the Maldives
into 20 administrative atolls, and the capital Island of Male. Administratively 04 cities have been identified in
Maldives, Male’, Addu, Fuvahmulah and Kulhudhuhfushi.

The coral atolls of the Maldives are formed upon minor elevations on the Chagos-Lacadive submarine plateau,
which ascends from the deep Indian Ocean. This plateau has provided a base for reef building corals, from where
they have risen to the surface as illustrated in Figure 1. Most of the atolls have a number of channels or openings
in the outer reef which provide access to the islands in the enclosed interior sea or lagoon of the atoll. The shape
of the atolls varies from circular and oval, to pear shaped. Some are fairly large such as Huvadhu Atoll in the

ESMF ARISE Project | 15
south, which has approximately 250 islands and a lagoon area covering approximately 2,800 sq. km. Other atolls
are very small and contain only a single island, such as Kaashidhoo and Gaafaru in the North Male! Atoll.

Base rock (old volcano)

Figure 1 Profile of an Atoll and Lagoon

The islands can be divided physiographically into three zones namely: i) the foreshore or lower beach, ii) the
beach crest (beach top) and iii) the inner island. The foreshore or lower beach zone, which includes the beach area
between the high tide line and the beach crest, is totally exposed to wave action, wind and salt spray. It is unstable
and composed mainly of coarse coral sand in the lower portion and shingle. The beach crest or beach top rises
gradually and sometimes abruptly to a height of 0.8 to 1 m above the high tide line and includes a stable beach
frontage composed of coral sand and rubble. It is exposed to winds and salt spray and its lower margin is
occasionally or, in the case of an eroding beach, regularly inundated by seawater during spring tides. The beach
crest may extend 5 to 20 m. The microclimate of the inner islands, protected by the beach-crest communities make
them good environments for growth of larger trees.

In total there are 1,192 islands in the coral atolls of the Maldives, out of which 1,074 vegetated islands and
approximately 450 un-vegetated islands in the Vegetated islands comprise both natural vegetated islands and
artificial vegetated islands. The un-vegetated islands include natural sand banks (inolhu), natural coral
conglomerates above High Tide Level (Huraa) and artificial un-vegetated islands. The distribution of islands by
administrative atolls are presented below.

ESMF ARISE Project | 16
Table 1 Distribution of islands by administrative atolls

Total 1074 449 1523

Freshwater resources are scarce in the Maldives. There are no rivers or streams in the islands. The main source of
freshwater in the islands is the groundwater aquifer. Increased extraction exceeding natural recharge through
rainfall over the years, has dramatically depleted the freshwater availability in inhabited islands. Sewerage
contamination and salt water intrusion have made the water in inhabited islands unfit for portable sources thus
many inhabited islands obtain water via reverse osmosis of sea water or rain water harvesting for portable uses
and drinking water consumed is usually bottled and transported to the Islands.

2.2.2 SOILS

The soils in the islands of the Maldives are geologically young. They consist of substantial quantities of the
unweathered coral parent material, coral rock and sand. Soils are coarse in texture and shallow in depth with a top
layer of brown soil (0 to 40 cm in depth) followed by a transition zone on top of the underlying parent material of
coral reef limestone. In some low-lying areas and areas subjected to significant mechanical breakdown from
human activity, fine deep soils are found with accumulated deposits of clay. In the wetland environment called
kulhi the depth of the clay is substantial due to the accumulation of material from marine and biological sources
over a long period of time, however as most of the wetlands in the Maldives are protected this material is not used
for building purposes. In many places, top layers of the soils have a weakly developed structure and at times a 30
cm thick hard-pan layer cemented with calcium carbonate is present, preventing penetration of the roots of most
plants except large trees. The water-holding capacity of the soil is very poor due to high porosity and very high
infiltration rates. The soils of the Maldives are generally alkaline with pH values between 8.0 and 8.8, this high
alkalinity is due to the presence of excess calcium. The soils that contain higher levels of humus, as found in
depressions and wetlands, are less alkaline. The quality of the soils in the small islands is generally poor with
marked deficiency in nitrogenous nutrients, potassium and several micronutrients particularly iron, manganese
and zinc. Though the phosphorus content of the soils is high it is unavailable to plants as it is present mostly in
the form of calcium phosphate.

2.3 GENERAL CLIMATIC CONDITIONS

2.3.1 RAINFALL

ESMF ARISE Project | 17
Climatic conditions in the Maldives belong to the tropical-monsoon category with temperatures ranging between
24°C and 33°C throughout the year. Climatic conditions in the Maldives is predominantly affected by the large
landmass of South Asia situated to the north. The presence of this landmass causes differential heating of land
and water. These factors set off a rush of moisture-rich air from the Indian Ocean over South Asia, resulting in
the southwest monsoon. Two seasons dominate Maldives! weather: the dry season associated with the winter
northeastern monsoon and the rainy season which brings strong winds and storms.

Yearly total raimfall ata far the petton 199
atta for thr

te dark grey line shows the yearty ines,
"

Figure 2 Rainfall Patterns in the Maldives

The shift from the dry northeast monsoon to the moist southwest monsoon occurs during April and May and the
southwest monsoon Maldives in the beginning of June and lasts until the end of August. Annual rainfall averages
254 cm in the north and 381 cm in the south, with the southern region experiencing more rain. Average monthly
rainfall analysis shows a general increase in rainfall as the year progressed from January to December. February
and March are the driest months while the month of October is the wettest month. Last four months of the year
from September through to December, the average rainfall is significantly higher than the rest of the months
except in the month of May (Figure-2). Moreover, in general south of Maldives receive more rainfall than north
of Maldives. Southern atolls receive on average 2280 mm of rain per year while the northern atolls receive on
average 1790 mm of rain per year. Figure 03 shows the rainfall distribution by month from the three main weather
stations in Maldives.

300
250
200
AN —+Hulhule
150
B+ Hanimaadhoo
—*—Gan
100
50
° r r r r r .

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Figure 3 Rainfall distribution over Maldives

(Source: Maldives Meteorological Service, Data since 2000)

2.3.2 WIND

ESMF ARISE Project | 18
The winds that occur across Maldives are mostly determined by the monsoon seasons. The two monsoons are
considered mild given that Maldives is located close to the equator. As a result, strong winds and gales are
infrequent although storms and line squalls can occur, usually in the period May to July. During stormy conditions
gusts of up to 60 knots have been recorded at Male‘. Wind speed is usually higher in central region of Maldives
during both monsoons, with a maximum wind speed recorded at 18 ms-1 for the period 1975 to 2001. Mean wind
speed as highest during the months May and October in the central region. Wind analysis indicated that the
monsoon was considerably weaker in the south (Naseer, 2003). During the peak months of the SW monsoon,
southern regions have a weak wind blowing from the south and south-eastern sectors.

Winds recorded at National Meteorological Center in Hulhule indicates that heavy windy conditions occurred
during south-west monsoons (Figure 4).

Figure 4 Windrose Diagram based on Data from Hulhule (data from 2002 to 2017)

Wind gusts of 35 mph to 45 mph were occasionally recorded when effects of cyclones from Arabian Sea were
felt in the country. Direction of wind changes predominantly from north-east in the northeast monsoon to west
and south-west in the southwest monsoon and variable direction of wind are experienced in the monsoon transition
periods (Table 3).

Table 2 Summary of general wind conditions in Malé region

Month of year Jan Feb Mar Apr May Jun Jul Aug) Sep Oct «Nov Dec Year
o1 02 oo o4 o5 06 7 08 oo 10 " 12 1-12
Dominant wind direction 4A 44> YF Fy he > KR > ee A

Wind probability >= 4 Beautort

Wind speed (kts)

Average air temp. (°C)

ESMF ARISE Project | 19
2.3.3) TEMPERATURE

The temperature of Maldives varies little throughout the year with a mean daily maximum temperature of about
32°C and mean low of 26°C and are rarely below 25°C or above 33°C. The highest temperature ever recorded in
the Maldives was 36.8°C, recorded on 19 May 1991 at Kadhdhoo Meteorological Office. Likewise, the minimum
temperature ever recorded in the Maldives was 17.2°C, recorded at Hulhule on 11th April 1978. The highest
recorded temperature for Male’ was 34.1°C on 16th and 28th of April 1973. The hottest month of the year
is usually April reaching a peak around 24 April. The figure below shows the maximum and minimum average
temperature pattern across the three weather stations in Maldives, Hulhule in central, Hanimaadhoo in north and
Gan in South.

34
32

30

see Hulhule Max

+++ Hulhule Min

28 + ~- Hanimaadhoo Max

'=- Hanimaadhoo Min

26 —*— Gan Max

—*— Gan Min

24

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Figure 5 Average maximum and minimum temperature by month

(source: Maldives Meteorological Service, Data since 2000)

2.3.4 SUNSHINE

On average Maldives received plentiful sunshine throughout the year, as the country is located in the equator.
On average Maldives receives 08 to 09 hours of sunshine daily. Most sunshine is received during the month of
March and least during June (Figure 5).

ESMF ARISE Project | 20
—Hulhule’

—#Hanimaadhoo

Gan

60

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Figure 6 Average Sunshine by month

(Source: Maldives Meteorological Service, Data since 2000)

This information can be used to compute monthly average solar energy. This is very useful when considering
installation of solar PV. As can be seen from Figure 6 The average daily incident shortwave solar energy
experiences some seasonal variation over the course of the year. The brighter period of the year lasts for 2.3
months, from January 27 to April 5, with an average daily incident shortwave energy per square meter above 6.0
kWh. The brightest day of the year is February 25, with an average of 6.4 kWh (Figure 6). The darker period of
the year lasts for 3.2 months, from May 11 to August 19, with an average daily incident shortwave energy per
square meter below 4.6 kWh. The darkest day of the year is June 1, with an average of 4.1 kWh (Figure 6).

bright dark

8 kWh

7 kWh

6 kWh

5 kWh

4kWh

3 kWh
2kWh
4 kWh

0 kWh
Jan Feb Mar Apr May = Jun Jul Aug Sep Oct Nov’ Dec

Figure 7 The average daily shortwave solar energy reaching the ground per square meter (orange line), with 25th to
75th and 10th to 90th percentile bands

(Source: weatherspark.com, Data from 1980 to 2017).

2.4. HYDROGRAPHY

2.4.1 TIDES

ESMF ARISE Project | 21
Tides affect wave conditions, wave-generated and other reef-top currents. Tide levels are believed to be significant
in controlling amount of wave energy reaching an island, as no wave energy crosses the edge of the reef at low
tide under normal conditions. In the Maldives where the tidal range is small (1m), tides may have significantly
important influence on the formation, development, and sediment movement process around the island. Tides also
may play an important role in lagoon flushing, water circulation within the reef and water residence time within
an enclosed reef highly depends on tidal fluctuations.

Semidiurnal tides are experienced in the Maldives that is two high tides and two low tides a day. The tide varies
slightly from place to place, depending on the location and on the shape and depth of the basin, channels and reefs
and time of the year.

The following figure shows the astronomical tidal variation recorded in the country with respect to the mean sea
level. Astronomical tides are related to the motion of the earth-moon-sun system and have a range of periodicities.
The highest astronomical tide was recorded as 0.64 cm above the mean sea level and the lowest astronomical tide
was recorded as 0.56 below the mean sea level. Tidal variation of 1.2m from lowest to the highest tide levels were
recorded in the country.

Mean Sea I

=
=

MHHW MLW

Waser Level referred to MSL (me 6 ‘ 4

Figure 8 Astronomical tidal variation in the Maldives

1.1.1 CURRENTS

Studies on current flow within a reef flat in Malé Atoll suggests that wave over wash and tides generate currents
across the reef platforms, which are also capable of transporting sediments (Binnie Black & Veatch 2000).
However, available information suggests that tidal currents are not strong due to small tidal range.

Generally current flow through the Maldives is driven by the dominating two-monsoon season winds. Westwardly
flowing currents are dominated from January to March and eastwardly from May to November. The change in
currents flow pattern occurs in April and December. In April, the westward currents flow are weak and eastward
currents flow will slowly take place. Similarly, in December eastward currents flows are weak and westward
currents will take over slowly.

2.4.2 WAVES

Wave energy is important for sediment movement and settlement, and it is also a crucial factor controlling coral
growth and reef development. Waves have been attributed to the diversity and the abundance of coral and algal
species. These aspects have implications for the type and perhaps the supply of sediments into the island.

Studies by Lanka Hydraulics (1988 & 1989) on Malé reef indicated that two major types of waves on Maldives
coasts: wave generated by local monsoon wind and swells generated by distance storms. The local monsoon
predominantly generates wind waves which are typically strongest during April-July in the south-west monsoon
period. During this season, swells generated north of the equator with heights of 2-3 m with periods of 18-20
seconds have been reported in the region. Local wave periods are generally in the range 2-4 seconds and are easily
distinguished from the swell waves.

ESMF ARISE Project | 22
Distant cyclones and low-pressure systems originating from the intense South Indian Ocean storms are reported
to generate long distance swells that occasionally cause flooding in Maldives (Goda 1988). The swell waves that
reached Malé and Hulhule in 1987, thought to have originated from a low-pressure system of west coast of
Australia, had significant wave heights in the order of 3 meters.

In addition, Maldives has recently been subject to earthquake generated tsunami reaching heights of 4.0m on land
(UNEP 2005). Historical wave data from Indian Ocean countries show that tsunamis have occurred in more than
one occasion, most notable been the 1883 tsunami resulting from the volcanic explosion of Karakatoa (Choi et al
2003).

Table 3 Summary of Wave Conditions in Male Region

Season Total Long Period | Short Period |
NE - Monsoon Predominantly from E-S. From SW-W | Mainly ENE |
Transition Period 1 | Mainly from SE | From E-SE | Mainly from NE-SE |
SW-Monsoon | From W-NW. Mainly from | From W Mainly from W. High

W. High Waves also from W waves from W

Transition Period 2 | As SW monsoon From W and| From = W-NW. Higher

WNW waves from W and WNW

2.5 BIOLOGICAL ENVIRONMENT

2.5.1 TERRESTRIAL FLORA

The tropical vegetation of Maldives differs in the inhabited and in the uninhabited islands. Inhabited islands have
small groves of coconut, banana, papaya, drumstick and citrus trees by the homesteads, while breadfruit trees and
coconut palms are grown in available patches of land. On the other hand, uninhabited islands have mostly different
kinds of bushes (magii, boshi) and mangroves (kuredi, kandii) along the waterline as well as some coconut trees.

Despite the poor and infertile soils, and lack of different habitats, the Maldives has a relatively diverse vegetation
cover. The plant communities in the islands grow as per the physiographic morphology of the Islands. According
to the Fifth National Report to the United Nations Convention on Biological Diversity, the flora of the country
consists of 583 vascular plants of which 323 (55%) are cultivated plant species, while 260 are native and
naturalized plants. Of the 260 native or naturalized plant species, fewer than 100 are truly indigenous.

Each of physiographic zone in an Island provides relatively uniform environment with its own associated plant
community. As a result of the harsh environmental of the foreshore conditions, this zone supports no vegetation
except occasional creeping sand-binders such as Ipomoea littoralis and I. biloba along with a few individuals of
Launaea pinnatifida and Portulaca alata in the upper portion. Due to the extension inland that beach crests form
it provides a suitable environment for strand plant communities including a distinct association of trees and shrubs
and a few sand-binding creepers and herbaceous plants. These strand plant communities include: the Scaevola
taccada scrub community (the most common scrub community found on beach crests of both northern and
southern islands of the Maldives), \ the PESMPhis acidula scrub community, which is commonly found on
elevated reef rock, coral conglomerate beach rock or hard pan coral in open sites at or above the high tide level
and can also be seen growing in association with a similar looking plant, Suriana maritima; the Tournefortia
argentea community is found as a dominant strand community of the beach crest particularly in drier places in
some of the northern islands. It is sometimes associated with Pandanustectorius and Scaevola taccada, the
Guettarda speciosa community is normally found only on highly elevated beach crests and is characterized by
the presence of other species such as Scaevola taccada, Pandanus tectorius and a scattering of Pisonia grandis
and Cordia subcordata trees. The microclimate of the inner islands, protected by the beach-crest communities,
supports the growth of a number of trees and shrubs, which occur either in pure stands or as a mixed forest. In

ESMF ARISE Project | 23
many islands coconut grows abundantly in the areas immediately adjacent to beach crest vegetation and in moist
areas the shelter provided by a complete coconut tree canopy supports the growth of under story tree species such
as Morinda citrifolia and Guettarda speciosa. In some places, Pandanus odoratissimus, Calophyllum inophyllum
and Hibiscus tiliaceus are also found in low numbers within coconut groves. In moist areas small pure stands of
Hernandia nymphaeifolia, Cordia subcordata and Barringtonia asiatica are present.

2.5.2 WETLAND ECOSYSTEMS

There are at least 75 islands with wetland or mangroves in the Maldives. The wetland or mangrove areas cover a
total area of approximately 8.01 km? according to a survey conducted by the Ministry of Planning and National
Development in 2007. Many of the islands identified so far for the project have wetland areas. In this regard,
Hithadhoo, Hulhudhoo-meedhoo, Fuvahmulah, Thinadhoo and Kulhudhuhfushi all have wetlands. In addition,
Gan in Laamu atoll which is also considered for the project have many wetland areas. Wetland areas in the
Maldives are protected and thus no development activities are allowed in close proximity to these areas on
inhabited islands, except for eco-tourism-based activities.

2.5.3 FAUNAL DIVERSITY

The islands of the Maldives are not known for their abundant wildlife in comparison and demonstrate a rather
small proportion of the representatives in comparison to the rich terrestrial faunal diversity of the region.
Maldivian reptilian fauna including: two gecko (Hemidactylus spp) commonly seen throughout the country; two
agamid lizard including the common garden lizard or blood sucker Calotes versicolar; the snake skink, Riopa
albopunktata; and two species of snakes including the common wolf snake Lycodon aulicus, and Typhlops
braminus. One species of frog is known, the short-headed Rana breviceps, and a larger toad, Bufo melanostictus
has also been found. Among the reptiles of the Maldives, the Maldivian Black Turtle (Melanochelys trijuga
thermalis) is a species of turtle listed on the International Union for Conservation of Nature (IUCN) Red List as
‘near threatened’. The Maldivian black turtle is currently found in only three islands which are protected:
Kaashidhoo (Kaafu Atoll in Zone III), Muli (Meemu Atoll in Zone IV) and Kunburudhoo (Haa Dhaalu
Atoll).Maldives has also been noted to be particularly rich in spider species. Some 130 insect species including
scorpions, centipedes, rhinoceros beetle and paper wasps were identified during scientific investigations across
the Islands. The only native mammals endemic to the country are the two subspecies of fruit bats, Pteropus
giganteus ariel and Pteropus hypomelanus maris. The latter is very rare and has been recorded only once in the
Maldives, in Addu Atoll (Holmes et al, 1994). Other mammals, all likely to have been introduced, are the house
mouse, black rat, Indian house shrew and cats (Webb, 1988). In the homestead, the domesticated animals reared
are chickens and goats.

Over 167 bird species have been recorded in the Maldives including seabirds, shorebirds and terrestrial birds, a
majority include breeding residents, southern winter visitors (shearwaters and storm-petrels), and northern winter
visitors (mostly waders, raptors, passerines, as well as some terns). For some of the latter, the Maldives lies at the
southern end of the major Indus-Valley — West Indian flyway. A few are introductions, and imported as pets. Very
few bird species reside in the country, most of which are seabirds. Terrestrial birds are very minimal compared to
other tropical islands and most are likely to be introductions. At least 40 to 50 species of seabirds are seen in the
Maldivian waters, of which only 13-15 are known to nest and breed in the country. Some of them are terns
including Sterna sumatrana, S. albifrons, S. anaethetus, S. dauglli, S. bergi, S. bengalensis, and S. fuscata, S.
saundersi; others include two species of noddies, Anous stolidus and A. tenuirostris, as well as the white tern
Gygis alba monte which is known to breed only in Addu Atoll (Anderson, 1996). Others such as frigate birds,
white-tailed tropic birds, boobies and some shearwaters are also known to breed in the Maldives (Shafeeg, 1993).
Most of the shorebirds found are common winter visitors to the Maldives; however, there are some resident and
immigrant species. Four subspecies of bird have been identified as endemic to the Maldives (MHAHE, 2002).
The bird subspecies endemic to the Maldives are Maldivian pond heron (Ardeola graii phillipsi), Maldivian little
heron (Butorides striatus albidulus), central Maldivian little heron (Butorides striatus didii phillipsi), and the
Maldivian water hen (Amouronis phoenicurus maldivus).

2.5.4 MARINE BIODIVERSITY

In contrast to the terrestrial biological diversity found in the country, marine biological diversity shows an
outstanding richness, especially in the coral reefs. Indeed, the marine biodiversity of the archipelago is among the

ESMF ARISE Project | 24
richest in the entire region, and the Maldives' has been recognized as having one of the world's most diverse
marine ecosystems.

More than 250 different species of hermatypic corals exist, belonging to 41 genera from the north and 55 from
the south. Over 1 200 reef fish species have been recorded15 (Pernetta, 1993). As many as 5 000 different shell
species, 100-200 sponge species, more than 1 000 species of marine crustaceans and over 100 species of
echinoderms exist. A large range of different types of marine algae16 have also been documented (Pernetta, 1993).
In addition, a variety of sharks, eels, rays, dolphins, whales and aquarium fish are commonly observed throughout
the archipelago. Five species of endangered turtles, namely loggerhead turtles, green turtles, hawksbill turtles,
olive ridley turtles and leatherback turtles, are also know to live in Maldivian waters (Frazier and Frazier, 1987).

A recent research study, carried out by the Marine Research Section (MRS) of the Ministry of Fisheries and
Agriculture, has documented economically important fish species in the Maldives. Some 900 species have been
identified, nearly 300 of which were completely new records for the Maldives, and 7 of which had never before
been recorded anywhere in the world17. A second study records some 899 species of pelagic and shore fish,
including 201 records new to the Maldives (Randall and Anderson 1993).

At one time, the Maldives was the only country harvesting tuna from the Indian Ocean. Tuna fishing remains
particularly important to the economy of the Maldives. Eight different types of tuna and similar fish are harvested
commercially form the open seas. Tuna fishing requires live bait fish which are caught in lift nets near the reef
and kept alive in the flooded hull of the dhoni. Bait fish are composed of species associated with the reef, and are
dependent on a thriving reef environment. Twenty different species, regularly caught and used as bait fish, may
be classified in to this group.

Over the last few decades many efforts have been made to ensure the protection of the marine biodiversity and
the most sensitive reef ecosystems and habitats of vulnerable charismatic marine species, along with wetlands and
mangrove ecosystems have been demarcated as protected areas.

2.5.5 CLIMATE HAZARD VULNERABILITY

The primary sources of natural hazard risks in Maldives are strong winds during monsoons or freak storms,
earthquakes, island interior flooding caused by heavy rain, coastal flooding caused by high surf, storm surge,
prolonged strong monsoonal wind, high astronomical tides or tsunamis, and sea level rise (Pernetta and
Sestini, 1989, RMSI, 2005, Severe weather events in 2002 2003 and 2004, (2005), Woodroffe, 1989). Coastal
flooding related flooding and wind damage can be considered as the most frequent natural hazards that occur in
Maldives (Most of these risk factors (apart from earthquake, wind damage and rainfall flooding), stems from the
extremely low elevation of all Maldivian islands: the average elevation is 1.5 meters above sea level. In spite of
the occasional natural hazards, Maldives in general is relatively from high risk natural disasters.

Spatial variations in hazards are evident across Maldives (Maniku, 1990, RMSI, 2005, Shaig, 2005). Northern
atolls are more exposed to intense storm systems, increasing the risk of wind damage in these atolls. In
comparison, southern atolls experience less storms systems, but are more exposed to flooding events, probably as
a result of exposure to intense South Indian Ocean storm surges and wind-waves during south west monsoons.

2.6 POPULATION AND HOUSING CONDITIONS COMMON TO ALL ATOLLS

2.6.1 POPULATION

The total population enumerated in Census 2014 is 407,660. For the first time, in Census 2014, a distinction was
made between the resident population and non- resident population. Hence, for analytical purposes, reference to
respective population would be made as given in the table below.

Table 4 Total population by sex

Population Both Sexes Male Female

ESMF ARISE Project | 25
Total Population 407,660 230,453 177,207

Resident Population 402,071 227,749 174,322
Maldivian 338.434 171,962 166,472
Foreign 1_/ 63,637 55,787 7,850
Non-Resident 5,589 2,704 2,885
Maldivian

1_/ Foreign population enumerated in Census 2014 is less than the official figures recorded in Immigration
documents (Source: Census, 2014)

2.6.1.1 POPULATION GROWTH

Of this total, the Resident Population is 402,071, which consist of 338,434 as Resident Maldivians and 63,637
foreigners. Census 2014 captured 5,589 Maldivians as living abroad, and hence following the notion of previous
censuses, the ‘Total Maldivian Population’ in Census 2014 was 344,023. Between 2006 and 2014, the total
Maldivian population had increased by 45,076, i.e. a 15 percent increase. Over the past two decades, however,
the population growth rate continued to decline due to decreasing fertility. The total fertility rate declined from
6.4 to 2.2 children per women during this period. The rate of decline has slowed down since 2000 and remains
under 2 percent.

2.6.1.2 POPULATION DISTRIBUTION

Maldives is one of the world’s most geographically dispersed countries and poses wide range of development
constraints. The population is distributed within the country among administrative and non-administrative islands.
Census 2014 enumerated population from 188 inhabited islands, 109 resorts and 128 industrial and other islands.
Table 3 gives a picture of Total Maldivian population distribution by these major categories.

2.6.1.3 POPULATION IN ADMINISTRATIVE ISLANDS

Table below gives a quick glimpse of the total picture as close to 96 percent of the population lives in
administrative islands. From 1995 onwards, the female population outnumbered the male population in the
Administrative islands. This outcome was caused by the out migration of males for Employment, especially to
tourist resorts.

Table 5 Total Maldivian Population by categories, 1985-2014

Census Year 1985 1990 1995 2000 2006 2014

Maldivian population

Both Sexes 180,088 213,215 244,814 270,101 298,968 344,023
Male 93,482 109,336 124,622 137,197 151,459 174,666
Female 86,606 103,879 120,192 132,904 147,509 169,357
Maldivian Population in Administrative Islands (including Male’)

Both Sexes 175,854 208 423 239,212 262,186 288,101 330,468
Male 89,319 104,622 119,070 129.407 140,914 161,518
Female 86,535 103,801 120,142 132,779 147,187 168,950
Maldivian Population in Resorts and Industrial Islands

Both Sexes 4,234 4,792 5,602 7915 10,867 13,555
Male 4,163 4714 5,552 7,790 10,545 13,148

ESMF ARISE Project | 26
Female 71 8 50 125 322 407

2.6.1.4 POPULATION IN NON-ADMINISTRATIVE ATOLLS

With the expanding economic development initiatives of the government, the shift of the population from Ad-
ministrative islands to non-Administrative island has increased over the years. As illustrated by the above table,
the Total Maldivian population residing in Non-Administrative islands increased from 4,234 in 1985 to 13,555 in
2014. This owes to increased number of operating resorts, agricultural islands and other ongoing projects in such
islands. Population in resort islands accounted for 77 percent of the residents in these islands.

2.6.1.5 POPULATION IN MALE’ AND ATOLLS

The Maldives population is vastly distributed across atolls consisting of small islands. Administratively there are
20 Atolls. Though there is no official categorization of urban and rural areas, capital Male’ is widely referred to
as the urban center and the rest of the Atolls recognized as the rural area. Census 2014 showed that 38 percent of
the population lives in Male’ the capital, while majority of the population resides in the Atolls. In Maldives, as in
other small island states, internal migration and growth of urban area can be attributed to inequalities between the
Capital and the rest.

Male’ population has increased rapidly over the past decades. Male’ remained as the country’s fastest growing
and most populated island. The development of tourism within Male’ Atoll, rapidly expanding government and
private sector, and establishment of major health and educational facilities in Male’, have created significant
disparities between Male’ and the Atolls. In addition, developments in Male’ attracts migration from all parts of
the country. It passed the threshold of 100,000 population in 2006, making it one of the most densely populated
cities in the world. Today, with the resident population, this rate stand as 65,201 per km2 (population density of
Male’ exclude Hulhumale’ and Villinmale’).

2.6.1.6 POPULATION STRUCTURE

The population growth and the changing age-sex composition of the Maldives resembles that of a developing
country with a relatively large proportion of people in the adult age categories (below 30 years of age), and a
relatively small proportion of people in the older age categories (above 60 years).

The age cohort of 10 to 14 years is the smallest among the child population in 2014, reflecting on the shift of 0-4
years of population of 2006. In 2014, the population pyramid broadens at the youth age, showing a passing
demographic window of opportunity of the Maldives population.

2.6.2 HOUSING

There were a total of 68,249 resident households in the census 2014, out of which 55,949 were Maldivian
households and 12,300 as other households. Out of the total households 39 percent of households are in Male”
and 60 percent of households are found in administrative islands of the Atolls and 1 percent in the non-
administrative islands of the atolls.

The types of Household types are divided into 2 categories, which are housing units and collective living quarters.
A nationwide total of 65,765 falls in to the category of housing units. Out of this 96 percent are
house/flats/apartments. A total of 2,484 have been recorded as collective living quarters which consist of labour
quarters / staff quarters and other collective living quarters. These account for 4 percent of all households.

ESMF ARISE Project | 27
Table 6 Total Households by type of housing, by locality, 2014

Type of Republic Male' Atolls Administrative | Non- Administrative
Households Islands Islands
Housing Units 65,765 25,673 40,092 39,919 173
Collective 2484 1066 1418 968 450
living
quarters

Source: Census, 2014

Given that 38 percent of the total population resides in Male’, the average household size in Male’ for a Maldivian
household is 5.5 and other households is 6.1. Household size for the whole nation for Maldivian households was
at 5.4 percent and 8.1 percent for other households.

2.7 POTENTIAL PROJECT SITES

The project is focused on the most populous islands in Maldives with highest power demand. So far 06 islands
have been identified for project intervention through component |. The table below provides information on peak
load, population and planned solar installation for the 06 islands so far selected for the project.

Table 7 Project site information

Atoll Island Peak Load Population Population Solar Installation
(KW) Prediction 2030 (MW)
Ss Hithadhoo, Maradhoo, 7840 21367 24,655 11
Feydhoo, Maradhoo-Feydhoo)

Ss Hulhudhoo Meedhoo 850 3676 3831 2
Gn Fuvahmulah 3000 9873 10,758 2
GDh Thinadhoo 2062 6222 6184 2
HDh Kulhudhuhfushi 3041 9560 10,397 2
Lh Hinnavaru 835 2683 2,668 1
B Eydhafushi 1200 2894 2,838 1
Total 21

Other than this, the project is likely to impact around 05 other locations so far to be determined. Some likely
islands initially identified include Lh. Naifaru, L.Gan and L. Fonadhoo. Given below is a brief description of the
characteristics of the islands confirmed for project intervention.

2.7.1 ADDU CITY

Addu City is the second-largest urban area in Maldives, in terms of population, with a resident population of
21,198. It is the southern-most atoll in the Maldives. It is one of the three urban areas to get the status of "city"
other than the capital city, Malé. Addu City has 6 administrative islands they are Hithadhoo, Maradhoo-Feydhoo,
Maradhoo, Feydhoo, Hulhudhoo and Meedhoo. Of these Hithadhoo, Maradhoo-Feydhoo, Maradhoo and Feydhoo
are linked by a link road. These islands are also linked to the international airport located in Gan. Hulhudhoo and
Meedhoo are located separately in the eastern rim of the atoll.

ESMF ARISE Project | 28
In terms of economic activities it is home to one of three international airports in Maldives, i.e. Gan International
Airport. In addition, Hithadhoo port is one of the four ports in the entire country. As for tourism, Addu City is
home to 03 resorts, 01 city hotel and 08 guest houses. Other economic activities undertaken include fishing and
agriculture. Agriculture is especially prevalent in Hulhudhoo and Meedhoo islands of the city.

Addu is also a city with notable environmental features, as it is home to the largest protected area network in a
single atoll in Maldives. Promoted as Addu Nature Park, the park currently consists of 3 Protected Areas;
Eydhigali Kilhi and Koattey Mangrove (Figure 9), Wetland and marine area, an year round manta point off
Kandihera- Maakandu channel and British Loyalty shipwreck. Additional areas are planned to be protected in
Addu and there are plans for making the atoll a UNESCO Biosphere reserve.

Figure 9 Eydhigali Kilhi Protected Area

Addu City also has a notable historical significance with the Royal Airforce (RAF) base being established in Gan
during World War 2 by the British. The people of the island speak a unique dialect of Dhivehi language.

2.7.2 FUVAHMULAH CITY

Fuvahmulah City is the third largest city in the country in terms of population size, with a population of 9873.
Fuvahmulah is one of the most isolated islands in the Maldives, it is an atoll, an island and also a city. The island
is located at 73°25’40”E, 0°17'53”S and lies between the equator and the southernmost Addu atoll. Fuvahmulah
is the third largest island in Maldives with a land area of 424 hectares. As described previously it has the highest
point in Maldives. In terms of environmental significance, about one third of the island is comprised of protected
wetlands and marshland surrounding two of the largest freshwater lakes, namely Bandaara Kilhi (Figure 10) and
Dhadimagi Kilhi, found in Maldives. These areas together with the unique thundi (sand spit) found in the island
make up the Fuvahmulah Nature Park. Fuvahmulah is also famous for divers with ‘Farikede Faru’ being the most
famous location. The dive spot is best known for an area on a rocky limestone plateau known as Thresher Point,
named after two species of thresher sharks that frequent the area. Other marine life commonly seen in the area
include whale sharks, ocean sunfish (Mola Mola) and oceanic manta rays (Manta birostris). The dive spot was
declared protected on 4th February 2020.

ESMF ARISE Project | 29
Figure 10 Bandaara Kilhi Protected Area

The naturally fertile soil of Fuvahmulah is ideal for agriculture and the island is especially known for its Taro
cultivation. Historically due to the isolated nature of the island it has been used for banishing political prisoners
by the central government in Male’. The isolated nature of the island and the rough sea surrounding has lead to
many tragic accidents of boats capsizing while entering the island. The connectivity to the island has been
significantly improved with the opening of the domestic airport in 2011. Like Addu the people of Fuvahmulah
also speak in a unique dialect.

2.7.3, THINADHOO

Thinadhoo is located in the western periphery of Huvadhu atoll at geographic coordinates 0.5311° N, 72.9977° E.
While there are nor islands on the north of thinadhoo the south of thinadhoo is comprised of kaadehdhoo (domestic
airport), madaveli and hoadehdhoo. Thinadhoo is around 4.5km from the airport. The resident population of
Thinadhoo is 6222 people. It is the most populous island in Huvadhoo atoll, which is the biggest atoll in the
Maldives in terms of geography and is the capital of south huvadhu atoll.

The island used to have 16 ha mangrove area in the southern end which was reclaimed during the 1980s.
Thinadhoo was joined to Maahutaa uninhabited island through reclamation. There is a very small wetland area in
Thinadhoo of 0.25ha which was originally in Maahutaa. Current land area of Thinadhoo is around 180ha of which
80 percent is reclaimed land. The island being reclaimed there are no notable environmental features in the island.

Figure 11 Wetland Area in Maahutaa

The majority of the people are involved in industrial activities with some 15 percent involved in fisheries. Like
other dialects in the south, huvadhu atoll is also known for the unique dialect. During 1962 the island was

ESMF ARISE Project | 30
forcefully completely abandoned by the orders of the central government, which marked the end of the separatist
movement by the three most southern atolls of Maldives forming the United Suvadive Republic. The island was
repopulated in 1966.

2.7.4 EYDHAFUSHI

Eydhafushi is administrative capital of Baa atoll. Eydhafushi is located in the middle of the atoll in the eastern
rim. The geographic coordinates of Eydhafushi is 5° 6'7.81"N, 73° 4'7.03"E. It is the most populous island in
the atoll with a resident population of 1200 people. The total area of the island is 55 ha, which includes 25 ha of
reclaimed land. The island being the capital of the atoll most of the services are established in Eydhafushi.

Even though, Eydhafushi doesn’t have unique environmental features, Baa atoll is the first declared biosphere
reserve in Maldives with many environmentally sensitive sites. The major economic activities in this island
include government employment, working in resorts, retail business, fishing and thatch weaving.

Figure 12 Proposed Solar Installation site Eydhafushi

2.7.5 HINAAVARU

Hinnavaru is administrative capital of Lhaviyani atoll. Located north-east of the atoll with geographic
coordinates of 5°29'35.85"N, 73°24'46.07"E. The resident population of Hinnavaru is 835. Like many other
islands selected for the project Hinnavaru also has significant reclaimed land, total land area of Hinnavaru is 50
ha of which around 50 percent is reclaimed. The island is around 5 kilometers from the new domestic airport
being built in Madivaru.

There are no salient environmental features that are of significance in Hinnavaru. In terms of history and culture
like some other islands in Lhaviyani atoll, the roads and households of Hinnavaru are unique, in this regard very
narrow streets with living quarters in one side of the road and kitchen in other side of the road are the norm in
some older households (Figure 13).

ESMF ARISE Project | 31
Figure 13 The narrow streets of Hinnavaru

2.7.6 KULHUDHUHFUSHI CITY

Kulhudhuhfushi city is the most populous island north of Maldives. With a resident population of 9560. It is the
most recent island to receive the city status. Located in the eastern side of Haa Dhaalu (Thiladhunmathi
Dhekunuburi) Atoll on geographic coordinates of 6°37’0”North and 73°3’0”East. The land area of the island is
247 Hectares (ha). The length of the island is approximately 2.5 km and 0.89 km in width.

The most significant natural feature of the island is existence of two wetland area. The larger one is in the northern
end and small one in the south end of the island (Figure 14). Several true mangrove species are known to be found
in this wetland area including, Black Mangrove (Lumnitzera Racemos), Rhizophora apiculate and small-leafed
orange mangrove (Brugeria cylindrical). Most dense vegetation exists near the wetland area and eastern side of
the island. The wetland area on the north of the island was reclaimed in 2018 and an airport was built in this
location. It caused lot of controversies both nationally and internationally.

Figure 14 Wetland area of Kulhudhuhfushi

ESMF ARISE Project | 32
Kulhudhuhfushi is seen as the northern most hub of Maldives, with many from HA, Hdh, Shaviyani atoll moving
to the island to meet education and health needs. Being an economic hub, most people in Kulhudhuhfushi are
involved in retail and wholesale business.

2.8 THE ENERGY SECTOR

The dispersed nature of the islands of Maldives makes it very costly and difficult to provide basic services
universally to all the citizens in an efficient manner. Universal access to electricity to all the islands were provided
only by 2008. However, power outages and power disruptions are still very common in many islands.

Due to the nature of Maldives, power stations are required in all the inhabited islands. In this regard, there are 186
powerhouses in the inhabited islands of Maldives. Majority of the powerhouses are operated by the government
owned utility companies. In this regard, 148 powerhouses are operated by Fenaka, 35 powerhouses by Stelco, 01
powerhouse in V.Rakeedhoo by Male Water and Sewerage Company (MWSC). F. Nilandhoo, K.Huraa, Sh.
Funadhoo and R.Ungoofaru have powerhouses operated by the councils of these islands. A private company
operates the powerhouse of Adh. Maamigili (Ministry of Environment, 2018).

The inhabited islands of Maldives have a total installed capacity of 240 MW of diesel generators to cater for
electricity demand. Electricity generation of Male’ region (Male’, Hulhumale’, Villingili) accounts for 56.9% of
electricity generation of Maldives. This is the region with the highest annual electricity consumption of about 400
GWh, with an installed capacity of 101 MW. As of end of 2017 11 MW of solar PV has been installed (Ministry
of Environment, 2018). This number has almost doubled and increased to 21 MW by the end of 2018. This includes
around 11MW by the government, 09 MW by the private sector and 01 MW through net metering.

Under ASPIRE project, the sister project of ARISE, OSMW of solar PV is planned to be installed this year in
Hulhumale. Moreover, as highlighted before a 21MW solar installation prequalification has been opened under
ARISE. Thus, solar installation in Maldives is rapidly expanding.

= RENEWABLE ENERGY INSTALLATIONS
=—=Private ==Government —=Total 10791

16478

Solar PV Installations in kW

2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Figure 15 Renewable Energy Installation Trend

With increased development power demand is increasing across Maldives. Thus, the trend of fuel imports is also
increasing. In 2017, 561,435 metric ton of fuel was imported. Out of this, 14,483 metric ton was cooking gas,
447,555 metric ton was diesel, 57,730 metric ton was petrol and 41,666 metric ton was aviation gas (Ministry of
Environment, 2018). The trend of fuel imports are also overall increasing, except for an outlier in 2014 which has
been attributed to increase in aviation gas import (Figure 10).

ESMF ARISE Project | 33
= TOTAL FUEL IMPORTS

667011

328,100
292613

Bees sees

Figure 16 Fuel import Trend

Quantity in Metric Tons

toe
stor
9107
tor

In addition to inhabited islands renewable energy has also been installed in a number of resorts as well. Official
data is not available on the amount installed in tourist resorts. Based on the available information online in excess
of 5.9MW is installed in resorts. This includes a number of floating solar installations as well.

ESMF ARISE Project | 34
3. CHAPTER 3: ENVIRONMENTAL, ENERGY AND SOCIAL LEGISLATION,
REGULATORY AND INSTITUTIONAL FRAMEWORK IN THE REPUBLIC OF

MALDIVES

3.1 ENVIRONMENTAL POLICIES AND LEGISLATION

The Ministry of Environment holds the mandate for protection and preservation of environment. The
Environmental Protection Agency (EPA) established under Minister of Environment, is responsible for
implementation and enforcement of all laws and regulations relevant for environment protection.

The Project will be required to comply with the national environmental legislation, in particular that relating to
protected areas, EIA for all civil works, compensation for loss of land and the cutting down of trees. The key
aspects of the policies, legislations and regulations are described in the following sections.

3.1.1. THE ENVIRONMENT PROTECTION AND PRESERVATION ACT (4/93)

The basic environment law, Law No.4/93 Environment Protection and Preservation Act (EPPA) was enacted in
April 1993 as an umbrella law to protect and preserve the environment of the country. The main elements of the
EPPA are as follows:

Introduction: The natural environment and its resources are a national heritage that needs to be protected and
preserved for the benefit of future generations. The protection and preservation of the country’s land and water
resources, flora and fauna as well as the beaches, reefs and lagoons and all-natural habitats are important for the
sustainable development of the country.

Environmental Guidance: The concerned government authority shall provide the necessary guidelines and
advise on environmental protection in accordance with the prevailing conditions and needs of the country. All
concerned parties shall take due considerations of the guidelines provided by the government authorities.

Environmental Protection and Conservation: The Ministry of Environment, Energy and Water [now the Ministry
of Environment and Energy] shall be responsible for formulating policies, as well as rules and regulations
regarding the environment in areas that do not already have a designated government authority already carrying
out such functions.

Protected Areas and Natural Reserves: The Ministry of Environment, Energy and Water [now the Ministry of
Environment and Energy] shall be responsible for identifying protected areas and natural reserves and for
drawing up the necessary rules and regulations for their protection and preservation. Anyone wishing to establish
any such area as mentioned in (a) of this clause, as a protected area or a reserve shall register as such at the
ministry of Environment, Energy and Water [now the Ministry of Environment and Energy] and abide by the
rules and regulations laid by the Ministry.

Environmental Impact Assessment (EIA): An impact assessment study shall be submitted to the Ministry of
Environment, Energy and Water [now the Ministry of Environment and Energy] before implementing any
development project that may have a potential impact on the environment. The Ministry of Environment, Energy
and Water [now the Ministry of Environment and Energy] shall formulate the guidelines for EIA and shall
determine the projects that need such assessment as mentioned in paragraph (a) of this clause.

The Termination of Projects: The Ministry of Environment, Energy and Water [now the Ministry of Environment
and Energy] has the authority to terminate any project that has any undesirable impact on the environment. A
project so terminated shall not receive any compensation.

Waste Disposal, Oil and Poisonous Substances: Any type of waste, oil, poisonous gases or any substance that
may have harmful effect on the environment shall not be disposed within the territory of the Maldives. In case
where the disposal of the substance stated in paragraph (a) of this clause becomes absolutely necessary, they
shall be disposed only within the areas designated for the purpose by the government. If such waster is to be
incinerated, appropriate precautions shall be taken to avoid any harm to the health of the population.

Hazardous/ Toxic or Nuclear Wastes: Hazardous/Toxic or Nuclear Wastes that is harmful to human health and
the environment shall not be disposed anywhere within the territory of the country. Permission shall be obtained
from the relevant government authority at least 3 months in advance for any trans-boundary movement of such
wastes through the territory of the Maldives.

ESMF ARISE Project | 35
The Penalty for Breaking the Law and Damaging the Environment: The penalty for minor offenses in breach of
this law or any regulations made under this law shall be a fine ranging between MVR 5.00 (five Rufiyaa) and
MVR 500.00 (five hundred Rufiyaa) depending on the actual gravity of the offence. The fine shall be levied by
the Ministry of Environment, Energy and Water [now the Ministry of Environment and Energy] or by any other
government authority designated by the ministry. Except for those offenses that are stated in (a) of this clause,
all major offenses, under this law shall carry a fine of not more than Rf 100,000,000.00 (one hundred million
Rufiyaa) depending on the seriousness of the offense. The fine shall be levied by the Ministry of Environment,
Energy and Water [now the Ministry of Environment and Energy].

Compensation: The Government of Maldives reserves the right to claim compensation for all the damages that
are caused by the activities that are detrimental to the environment. This include all the activities that area
mentioned in clause 7 of this law as well as those activities that take place outside the projects that are identified
here as environmentally damaging.

Definitions: Under this Law: (a) The “environment” means all the living and non-living things that surround
and effects the lives of human beings; and (b) A “project” is any activity that is carried out with the purpose of
achieving a certain social or economic objective.

3.1.2 THE REGULATION ON ENVIRONMENTAL LIABILITIES (REGULATION NO. 2011/R-9)

The objective of this regulation is to prevent actions violating the Environmental Protection and Preservation
Act 4/93 and to ensure compensations for all the damages that are caused by activities that are detrimental to
the environment. The regulation sets mechanisms and standards for different types of environmental liabilities
and equal standards that shall be followed by the implementing agency while implementing the regulation.
According to this regulation the Government of Maldives reserves the right to claim compensation for all the
activities which have breached the Environmental Protection and Preservation Act 4/93.

3.1.3. ENVIRONMENTAL IMPACT ASSESSMENT REGULATION (NO. 2012/R-27) AND
AMENDMENTS

EPA stipulates under Article 5, any development work or project that have a significant impact on the
environment should have an Environmental Impact Assessment consented to by the Ministry of Environment,
Energy and Water [now the Ministry of Environment].

The EIA regulation defines the procedure to follow when attaining environmental approval for development
projects. The regulations lists those projects that require EIA (schedule D), those projects that do not require
EIA (Schedule T) and those projects that can be undertaken as per the mitigation plan provided by EPA
(Schedule U). Roof mounted solar PV projects are listed in Schedule T, thus locally environmental assessments
are not required for roof mounted solar PV.

All the other projects need to go through a screening process identified in article 08 of the regulation. Following
screening EPA decides the level of assessment required. In this regard, an EIA maybe required, EMP maybe
required, project maybe undertaken with mitigation plan or project can be undertaken with no assessment. For
all other solar projects, ground mounted and floating solar, need to go through the screening process specified
in the regulation

For projects that require EIA the regulation details the scoping process that needs to be following in article 11.
Following scoping a terms of reference will be issued which will guide the level of assessment required.

EIA can be prepared by a consultant who is registered in EPA under article 16 of the regulation. The consultant
registeration process is administered by a consultant registeration board. The functions and composition of this
board is detailed in article 17 of the regulations.

Once the EIA report is submitted, EPA sends the review to two independent reviewers as per article 13 of the
Regulation. The review period depends on the amount paid by the proponent for review. In this regard the
following payment structure is specified in the regulations (article 07 and article 13):

1. For areview fee of MVR5000 15 days for review
2. For areview fee of MVR 10,000 10, days for review

ESMF ARISE Project | 36
3. For areview fee of MVR 5000 05 days for review

Following review EPA informs the proponent if any addition information is required, or approval can be given
for the project, or the EIA report needs to be rejected or the project needs to be rejected due to irreversible
damage to the environment.

Article 15 lists procedure for appeal the decision. The appeal decision will be made by Minister of Environment.
Article 20 lists fining mechanism for non-compliance.

3.1.4. REGULATION GOVERNING RECLAMATION AND DREDGING OF ISLANDS AND
LAGOONS OF MALDIVES 2013/R-15

The Article 22 of the Constitution states that the State shall undertake and promote desire based economic and
social goals through ecologically balanced sustainable development and shall take measures necessary to foster
conservation, prevention pollution, the extinction of any species and ecological degradation from any such goals
and this regulation is constituted for the purpose of pursuing this undertaking. It determines the guidelines that
would minimize the damage caused to the environment due to reclamation and dredging pursuant to Article 3
of Environment Protection and Preservation Act. This regulation is enforced by the Environmental Protection
Agency.

The aim of this regulation is to minimize environmental damage associated with dredging and reclamation
activities. All dredging and reclamation activities requires EPA approval through this regulation. The regulation
identifies the following conditions:

¢ Beach replenishment is restricted to a maximum extent of 10 m from the registered shoreline.
¢ — The following restrictions apply to dredging:

> 500 m from the ocean side reef edge

> 50 m from the shoreline

> Anenvironmentally sensitive site
e Reclamation cannot take place within 200 m of an environmentally sensitive or protected area.

e Reclamation should not exceed 30% of the house reef.

3.1.5 STONE, CORAL AND SAND MINING REGULATION

This regulation addresses sand mining from islands and bird nesting sand bars. Sand and aggregate mining from
beaches of any island whether inhabited or uninhabited is banned for protection of the islands. Permissions for
sand and aggregate mining from other areas shall be obtained from the relevant authorities.

There is another similar regulation named “Regulation on Coral Mining (1990), which is only applicable to coral
mining from the ‘house reef” of islands and the atoll rim reefs.

3.1.6 BY-LAW - CUTTING DOWN, UPROOTING, DIGGING OUT AND EXPORT OF TREES
AND PALMS FROM ONE ISLAND TO ANOTHER

This regulation is enacted under Act 4/93 (environment Protection and Preservation Act). As such, this
regulation is a compilation of guidelines to be adhered towards cutting-down, uprooting, removing and transfer
between islands, of palms and trees in the Maldives.

Palms and trees may only be cut, uprooted, removed or transferred between islands out of mere necessity. No
one shall be exempted from this regulation except the parties/exemptions mentioned in Article 4 of this
regulation.

Article 8 of the regulation requires permission to be obtained if more than ten coconut palms that have grown
to height of 15ft or if more than 10 plants that have grown to a height of O8ft are to be removed.

ESMF ARISE Project | 37
Article 2 (d) of the regulation also enforces replacement of the vegetation that is lost as a result of re-plantation.
In this regard, 02 palms or trees need to be replanted for every palm or tree removed.

Pursuant to the Environmental Protection and Preservation Act of the Maldives, the Ministry of Environment
and Energy has developed this by-law in order to educate and guide developers about acceptable practices for
the management of trees and palms. The by-law prohibits the cutting down, uprooting, digging out and export
of trees and palms from one island to another unless there is no other viable alternative. It also requires that for
every tree or palm removed at least 2 should be replanted on the same island. The by-law also provides particular
protection to the following:

© coastal vegetation extending 15 metres into the island;
¢ all trees and palms growing in mangrove and wetland areas;
¢ all trees and palms growing in Government protected areas; and

© — trees and palms that are abnormal in structure.

3.1.7 WASTE MANAGEMENT REGULATION (NO. 2013/R-58)

The Waste Management Regulation of the Maldives was enacted based on Article 22 of the Constitution of the
Republic of Maldives and under powers vested in the Ministry of Environment and Energy under the Article 3
of the Environmental Preservation Act 4/93 in relation to Article 7 and 8 of the same Act. The regulation is
implemented by the Environmental Protection Agency. This regulation focus on following five areas:

1. Waste management standards: Defines standards for waste collection, transfer, treatment, storage,
waste site management, landfills and managing hazardous waste;

Waste management Permits: Defines approval procedures for waste sites;

3. Waster transfer: Standards and permits required for waste transport on land and sea, including trans-
boundary movements;

Reporting requirements: Defines reporting and monitoring requirements and procedures; and

Enforcement: Defines procedures to implement WRM and penalties for non-compliance.

3.1.8 DEWATERING REGULATION (213/R-1697)

This regulation is constituted for the purpose of ensuring that the drainage of water in the islands of The Maldives
in the process of dewatering and subsequent dumping of discharge water into the soil or to the sea, is conducted
with minimal impact to the environment. Given water is the source of life and one of the essential elements
forming the environment, the purpose of this regulation is to avoid contamination of the groundwater table, to
mitigate the damage caused to the water table; and to protect the habitat, the environment, the public and all
living organisms from the impact of dewatering.

This regulation is enacted from the rights vested on the Ministry from article 3 of Act 4/93(Maldives
Environment Protection and Preservation Act). This regulation is enforced by the Environment Protection
Agency on behalf of the Ministry.

In addition to the institutions of the state, it is a responsibility of every individual to protect the groundwater
table of the islands of the Maldives and to manage it in a sustainable manner. The process of dewatering for any
industrial purpose shall be conducted on any island pursuant to the guidelines prescribed in this regulation and
after having obtained permission in writing from the implementing agency or from their delegate.

3.1.9 REGULATION ON PROTECTION OF OLD TREES

The regulation is made under article 04 of EPPA. Article 03 of the regulation lists four categories of trees that
can be protected. This includes:

¢ All trees above 50 years of age
¢ Unique and threatened species in Maldives in general or in a specific island

ESMF ARISE Project | 38
¢ — Trees of environmental significance
¢ — Trees of cultural significance

As per article 04 of the regulation all protected trees need to be advertised by the Ministry. The list needs to be
updated every 05 years. Article 06 of the regulations states that the boundary of a protected tree is within a 02
meter radius of the tree. Article 05 suggests that trees that are located within a private boundary are exempted
from this regulation. Moreover those trees that are grown for the purpose of agriculture are exempted from this
regulation. The regulation also defines responsible parties for maintenance of such trees and also activities like
trimming of old branches that can be undertaken for maintenance purpose.

3.1.10 REGULATION ON MIGRATORY BIRDS (2014/R-126)

The aim of the regulation is to ensure that the migratory birds and their habitat are protected from damage and
destruction. Article 06 of the regulation stipulates that it is prohibited to catch, use as pets, trade of birds or any
parts and harm the birds or their nests in anyway. Article 07 of the regulation lists all birds except migratory birds
found in the Maldives. The regulation also stipulates that exemptions. In this regard as per article 08, research
purpose and incase of spread of disease is identified as exemptions.

3.1.11 PROTECTED AREA REGULATION (2018/R-78)

The overall aim of the regulation to specify mechanisms to protect, conserve and manage areas designated as
protected areas under article 04 of EPPA. Article 05 of the regulation stipulates that for each of the designated
protected areas the following information needs to be announced:

¢ The name of the protected area

¢ The boundaries of the protected area with GPS coordinates

¢ — Zonation plan of the area

¢ — Activities that can and cannot be undertaken at a particular location
¢ — The designated level of protection

¢ — The reason for protection and the special significance

The regulation identifies 07 levels that could be designated to protected areas (article 06)

e — Areas of International Significance
¢ — Strict Nature Reserves

¢ Wilderness Area

¢ National Park

¢ National Monument

¢ Habitat Species Management Area
¢ Protected Area with Sustainable Use

A list of all protected areas need to be maintained by EPA and the list needs to be gazette as per article 7. With
an agreement in place, as per article 09 management of protected areas can be handed over to any public or
private party. As per article 12 each protected area should have a management plan in place for the management
of the area.

3.2 ENERGY POLICIES AND LEGISLATION

Like environment protection, the main policy body for energy sector is Ministry of Environment. Maldives Energy
Authority (MEA), established under the Ministry is responsible for enforcement of all regulations and laws. The
Strategic Action Plan (SAP) of the government recognizes establishment of Utility Regulatory Authority (URA),
with the combined functions of regulating energy, water and sewer and is going to be established before 2021.
The key aspects of the policies, legislations and regulations are described in the following sections.

ESMF ARISE Project | 39
3.2.1. STRATEGIC ACTION PLAN

The current governments policy on all development aspects are defined in Strategic Action Plan (SAP). In this
regard, the strategic action plan of the government outlines the developmental targets and priorities of the
government for the five-year period 2019 to 2023. Under chapter 04 “Jazeera Dhiriulhun” it lists the targets for
energy sector. In this regard the following targets are listed in the plan:

e Target 1.1: By 2023, electricity subsidy implemented on a means tested basis

e Target 1.2: By 2023, reduce distribution inefficiency by maintaining distribution loss within 7%

e Target 2.1: By 2023, share of renewable energy in the national energy mix increased by 20% compared to
2018 levels

¢ = Target 2.2: By 2023, at least 1OMW of solar PV is installed under net metering regulation

¢ = Target 3.1: By 2023, reduce fuel usage for electricity generation by 40 million liters

e Target 3.2: By 2023, renewable energy storage capacity is increased to 30MWh

e = Target 4.1: By 2021, Utility Regulatory Authority (URA) for integrated utility services is functional

¢ Target 4.2: By 2023, new public infrastructure projects shall have provision to install renewable energy

e Target 4.3: By 2023, energy data is up to date and reliable and utilised for policy making

e = Target 5.1: By 2023, green labelling is implemented for energy sector

e = Target 5.2: By 2022, provisions for green procurement in the Public Finance Act is implemented

A number of strategies, actions and lead implementation agencies are identified in the SAP to achieve these
targets. ARISE project is expected to contribute to achieve these targets set by the government.

3.2.2 PUBLIC SERVICE ACT (4/96)

Under this act, the general public services are electricity, telephone, water and sewerage services. Article 3 states
that any party can provide general public services only after getting registered in the relevant authority and
according to its regulations. Article 4 states that any public service must be provided after a contract agreement
has been made between the service provider and the customer. The agreement must be made according to the
regulations put forward by the relevant authority. Article 5 states that a transfer of service between customers
must be made only after a contract has been made between the customers according to the service providers
regulations. If the customer fails to comply with the agreement, the service provider can discontinue service only
after approval from relevant authority.

Article 7 states that the service provider can permanently discontinue its services according to regulation
mentioned in article 3 of the act. However temporary discontinuation can be made after giving prior notification
to the customers and according to the agreement made between the service provider and the customer.

Article 8 states that the tariffs for the services must be approved from the competent authority prior to
implementation. Further, any amendments to tariff structure also must be approved from the relevant authority
before implementation. Article 9 states that any damage made to service provider’s facilities by anyone, he/she
can be sentenced to a maximum of 10 year prison time or banishment. Further, any action against this law
(excluding what is mentioned in article 9 (Haa) of this law) can be charged between MVR 100 to MVR 5000 by

the relevant authority.

Currently Maldives Energy Authority is mandated to regulate the energy sector under this Act, and all regulations
that have are currently in effect is backed by this Act. There is currently and Energy Bill drafted and submitted to
the Parliament which, once comes into effect, would further strengthen the regulatory role of the regulatory
authority through delegation of more power in regulating the overall sector.

ESMF ARISE Project | 40
3.2.3. NET METERING REGULATION (2015/R-231)

Net-metering regulation allows utility/grid customers to produce energy through their own solar PV grid
connected systems to offset their own electricity consumption, and have simpler administrative processes for grid
connection through support from utilities. The regulation is enforced by Maldives Energy Authority (MEA).

The main objectives of the regulations as defined under article 05 of the regulation includes the following:

¢ To provide opportunity for grid customers to produce part of the energy required for energy service
providers

¢ To reduce the amount of cost required for the energy service provider to provide electricity service.

¢ To reduce reliance on fossil fuels for electricity generation and increase the proportion of renewable
energy.

¢  Toreduce the subsidy required to be paid by the government to maintain electricity tariff at a reasonable
rate.

It is stated in article 06 (a) that this regulation is only applicable to solar PV installation. However, under article
6 (b) it is stated that the energy service regulator can change this requirement based on the development and
availability of new technologies.

Under this regulation, article 07 requires that the installed capacity should not exceed the total energy demand of
the customer, based on annual consumption. Furthermore, under article 08 it is stated that the cumulative solar
PV capacity connected to grid by all net metering customers should not exceed 30% of the peak demand of the
island grid. The total capacity that can be offered for net metering systems (based on this 30% peak demand) on
each island grid, is required to be published periodically by the respective electricity provider (utility).

Article 12 of the regulation stipulates that the customers with net-metering should be charged only if the imported
electricity is more than that exported through net metering. If the export is higher than the import, any excess
electricity from solar PV is exported into the grid, such will be metered as a credit and will be carried forward to
the subsequent month’s bill. Article 14 of the regulation defines safety and quality standards/guidelines that need
to be in place to ensure safety of the system. The system needs to be designed and installed by a MEA licensed
engineer.

3.2.4 Generation, Distribution and Supply Licensing Regulation (2015/R-143)

The objective of this regulation is to ensure that all electricity service operators are regulated parties licensed by
Maldives Energy Authority. Under article 04 all parties who produce, transmit, distribute and supply electricity
should be registered under this regulation. As per article 05 electricity service can be provided by a government
company, private company, island council or a cooperate society. Under this regulation three types of license
maybe provided:

e — Service Provider License: This license is given to the general service provider of electricity in each islands

« Independent Power Producer License: This license is given to those parties who sell electricity to service
providers by means of generation. The source of generation is currently limited to renewable energy only.

« Transmission License: This license is given to those parties who operate transmission networks (high
voltage) between regions in the same island or in-between islands. Existing public utilities fall under both
Service Provider and Transmission categories as all of them own and operate transmission and distribution
networks as well.

Under article 7 an independent power producer can only supply power into the electricity grid through a Power
Purchasing Agreement (PPA) made with the Service provider. This provision creates an enabling environment
and provides flexibility for large-scale renewable energy power producers, especially private investors to establish
renewable energy plants and sell electricity in bulk to the utility.

Article 08 of the regulation also defines situations in which licensing is exempted. This includes:

ESMF ARISE Project | 41
Situations in which the customer does not receive the required electricity due to lack of capacity of the
service provider.
When there is a service disruption backup generators could be used in certain places, this as defined under
the regulations includes:
1. Places where health care service is provided.
For firefighting systems
Places of National Security
Radio, Television and places of providing telecommunication service
Places where medicine is stored
Storage of material that goes bad

NAY PY D

Lift and escalator
8. Lighting of common areas of buildings
Where there are no Service Providers in the island assigned by the government.

Under article 14 the following aspects will be considered by MEA when giving the license:

The impact on social, cultural and recreational aspects

Impacts on the environment as per Environment Protection and Preservation Act (4/93) of the Maldives.
Impacts on Landuse

Cost of operation and mechanism to attain this cost

Health and Safety aspects

Level of technical and financial competence

Cost of service

Other aspects that MEA identifies that may impact

As per article 17 license can be given for a period of 05 years. 90 days prior to expiry of the license the party
needs to apply to renew the license. Under article 20 MEA has the right to suspend the license where there is a
breach of the regulation or conditions set forth by the authority when issuing the license. As per article 22, if any

party

with license wants to stop the service they have to inform MEA in writing 06 months prior to termination

of service.

The regulation also has provisions regarding cost of service. In this regard, as per article 28 of the regulation, any
fees or charges should be lower than the what is set forth by MEA for the service provided.

3.2.5 GUIDELINES FOR POWER SYSTEM APPROVAL

This guideline sets the information that needs to be submitted for power system approval. The following are

required when submitting for approval:

1.

General System

e — Site Layout or Facility Layout — showing immediate surrounding.

¢ Powerhouse Floor Plan — showing major equipment and dimensions.

« Powerhouse Sectional view — showing major equipment and dimensions.
¢ Technical Specification of Generating sets and associated plant.
Generator Control Panel and Distribution Panel

e — Single line diagram of the panels

e Panel Load Calculations

Fuel System

¢ Fuel system layout (fuel storage & fuel handling system) — single line diagram.
¢ — Type of fuel and its specification

e Day tank and bulk tank capacities

Distribution Network

ESMF ARISE Project | 42
e Layout of Distribution Network; Substations, Distribution boxes and service cables on a scaled
diagram.
e Single line diagram of distribution panels above 60A.
e Single line diagram of distribution boxes.
e Load forecast for the network.
« Voltage drop calculation and Network loss on each feeder.
5. Electric Cable
¢ Technical specification of the cables used for transmission, distribution and electrical installations.
e International conformity certification for the cables. (If not approved by MEA).
6. Fire Fighting Equipment and lightening protection
© — Certification or reference of approval firefighting system from relevant government agency
e Lightning Protection designs to be approved by MEA.

7. Environmental Impact Assessment of the generation facility

© — Certification or reference of approval from relevant Government agency.
8. Tariff

e Estimated Capital Cost (in detail)

« Income and expenditure procedures for 10 years
e Electricity demand forecast for 10 years

e Proposed tariff for 10 years

In addition to these a number of regulations and standards are in development. This includes, energy efficiency
standards, engineering licensing regulation, installation standards, Technical guidelines implemented by MEA
follow the British Standard (BS) and more prominently International Electrotechnical Commission (EC).

3.2.6 EXPORT IMPORT ACT AND EXPORT IMPORT REGULATION

Duty exemption for renewable energy related equipment had been in enforcement from 2011 onwards. This was
enabled through an amendment introduced in December 2011 into the Export Import Act (No. 31/79) Article 7
“Lhaviyani” and “Kaafu”, as well as the Export, Import & Re-export Regulation (2012/R-34), Article 19, and
corresponding Appendix 2.

The key categories for duty exemptions according to the said law and regulation are:

¢ Vehicles and vessels powered by renewable energy.

¢ Machinery, equipment, vehicles/vessels powered by renewable energy
¢ Equipment which are powered solely by renewable energy

¢ Equipment and systems used to produce renewable energy.

Under the said Regulation, Maldives Energy Authority (MEA) had been mandated to oversee the duty exemption
process. The basic process for duty exemption are as follows:

1. Consignee submits invoice and shipping documents 2 weeks prior to the arrival for shipment

2. MEA verifies items that are eligible for duty exemption will coordinate with the applicant for
clarifications

3. Once items list is verified, MEA sends request to Maldives Customs Service (MCS) with the
recommendation

4. Consignee submits copy of the request to MCS during clearance to get duty exemption.

GoM may also consider a similar duty exemption process for energy efficient equipment, upon establishment of
Energy Performance Standards and rollout of an Energy Efficiency Labelling Program. Such mechanism will
further drive the market for energy efficient equipment, enabling energy savings with multiple fiscal and non-
fiscal benefits to sector in general.

ESMF ARISE Project | 43
3.3. SOCIAL POLICIES AND LEGISLATION

Unlike environment and energy, there is no single ministry responsible overall for social wellbeing. Moreover
the laws and regulations that fall under this category are implemented by a number of different agencies and
ministries.

3.3.1 LAND ACT

The 2008 Constitution vests all land in the State and bans foreign ownership of land. It is understood that
Government is reviewing land-related legislation to bring it into line with the constitution and current development
policy. Meanwhile, matters relating to land are governed by the provisions of the Maldivian Land Act and
Regulations of 2002, as subsequently amended.

The Act Empowers Government to allocate land for five purposes:
¢ — The construction of households and buildings for residential purposes;
For commercial use;
For social use;
For environmental protection;
For government use.

Under the Act, all Maldivian citizens who do not have a place of residence are entitled to a parcel of land for
residential purposes, entitled a “state dwelling”. Such parcels are issued by the respective Atoll Office and must
not exceed 4,000 ft2 (372 m2). The parcel is forfeit if not developed (“settled”) within five years. State dwellings
are heritable and divisible, down to no smaller than 600 ft2 (56 m2).

State dwellings can be privatized by purchase from the government. Conversion to non-residential purposes is
possible subject to compliance with land use policy, and a permit. Sales of private land attract a 15% tax.

Buildings, trees and other assets on land belong to the owner of the land or official user of the land, unless third-
party ownership can be proven under Shari’ah.

Land for agriculture is allocated to residents by island administrations on an annual renewable basis. The land
remains government property. No rent is paid, but the plots are generally small and the system provides little
security or incentive to invest in and improve the land. It is understood that the Ministry of Fisheries and
agriculture (MoFA) is preparing an Agricultural Land Act to address these issues, with assistance from the UN
Food & Agriculture Organization (FAO).

When land is required for public projects, it is understood that the legal owner or registered user is compensated
on a land-for-land basis, with fixed assets being paid for at fair market price.

Maldives Land and Survey Authority established in 2011 is responsible to conduct surveys and collect and update
information on the most beneficial use of lands, lagoons and reefs of the Maldives, and formulate and implement
cadastral survey standards.

3.3.2 DECENTRALIZATION ACT

The final version of the Decentralization Act was passed in April 2010 and was ratified in May 2010. The
Decentralization Act provided for the Local Government Authority (LGA) which was established in late 2010.
Under the Decentralization Act Island Councils are accountable to Atoll Councils and Atoll Councils are
accountable to the LGA.

The Constitution mandates Councils to provide democratic and accountable governance; foster the social and
economic well-being and development of the community; and establish safe, healthy and ecologically diverse
environment. The Constitution entitles Councils to a grant from central government and to raise own revenues.

Chapter 4 of the Decentralization Act has direct relevance to the administration of this Project. The Act gives
island councils specific powers and responsibility for, amongst other things:
¢ Administering and developing the island in accordance with the Constitution and statutes and providing
municipal services as prescribed in this Act;
¢ Preparing island development plans in consultation with the community, and submitting the plan to the
Atoll Council;
¢ Implementing development projects planned and assigned by the government in line with the island
development plans formulated by islands and submitted to the Atoll Councils;

ESMF ARISE Project | 44
¢ — Assisting Government Ministries and Atoll Councils in monitoring the progress of various development
projects;

¢ Formulate island level policies necessary to discharge the powers and responsibilities conferred to the
island council by this Act and formulate and implement required regulations for the purpose.

Services rendered by the Island Council to the people of the island under this Act include disposing of waste in
a reasonably safe manner at the island level so as it does not create any inconvenience to the community. Under
this Act the Island Councils have the power to charge a fee or rent in order to obtain funds for the services they
provide including for safe disposal of wastes. Such fees to be charged shall be determined in consultation with
the people of the area and in accordance with the Laws of Maldives.

Under Chapter 14 of the Act the Island Councils have the power to formulate regulations on matters which fall
within their jurisdiction with advice of the Local Government Authority. In addition, with the advice of the
Local Government Authority, the city councils, atoll councils, and the island councils have the power to make
regulations about waste management and disposal on their islands.

The act has gone a number of revisions the most recent revision occurred in 2019. The key aspects covered in
this revision are highlighted below:

- As per the article 69-1 of the act the island and city councils are overall responsible to provide the
electricity service in the respective island or city. As per article 69-2 of the same act the council needs
to have an agreement with utility service provider for implementation of the service. Under the same
article it is stated that this agreement needs to be made as per conditions that are set by a regulation
prepared and implemented by the central government. The referred agreements above need to be made
within 01 year of enforcement of the act, hence before 15" December 2020. Moreover, the act provide
opportunity for island and city councils to provide electricity service themselves.

- _ As per article 68 of the act for any development project undertaken in an island consultation needs to
be undertaken with the council and other relevant authorities established in the island. The same article
also states that any EIA reports developed for any project needs to be shared with the council and
information on the impacts and mitigation measures should be shared with the council.

- As per article 107-1 of the act the council should hold meetings with the public regarding any important
development activities undertaken in the island. The same article also specifies that the time and
location of the public meeting should be announced 05 days prior to the meeting.

- As per article 56-6 of the act a Women’s Development Committee should be established. The members
of the committee should be elected based on an election held amongst the women of the community.
As per article 56-7 of the act one of the functions of the committee is to give input to the council
regarding various development activities undertaken within the island.

3.3.3 HERITAGE ACT (12/2019)

The main objective is to determine the procedure to assign cultural heritage, determine the responsibility of the
government and the people regarding cultural heritage, to determine means of penalizing acts of damaging cultural
heritage, to determine means of undertaking research on heritage.

Article 04 of the act defines cultural heritage. In this regard the following can be considered as cultural heritage:

¢ Movable cultural heritage

¢ Heritage Monuments and buildings

e Heritage Areas

e Linguistic Heritage

Article 12 of the act suggests that all policy level decisions will be made by the Minister. Article 14 stipulates that
National Centre for Cultural Heritage needs to be established, with the prime function of establishing procedures
required for setting, categorizing, research, maintaining list of heritage sites, and managing heritage sites.

Fourth Chapter of the act deals with the heritage trust fund, the composition and the functions.

Articles 28 and 29 of the act provides details of the procedure to follow, if any party comes across anything that
might be considered as cultural heritage. In this regard, within 48 hours the council needs to be reported and
subsequently the council needs to report to national centre within 48 hours of knowing.

ESMF ARISE Project | 45
Article 36 of the act suggests that impacts on cultural heritage needs to be covered through the Environmental
Impact Assessment undertaken for development projects.

3.3.4. CONSTRUCTION SITE HEALTH AND SAFETY REGULATION (2019/R-156)

As per article 5, the aim and objective of this regulation is to provide minimum standard for safety and security
of the community and labour force. The same article suggests that if the value of the project exceeds 1.5 million
Maldivian Rufiyaa, health and safety aspects regarding the project needs to be defined and training given to the
labour force. It states that safety nets need to be installed and other precautionary measures taken such that the
neighbouring households are not impacted as a result of the project. It also stipulates that Personal Protective
Equipment (PPE) that is relevant to the work undertaken should be worn. In this regard, it states that safety
helmets, safety shoes, safety goggles, welding mask and gloves need to be used where required. The same article
stipulates that, it is the responsibility of the employer to provide PPE to the employee. It also stipulates that steps
need to be undertaken during excavation to ensure damage to nearby properties are avoided. It also stipulates that
appropriate safety signs need to be installed in construction site.

Furthermore, article 06 stipulates that Emergency Response Plan (ERP) is required for projects that exceeds MVR
1.5 million. The provision requires the emergency response plan to be visible and to undertaken drill for
emergency response plan at least twice every year. Moreover, a complete first aid kit and a trained first aid person
should always be available at the construction site for such projects. The contractor is also required to assign a
site safety supervisor (article 7). Such a person should have a minimum five year experience working as a site
supervisor.

Article 09 of the regulation stipulates that for projects above MVR 5 million third party insurance needs to be
taken to cover for damages. The regulation also have provisions that highlights that all open pits should be covered
or demarcated with fence, to have pedestrian detour if work is undertaken next to a road, If work is undertaken in
height safety warning signs or warning flags or lights need to be installed at the site and all idle equipment’s need
to be switched off (article 10). The regulation also suggest that the construction boundary needs to be hoarded. As
per the regulation, the minimum height of the hoarding should be 1800 millimeters (article 12).

If working above 03 meters it is stated that a guardrail should be there to prevent falling from height (article 14).
Moreover, in article 16 it is stated that safety harness and belt need to be used when working at such heights. The
regulation also has special provisions when working on roofs. Use of static line and inertia reel when working on
roofs and ensuring that they are installed appropriately. Preassembling the materials required as much as possible
prior to lifting to the roof, to minimize work undertaken on the roof. Scaffolding should be installed by a person
who has special training and experience for installing scaffolding. The regulation also states that While installing
safety net work should be undertaken using a mobile scaffolding or a tower scaffolding. All scaffolding used on
site needs to be tested at least once a week (article 18).

Specific provisions are also there regarding electricity supply. In this regard, as per article 20 one of the following
conditions should be met:

1. All electric equipment should be connected to a supply that does not exceed 230 V.
2. To install an earth circuit monitor on the electricity supply line.

3. Use of equipment that have double insulation.

4. Utilize earth leakage circuit breaker.

The switchboard installed to provide temporary power should be covered to prevent weather damage (article 21).

Article 22 stipulates that all electrical equipment used on the site needs to be tested every 03 months to ensure
functionality and safety. The regulation also highlights that where chemicals and hazardous materials are used
each contractor needs to identify a plan to handle such material and the identified plan needs to be implemented
in the work site (article 24). It is also suggested when handling hazardous materials, the workers need to be fully
covered.

ESMF ARISE Project | 46
If any flammable materials are on site firefighting equipment should be available and fire protection clothing
should be available on site (article 29). The regulation suggests that heavy machinery like cranes should not be
used in any areas where public could access (article 32). Moreover, the same article states that cranes should
operate 04 meters away from any overhead electric lines. Moreover cranes should be inspected every 12 months
and the records of the inspection should be kept available in the crane.

To keep log records of any accidents that occur in site and reporting any such incident to police is also specified
in the regulation (article 39). Articles 43 and 44 of the regulation specified non-compliance penalties.

3.3.5 EMPLOYMENT ACT (2/2008)

Employer/employee relationships are governed under the Employment Act (2/2008) and the subsequent
amendments to it. An employer is defined in the Act as, “any person, company, government or association of
persons providing employment pursuant to an employment agreement which includes the use of services of non-
independent contractors, successors, assigns of such employers, and any person to whom the rights of such
employers are transferred in accordance with the law”. An employee is any person seeking to work pursuant to
an employment agreement. Maldives National Defense Force and Maldives Police Service are exempted from the
Act. The Act prohibits forced employment, and discrimination in granting of employment, increase in
remuneration, provision of training, determination of conditions and manner of employment, dismissal and
resolution of other employment related issues; based on race, color, social standing, religion, political beliefs or
affiliation with any political party, sex, marital status, family obligations, age or disability.

3.3.5.1 MINORS

The law considers a minor to be a person under the age of 18. Chapter 3 of the Employment Act allows minors
between the ages of 16 and 18 to be engaged in employment, provided consent is obtained from their legal
guardian. Minors under the age of 16 are prohibited from engaging in employment, unless it is as part of a training
for their education. A minor may also be employed in a family business with the consent of such minor and their
family. All children are protected from employment that would have a detrimental effect on their health, education,
safety or conduct. These rights are further stipulated in the Rights of the Child Act [19/2019] under which the
Labour Relations Authority (LRA), is mandated to enact necessary regulations and monitoring the implementation
of the same, for the prevention of child labour.?

3.3.5.2 EMPLOYMENT AGREEMENT

All employers are required to enter in to an employment agreement in writing, with their employees. The Act
recognizes three types of employment agreements, which are, (a) fixed term contracts or agreements with a
definite term, (b) agreements with an indefinite term or permanent employment agreements, and (c) agreements
for a specific task or project.’ Direct workers or project staff in the PMU falls under this latter category. Such
agreements are considered neither permanent nor fixed term contract. And they are considered terminated upon
the completion of the specific task or project.

All agreements must at minimum have included in them the following details;

i. | The name of the employee, permanent address, current address, identity card number or
passport number, date of birth, nationality, emergency contact person's name, address and
phone number;

ii. | Whether employment is permanent or temporary;

iii. | Date of commencement of employment agreement;

iv. Salary and other benefits;

v. Method and guidelines for calculation of salary;

i Pay day;

Days on which leave may be granted;

Principles pursuant to which disciplinary measures may be taken against the employee
due to his conduct;

ix. Staff appraisal; and

2 article 26, [19/2019]
3 Article 13, [2/2008]

ESMF ARISE Project | 47
x. Manner of dismissal from employment.

Employers are also obligated to provide employees with a job description.

3.3.5.3 WORKING HOURS

Working hours of employees, under the Employment Act must not exceed 48 hours per week. This however does
not cover overtime work.‘Employees may not work for more than six consecutive days without taking a day off.
The employment agreement must stipulate how overtime work can be obtained from an employee. Employees
working overtime are entitled to a pay of 1 4 times their hourly wage and if working on a public holiday, 1 4
times their hourly wage. >

3.3.5.4 DISMISSAL

Employees have a right not to be dismissed unfairly, without cause. The Act provides a list of disciplinary
measures that can be taken reasonably against an employee due to misconduct and which must ordinarily be
exhausted before any dismissal. This includes, cautioning verbally, a written warning, 14 day suspension and
demotion, in that order.

Employers must establish procedural fairness and substantive fairness before an employee is dismissed.
Procedural fairness is ensuring that due process of the law is followed in any decision to dismiss an employee,
including among other things, providing the employee with due notice or money in lieu of such notice and ensuring
that the employee is given ample opportunity to defend themselves. Substantive fairness means the actual reason
or the misconduct of the employee preceding such dismissal must be one that warrants dismissal. It must be
reasonable and fair. The employers must take in to account the circumstances surrounding the case, the previous
records of the employee, and actions taken for similar conduct in previous cases.°

3.3.5.5 LEAVES

Entitled leaves for employees under the Act includes, 30 (thirty) days of paid annual leave, 30 (thirty) days of
paid sick leave, 60 (sixty) days of paid maternity leave, upon expiry of which either parent may choose to take up
to 01 (one) year of unpaid leave, 03 (three) days of paid paternity leave, 10 (ten) days of paid leave for family
responsibility, and 05 (five) days of paid leave for a parent of a child undergoing circumcision.”

On March 2019, the government decided to grant all government employees with a paid maternity leave and
paternity leave of 06 (six) months and 01 (one) month, respectively. This practice has since been taken up by state
owned enterprises as well.

3.3.5.6 TRAINING

Employees may be engaged with training, on the job or otherwise, subject to a separate agreement entered in to
with the employer, for the purpose. The agreement must have in them at minimum, the details of the employer
and the employee along with, details of the type of training, the period it would take to complete the training, costs
incurred by the employee in relation to the training and the rights and obligations of each party if the training is
not completed.

3.3.5.7 HEALTH AND SAFETY

All employers are obligated under the Act to take measures for the safety and protection of their employees,
without any charge. These measures include;

4 Article 32, [2/2008] as amended by Article 6 Second Amendment Act to the Employment Act [14/2008]
> Article 38, Employment Act [2/2008]

© High Court of Maldives case number: 209/HC/2010

7 Articles 39-49, [2/2008]

8 Article 70, [2/2008]

ESMF ARISE Project | 48
- Providing a safe work place environment and procuring of secure tools and machinery for carrying out
work, and ensuring the continued safety of the same;

- provide resources necessary to carry out the work with safety;

- provide protective attire and equipment in the event that the nature of work is such that it is not possible
to eliminate or control health hazards arising out of work;

- provide education and training to employees on the use of protective gear and safety equipment, and
disseminate information to employees on all issues of related concern;

- conduct regular health checks for employees involved in any work that may cause physical ill health or
for employees working with chemical or biological materials that may pose a threat to their health;

- provide or arrange for appropriate medical care for employees injured during the course of their
employment

- facilitate first aid to employees who are involved in emergencies or accidents.

Employees are required to;

- maintain safe practices at work to avoid danger to the safety and wellbeing of the employee and co-
workers, which may be caused by inattentiveness to safety and security measures;

- assist the employer and co-workers in maintenance of measures designed to ensure health and safety in
the work place;

- use safety equipment and protective gear as instructed in accordance with the training and education
provided for use of such equipment and gear;

- report to the employer any damage, loss of or destruction of protective gear or safety equipment;

- inform the employer or his designated supervisor immediately of the occurrence of any incident which
the employee believes may cause danger and which the employee is unable to resolve;

- inform the employer or his designated supervisor of any accidents or damage sustained at work or related
to work.

Employees have the right to abstain from work where there is serious threat to health or life?

3.3.5.8 UNIONIZING, COLLECTIVE BARGAINING AND THE RIGHT TO STRIKE

The Employment Act 2008 is notably silent on the right to strike or the right to form trade unions and is lacking
of any provisions on collective bargaining. While these are constitutional rights, and Maldives remain party to the
ILO Convention on Right to Organize and Collective Bargaining (No. 98), there is a lack of a specific legislative
framework ensuring the right to organize and collectively bargain. Employees can however create clubs and
associations, which are governed under the Associations Act (1/2003). Such clubs and association are required
under the law to be registered at the ministry with the relevant mandate.

The Regulation on Resolving Disputes between Employers and Employees (2011/R-12), issued by Labour
Relations Authority outlines principles for employees to comply with in exercising the right to strike and abstain
from work. To strike, under the Regulation is defined as, to abstain from work by peaceful exercise of the
employees’ freedom of assembly and speech. Under the Regulation, before any decision is taken to conduct a
strike due to a dispute between the employers, the employees are to carry out discussions with their respective
employers. The Regulation provides for a three tier process to be followed in carrying out such discussions. First
step involves informal discussion between the parties failing which formal discussions are to be held at a sectional
or departmental level. Second tier involves lodging the grievances to a Grievance Committee made up of the head
of the respective organization, heads of the relevant departments, and parties representing the aggrieved
employee(s). If the Grievance Committee fails to resolve the dispute, the matter is to be forwarded to the Labour
Relations Authority. If either party is dissatisfied with the decision of the Authority, the matter can be submitted
to the Employment Tribunal for adjudication.

3.3.5.9 REDRESS, LABOUR RELATION AUTHORITY AND EMPLOYMENT TRIBUNAL

Labour Relations Authority (LRA) formed under Article 77 of the Employment Act (2008) is mandated with
implementing the necessary administrative measures to ensure compliance with the Act. The Authority also issues
regulations governing employer/employee relationships. As such employees can lodge complaints to LRA,
regarding an employer’s action which they deem is in contravention of the law, and request to enforce compliance.

° Articles 73-76, [2/2008]

ESMF ARISE Project | 49
LRA has the authority to enter in to and inspect work places and obtain documents through Employment Officials.
Officials have the authority to order an employer to make changes, within a specified time, to the machinery or
the manner in which an equipment is set up, to ensure health and safety of the employees as stipulated under law.
An officials can also order urgent steps to be taken in order to avert a danger where the risk of a danger to the
employee’s health and safety exists in the opinion of such official.

If an employer is unhappy with the decision or order of LRA, they can appeal to Employment Tribunal.
The Tribunal established under Article 85 of the Employment Act consists of 07 (seven) members appointed by
the President. The members hold office for a tenure of 05 (five) years and should have the educational

qualifications and experience to comprehend and resolve employment related issues.

The Tribunal reviews and deliberates at the first instance on matters of employment. Decisions of the Tribunal
are appealed at the High Court.

3.3.6 MIGRANT WORKERS

Foreigners are required to obtain an employment approval as per applicable law, and deposit a security with the
relevant government agency. This deposit is to be used by the government for costs incurred to remedy an
employers’ default of their responsibilities under relevant Regulation on Employment of Expatriates in Maldives
(2011/R-22), or as payment for any unpaid fees related to work permit or work visa, or for travel expenses of the
worker, where government decides to deport such worker. Article 62 of the Employment Act gives the minister
with the relevant government mandate to issue regulations related to the employment of foreigners.

Under the Regulation on Employment of Expatriates in Maldives (201 1/R-22), government issues a specific
number of “Quotas” for companies, upon request in order to employ expatriates. No foreigner is allowed to
work in the Maldives without a valid work permit and a work visa. Employers are required to treat their foreign
employees in accordance with the Employment Act and other applicable law. They are responsible for paying
any fees related to the work permit or visa accordingly and of returning the worker to their home country once
the work permit expires, or if for any reason the government decides that the worker should leave the country.
Employers are also required to, upon the death of a worker, to return the body to their family in their home
country.

3.3.7. GENDER

Promoting and protecting the rights of vulnerable groups have been among the most important objectives of the
Government’s human rights policy and has announced that the nation has made significant progress in this regard.
The Domestic Violence Prevention Act, the Prevention of Sexual Harassment and Abuse Act, and Sexual
Offences Act have strengthened the legal framework to protect women, children, and migrants from violence and
sexual abuse. The President ratified the Bill on Gender Equality on 23 August 2016. On ratification, the Act has
now been published in the Government Gazette. The Gender Equality Act seeks to ensure to eliminate
discrimination between genders and establishes the role of government and other agencies in the implementation
of the Act. This act will cement the national standards on gender equality and confirm that the policies and legal
framework are consistent with the Convention on Elimination of All Forms of Discrimination against Women.

The Disability Act boosted the protection and rights afforded to persons with disabilities. Now, persons with
disabilities have access to financial assistance, there are regulations on minimum standards and identification of
persons with disabilities, and room for affirmative action including access to gainful employment.

More recently the Anti-Trafficking Act was a milestone in combating trafficking in the country, especially
affording protection to the large number of migrant workers in the country from exploitation. The National Action
Plan to Combat Trafficking in Persons for 2015-2019 has been finalised. The Parliament has, on 27 April 2015,
approved Maldives accession to the Optional Protocol to prevent, suppress and punish trafficking in persons,
especially women and children. This will undoubtedly boost the protection framework offered to migrant workers
in the country.

ESMF ARISE Project | 50
There has been no question about the role and the participation of women in politics and decision-making in the
Maldives. Women in the Maldives have always been among the most emancipated in the region, without the
systemic barriers of race, class, and caste that are prevalent in some parts of the world. Maldivian women have
had the constitutional right to vote since 1932, which is way ahead of some developed countries. Maldivian women
have always, without question, had equal pay, and paid maternity leave. Women have the same access to education
and employment opportunities, with girls doing even much better than boys in higher education. Despite the
apparent parity, challenges remain. Therefore, the Government is now concentrating on making women
economically Empowered by introducing targeted micro-loans, single mother benefits, home-based employment
opportunities, and day-care facilities. The Government policy framework hopes to see women, one half of our
population, become more productive citizens of the country, in whatever capacity they choose for themselves.

The President’s human rights policy is guided by the belief, that human rights are not just about international
instruments or pieces of law. It is also about belief; belief that needs to be carefully cultivated and nurtured.

The 2008 Constitution bans discrimination on grounds of sex except as prescribed by Islamic Sharia’s. This sits
uneasily with the Maldives’ earlier commitments to international agreements including the Convention on the
Elimination of All Forms of Discrimination (CEDAW) in 1993 and the CEDAW Optional Protocol in 2006 (with
reservations on Articles 7 (a) and 16). The Maldives is also signatory to several international instruments
addressing gender equality including the Commonwealth Action Plans on Gender Equality, and is party to all
major human rights treaties, except for the Conventions on the Rights of Migrant Workers and their families.

3.3.8 INTERNATIONAL LABOUR ORGANIZATION CONVENTIONS

Maldives have ratified a number of International Labour Organization Conventions on 04'" January 2013. These
conventions are described in brief below:

1. Forced Labour Convention, 1930 (No. 29): “This fundamental convention prohibits all forms of forced
or compulsory labour [...] Exceptions are provided for work required by compulsory military service,
normal civic obligations, as a consequence of a conviction in a court of law [...], in cases of
emergency, and for minor communal services performed by the members of a community in the direct
interest of the community. The convention also requires that the illegal extraction of forced or
compulsory labour be punishable as a penal offence, and that ratifying states ensure that the relevant
penalties imposed by law are adequate and strictly enforced.” (See Rules of the game: a brief
introduction to international labour standards, p. 35)

2. Freedom of Association and Protection of the Right to Organise Convention, 1948 (No. 87): “This
fundamental convention sets forth the right for workers and employers to establish and join organizations
of their own choosing without previous authorization. Workers' and employers' organizations shall
organize freely and not be liable to be dissolved or suspended by administrative authority, and they shall
have the right to establish and join federations and confederations, which may in turn affiliate with

international organizations of workers and employers.” (See Rules of the game: a brief introduction to
international labour standards, p. 28).

3. Right to Organise and Collective Bargaining Convention, 1949 (No. 98): “This fundamental convention
provides that workers shall enjoy adequate protection against acts of anti-union discrimination [...]
Workers' and employers' organizations shall enjoy adequate protection against any acts of interference
by each other [...] The convention also enshrines the right to collective bargaining” (See Rules of the
game: a brief introduction to international labour standards, pp. 28-29).

4. Equal Remuneration Convention, 1951 (No. 100): “This fundamental convention requires ratifying
countries to ensure the application of the principle of equal remuneration for men and women workers
for work of equal value. The term ‘remuneration’ is broadly defined to include the ordinary, basic or
minimum wage or salary and any additional emoluments payable directly or indirectly, whether in cash
or in kind, by the employer to the worker and arising out of the worker’s employment” (See Rules of the
game: a brief introduction to international labour standards, p. 40).

5. Abolition of Forced Labour Convention, 1957 (No. 105): “This fundamental convention prohibits forced
or compulsory labour as a means of political coercion or education or as a punishment for holding or
expressing political views or views ideologically opposed to the established political, social or economic

ESMF ARISE Project | 51
system; as a method of mobilizing and using labour for purposes of economic development; as a means
of labour discipline; as a punishment for having participated in strikes; and as a means of racial, social,
national or religious discrimination” (See Rules of the game: a brief introduction to
international labour standards, p. 35).

6. Discrimination (Employment and Occupation) Convention, 1958 (No. 111): “This fundamental
convention defines discrimination as any distinction, exclusion or preference made on the basis of race,
colour, sex, religion, political opinion, national extraction or social origin, which has the effect of
nullifying or impairing equality of opportunity or treatment in employment or occupation. [...] It requires
ratifying states to declare and pursue a national policy designed to promote, by methods appropriate to
national conditions and practice, equality of opportunity and treatment in respect of employment and
occupation, with a view to eliminating any discrimination in these fields. The Convention
covers discrimination in relation to access to education and vocational training, access to employment
and to particular occupations, as well as terms and conditions of employment.” (See Rules of the game:
a brief introduction to international labour standards, p. 42).

7. Minimum Age Convention, 1973 (No. 138): “This fundamental Convention sets the general minimum
age for admission to employment or work at 15 years (13 for light work) and the minimum age for
hazardous work at 18 (16 under certain strict conditions). It provides for the possibility of initially setting
the general minimum age at 14 (12 for light work) where the economy and educational facilities are
insufficiently developed.” (See Rules of the game: a brief introduction to international labour standards,
p. 37).

8. Worst Forms of Child Labour Convention, 1999 (No. 182): “This fundamental Convention defines as a
“child” a person under 18 years of age. It requires ratifying states to eliminate the worst forms of child
labour, including: all forms of slavery or practices similar to slavery, such as the sale and trafficking of
children, debt bondage and serfdom and forced or compulsory labour, including forced or compulsory
recruitment of children for use in armed conflict; child prostitution and pornography; using children for
illicit activities, in particular for the production and trafficking of drugs; and work which is likely to harm
the health, safety or morals of children. The Convention requires ratifying states to provide the necessary
and appropriate direct assistance for the removal of children from the worst forms of child labour and for
their rehabilitation and social integration. It also requires states to ensure access to free basic education
and, wherever possible and appropriate, vocational training for children removed from the worst forms
of child labour.” (See Rules of the game: a brief introduction to international labour standards, p. 37).

3.3.9 OTHER SOCIAL LAWS

Some other social laws and conventions applicable to the project are listed below.

Year Name Details

1984 International Convention on the Elimination —_ Accession 24 April 1984
of All Forms of Racial Discrimination

1990 Prevention of Terrorism Act (Act The Act prohibits acts of terrorism and imposes severe
No.10/1990) punishment for offenders.

1991 Convention on the Rights of the Child 1991 Ratified 11 February 1991

1993 Convention on the Elimination of All Forms Accession 1 July 1993

of Discrimination Against Women

2002 Optional Protocol to the Convention on the Ratified 10 May 2002
Rights of the Child on the sale of children,
child prostitution and child pornography

2004 Convention Against Torture and other Cruel, Accession 20 April 2004
Inhuman or Degrading Treatment or
Punishment

ESMF ARISE Project | 52
Year

Name

Optional Protocol to the Convention on the
Rights of the Child on the involvement of
children in armed conflict

Details
Ratified 29 December 2004

2006 Human Rights Commission Act (Act No. Established the Human Rights Commission as an

6/2006) independent legal entity mandated to protect, promote
and sustain human rights in the Maldives, and to assist
NGOs.

Human Rights Commission of Maldives The Human Rights Commission of the Maldives was
first established on 10 December 2003 as an
independent and autonomous statutory body by Decree
by the President of the Republic of the Maldives. The
Commission was later re-established under the Human
Rights Commission’s Act in 2006. The aim of the
Commission is to lead the promotion and protection of
Human Rights under the Maldives Constitution,
Islamic Sharia’s and regional and international Human
Rights Conventions ratified by the Maldives.
Although the Human Rights Commission currently
focuses mainly on the public sector, the Commission
also works with the private sector, specifically in
creating awareness on human rights issues.

Optional Protocol to the International Ratified 19 September 2006

Covenant on Civil and Political Rights

(OPICCPR)

International Covenant on Economic, Social _ Ratified 19 September 2006

and Cultural Rights (ICESCR)

Optional Protocol to the Convention on the Ratified 13 March 2006

Elimination of All Forms of Discrimination

Against Women

Optional Protocol to the Convention Against | Accession 22 June 2006 (founding member)

Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment

2008 Employment Act (Act No. 2/2008) Specifies the rights and duties of Employers and
employees. The employment Act specifically prohibits
forced labour, discrimination at the work place, and
child labour.

2009 Pension Act (Act No. 8/2009) Mandates upon every Employer to enrol all employees
on a defined contribution pension scheme.

Employment Tribunal The Tribunal was established pursuant to the
employment Act with the objectives of examining and
arbitrating legal matters arising in the work
environment between the Employer and employee and
any matters ascribed to the employment Tribunal
pursuant to the employment Act or any other Act or
regulation or under any agreement, in an expeditious
and simple manner.

2010 The Convention on the Rights of Persons Ratified 1 April 2010

with Disability (CRPD)

ESMF ARISE Project | 53
Year Name

Sexual Harassment Bill [under development]

Details

Defining sexual harassment in work place and s
responsibilities for prevention of different stakeholders
of such acts and sets out penalties for the offenders.

Other The President of Maldives Award for Human
Resource Development in the Tourism
Industry

Source: FJS Consulting (2010)

The Award was established to encourage hoteliers and
resort operators to invest and contribute towards
training and development of staff to demand for
qualified staff within the tourism industry.

ESMF ARISE Project | 54
4 CHAPTER 4: OVERVIEW OF THE WORLD BANK’S ENVIRONMENTAL AND SOCIAL
FRAMEWORK, RELEVANT ENVIRONMENTAL STANDARDS AND THE IFC

PERFORMANCE STANDARDS

4.1 ENVIRONMENTAL AND SOCIAL FRAMEWORK

The World Bank’s Environmental and Social Framework sets out the Bank’s commitment to sustainable
development, through a Bank Policy and a set of Environmental and Social Standards that are designed to support
Borrowers’ projects, with the aim of ending extreme poverty and promoting shared prosperity.

The E&S Framework comprises of (1) Vision for Sustainable Development, which sets out the Bank’s aspirations
regarding environmental and social sustainability; (2) The World Bank Environmental and Social Policy for
Investment Project Financing, which sets out the mandatory requirements that apply to the Bank; and (3) The
Environmental and Social Standards, together with their Annexes, which set out the mandatory requirements that
apply to the Borrower and projects.

The World Bank Environmental and Social Policy for Investment Project Financing sets out the requirements that
the Bank must follow regarding projects it supports through Investment Project Financing.

The Environmental and Social Standards set out the requirements for Borrowers relating to the identification and
assessment of environmental and social risks and impacts and mitigation measures associated with projects
supported by the Bank through Investment Project Financing.

The E&S standards is expected to: (a) support Borrowers in achieving good international practice relating to
environmental and social sustainability, (b) assist Borrowers in fulfilling their national and international
environmental and social obligations; (c) enhance nondiscrimination, transparency, participation, accountability
and governance; and (d) enhance the sustainable development outcomes of projects through ongoing stakeholder
engagement.

There are ten Environmental and Social Standards (ESS) that the Borrower!” and the project needs to meet through
the project life cycle:

ESS 1: Assessment and Management of Environmental and Social Risks and Impacts;

ESS 2: Labor and Working Conditions;

ESS 3: Resource Efficiency and Pollution Prevention and Management;

ESS 4: Community Health and Safety;

ESS 5: Land Acquisition, Restrictions on Land Use and Involuntary Resettlement;

ESS 6: Biodiversity Conservation and Sustainable Management of Living Natural Resources;
ESS 7: Indigenous Peoples/Sub-Saharan African Historically Underserved Traditional Local
Communities;

e ESS 8: Cultural Heritage;

e ESS 9: Financial Intermediaries; and

e ESS 10: Stakeholder Engagement and Information Disclosure.

Environmental and Social Standard ESS1 applies to all projects for which Bank Investment Project financing is
sought. ESS1 establishes the importance of: (a) the Borrower’s existing environmental and social framework in
addressing the risks and impacts of the project; (b) an integrated environmental and social assessment to identify
the risks and impacts of a project; (c) effective community engagement through disclosure of project-related
information, consultation and effective feedback; and (d) management of environmental and social risks and
impacts by the Borrower throughout the project life cycle. The Bank requires that all environmental and social
risks and impacts of the project be addressed as part of the environmental and social assessment conducted in
accordance with ESS1. ESS2-10 set out the obligations of the Borrower in identifying and addressing
environmental and social risks and impacts that may require particular attention.

The World Bank Access to Information Policy, which reflects the Bank’s commitment to transparency,
accountability and good governance, applies to the entire Framework and includes the disclosure obligations that
relate to the Bank’s Investment Project Financing.

Borrowers and projects are also required to apply the relevant requirements of the World Bank Group
Environmental, Health and Safety Guidelines (EHSGs). These are technical reference documents, with general
and industry specific examples of Good International Industry Practice (GIIP).

1 Republic of Maldives, Ministry of Environment

ESMF ARISE Project | 55
Table 8 Screening for relevant ESS.

Environmental and Social Standards (ESS) Relevance
ESS 1: Assessment and Management of Environmental and Social Risks and Impacts Vv
ESS 2: Labor and Working Conditions v
ESS 3: Resource Efficiency and Pollution Prevention and Management v
ESS 4: Community Health and Safety v
ESS 5: Land Acquisition, Restrictions on Land Use and Involuntary Resettlement x
ESS 6: Biodiversity Conservation and Sustainable Management of Living Natural Resources Vv
ESS 7: Indigenous Peoples/Sub-Saharan African Historically Underserved Traditional Local x
Communities

ESS 8: Cultural Heritage v
ESS 9: Financial Intermediaries x
ESS 10: Stakeholder Engagement and Information Disclosure v

ESMF is an instrument that examines the risks and impacts when a project consists of a program and/or series of
sub-projects, and the risks and impacts cannot be determined until the program or sub-project details have been
identified. The ESMF sets out the principles, rules, guidelines and procedures to assess the environmental and
social risks and impacts. It contains measures and plans to reduce, mitigate and/or offset adverse risks and
impacts, provisions for estimating and budgeting the costs of such measures, and information on the agency or
agencies responsible for addressing project risks and impacts, including on its capacity to manage environmental
and social risks and impacts. It includes adequate information on the area in which subprojects are expected to
be sited, including any potential environmental and social vulnerabilities of the area; and on the potential
impacts that may occur and mitigation measures that might be expected to be used.

4.1.1 ESS 1 - ASSESSMENT AND MANAGEMENT OF ENVIRONMENTAL AND SOCIAL RISKS
AND IMPACTS

ESS1 sets out the Borrower’s responsibilities for assessing, managing and monitoring environmental and social
risks and impacts associated with each stage of a project supported by the Bank through Investment Project
Financing, in order to achieve environmental and social outcomes consistent with the Environmental and Social
Standards (ESSs).

The ESSs are designed to help Borrowers to manage the risks and impacts of a project, and improve their
environmental and social performance, through a risk and outcomes-based approach. The desired outcomes for
the project are described in the objectives of each ESS, followed by specific requirements to help Borrowers
achieve these objectives through means that are appropriate to the nature and scale of the project and proportionate
to the level of environmental and social risks and impacts.

Borrowers will conduct environmental and social assessment of projects proposed for Bank financing to help
ensure that projects are environmentally and socially sound and sustainable. The environmental and social
assessment will be proportionate to the risks and impacts of the project. It will inform the design of the project
and be used to identify mitigation measures and actions and to improve decision making.

Borrowers will manage environmental and social risks and impacts of the project throughout the project life-cycle
in a systematic manner, proportionate to the nature and scale of the project and the potential risks and impacts.

The objectives of this ESS are:
- To identify, evaluate and manage the environment and social risks and impacts of the project in a manner
consistent with the ESSs.

- To adopt a mitigation hierarchy approach to:
o Anticipate and avoid risks and impacts;

ESMF ARISE Project | 56
o Where avoidance is not possible, minimize or reduce risks and impacts to acceptable levels;

o Once risks and impacts have been minimized or reduced, mitigate; and

o Where significant residual impacts remain, compensate for or offset them, where technically and
financially feasible.

- To adopt differentiated measures so that adverse impacts do not fall disproportionately on the disadvantaged
or vulnerable, and they are not disadvantaged in sharing development benefits and opportunities resulting
from the project.

- To utilize national environmental and social institutions, systems, laws, regulations and procedures in the
assessment, development and implementation of projects, whenever appropriate.

- To promote improved environmental and social performance, in ways which recognize and enhance
Borrower capacity.

ESS1 applies to all projects supported by the Bank through Investment Project Financing.

4.1.2 ESS 2 - LABOR AND WORKING CONDITIONS

ESS2 recognizes the importance of employment creation and income generation in the pursuit of poverty
reduction and inclusive economic growth. Borrowers can promote sound worker- management relationships and
enhance the development benefits of a project by treating workers in the project fairly and providing safe and
healthy working conditions. ESS2 applies to project workers including fulltime, part-time, temporary, seasonal
and migrant workers.

The Borrower will develop and implement written labor management procedures applicable to the project. These
procedures will set out the way in which project workers will be managed, in accordance with the requirements
of national law and this ESS. The procedures will address the way in which this ESS will apply to different
categories of project workers including direct workers, and the way in which the Borrower will require third
parties to manage their workers in accordance with ESS2. The standard will apply to the direct project workers
and the contracted workers.

4.1.3 ESS 3 - RECOURSE AND EFFICIENCY, POLLUTION PREVENTION AND MANAGEMENT.

This ESS sets out the requirements to address resource efficiency and pollution prevention and management
throughout the project life-cycle consistent with GIIP. Objectives of this standards are:

¢ To promote the sustainable use of resources, including energy, water and raw materials.

¢ To avoid or minimize adverse impacts on human health and the environment by avoiding or minimizing
pollution from project activities.

¢ To avoid or minimize project-related emissions of short and long-lived climate pollutants 3.
¢ To avoid or minimize generation of hazardous and non-hazardous waste.
¢ To minimize and manage the risks and impacts associated with pesticide use.

The applicability of this ESS will be established during the environmental and social assessment described in
ESS1. The ESMF included provisions for screening and management of such risk:

4.1.3.1 RESOURCE EFFICIENCY

The Borrower will implement technically and financially feasible measures for improving efficient consumption
of energy, water and raw materials, as well as other resources. Such measures will integrate the principles of
cleaner production into product design and production processes to conserve raw materials, energy and water, as
well as other resources. Where benchmarking data are available, the Borrower will make a comparison to establish
the relative level of efficiency.

4.1.3.2 POLLUTION PREVENTION AND MANAGEMENT

The Borrower will avoid the release of pollutants or, when avoidance is not feasible, minimize and control the
concentration and mass flow of their release using the performance levels and measures specified in national law
or the EHSGs, whichever is most stringent. This applies to the release of pollutants to air, water and land due to
routine, non-routine, and accidental circumstances, and with the potential for local, regional, and transboundary
impacts.

4.1.3.3 CLIMATE ADAPTATION

ESMF ARISE Project | 57
Inspired by the vision for Sustainable Development, the World Bank Group is globally committed to
environmental sustainability, including stronger collective action to support climate change mitigation and
adaptation, recognizing this as essential in a world of finite natural resources.

It recognizes that climate change is affecting the nature and location of projects, and that World Bank- financed
projects should reduce their impact on the climate by choosing alternatives with lower carbon emissions. The
World Bank works on climate change because it is a fundamental threat to development in our lifetime.

At a project level, the WB seeks to address project-level impacts on climate change and consider the impacts of
climate change on the selection, siting, planning, design and implementation and decommissioning of projects.
This issue is addressed as part of the environmental and social risks and impacts assessment. This aspect is mainly
considered mainly within ESS1 and ESS3.

4.1.4 ESS 4 - COMMUNITY HEALTH AND SAFETY

ESS4 recognizes that project activities, equipment, and infrastructure can increase community exposure to risks
and impacts. In addition, communities that are already subjected to impacts from climate change may also
experience an acceleration or intensification of impacts due to project activities.

ESS4 addresses the health, safety, and security risks and impacts on project-affected communities and the
corresponding responsibility of Borrowers to avoid or minimize such risks and impacts, with particular attention
to people who, because of their particular circumstances, may be vulnerable. Within the ESMP will address
impacts from the project related activities on health, safety of the project-affected communities possible issue
could be project related traffic. It is not expected that there will be significant security related risks to the
communities.

4.1.5 ESS 6 - BIODIVERSITY CONSERVATION AND SUSTAINABLE MANAGEMENT OF LIVING
NATURAL RESOURCES

ESS6 recognizes that protecting and conserving biodiversity and sustainably managing living natural resources
are fundamental to sustainable development. Biodiversity is defined as the variability among living organisms
from all sources including, inter alia, terrestrial, marine and other aquatic ecosystems and the ecological
complexes of which they are a part; this includes diversity within species, between species, and of ecosystems.
Biodiversity often underpins ecosystem services valued by humans. Impacts on biodiversity can therefore often
adversely affect the delivery of ecosystem services

ESS6 recognizes the importance of maintaining core ecological functions of habitats, including forests, and the
biodiversity they support. Habitat is defined as a terrestrial, freshwater, or marine geographical unit or airway that
supports assemblages of living organisms and their interactions with the non-living environment. All habitats
support complexities of living organisms and vary in terms of species diversity, abundance and importance.

The objectives of this ESS are:

© — To protect and conserve biodiversity and habitats.

¢ To apply the mitigation hierarchy4 and the precautionary approach in the design and implementation
of projects that could have an impact on biodiversity.

¢ To promote the sustainable management of living natural resources.

© To support livelihoods of local communities, including Indigenous Peoples, and inclusive economic
development, through the adoption of practices that integrate conservation needs and development
priorities.

The applicability of this ESS is established during the environmental and social assessment described in ESS1.
Based on the environmental and social assessment, the requirements of this ESS are applied to all projects that
potentially affect biodiversity or habitats, either positively or negatively, directly or indirectly, or that depend
upon biodiversity for their success.

The environmental and social assessment as set out in ESS1 will consider direct, indirect and cumulative project-
related impacts on habitats and the biodiversity they support. This assessment will consider threats to biodiversity.
It will determine the significance of biodiversity or habitats based on their vulnerability and irreplaceability at a
global, regional or national level and will also take into account the differing values attached to biodiversity and
habitats by project-affected parties and other interested parties.

ESMF ARISE Project | 58
4.1.5.1 FORESTS AND WETLANDS

Forests and wetlands are considered as habitats, which is defined as terrestrial, freshwater, or marine geographical
unit or airway that supports assemblages of living organisms and their interactions with the non-living
environment. Habitats vary in their significance for conserving globally, regionally and nationally important
biodiversity, their sensitivity to impacts and in the significance different stakeholders attribute to them. Because,
in most instances, habitat loss, degradation or fragmentation represents the greatest threat to biodiversity, much
of the focus of biodiversity conservation actions is on maintaining or restoring suitable habitats.

This ESS requires a differentiated risk management approach to habitats based on their sensitivity and values.

Natural habitats are areas composed of viable assemblages of plant and/or animal species of largely native origin,
and/or where human activity has not essentially modified an area’s primary ecological functions and species
composition.

If natural habitats are identified as part of the assessment, the Borrower will seek to avoid adverse impacts on
them in accordance with the mitigation hierarchy. Where natural habitats have the potential to be adversely
affected by the project, the Borrower will not implement any project related activities unless:

a) There are no technically and financially feasible alternatives; and

b) Appropriate mitigation measures are put in place, in accordance with the mitigation hierarchy, to achieve
no net loss and, where feasible, preferably a net gain of biodiversity over the long term. When residual
impacts remain despite best efforts to avoid, minimize and mitigate impacts, and where appropriate and
supported by relevant stakeholders, mitigation measures may include biodiversity offsets adhering to the
principle of “like-for-like or better.”

Where the project includes commercial agriculture and forestry plantations (particularly projects involving land
clearing or afforestation), the Borrower will locate such projects on land that is already converted or highly
degraded (excluding any land that has been converted in anticipation of the project). In view of the potential for
plantation projects to introduce invasive alien species and threaten biodiversity, such projects will be designed to
prevent and mitigate these potential threats to natural habitats. When the Borrower invests in production forestry
in natural forests, these forests will be managed sustainably. As the Maldives has no areas designated as forests
or commercial forests this aspect of the standard does not apply.

4.1.5.2 PROTECTED AREAS

Where the project occurs within or has the potential to adversely affect an area that is legally protected !!
designated for protection, or regionally or internationally recognized*, the Borrower will ensure that any activities
undertaken are consistent with the area’s legal protection status and management objectives. The Borrower will
also identify and assess potential project-related adverse impacts and apply the mitigation hierarchy so as to
prevent or mitigate adverse impacts from projects that could compromise the integrity, conservation objectives or
biodiversity importance of such an area. Appendix A of this report provides a full list of protected areas in the
Maldives.

4.1.6 ESS 8 - CULTURAL HERITAGE

ESS8 recognizes that cultural heritage provides continuity in tangible and intangible forms between the past,
present and future. People identify with cultural heritage as a reflection and expression of their constantly evolving
values, beliefs, knowledge and traditions. Cultural heritage, in its many manifestations, is important as a source
of valuable scientific and historical information, as an economic and social asset for development, and as an
integral part of people’s cultural identity and practice. ESS8 sets out measures designed to protect cultural heritage
throughout the project life cycle.

The requirements of ESS8 apply to cultural heritage regardless of whether or not it has been legally protected or
previously identified or disturbed. The requirements of ESS8 apply to intangible cultural heritage only if a

"A clearly defined geographical space, recognized, dedicated and managed, through legal or other effective means, to
achieve the long-term conservation of nature with associated ecosystem services and cultural values. ° Internationally
recognized areas of high biodiversity value include World Heritage Natural Sites, Biosphere Reserves, Ramsar Wetlands
of International Importance, Key Biodiversity Areas, Important Bird Areas, and Alliance for Zero Extinction Sites, among
others.

ESMF ARISE Project | 59
physical component of a project will have a material impact on such cultural heritage or if a project intends to use
such cultural heritage for commercial purposes.

The Borrower will implement globally recognized practices for field-based study, documentation and protection
of cultural heritage in connection with the project, including by contractors and other third parties.

A chance finds procedure is a project-specific procedure which will be followed if previously unknown cultural
heritage is encountered during project activities. It will be included in all contracts relating to construction of the
project, including excavations, demolition, movement of earth, flooding or other changes in the physical
environment. The chance finds procedure will set out how chance finds associated with the project will be
managed. The procedure is provided in section 6.7 of this report.

The procedure will include a requirement to notify relevant authorities of found objects or sites by cultural heritage
experts; to fence-off the area of finds or sites to avoid further disturbance; to conduct an assessment of found
objects or sites by cultural heritage experts; to identify and implement actions consistent with the requirements of
this ESS and national law; and to train project personnel and project workers on chance find procedures. The
procedure is included in section

4.1.7 ESS 10 - STAKEHOLDER ENGAGEMENT AND INFORMATION DISCLOSURE

This ESS recognizes the importance of open and transparent engagement between the Borrower and project
stakeholders as an essential element of good international practice. Effective stakeholder engagement can improve
the environmental and social sustainability of projects, enhance project acceptance, and make a significant
contribution to successful project design and implementation. A stakeholder engagement plan is prepared to meet
the requirements of this standard.

4.2 IFC PERFORMANCE STANDARDS

4.2.1 ASSESSMENT AND MANAGEMENT OF ENVIRONMENTAL AND SOCIAL RISKS AND
IMPACTS (PS1)

The primary objectives of PS1 is are to: (i) identify and evaluate environmental and social risks and impacts of
the project; (ii) mitigation of impacts and/or identifying compensation; (iii) improved social and environmental
performance and ; (iv) promote and provide means for adequate engagement with Affected Communities. This
Performance Standard applies to private sector business activities with environmental and/or social risks and/or
impacts.

A key requirement of this standard is to prepare an Environmental and Social Assessment and Environmental and
Social Management Systems (ESMSs) appropriate to the nature of and scale of the proposed project.

The ESMS shall incorporate the following elements: (i) policy; (ii) identification of risks and impacts; (iii)
management programs; (iv) organizational capacity and competency; (v) emergency preparedness and response;
(vi) stakeholder engagement; and (vii) monitoring and review.

Given that the ASPIRE project involves private sector involvement and that the project proponents are going to
be private investors, this performance standard should be adhered. The requirement for ASPIRE program EAs (as
described in the next chapter) incorporates the requirements specified here.

4.2.2 LABOUR AND WORKING CONDITIONS (PS2)

The objectives of Performance Standard 2 are to: (i) promote the fair treatment, nondiscrimination, and equal
opportunity of workers; (ii) to establish, maintain, and improve the worker-management relationship; (iii) to
promote compliance with national Employment and labor laws; (iv) to protect workers, including vulnerable
categories of workers such as children, migrant workers, workers engaged by third parties, and workers in the
client’s supply chain; (v) to promote safe and healthy working conditions, and the health of workers, and ; (vi) to
avoid the use of forced labor.

ESMF ARISE Project | 60
Three groups of workers are defined: (i) direct workers; (ii) contracted workers, and; (iii) supply chain workers.
For each group a specific set of requirements are defined. Labour management procedures have been prepared
regarding the project inorder to meet the requirements of PS2 and ESS2.

4.2.3 RESOURCE EFFICIENCY AND POLLUTION PREVENTION (PS3)

The objectives of Performance Standard 3 are to: (i) avoid or minimize adverse impacts on human health and the
environment by avoiding or minimizing pollution from project activities; (ii) promote more sustainable use of
resources, including energy and water, and; (iii) reduce project-related GHG emissions.

The choice of technology for the ARISEprogram — integrated solar energy systems — will contribute to reduce
emissions in Maldives and contribute positively to the improvement of air quality. There are also no major
pollution anticipated during construction or operations stage. However decommissioning will lead creation of
hazardous waste which is also addressed in chapter 5.

4.2.4. COMMUNITY, HEALTH, SAFETY AND SECURITY (PS4)

Performance Standard 4 recognizes that project activities, equipment, and infrastructure can increase community
exposure to risks and impacts. The objectives of this Standard is to: (i) anticipate and avoid adverse impacts on
the health and safety of the Affected Community during the project life from both routine and non-routine
circumstances and; (ii) ensure that the safeguarding of personnel and property is carried out in accordance with
relevant human rights principles and in a manner that avoids or minimizes risks to the Affected Communities.

The ARISE program’s proposed construction activities on existing public buildings/spaces and their proximity to
neighbouring buildings, necessitates the adherence to “Infrastructure and equipment design and safety” clauses
identified in this standard.

In particular, the client will have to consider incremental risks of the public’s potential exposure to operational
accidents and/or hazards and be consistent with the principles of universal access. Structural elements will have
to be designed and constructed by competent professionals, and certified or approved by competent authorities or
professionals.

The proposed ESMP requirement for this project contains provisions to ensure community safety.

4.2.5 BIODIVERSITY CONSERVATION AND SUSTAINABLE NATURAL RESOURCE
MANAGEMENT (PS6)

The objective of Performance Standard 6 is: (i) to protect and conserve biodiversity; (ii) to maintain the benefits
from ecosystem services, and ; (iii) to promote the sustainable management of living natural resources through
the adoption of practices that integrate conservation needs and development priorities.

The applicability of this Performance Standard will be based on the results of environmental screening. The project
is generally expected to have minimal negative impact on biodiversity. However, the vegetation clearing and
pruning is expected as an activity for some of the subprojects, Some of the islands proposed for Phase II contains
protected areas, sensitive environments and protected trees.

Depending on the scope of vegetation clearance in ARISE project, the sections on protection and conservation of
biodiversity (clause 10), modified habitat (Clauses 12), natural habitat (clauses 14 and 15), critical habitat (clause
17) and, legally protected and internally recognized areas (Clause 20) are applicable.

This standard requires a process of risk identification (clause 6), mitigation (clause 7) and use of professionals to
carry out tasks related to natural habitat appraisal.

4.2.6 CULTURAL HERITAGE (PS8)

The objective of Performance Standard 8 is to protect cultural heritage from the adverse impacts of project
activities and support its preservation, and to promote the equitable sharing of benefits from the use of cultural
heritage. Applicability of this standard will be determined at the project screening stage as identified in the next
chapter.

ESMF ARISE Project | 61
Thus, the sections on Protection of cultural heritage in project design and execution, particularly, general clauses
(clauses 6,7) and consultations (clause 9) are applicable.

4.3 WORLD BANK’S EHS GUIDELINES

The World Bank Groups Environmental, Health, and Safety (EHS) Guidelines are technical reference documents
with general and industry specific examples of Good International Industry Practice (GIIP). EHS Guidelines are
applied as required by their respective policies and standards. These industry sector EHS guidelines are designed
to be used together with the General EHS Guidelines document, which provides guidance to users on common
EHS issues potentially applicable to all industry sectors.

The EHS Guidelines contain the performance levels and measures that are generally considered to be achievable
in new facilities by existing technology at reasonable costs. Application of the EHS Guidelines to existing facilities
may involve the establishment of site-specific targets, with an appropriate timetable for achieving them. The
applicability of the EHS Guidelines should be tailored to the hazards and risks established for each project on the
basis of the results of an environmental assessment in which site-specific variables, such as host country context,
assimilative capacity of the Defined as the exercise of professional skill, diligence, prudence and foresight that
would be reasonably expected from skilled and experienced professionals engaged in the same type of undertaking
under the same or similar circumstances globally. The circumstances that skilled and experienced professionals
may find when evaluating the range of pollution prevention and control techniques available to a project may
include, but are not limited to, varying levels of environmental degradation and environmental assimilative
capacity as well as varying levels of financial and technical feasibility. Environment, and other project factors,
are taken into account.

The applicability of specific technical recommendations should be based on the professional opinion of qualified
and experienced persons. When host country regulations differ from the levels and measures presented in the EHS
Guidelines, projects are expected to achieve whichever is more stringent. If less stringent levels or measures than
those provided in these EHS Guidelines are appropriate, in view of specific project circumstances, a full and
detailed justification for any proposed alternatives is needed as part of the site-specific environmental assessment.
This justification should demonstrate that the choice for any alternate performance levels is protective of human
health and the environment.

The World Bank Group General EHS Guidelines contain information on cross-cutting environmental, health,
and safety issues potentially applicable to construction and can be downloaded via the following link.

e — https://www.ifc.org/wps/wcem/connect/topics_ext_content/ifc_external_corporate_site/sustainability-
at-ifc/policies-standards/ehs-guidelines

The World Bank Group ESH Guidelines for Construction Materials Extraction is also applicable to the
project and used as key guidance provided to contractors on the management of environmental health and safety
during construction material extraction in addition to specific guidance provided in the EAMF. This document
includes information relevant to construction materials extraction activities such as aggregates, limestone, slates,
sand, gravel, clay, gypsum, feldspar, silica sands, and quartzite, as well as to the extraction of dimension stone. It
addresses stand-alone projects and extraction activities supporting construction, civil works, and cement projects.
Although the construction materials extraction guidelines Emphasize major and complex extraction schemes, the
concepts are also applicable to small operations and should be used for guidance. These guidelines can also be
downloaded via the link provided above.

4.4. GAPS BETWEEN WORLD BANK REQUIREMENTS AND NATIONAL REQUIREMENTS

Based on the discussions in this chapter, several gaps can be identified between the World Bank procedure and
the national requirements. In general, the World Bank requirements appear to be more stringent than the national
requirements. The stricter option will always be preferred during project implementation. However, with the
implementation of many new legislations and regulations there are very few differences between local and World
Bank requirements. Described below are the gap analysis for the World Bank Environment and Social Standard
(ESS) relevant to the project and the subsequent national requirements.

ESMF ARISE Project | 62
4.4.1 ASSESSMENT AND MANAGEMENT OF ENVIRONMENTAL AND SOCIAL RISKS AND
IMPACTS (ESS1)

The equivalent national legislation is Environmental Impact Assessment Regulations (No. 2012/R-27) identified
and described in chapter 3. The focus of the National regulation is very much focused on the environmental aspect
when compared with the social aspect. When identifying impacts and mitigation measures as well the focus is on
environmental impacts and mitigation measures rather than social impacts and mitigation measures. However, the
ESS1 give equal importance to both environmental and social impacts which is even apparent in the introduction
of ESS1:

“ESS1 sets out the Borrowers responsibilities for accessing, managing and monitoring, environmental
and social risks and impacts associated with each of the project supported by the Bank through Invest
Project Financing in order to achieve environmental and social outcomes consistent with the
Environmental and Social Standards (ESS)”

Moreover, under the local regulation, the involvement of the affected public is only limited during report
preparation phase. However, the World Bank’s procedures highlight the importance of public/stakeholder
participation throughout the project lifecycle from site selection, project development, project implementation and
monitoring/evaluation.

In addition, as one of the objectives of ESS1 it is stated:

“To avoid differentiated measures so that adverse impacts do not fall disproportionately on the
disadvantaged or vulnerable, and they are disadvantaged in sharing development benefits and
opportunities resulting from the project”

Local regulations on the other hand, do not even mention disadvantaged/vulnerable groups. However, despite not
being specified in the Environmental Impact Assessment Regulations as identified in Chapter 3, recent
amendments to the Decentralization Act requires public consultation on development activities undertaken in each
island by the council. Moreover, as per this amendment, Women’s Development Committees are required to be
consulted on all development activities undertaken. Moreover, the ESS specifies that the relevant environmental
and social requirements need to be incorporated into relevant tender documents and contracts with the contractors.
This is often not practiced locally when awarding contracts and contractors are not often aware of environmental
and social commitments.

This ESMF has been prepared in compliance with ESS | and includes measures for carrying out screening as
well as assessment of social risks and impacts alongside those relating to the environment. Consultations,
including with vulnerable groups, are key aspect of the procedures laid out in the ESMF as well as the separate
Stakeholder Engagement Plan (SEP) and Labor Management Procedure (LMP) prepared under the project.
Further, as mentioned in the ESMF, the relevant environmental and social requirements will be incorporated into
the relevant tender and contract documents, and the contractor will also be required to prepare a separate
contractor's ESMP in accordance with this ESMF.

4.4.2 LABOUR AND WORKING CONDITIONS (ESS 2)

The majority of the issues relating to labor and working conditions as highlighted in ESS 2, are covered through
Employment Act (2/2008). Specifically, as described in Chapter 3, the Employment Act has provisions regarding
employment of minors, mechanisms to address employee grievances, working hours, employment agreement,
leaves and health and safety. Health and safety aspects especially regarding construction industry are further
covered through a comprehensive Construction Site Health and Safety Regulation (2019/R-156) which as
described in Chapter 3 covers many aspects highlighted under occupation, health and safety standard of the World
Bank.

Moreover, Prevention of Sexual Harassment Act (16/2014) have provisions to ensure that sexual harassment
prevention committees are formed in all government offices and mechanism is established for government offices
to address issues of sexual and workplace harassment. Gender Equality Act (18/2016) ensures promotion of
gender equality both in government and private sector. As identified in chapter 3. Regulation on Employment of
Expatriates in Maldives (2011/R-22) covers aspects specific to migrant workforce.

ESMF ARISE Project | 63
The only aspect that is missing in the local regulations that is recognized in ESS2 is worker organizations for
unionizing, collective bargaining and the right to strike. Even though Maldives remain party to the ILO
Convention on Right to Organize and Collective Bargaining (No. 98), there is a lack of a specific legislative
framework ensuring the right to organize and collectively bargain. Employees can however create clubs and
associations, which are governed under the Associations Act (1/2003). Such clubs and association are required
under the law to be registered at the ministry with the relevant mandate. ESS2 states that:

“...where national laws restrict workers organizations, the project will not restrict project workers from
developing alternative to express their grievances and protect their rights regarding working conditions and terms
of employment...”

It is not so much a restriction, as Maldives is party to ILO convention 98, the case here is the required legislative
framework have not yet been implemented.

Despite the availability of legal instruments in the Maldives to address labor issues under ESS2, it is the
enforcement of these requirements which is weak. Especially aspects regarding migrant workers and forced labor
are an issue with migrant workforce. Moreover, health and safety aspects are still not strictly enforced under the
newly implemented OHS regulations.

To address the gaps, the Labor Management Procedure (LMP) prepared under the project includes specific
provisions relating to labour rights, labour working conditions, work visa, occupational health and safety issues,
GBV-related issues among others, that are in accordance with the requirements under ESS 2. In addition, the
provisions for a worker's grievance redress mechanism, incorporation of labor management issues in the
contractor and sub-contractor’s document as well as a framework for monitoring and reporting the
implementation of the LMP, is envisaged to ensure the implementation and enforcement of provisions laid out in
the ESS 2 as well as national regulations.

4.4.3, POLLUTION PREVENTION AND MANAGEMENT (ESS3)

Pollution prevention and management locally is primarily governed by Waste Management Regulation (2013/R-
58). As identified in Chapter 3, the regulation covers aspects related to defining waste management standards for
waste collection, transfer, treatment, storage, waste site management, landfill management and hazardous waste
management. Moreover, waste transfer standards are defined for land and sea transfer. The areas that are lacking
regulatory backing is regarding resource efficiency with regards to energy use, water use, and raw material use
are not defined in terms of project management under any regulation or standard. Furthermore, air quality
standards are not established in the Maldives and air quality emissions are not regulated strictly while ESS3
requires in addition to other emissions, to measure gross GHG emissions from the project.

The project will apply the World Bank Group Sectoral Guidelines on Solid Waste Management and follow the
criteria on producer management of waste, including the transport of decommissioned systems out of the country
as part of the investments via mandatory provisions in contracts with suppliers and contractors. These will be in
line with both national legislation and applicable international conventions, including measures such as a buy
back arrangement of hazardous waste by the suppliers.

4.4.4. COMMUNITY, HEALTH, SAFETY AND SECURITY (ESS4)

The regulations relevant to this aspect locally is the Construction Site Health and Safety Regulation (2019/R-156).
As identified in Chapter 3, this regulation has safety provisions that ensure public safety while construction
activities are undertaken. In addition, recently formulated regulation, Construction Material Testing Regulation
(2019/R-105) ensures that the material used for construction is tested and safe to use for the designated purpose.
However, World Banks ESS4 specifies that structural design should take into account climate change risks. This
aspect is not covered in these regulations implemented locally. Moreover, notably quality and safety related
regulatory requirements are lacking in energy sector. In this regard, safety specifications for PV and Battery are
lacking locally. Furthermore, there are no regulations that deal with the community level impacts that arise due to
influx of migrant workers into the population.

The project will integrate various safety measures into the project design to meet the requirements of the World
Bank Group's Environmental Health and Safety Guidelines. Further, measures to manage the risks associated
with labor influx will be clearly laid out in the LMP prepared for the project.

ESMF ARISE Project | 64
4.4.5 BIODIVERSITY CONSERVATION AND SUSTAINABLE MANAGEMENT OF LIVING
NATURAL RESOURCES (ESS6)

The aspects covered in this ESS is covered nationally through regulations and legislations including,
Environmental Protection and Preservation Act (4/93), Protected Area Regulation (2018/R-78), Regulation on
Protection of Old Trees, Regulation on Migratory Birds (2014/R-136), Cutting Down, Uprooting, Digging out
and export of trees and palms from one island to another. This can be identified as a strong suite nationally as
there are many regulations covering this aspect and thus an apparent gap is not evident.

4.4.6 CULTURAL HERITAGE (ESS8)

The Heritage Act (12/2019) identifies procedures to follow on chance find which is consistent with the same
requirement under ESS8. As specified in ESS8, the Act also identifies that any impacts to cultural heritage needs
to be addressed through the EIA process as well. Procedures to follow for different categories of cultural heritage
identified in ESS8 namely; Archaeological sites and materials, built heritage, natural features with cultural
significance and movable cultural heritage are covered under the Heritage Act (12/2019). Moreover, the Act goes
beyond the requirements of ESS8 in considering non-tangible heritage like language and features of language as
part of cultural heritage. Thus, there does not seem to be any apparent gap between World Bank standard and the
local requirements here.

4.4.7 STAKEHOLDER ENGAGEMENT AND INFORMATION DISCLOSURE (ESS10)

As per the provisions under ESS1, the recent amendments to Decentralization Act and EIA regulation ensures that
consultation is undertaken with relevant stakeholders including affected public prior to project implementation.
However, consultation is missing during project implementation and during monitoring and evaluation. Moreover,
locally there is no requirement that ensures a feedback mechanism. In addition, identification and consultation of
vulnerable groups during project implementation is not required legally either. These aspects are important aspects
highlighted under ESS10. There are some requirements for information disclosure under local requirements. This
includes:

¢ Requirements under EIA regulations (2012/R-27) to publish EIA reports online for public comments.

¢ Requirements under EIA regulations (2012/R-27) to public EIA decision statements online.

¢ Requirement under Decentralization Act to submit EIA reports and provide information on impacts and
mitigation measures with respect to the project to local island councils.

ESS10 also requires Stakeholder Engagement Plans (SEP) to be developed for the project. Developing project
specific SEP is not required under local regulations. Moreover, establishment of mechanisms to address
grievances during project implementation is not covered through local laws or regulations.

To address these gaps, a standalone Stakeholder Engagement Plan (SEP) that is consistent with the ESS 10, will
be prepared for the project. The SEP will require consultations with stakeholders during the entire project cycle,
procedures for disclosing information about the project, mechanisms for addressing and responding to
grievances, and reporting back to the stakeholders thus closing the feedback mechanism loop.

ESMF ARISE Project | 65
CHAPTER 5: ASSESSMENT OF ENVIRONMEN
IMPACTS AND MITIGATION MEASURES

AND SOCIAL RISKS AN

5.1. ENVIRONMENTAL AND SOCIAL RISK CLASSIFICATION AS PER THE WORLD BANKS ESF

This ESMF provides for initial risk assessment and classification based on the available documentation and data.
The environment and social risks are rated as moderate by the World Bank as per the following rational, in line
with the World Bank’s Environmental and Social Policy and ESF.

The proposed project activities include the conversion to solar energy to produce electricity via the establishment of
floating, land and roof top solar energy generation systems, which will reduce the fossil fuel-based energy production
dependency in the Maldives. The energy storage systems and grid upgradation works to the existing grid, can provide
social and environmental benefits through the improvements of energy resilience and efficiency. They will also
promote the increased use of clean electricity from renewable sources. Although specific information on subprojects
such as the exact locations are unknown at this concept stage, the proposed subprojects are not likely to be complex.
The footprint size of proposed subprojects are expected to be small to medium in scale. Project sites, including those
to be selected for land based solar installation, BESS system installation and power houses and grid infrastructure
will be on inhabited islands and in areas where anthropogenic activities have taken place already. Areas such as
harbors, jetty areas and docks, are being explored as sites for the establishment of floating solar systems to ensure
they are located away from sensitive lagoon and marine areas and other environmentally sensitive locations.
Negative environmental impacts that have moderate risks are associated with the solar energy generation system
investments. The grid upgradation works are expected to be localized in nature and arise only during the
construction/upgradation stage and future decommissioning of the solar energy systems at the end of their lifetime.
These impacts would be in the form of civil works related environmental impacts such as localized dust, noise and
minor worker and public health and safety issues as well as waste generation. While the proposed Battery Energy
Storage System (BESS) are not complex and are small in installation footprint, the environmental risks associated
with this activity will be moderate in nature. In particular, potential fire and explosion risks and environmental
hazards related to the disposal of used batteries containing hazardous waste will be mitigated via risk management
measures that will include product specifications and “cradle to grave” provisions in the contracts of supplier for
batteries used in the BESS and solar cells in accordance with International best practice. Due to these reasons the
overall environmental risks and impacts have been assessed as moderate at the project concept stage.

The Ministry of Environment (ME) has demonstrated good capacity and experiences for successfully implementing
World Bank safeguards and WBG ESHS Guidelines for over a decade. Sector specific E&S risks have also been
successfully managed under the ASPIRE project. Further capacity is required on E&S due diligence, in line with the
ESF. In accordance with adaptive management approach, the Risk Classification will be reviewed and changed at
a future date if necessary.

Social risks associated with the project is rated as being ‘moderate’ at the concept stage. The project is expected to
bring positive social impacts through the promotion and use of renewable energy technology and increased energy
efficiency. Proposed conversion to solar energy to produce electricity will reduce the fossil-fuel based power
generation, which is identified as the best solution in terms of cost-benefits and socio-environmental needs of the
Maldives. The installation of solar PVs is a source of temporary and permanent employment since it will generate
both technical and unskilled jobs in design, installation, operations and maintenance, project development and
marketing. Further, at the household level, the project is likely to result in cost savings, increase income levels of
households, improve standard of living, and increase property value in the project location.

Project activities, including installation of land-based and floating solar systems as well as installation of Battery
Energy Storage System (BESS), power houses and grid infrastructure, are not likely to cause significant social risks
on the community in terms of land acquisition and resettlement. However, the installation of PV solar panels will
reqire roof/space lease agreement between the owner and the developer. Installations of the solar panels in port areas,

ESMF ARISE Project | 66
residential, commercial areas, also pose potential risks in terms of disturbances to commercial activities, restriction
on access to land or use of other resources, including marine and aquatic resources. Further, there are culturally
sensitive buildings in the Maldives, such as mosques, cultural or historical buildings, cemeteries, etc., that may
become a source of public resentment if used for solar panel installation.

Other social risks associated with the project include possible exclusion of certain groups, including local
communities, in stakeholder consultations as well as the decision making process relating to project activities (e.g.,
specific sites for the installation of the solar panels); and insufficient engagement and coordination with different
stakeholders associated with the project, including the different public utilities, private sector, local communities,
etc. While the project is expected to generate employment opportunities, the non-use of local manpower during the
construction of the infrastructures could be a potential source of social tension at the local level. Further, there are
also risks associated with labor and working conditions, particularly since most of the workers recruited during the
construction/installation phase are likely to be migrant workers. The influx of such migrant workers increases the
risks of social conflicts, increased burden on and competition for public service provisions, increased risk of illicit
behavior and crime, local inflation of prices, increased risks of gender-based violence, etc. However, these
potentially adverse social impacts are likely to be minimal, site-specific and manageable with appropriate mitigation
and due diligence measures in place.

In order to address the risks described in detail above the following instruments have been prepared:

i. Environment and Social Management Framework (ESMF)
ii. Stakeholder Engagement Plan (SEP)
iii. Labor Management Procedures (LMP).

Further, this ESMF is based on applicable ESF Standards and the World Bank Group’s Environmental Health and
Safety Guidelines. The ESMF has outlined procedures, elaborated in Chapter 6 for determining where and when
site specific Environment and Social Impact Assessments (ESIAs)/Management Plans (ESMPs) via
Environmental and Social Screening.

The following risk management instruments in line with each of the applicable ESSs and specific measures or
actions are planned to prevent, avoid, minimize, reduce or mitigate the environmental and social risks and impacts
of the projects over the project cycle:

5.1.1 ESS 1 - ASSESSMENT AND MANAGEMENT OF ENVIRONMENTAL AND SOCIAL RISKS
AND IMPACTS

The proposed solar photovoltaic systems and energy storage investments are anticipated to have indirect
environmental benefits, including the improvements of energy resilience and efficiency and the decrease of CO2
on through the integration of more clean electricity from renewable sources as the Maldives is currently
heavily dependent on energy generation via the burning of fossil fuels. The potential impacts associated with solar
cell and BESS installation works, and grid upgradation works that will be financed via the project will lead to
mainly small scale localized environmental impacts during the civil works stage due to the expected scale and
footprint. During the installation of photo-voltaic systems, on land and in water, potential impacts include those
such as the need for small-scale land clearance, dust, noise, occupational health and safety. Likewise, impacts
associated with operation of such systems includes noise, aesthetic impacts and waste generation associated with
decommissioning of systems at the end of their lifetime which will be managed via environmental screening and
management instruments such as Environmental and Social Management Plans (ESMPs). BESS and solar panels
produce a special type of hazardous waste for which the Maldives does not have appropriate final disposal
facilities. As a risk management measure, via project design, the bidding documents and contracts with
investors/contractors/suppliers will include mandatory “cradle to grave” provision for the safe transport,
installation, operation & maintenance and disposal of used batteries and other hazardous wastes in accordance
with international best practice.

In terms of social risks and impacts, the project aims to reduce the cost of electricity production in the Maldives
and improve energy security thus leading to significant positive benefits at the household as well as national level.
Social risks in terms of land acquisition and resettlement are not expected. However, installations of the solar
panels in residential, commercial areas, and culturally sensitive buildings poses potential risks in terms of
disturbances to commercial activities, restriction on access to land or use of other resources, etc., that could
potentially become a source of public resentment. Exclusion of vulnerable groups in stakeholder consultations as
well as the decision making process relating to project activities; insufficient coordination with different
stakeholders associated with the project, including the different public utilities, private sector, local communities,
etc.; non-use of local resident qualified manpower for the employment generated through the project; risks of

ESMF ARISE Project | 67

poor labor management and working conditions; and high rates of labor influx, particularly with the recruitment
of migrant workers, could potentially escalate social conflicts, increase burden on and competition for public
service provisions while also increasing the risks of gender-based violence.

Based on the proposed project activities within the ARISE project the following instruments have been prepared:
(i) Environment and Social Management Framework (ESMF): (ii) Stakeholder Engagement Plan (SEP); and (iii)
Labor Management Procedures (LMP). The ESMF is based on applicable ESF Standards and the World Bank
Group’s Environmental Health and Safety Guidelines.

The ESMF via Chapter 6 and all relevant guidance Annexures the required process of Environmental and Social
due diligence and management in line with ESS1 and all relevant ESSs.

5.1.2 ESS 2 - LABOR AND WORKING CONDITIONS

The expected types of workers that maybe employed by the project include: Direct workers (workers and staff at
the PMU and PIU); Contracted workers (investors, contractors, sub-contractors, laborers); Primary supply
workers (BESS supplier, suppliers of construction materials such as aggregates, equipment, etc.); and Community
workers. Significant community workers are not likely to be employed by the project.

While the scope of construction work involved is comparatively small, it will require contracted workers to be
brought in. In the context of the Maldives, where labor, both skilled and unskilled is scarce, to meet this demand,
it may or may not be possible to find the required labor force and associated goods and services locally for a
number of reasons, among them, worker’s unavailability and lack of technical skills and capacity. Therefore, a
sizeable proportion of the labor force may have to be brought in from outside the project area, in the form of
migrant workers.

The various categories of workers hired for the anticipated civil works (as required) and the influx of ‘followers’
will be subject to the requirements of ESS2 (and ESS4), including clear information on the terms and conditions
of employment, principles regarding non-discrimination and equal opportunity and the establishment of workers’
organizations, rules regarding child labor and forced labor, and occupational health and safety measures. There
will also be a grievance mechanism for labor issues, drawing on national laws and procedures. The project will
apply the GBV Risk Assessment Tool and measures for addressing any risks associated with GBV, if relevant,
will be included in an action plan following the GBV Good Practice Note prepared by the Bank.

The direct project workers will be those hired by the project whereby the contracted workers will be those hired
by the investors/ contractors to do the works for the facilities to be financed by the project. It is estimated that
around 11 permanent project workers will be employed. And for each contract during construction phase will be
around 15. During the operation phase for component 1 each investor is expected to use around 04 staff for each
subproject. For component 2 and 3 operational aspects will be handled by already established utility offices in the
islands.

A comprehensive Labor Management Procedure (LMP) in line with the requirements of ESS2, has been prepared
in parallel to this ESMF. The LMP highlights in detail some of the risks associated with the project in the context
of the country. In this regard, labour rights, labour working conditions, work visa and other such issues in relation
particularly to foreign labour has been identified as key risks. In addition, working without PPE has also been
identified as a key risk in the Maldives. Moreover, risk of fire and safety during sea travel has been identified as
risks based on recent tragic incidents. The plan proposes means to address these aspects. For contracted workers,
the plan suggests to include clauses of compliance into the contracts.

Further, to ensure health and safety of workers during the construction and operational phases of sub-projects to
be financed via the project, a Guidance Occupational Health and Safety (OHS) plan, in line with the World Bank
Group Environmental Health and Safety Guidelines and Good International Industry Practice (GIIP), in line with
the nature of works expected via the project interventions is presented in Annex 13. For each specific sub-project,
OHS aspects will be included in the respective ESMPs as well. The OHS plan will provide guidance in the
preparation of sub-project specific OHS actions and plans and will be specifically identified in the ESCP.

5.1.3 ESS 3 - RESOURCE AND EFFICIENCY, POLLUTION PREVENTION AND MANAGEMENT

The proposed photovoltaic sub-projects, energy storage investments and grid upgradation works are designed to
reduce curtailment and deploy new emerging use of Renewable energy in the Maldives. This is expected to lead
to positive impacts overall, via the improvements of energy efficiency and the reduction of greenhouse emission

ESMF ARISE Project | 68
through the use of fossil fuels for power generation. However, used solar cells and batteries are identified as
hazardous waste which may pose health and safety risks to humans and the environment if environmentally sound
final disposal is not undertaken. As the Maldives does not have existing standards or requirements for management
(including storage, transportation and disposal) of hazardous waste, international best practice guidance such as
the World Bank Groups Sectoral Guidelines on Solid Waste Management and strict criteria on producer
management of waste, including the transport of decommissioned systems out of the country as part of the
investments, will be followed via mandatory provisions in contracts with suppliers and contractors. These will be
in line with both national legislation and applicable international conventions, including measures such as a buy
back arrangement of hazardous waste by the suppliers.

As per the ESMF and project design the contractual documents of Solar PV and BESS Suppliers will clearly
stipulate that during the construction/upgradation stage and future decommissioning of the solar energy systems
at the end of their lifetime will be managed by the supplier and all hazardous waste material will be managed via
a cradle to grave system and taken out of the waste stream in country.

5.1.4 ESS 4 - COMMUNITY HEALTH AND SAFETY

The grid-side and demand-side subprojects sites where upgradation works will be conducted on existing grid
facilities, will possibly be located adjacent to residential areas. While most of the workers employed during the
construction phase is likely to be migrant workers, it is also anticipated that this expected influx of workers will
be compounded by an influx of other people (“followers”) who follow the incoming workforce with the aim of
selling them goods and services, or in pursuit of job or business opportunities. The rapid migration to and
settlement of workers and ‘followers’ in to already congested urban areas proposed for the project, could have
adverse impacts in terms of risks of social conflicts, increased burden on and competition for public service
provisions, increased risk of illicit behavior and crime, local inflation of prices, increased risks of gender-based
violence, communicable diseases, etc. However, considering the scale of the project only limited number of labor
is likely to be mobilized (check 5.1.2) hence, the project-resulted disturbance to local communities is expected to
be limited during construction phase and during operational phase as identified in section 5.1.2 much labour
mobilization in the islands are not envisioned. However, the operation of neighboring energy storage system may
expose nearby communities to additional fire, explosion and electrical shock hazards associated with batteries and
electrical systems. In addition, the operation of BESS will lead to the limited increase of noise level around the
station. Following current national environmental legislation and ESF requirements, safety assessment,
firefighting review will be conducted as part of the ESIA/ESMP process for all the project activities before
implementation to ensure the integration of all the necessary safety measures into the project design, including
minimum safety distance (with reference to the specifications for substations), container requirements,
illumination system, air-conditioning and ventilation systems, fire-extinguishing systems, controlling systems,
earthing systems, access control systems, electrical wiring, safety manual, noise abatement measures, etc.

The ESMF provides guidance on the minimal acceptable standards on the above and all ESIAs/ESMPs will meet
the requirements of the World Bank Group’s Environmental Health and Safety Guidelines.

5.1.5 ESS 6 - BIODIVERSITY CONSERVATION AND SUSTAINABLE MANAGEMENT OF LIVING
NATURAL RESOURCES

Due to sensitive nature of the Maldives islands and their surrounding that consist of important natural habitats,
both terrestrial and marine, negative impacts are possible that could generate as a result of improper location,
construction or decommissioning of solar PV systems and BESS systems. Attention will need to be given to
protection and conservation of biodiversity at project sites and captured in respective ESIAs, which include
measures to avoid, minimize, mitigate or offset any potential impacts to natural habitats and living natural
resources. While most project activities are expected to be proposed in areas that are inhabited and potentially
away from environmentally sensitive areas, under the ESMF all subprojects will be screened against the exclusion
list to eliminate the activities situated in any nature reserve, critical habitat or scenic sites.

The Environmental screening and management processes presented in the ESMF include specific screening
questions and measures to ensure compliance with ESS6 requirements.

5.1.6 ESS 8 - CULTURAL HERITAGE

Culturally significant sites even though well documented in inhabited islands it is not so in many uninhabited
islands. The project activities will be undertaken in inhabited islands hence such sites are easily identifiable. It is
important that culturally significant sites are not impacted as a result of the project. In this regard, preference will

ESMF ARISE Project | 69
be given to avoid any known such sites. Where there is chance find by a contractor a clear mechanism has been
defined under section 6.7 of this ESMF. Project specific issues will be captured in respective ESIAs, which
include measures to avoid, minimize, mitigate or offset any potential impacts to cultural heritage. While most
project activities are expected to be proposed in areas away from culturally sensitive areas, under the ESMF all
subprojects will be screened against the exclusion list to eliminate the activities situated in any cultural heritage
sites.

Environmental and Social Screening will further inform ensure that no such sites are selected and chance find
procedures in line with the ESMF, will be included in the ESIA process and ESMPs.

5.1.7 ESS 10 - STAKEHOLDER ENGAGEMENT AND INFORMATION DISCLOSURE

ESS 10 is considered relevant for the project since there are a variety of stakeholders associated with the project,
including (i) individuals and groups that would be affected by the project (e.g., STELCO/FENAKA, local council,
local residents, fishermen, roof/space owners etc.) and (ii) other interested parties (e.g, relevant ministries,
agencies, Maldives Energy Authority, private sector, NGOs, etc.). Accordingly, consultations and disclosure of
information with stakeholders will be at the core for planning and implementation of the project. The ME will
map all stakeholders, identity their interests in the project, plan on engagement with these stakeholders, develop
procedures for disclosing information about the project, prepare a procedure for addressing and responding to
grievances, and a devise a mechanism for reporting to the stakeholders. These issues and measures have been
included in the Stakeholder Engagement Plan (SEP) prepared. The SEP so prepared during preparation will be
updated proportionate to the nature and scale of project during implementation.

5.2 ASSESSMENT OF IFC’S PERFORMANCE STANDARDS ITS APPLICATION FOR
COMPONENT 1

5.2.1 PS1 ASSESSMENT AND MANAGEMENT OF ENVIRONMENTAL AND SOCIAL RISKS AND
IMPACTS

This PS is applicable to all project interventions under Component 1. Given the severe land constraints in the
Maldives, following the ASPIRE approach, the PMU will in advance identify suitable spaces for installing and
operating solar PV, either on rooftop, ground or waterbed such as lagoon, and aggregate a number of spaces for
each bidding phase. All sites will be subject to Environmental and Social Screening. The procedures stipulated in
this ESMF have been implemented under the ASPIRE project and in order to ensure continuity will be followed
for all projects that fall under the framework of the IFC Performance Standards under Component | and will seek
project financing under Component 1. The PMU will undertake Environmental Screening prior to Bidding and
include a screening report, specific recommendations/ assessments as required in the bidding package. The ME
will ensure the quality and adequacy of the respective ESMS of all IPPs seeking project financing under the
components. The preparation of the site-specific ESIAs/EMPs will follow the requirements of ESS1 which is
aligned with and PS 1 in regard to private sector investments. As solar panels produce a special type of hazardous
waste for which Maldives does not have appropriate final disposal facilities. As a risk management measure, via
project design, the bidding documents and contracts with contractors/suppliers will include mandatory “cradle to
grave” provision for the safe transport, installation, operation & maintenance and disposal of used batteries and
other hazardous wastes in accordance with international best practice.

5.2.2 PS 2 LABOR AND WORKING CONDITIONS

This PS is applicable for the private sector investment activities. It will ensure ESMS of incorporates rights of the
workers, promote safe and healthy working conditions and be in compliance with national employment and labor
laws.

Further, an Occupational Health and Safety (OHS) plan, in line with the World Bank Group Environmental Health
and Safety Guidelines and Good International Industry Practice (GIP), has been prepared as annexure to the
ESMF in line with the nature of works expected via the project interventions to guide IPPs in preparing OHS
Plans for their respective projects.

5.2.3 PS 3 RESOURCE EFFICIENCY AND POLLUTION PREVENTION AND MANAGEMENT

ESMF ARISE Project | 70
The choice of technology, i.e. solar energy is contributing positively in the reduction of GHG emissions. In
addition, setting up and operationalizing solar systems will have no adverse impacts to the human health and
environment. However, disposal after decommissioning will contribute to pollution and therefore, the ESIA will
be required to pay attention to the requirement of disposal of decommissioned parts so it will not contribute to
pollution including the institutional responsibilities and contractual arrangements as per project design will ensure
any hazardous material will be transported out of the Maldives by the IPP.

5.2.4. PS 4 COMMUNITY HEALTH AND SAFETY

It is expected that the land allocated on the islands and marine solar will be located in predesignated sights away
from human habituation, however some rooftops may likely to be used for setting up of solar panels, there may
be impacts on community safety due to inadequate structural integrity of the systems. Safety assessment, including
firefighting review, will be conducted as part of the Environmental and Social Impact Assessment process for all
the project activities before implementation to ensure the integration of all the necessary safety measures into the
project design, including minimum safety distance (with reference to the specifications for substations), container
requirements, illumination system, air-conditioning and ventilation systems, fire-extinguishing systems,
controlling systems, earthing systems, access control systems, electrical wiring, safety manual, noise abatement
measures, etc.

It is also anticipated that the expected influx of workers will be compounded by an influx of other people
(“followers”) who follow the incoming workforce with the aim of selling them goods and services, or in pursuit
of job or business opportunities. The rapid migration to and settlement of workers and ‘followers’ in to already
congested urban areas proposed for the project, could have adverse impacts in terms of risks of social conflicts,
increased burden on and competition for public service provisions, increased risk of illicit behavior and crime,
local inflation of prices, increased risks of gender-based violence, communicable disease etc. Thus, the project-
resulted disturbance to local communi is expected to be limited during construction phase and disturbances in
the long term associated with the influx of migratory labor, also manageable should be managed via the private
sector entities ESMP.

5.2.5 PS 6 BIODIVERSITY CONSERVATION AND SUSTAINABLE MANAGEMENT OF LIVING
NATURAL RESOURCES

Due to sensitive nature of the Maldives islands and their surrounding that consist of important natural habitats,
both terrestrial and marine, negative impacts are possible that could generate as a result of improper location,
construction or decommissioning of solar PV systems under component-1. Attention will need to be given to
protection and conservation of biodiversity at project sites and captured in respective ESIAs, which include
measures to avoid, minimize, mitigate or offset any potential impacts to natural habitats and living natural
resources. While most project activities are expected to be proposed in areas that are inhabited and potentially
away from environmentally sensitive areas, under the ESMF all subprojects will be screened to eliminate the
activities situated in any nature reserve, critical habitat or scenic sites.

5.2.6 PS 8 CULTURAL HERITAGE

While cultural heritage resources are relatively well documented on inhabited islands, there is no adequate
documentation of such on uninhabited islands. The project is however is expected to take place only on inhabited
islands. It will be important to ensure that the proposed solar photovoltaic sub-projects do not impact any buildings
or any other sites of heritage significance (for example, mosques, heritage sites or cultural sites) in the Maldives
in terms of aesthetic impacts as well. The ESMF will include due diligence procedures in line with ESS8 to screen
for risks and impacts on cultural heritage in its E&S Screening process and to apply the relevant requirements
through PS1, which is also aligned with PS8.

5.3 AN OVERVIEW OF POTENTIAL ENVIRONMENTAL AND SOCIAL IMPACTS ASSOCIATED
WITH THE PROPOSED ARISE OPERATION.

Environmental and social impact analysis of a project (or project options) consists of comparing the expected
changes in the biophysical and socioeconomic environment with and without the project. For each potential
environmental or social impact, the analysis should predict the nature and significance of the expected impacts or
explain why no significant impact is anticipated.

Based on the information available for the selected case studies / sub-projects for the development of ESMF, key
environmental issues / impacts identified that would require detailed investigations during the ESIA stage are

ESMF ARISE Project | 71
listed below. A summary of the issues and potential impacts is presented in the following paragraphs to guide
preparation of sub-project ESIA and ESMPs.

5.3.1 AIR EMISSIONS

Physical interventions that will be financed under the ARISE operation will be renewable energy (RE) projects.
RE projects are cleaner energy generation options than the diesel-powered generators used for electricity
production in the islands of the Maldives. The zero dependence on imported fossil fuels and the consequent
reduction in the emission of greenhouse gases (GHG) make RE options preferred choice. CO2 emissions from the
proposed solar PV are much lower than that of diesel or natural gas-based energy generation. Although Solar RE
projects will be emission free in the Maldives, it must be noted that some GHG emissions are embodied in
renewable technologies caused by the fossil fuel sources used in the production and manufacturing of equipment,
waste disposal and recycling. However, these life-cycle emissions are significantly lower than those coming from
diesel generated electricity and the project will have little control over the process, as already manufactured
material imported will be used in the project. One of the aims of ARISE is contain and reduce GHG and other
toxic emissions conventionally associated with energy products. A key impact of solar farms is emissions from
solar energy projects if the sites are located in land with vegetation. Any vegetation/trees with potential of
affecting shade and physical obstruction has to be cleared resulting in release of GHG from the project otherwise
sequestered in the vegetation. While site selection will ensure such sites are pre-selected, where ever the removal
of vegetation is identified as per Environmental and Social Screening for on ground solar subprojects, where space
is available replanting of any vegetation removed should be undertaken. If trees are removed as per local
regulations for every tree removed two trees need to be planted. Thus, it is unlikely that there will be significant
air emissions from the project.

5.3.2 NOISE EMISSIONS

Compared with wind energy and other forms of renewable energy, there will be no noise emissions from solar
PV. For battery and inverters only expected noise is the hissing sound caused by the cooling fans. Thus for battery
systems also during operation phase noise impacts are not anticipated. However, the construction stage may
involve increased noise and disturbances to surrounding properties and the project site residents. As per studies
conducted by the Massachusetts Clean Energy Center conducted a study of noise of utility-scale solar facilities
running at optimum capacity. It measured the noise that the panels and inverters make at various distances and
concluded that, while solar panels do make some noise, that noise is negligible to begin with and becomes
inaudible from between 50-100 feet from the site of operation. The inverter (or, more specifically, the cooling fan
within the inverter) makes a bit more noise than the panels, but not much more. At 30 feet away, the sound is
about 65 decibels—or about the equivalent of the sound level of a conversation. By 500 feet, sound levels were
reported to be totally inaudible.

5.3.3 SOLID AND HAZARDOUS WASTE MATERIAL

It is estimated that the volume of waste produced during construction stage of this project will be minimal. The
general construction wastes that may be generated from this project include packaging waste and, electric cables
and associated parts. The contractor should be made responsible to take all waste generated during construction
to a regional waste management facility, no construction waste should be disposed to island waste management
center.

Decommissioning of solar panels and BESS systems is expected to have the highest impact on the environment.
Lithium mercury and cadmium are elements that are used in making solar modules and BESS Systems. However,
there is no evidence that these elements do not get released from solar panels, except during disposal. Used solar
cells and batteries are identified as hazardous waste which may pose health and safety risks to humans and the
environment if environmentally sound final disposal is not undertaken. At the moment, these panels are classified
as Special Waste in the waste regulation, which requires specially registered handling facilities. Given the
presence of harmful substances in the panels, it can also be classified as a Hazardous Waste, which requires special
facilities as well. At present there are no facilities in Maldives to handle large quantities of such waste. As the
Maldives does not have existing standards or requirements for management (including storage, transportation and
disposal) of hazardous waste, international best practice guidance such as the World Bank Groups Sectoral

ESMF ARISE Project | 72
Guidelines on Solid Waste Management and strict criteria on producer management of waste, including the
transport of decommissioned systems out of the country as part of the investments, must be followed via
mandatory provisions in contracts with suppliers and contracts to manage potential impacts

In terms of end-life, recycling will be the option preferred if not possible disposal will be considered. As for
recycling R-2 certified or equivalent recycling facility should be utilized. If disposal is considered, a registered
hazardous waste disposal facility in an Organization for Economic Co-operation and Development (OECD)
country should be considered.

All hazardous waste material generated during end-life should be stored and transported in sealed containers. It
should be properly labeled to indicate the content and hazardous nature of the waste. Moreover, prior to transport,
the containers should be stored in a space with proper leachate barriers like concrete floor, screed and roofing.

Local transportation should confirm to Waste Management Regulation (Regulation No: 2013/R-58) and the
transport vessel needs to have registration for waste transport. As for transboundary movement, the transportation
of hazardous waste should confirm to the Basel Convention on the Control of Transboundary Movements of
Hazardous Wastes and their Disposal. The Convention established a system of controls for the transfrontier
shipment of waste based on ‘prior informed consent’. This requires a notification document, which sets out the
details of a proposed movement, to be completed and sent to the competent authorities in the countries of export,
import and transit for their assessment and authorization.

These will be guaranteed through contracts that is made with suppliers and/or through the handover agreements
made with the electricity service provider.

5.3.4. HEAT AND LIGHT REFLECTION

According to studies conducted on the hazardous glare potential to aviators from utility-scale flat-plate
photovoltaic systems, solar panels are designed to absorb light from the visible spectrum, not to reflect it
although some upward reflection does occur. To assist light absorption, each PV panel is treated with an anti-
reflective coating. Naturally occurring sea, ponds, streams and even certain kinds of soil and vegetation are
similarly reflective. Studies note that sunlight, reflected away from solar panels, produces the same amount of
glare as a flat pond or lake. Additionally, the solar panels are mounted at an angle that allows the light to be
absorbed throughout the year, which results in the panels facing the sky at shallow angles (typically less than 25
degrees).

However, as some of the locations that are selected for ground mounted solar installation include areas close to
airports, glare assessments will be undertaken to ensure that glare impacts are avoided. All projects financed solar
to be set in proximity to airports are required to be approved by Maldives Civil Aviation via site specific glare
assessments to ensure potential glare hazards for aviators are specifically identified and addressed.

As for rooftop solar, neighboring properties may complain if the panels are located in such a way that sunlight is
reflected on to their doors and windows for a prolonged period of time. Thus, when undertaking project specific
ESIA/ESMPs for any rooftop solar installation this aspect needs to be investigated, particularly if there are
buildings very close-by which are of different heights.

5.3.5 IMPACTS ON BIODIVERSITY

Majority of the areas that are going to be selected for Solar Installation under ARISE is expected to be land areas
within urban centers. Thus, impacts on any flora and fauna are expected to be minimal. However, some vegetation
clearance activities may need to be undertaken to clear the paths for solar installation. Even where required, it will
be first attempted to relocate any significant trees, if not possible due to space limitations, age of tree etc, for every
tree removed two small trees, of similar type will be planted as per the Regulation on Cutting Down Uprooting
and Transfer of trees and palms from one island to another.

ESMF ARISE Project | 73
As for rooftops, if the adjoining properties have trees that obstruct the use of solar panels on the target building,
the owner of the building, under General Laws Act 4/68, may be able to prune or cut down the obstruction, after
a legal proceeding. Given this provision, there is potential for impact on vegetation. These scenarios are expected
to be minimal as project is undertaken in the most urbanized islands of the country.

For floating Solar PVs while specific impacts on biodiversity have been studied as rare, site and technology
specific feasibility assessments must be undertaken, and all sites should be ensured to be situated in areas that
have no sensitive marine biodiversity documented and well away from protected areas. However, floating solar
PV will reduce light penetration reaching the benthic zone and hence can impact negatively on organisms that
rely on photosynthesis for survival. This includes marine micro algae which together with cynobacteria form
marine phytoplankton and macro-algae referred to as seagrass. As corals also rely on algae as a source of food
through photosynthesis, lack of light in marine environments can lead to bleaching of corals or even worse
mortality of corals. Moreover, the shadow created by floating solar will reduce heat input and thus can change
temperature stratification, this in turn may alter the fauna found at the site. Thus, it is important that the selected
site for floating solar platforms are located away from areas of live coral cover and the proposed design
incorporates means of some sunlight reaching the benthic surface.

There are possible impacts to biodiversity unless appropriate national guidelines and processes are put in place on
the disposal of material at the time of decommissioning, as highlighted in section 5.3.3.

5.3.6 CULTURAL HERITAGE

There are culturally sensitive buildings and sites in the Maldives that may become a source of public resentment
if used for solar panel installation. These include places like mosques, cultural or historical buildings/sites and
cemeteries. It will be important to ensure via Environmental and Social screening that the proposed projects do
not have an effect on a place or building having aesthetic, anthropological, archaeological, architectural, cultural,
historical or social significance or other special value for present and future generations. Most sites of cultural
heritage in inhabited islands of Maldives are well known and demarcated and protected thus reducing the risk of
siting of any project financed facilities near such sites.

5.3.7 LABOR RELATED IMPACTS

The program will provide a source of temporary and permanent employment. Installation of Solar PV under
component | will generate both technical and unskilled jobs. Solar PV will generate jobs in design, installation,
operations and maintenance, project development and marketing. Moreover, under component 2 technical jobs in
relation to battery systems are likely to be introduced in both FENAKA and STELCO. Moreover, upskilling of
existing labour force will be undertaken for staff of STELCO and FENAKA through the project. The Maldives
needs to generate new jobs that match the aspirations of young people and RE sector is one source of jobs that
will be attractive to young people. Hence ARISE will help address youth unemployment and contribute to social
and economic development in the country.

5.3.7.1 IMPACT OF LABOUR INFLUX

At the peak of construction, it is expected that 15 laborers will be working at the site. The influx of workforce
will put additional pressure on existing resources. The workforce normally consists of solitary migrant males and
that can be potential risk for host population. Specifically, influx of labor force can lead to:

a. Risk of conflict and social unrest due to cultural differences between the laborers and local community
b. Risk of spread of communicable diseases due to interaction of the laborers and the local community
c. Risk of gender-based violence

d. Health hazard for host community due to lack of sanitation facilities and waste management.

5.3.7.2 SAFETY, OCCUPATIONAL SAFETY AND HEALTH ISSUES

ESMF ARISE Project | 74
Workers in the solar energy industry are potentially exposed to a variety of hazards, such as arc flashes that can
cause burns, electric shock, and falls can cause injury and death.

The competency to undertake tasks, guidance on procedures and standards on safety and availability and use of
personal protective equipment would need to be closely monitored continuously during both the constructional
and operational phases. The contractors should properly sanction all employees who refuse to use the protective
equipment provided. To ensure that personal protective equipment is always readily available, all defective
equipment will be promptly replaced. Regular safety tests as recommended by manufacturers will be conducted
on equipment such as cranes and winches.

In addition, during operational phase risks such as fires are possible which requires safety equipment and fire
safety plan in place, as well as training the building users on fire safety plan. These aspects are covered in more
detail in the labor management procedures developed for the project.

5.3.8 LAND ACQUISITION AND RESETTLEMENT-RELATED IMPACTS

Through screening it was identified that ESS 5 and PSS does not apply to the project, as project activities,
including installation of land-based and floating solar systems as well as installation of Battery Energy Storage
System (BESS), power houses and grid infrastructure, are not likely to cause significant social risks on the
community in terms of land acquisition and resettlement. Specifically, the project will not involve acquisition of
any private space for the purpose of installation of ground mounted or floating solar PV.

Installations of the solar panels in port areas, residential, commercial areas, poses potential risks in terms of
disturbances to commercial activities, restriction on access to land or use of other resources, including marine and
aquatic resources, but these are not envisaged to cause impacts associated with land acquisition and resettlement.

In case solar panels are installed on roof tops of private or public buildings, roof lease will be signed between the
owner and the developer; and in cases of ground-mounted PV installations a space lease agreement will be signed,
the acquisition of the land will be a private transaction with no involuntary resettlement (Annex 9). The project
will ensure that the owner agrees to sign the roof lease agreement voluntarily and without any pressure. The
roof/space lease agreement will be a valid and time-bound legal agreement, and the project will develop template
for such agreement to be followed by the contractor (Annex 9).

5.3.9 ECONOMIC IMPACT AND LIVELIHOODS

The project is aimed at reducing the cost of electricity production in the Maldives and improve energy security.
Hence, at the household level the project is likely to result in cost savings, improve standard of living, increase
income levels of households, and increase property value in the project location. At the level of businesses, the
project may lead to re-organization of supply chains which could have overall positive impacts. At the national
level, in the long term, the ARISE project is likely to reduce the economic dependency of the Maldives on
imported diesel, reduce national debt, and increase overall economic resilience.

5.3.10 IMPACTS ON VULNERABLE GROUPS

As per the ESF, ‘Vulnerable Groups’ are persons who may be disproportionately impacted or further
disadvantaged by the project(s) as compared with any other groups due to their vulnerable status, and that may
require special engagement efforts to ensure their equal representation in the consultation and decision-making
process associated with the project.

In Maldives, especially in islands, when public meetings are held often men participate in such meetings and are
often the dominant voice in such meetings. Women are the primary caretakers of the household taking care of all
household chores from cooking, cleaning to childcare. Especially women with young children are excluded from
such consultative exercises.

In addition to women, in some islands there are migrant population that have moved to the islands from other
islands through the policies of various governments to move islands with smaller population to bigger islands.
Also, some of these communities were moved due to the loss of livelihood that occurred as a result of the Indian
Ocean Tsunami in 2004. Such migrant populations often form small minority groups within the community and

ESMF ARISE Project | 75
are often excluded from decision making avenues. Moreover, based on type of occupation certain groups maybe
excluded from activities undertaken through the project. For example, in many fishing communities the fishermen.
are often busy fishing during daytime and will be only available during evening time for community
activities/gatherings.

Furthermore, if rooftops are used for the PV installations, those who use the buildings are likely to be
disproportionately impacted when compared with rest of the community. This includes tenants of buildings,
staff/children/parents in school, community members in mosques, to cite few examples. Thus, these groups can
also be identified as vulnerable groups.

In addition, Maldives is a country which has a history of discrimination for foreign construction labour. Especially
discrimination against construction workforce by both the employer and the community is common. These aspects
are considered in more detail in the Stakeholder Engagement Plan (SEP) and Labour Management Procedures
(LMP) developed for the project. Some specific measures to ensure participation of vulnerable groups as described
in SEP is described below.

Table 9 Measures to ensure participation of vulnerable women

# =~ Vulnerable Groups Specific Measures to ensure participation
1 = Women Household surveys targeted at receiving Project
feedback/responses from women Management Unit,

Electricity Service

Hold public consultation meetings during evening (to .
Provider, Island

ensure that women who could not participate due to

household chores could participate) Council
Training of women’s development committees in the
islands to undertake awareness sessions targeted at
women
2. Minoritycommunity Special targeted consultation with minority groups Project
groups (migrant within the community. These groups usually reside in Management Unit,
population) a single location thus household surveys will be Electricity Service
undertaken in such locations. Provider, Island
Council
3 People who reside Targeted Consultation with users and residents of the — Project
and use buildings buildings whose roofs are utilized (tenants, for schools | Management Unit,
parents and teachers, staff of an office buildings and Electricity Service
for mosques for example households within a Provider,
particular ward in which the mosque is located) Roof/Space Owner
4 Disadvantaged due to Hold public consultation meetings during evening. Project
profession (eg: When employment commitments are not there and Management Unit,
Fishermen) when most of the fishermen are back in the island. Electricity Service
Provider, Island
Council
5 Foreign construction Ensure the information highlighted in Labour Project
labour Management Procedure (LMP) which covers safety Management Unit,
and rights aspects are communicated to the Works Contractor,
construction workers prior to commencement of Independent Power
construction works Producer Provider

The input given by these groups will be utilized in the following manner:

1. For site selection, to ensure that any existing vulnerabilities/structural weaknesses of the buildings are
not further enhanced

ESMF ARISE Project | 76
2. While preparing ESMP and ESIAs to ensure that the impacts to these groups are taken into
consideration and the required mitigation measures are planned and implemented

3. While undertaking project monitoring to determine acceptability of the project interventions to the
community.

Moreover, the SEP developed for the project defines feedback mechanism for the stakeholders, so that all
stakeholders are aware of the way in which their input has been utilized in decision making.

1. All meeting minutes will be shared and finalized based on the input of the respective stakeholder

2. Perception surveys will be undertaken with stakeholders to determine acceptability of project
interventions and level to which concerns are addressed by the project.

3. Following perception surveys, a report will be complied and publicly made available through the
website of the ministry, island council, and Electricity service provider.

As gender is one of the key gaps that exists, especially in the energy sector, the project has developed a Gender
Action Plan (Annex 2) which ensures that various activities undertaken through the project is gender inclusive
and have provisions to facilitate gender equality. (See Section 6.10 on a brief overview of the Gender Action
Plan).

5.3.11 POTENTIAL SOCIAL CONFLICTS

Potentially adverse social impacts are likely to be minimal, and like environmental impacts, manageable. Such
potential impacts may include: fairness and equity of decision-making process, the non-use of local resident
qualified manpower during the construction of the infrastructures. This could cause some frustrations and social
tensions at the local level, potentially leading to social conflicts. To the extent possible, employment of locals
should be encouraged. This will also encourage local buy-in of the project and its activities under implementation.

Poor maintenance, following construction completion, may lower intended impacts in the community resulting in
disillusionment with such projects. This may occur due to a lack of funds, negligence of staff, poor supervision,
or failure during the monitoring stage.

On the positive side, construction works under the ARISE project can contribute to creating jobs where the work
is initiated. It can increase local employment and hiring of skilled workers—masons, carpenters, building workers,
plumbers, electricians, and others. Increased employment will help increase the incomes of the local populations,
improve their living conditions, and contribute to the fight against poverty.

The use of community buildings may also be a source of conflict and resentment, if there are no direct benefits
received to the community from presence of the panels. Such incidents are known to have occurred in other similar
projects. To address this, the MOU signed between the Ministry and the roof/space owner identifies that the
roof/space lease attained should be used to fund a project that will lead to social benefit of the community. The
MOU is provided in annex 24 of this ESMF. This is incorporated based on the experience of ASPIRE, where
tenants of buildings on which solar PV were installed wanted to see some kind of direct immediate benefit. As
electricity generation is heavily subsidized and government determines the tariff, a direct benefit in terms of
electricity cost reduction is unlikely. The focus of ARISE is mostly on adding value to usable space, thus, such
issues are less likely to arise in this project when compared to rooftop solar installation.

5.4 PRE-CONSTRUCTION AND CONSTRUCTION STAGES

Soil Erosion and Water Contamination: During site clearing, any vegetation that is not properly disposed
of can block drains and waterways and contaminate the water. Gravel/soil brought for any filling purposes if
not properly stored and is exposed to the natural elements can be washed off to low lying areas and sea causing
sedimentation. Storm water congestion on site can create inconveniences to existing activities and construction
work. Also waste water generated during construction and from labor camps can also contaminate drinking
water sources if not properly treated, particularly in islands where groundwater is still utilized for bathing
purposes. The use of machines working with fuel, oils and lubricants on work sites maybe a source of
groundwater contamination risks by infiltration. Accidental spillage of oil and chemicals are also possible
during construction, which will impact groundwater, as well as uncontrolled site runoff to nearby mangrove
areas and/or coastal waters will impacts the water quality due to suspended solids and other contaminants.

ESMF ARISE Project | 77
Waste Generation: Various types of waste such as litter, human waste, food waste, etc. from labor camps, as
well as construction-related wastes will be generated that can create an inconvenience to public and users, as
well as contribute negatively towards public health if not properly managed. In addition, wastes that are not
disposed of properly can become breeding grounds for vector borne diseases and can contribute to groundwater
and coastal water contamination. Unsafe disposal of asbestos from degraded roofs may cause public health
issues. Moreover, the local waste management centers are not designed to accept construction waste generated.
Hence if taken to such centers can lead to overburden of already stretched waste management facilities.

Resource Extraction: The construction work is likely to create a huge demand for construction materials such
as sand, timber, coral aggregates, etc. which will place a burden on resources. Groundwater extracted for
construction work, if uncontrolled may lead to its depletion and salination.

Transport: Transportation of material to and from the site will create disturbances during operational hours;
can cause injury to people and increase traffic congestion in the area. Transportation of construction material
on open vehicles and the high speed of vehicle running can generate dust and will cause potential safety issues.

Labor Camps: As construction work will be conducted on premises, if labor camps are required, location of
camps and workers interactions with community can create negative social impacts, especially since most of
the laborers working in Maldives are expatriates, if they are not made aware of the social norms of the
community such impacts can be significant.

OHS/ Safety: Safety of workers and residents will be an issue. Construction related operations will generate
safety risks to workers and residents alike. Given that the work will be on premises, construction sites that are
not cordoned off can contribute towards potential safety hazards to residents who are located close to the
construction site.

Noise: During site preparation and construction work noise will be generated due to construction related work.
During daylight hours this may create disturbances to sensitive receptors and to residents living close to the
construction site. In addition, construction-induced traffic movement from pick-ups, excavators, dump trucks,
etc., use of powerful mechanical equipment, and demolition of existing buildings will also contribute to noise
pollution.

Dust: Dust generated during excavation work, backfilling, reinstatement work, demolition activities, cement
mixing, handling construction material, truck movement in the site area in addition to wind erosion can impacts
the air quality during construction. Dust generated during clearing and construction work can cause difficulties
to people who have respiratory problems and become a nuisance during day light hours. Soil/ gravel kept for
long periods without proper cover can generate dust and become an inconvenience during operational hours
and for surrounding residents. Transportation of materials to site will also generate dust. Decommissioning
of existing structures can also create dust that is potentially hazardous.

Other Air Quality Impacts: The possibilities of burning of vegetation removed can contribute to air pollution.
In addition to gaseous emissions from construction plants, paint and vehicles are also possible.

5.5 INDICATIVE MITIGATION MEASURES

The Generic ESMP Presented in Annex 10 provides in summary indicative mitigation actions to be taken on.
the part of the contractor(s)/operators in order to minimize such impacts such as those described in the previous
sections. In the construction activities as well other actions, the contractor will be required to abide by the
provisions of the World Bank and the Maldives EIA regulations, including considering constructive input from.
stakeholders.

The impacts mitigation is discussed for the following three phases of the project implementation: For the
ASPIRE sub-projects, these mitigation measures should be combined with the previous mitigation measures,
as applicable.

¢ — Pre-construction phase;
¢ Construction phase; and
¢ Operation and Maintenance phase.

Any additional impacts, if any, and relevant to the project’s implementation would be reviewed by EPA based
on detailed assessments that will be undertaken as part of the implementation process. As indicated earlier, the
environmental laws of the Maldives, the IFC Performance Standards and the ESF of the World Bank require
that all projects be screened for potentially adverse environmental and social impacts. Consistent with these

ESMF ARISE Project | 78
guidelines, an ESMF for the ARISE project has been prepared to minimize adverse, including any cumulative
impacts.

ESMF ARISE Project | 79
CHAPTER 6: PROCEDURES FOR ENVIRONMENT.
DURING PROJECT IMPLEMENTATION

AND SOCIAL MANAGEMENT

6.1 ENVIRONMENTAL AND SOCIAL PROCESSING STEPS

Implementation of environmental requirements will follow the following steps closely linking with activity
planning, design and implementation steps.

The processes outlined below follows the relevant requirements of the World Bank’s Environmental and Social
Standards, especially ESS1, ESS2, ESS3, ESS4, ESS6, ESS8, ESS10 and identifies where ESSS and ESS7 are
relevant. It provides a mechanism for ensuring that potential adverse environmental and social impacts of ARISE
sub-projects are identified, assessed and mitigated as appropriate, through an environmental and social screening
and management process.

Step 1: Environmental and Social Screening of Identified Physical Subprojects

Step 2: Preparing Environmental & Social Assessments, Management & Monitoring Instruments
Step 3: Concurrence and Clearance

Step 4: Inclusion of environmental & social specifications and management plans in bid documents
Step 5: Method Statements and ESHS Performance Clauses in Contractual Documents/MOUs

Step 6: Compliance Monitoring and Reporting

6.2 ENVIRONMENTAL AND SOCIAL SCREENING

Environmental and social screening is counted to be a useful tool in identifying safeguard issues in large
investment programs consisting of many sub-projects. The main objective of Environmental and social screening
of sub-projects will be to (a) determine the anticipated environmental/social impacts, risks and opportunities of
the sub-project (ii) determine if the anticipated impacts and public concern warrant further environmental/social
analysis, and if so to recommend the appropriate type and extent of assessments needed.

At the national level, screening is the process by which proposed developments are reviewed to determine the
level of environmental and social assessment to which they should be subjected, which could range from none at
all up to a full Environmental & Social Impact Assessment (ESIA). At the project level, screening is the process
of reviewing a proposed activity against a checklist of factors to determine whether it is likely to have adverse
environmental and social effects, and if so, what mitigation measures should be applied. The present ESMF is
largely concerned with the project level, but some notes are provided on national screening for completeness.

6.2.1 NATIONAL LEVEL SCREENING

The Maldives national requirements for environmental and social assessment are set out in the Environmental
Impact Assessment (EIA) Regulations, 2012. Part III of those regulations includes a description of the Screening
Process applied to development proposals. The regulations lists those projects that require EIA (schedule D),
those projects that do not require EIA (Schedule T) and those projects that can be undertaken as per the
mitigation plan provided by EPA (Schedule U). Roof mounted solar PV projects are listed in Schedule T, thus
locally environmental assessments are not required for roof mounted solar PV.

As per article 08 of the regulations all other projects need to go through a screening process to determine the level
of assessment that is required. As ground-mounted solar PV and floating solar PV are not in any of these
schedules, screening needs to be undertaken. Within 10 days, the EPA will decide whether the proposed
development is approved, or needs further study, which may be required in the form an ESIA or ESMP. If more
information is required to make an informed decision through screening EPA may inform following screening to
make an Initial Environmental Evaluation (IEE) is required. Based on previous screening decisions for some
floating solar installations in resorts, it is very likely that for floating solar PV an ESIA will be required. The level
of assessment required for ground-mounted solar PV is likely to depend on the environmental and social
conditions of the sites utilized. For example, if significant amount of vegetation is to be removed, ESIA will most
possibly be required.

In practice, all reports are required to be submitted to EPA and a copy of EIA is sent to the respective councils

for their contentment. Relevant councils are also invited to scoping meetings. Further, EPA should be consulted
at the outset, to determine whether the formal national screening process should be applied. EPA’s Screening

ESMF ARISE Project | 80
form is presented in Annex 2. As for the World Bank safeguard requirements and experience in similar projects,
all projects will be required to prepare ESMP at the minimum.

6.2.2 PROJECT LEVEL SCREENING

At the project (component) level, proposed sub-component activities need to be subjected to screening to
determine whether they should be subject to an Environmental & Social (E&S) Review. (This is a simple review,
by the component team, of the likely implications of the activity, to determine whether it is acceptable, and if so,
whether any particular mitigation measures should be applied.). The objective here is to provide a level of
environmental / social review that is appropriate to the small scale of the sub-component activities, i.e. where
there is no need to conduct an ESIA.

All project activities will be the subject of an environment and social screening as the key management tool for
identifying and assessing risk of environmental and social impact. An outcome of the above environmental and/or
social reviews will, in most cases, be the development of Environmental and Social Management Plans (ESMPs).

Screening, in particular to BESS and Floating Solar PV, will be conducted as per the guidance presented in the
following Annexes 3, 4 and 5. A Preliminary E&S screening for a number of project sites has already been
completed under the ASPIRE operation as pre-preparation and is presented in Annex 23

6.2.2.1. SCREENING METHOD

Preparation of the screening reports will be conducted in four distinct stages, namely (i) field visits, data collection
and stakeholder consultation; (ii) data analysis and interpretation; (iii) impact identification; and (iv) filling the
screening including recommendations for next steps. The methodologies for each of these steps are explained
briefly below. The proposed screening report format is given in Annex 2 and Annex 3 should be used for guidance
as well.

6.2.2.2 DATA COLLECTION AND STAKEHOLDER CONSULTATIONS

Data will be primarily collected through field visits, discussion with stakeholder agencies and known sources of
literature. In addition, supportive tools such as GIS based mapping using GPS coordinates covering the sub project
sites, where-ever possible is encouraged.

Literature Survey will broadly cover the following aspects and attributes necessary for environmental screening:

+ Project details/ Reports/ Maps/ documents including design details available with the implementing
agencies

+ Literature on flora/ fauna/ biodiversity/land use/soil/geology/ hydrology/ climate /socio economic profiles
and environmental planning collected from GOSL agencies

+  Hydrological/ rainfall/ drainage datasets

6.2.2.3. FIELD VISITS:

Each sub-project sites will be visited by the expert/s filling the screening form together with representatives from
the design team to assess the existing environment (physical, biological and socio-economic environment) and
gather information with regard to the proposed sites and scale of the proposed sub projects and any prevalent
issues. During these visits rapid reconnaissance surveys will be conducted in order to record the faunal, floral
diversity, where necessary, to verify and support information gathered through the literature survey.

6.2.2.4 FOCUS GROUP DISCUSSIONS/ MEETINGS:

Focus group discussions will be carried out with other stakeholder agencies, local authorities and community to
discuss pertinent issues. In addition, the community/visitors will be consulted to record their views and opinions
about the proposed site-specific investment.

6.2.2.5 DATA ANALYSIS AND INTERPRETATION

Data collected from field visits and stakeholder discussions will be analyzed by the expert and discussed with the
technical team of the project proponent for feedback.

6.2.2.6 IMPACT IDENTIFICATION

ESMF ARISE Project | 81
This will be carried out by the environmental and social specialist and team through discussion with the technical
team. Guidance for Impact Identification specific to subprojects is presented in Chapter 5 an Annexes 4 and 5.

6.2.2.7 FILLING SCREENING REPORTS

The screening report will be filled with details on the proposed project intervention, physical/ecological baseline
conditions of the site, assessment of potential impacts, feedback from community/public/visitor consultations and
recommendations for the type of environmental assessment required. If the findings confirm that anticipated
impacts are not significant enough for a stand-alone EA and that an ESMP would suffice to mitigate the likely
impacts, the screening exercise would be completed with the preparation of a site-specific ESMP.

If the likely impacts are significant and would require greater environmental analysis, the screening report would
recommend appropriate assessment type for the implementation agency to carry out before designs are finalized.
A description of the commonly used environmental management tools are given below with guidance on
preparation based on the nature of subprojects that the project will finance.

Annex 7 provides guidelines for ESMP preparation and the World Bank Group General EHS Guidelines and
the Generic ESMPs and guidance presented in Annex 12 and 13 will be used in identifying impacts due to the
proposed sub-project activities in addition to guidance presented in Chapter 5 via Preliminary Impact
Identification.

6.3 ENVIRONMENTAL AND SOCIAL SAFEGUARD ASSESSMENTS

6.3.1 INITIAL ENVIRONMENTAL EVALUATIONS (IEES)

As identified previously IEE is an instrument used if additional information on the environment and social aspects
are required to make a decision through the screening process. The screening process is the first step in the EA
process. The objective of the IEE screening process is to rapidly identify environmental and social aspects of the
island environment which may be impacted upon by the proposed activities.

6.3.2 ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENTS (ESIAS)

While it is envisioned that many of the Solar and Bess installation activities financed under the project may not
require ESIAs as per the thresholds of the Maldives government FSPV, projects close to airports and those that
require significant vegetation clearance will likely require ESIAs. Further, while the EPA does not need ESIAs
unless the activities fall within the set thresholds, in order for the Bank ESF requirements to be met an ESIA has
to be conducted post site selection. Predominantly to ensure that all environmental and social due diligence is
completed.

6.3.3) ENVIRONMENTAL AND SOCIAL MANAGEMENT PLANS (ESMPS)

All physical sub-projects/activities will prepare ESMPs that will describe and prioritizes the actions needed to
implement mitigation measures, corrective actions and monitoring measures necessary to manage the impacts and
risks identified in the screening assessments, IEEs or ESIAs. A generic term of reference for ESMP is provided
in Annex 10. The project will ensure that all works contracts will include the ESMPs, and the cost of implementing
the ESMPs will be identified as an item in the Bill of Quantities for the respective contracts of physical
interventions.

An ESMP will be kept as simple as possible, clearly describing adverse impacts and mitigation actions that are
easy to implement. The scale of the subproject will determine the length of the ESMP. A small-scale subproject’s
ESMP can be elaborated in a few paragraphs or in tabular format, keeping it as simple as possible with concrete
mitigation actions, timelines and responsible persons. The basic elements of an ESMP are;

a. A description of all possible significant adverse impacts that are likely to arise due to the project that the
ESMP is intending to deal with;

b. A description of planned mitigation measures, and how and when they will be implemented;

c. A program for monitoring with measurable indicators that will allow to determine the effectiveness of
the mitigation actions

d. A description of who will be responsible for implementing the ESMP

ESMF ARISE Project | 82
e. A cost estimate and source of funds
(Refer Annexes 10, 11, 12, 13 for guidelines for developing ESMPs)

It is essential to involve local communities during the development of the ESMP since they are likely to be the
most affected parties due to the proposed development. Further, most of the local knowledge is important in
identifying, designing and planning the implementation. In addition, the success of the implementation of the
ESMP will depend on community support and action. Measures and actions that address identified impacts and
risks will favor the avoidance and prevention of impacts over minimization, mitigation wherever technically and
financially feasible. Where risks and impacts cannot be avoided or prevented, mitigation measures and actions
will be identified so that the activities operate in compliance with applicable national laws and regulations etc.
and meets the requirements of relevant World Bank standards.

A standalone ESMP is only considered appropriate in situations where a detailed environmental analysis is not
required as per the findings of the Environmental and Social Screening. As per the nature of the proposed physical
interventions of the ARISE Operation, it will be Mandatory that all proposals/ physical interventions implemented
will require an ESMP to mitigate sub-project specific impacts identified during the screening exercise at
minimum. ESMPs are to be prepared at the stage of project design and included in bidding documents, to be
costed for accordingly, and will be part and parcel of contract documents. Activities outlines in the ESMPs will
be implemented by the respective investors/contractors implementing the subproject and monitored accordingly
by the project management unit during the construction phase.

Chapter 5 presents guidance on possible impacts to be addressed in ESMPs and a generic ESMP for the typology
of project interventions that provide guidance to facilitate sound ESMP preparation during the project
implementation stage are presented in Annex 10.

In addition, annexure to this ESMF provide guidance on identifying potential impacts and mitigation measures as
well as outline requisite standards to be maintained in terms of environmental and social management during the
implementation of activities under the program.

The World Bank Group General EHS Guidelines contain information on cross-cutting environmental, social,
health, and safety issues potentially applicable to construction and is available via the following link.

e — https://www.ifc.org/wps/wem/connect/topics_ext_content/ife_external_corporate_site/sustainability-at-
ifc/policies-standards/ehs-guidelines

The World Bank Group ESH Guidelines for Construction Materials Extraction is also applicable to the project
and used as key guidance provided to contractors on the management of environmental health and safety during
construction material extraction in addition to specific guidance provided in the ESMF. This document includes
information relevant to construction materials extraction activities such as aggregates, limestone, slates, sand,
gravel, clay, gypsum, feldspar, silica sands, and quartzite, as well as to the extraction of dimension stone. It
addresses stand-alone projects and extraction activities supporting construction, civil works, and cement projects.
Although the construction materials extraction guidelines emphasize major and complex extraction schemes, the
concepts are also applicable to small operations and should be used for guidance. These guidelines can also be
downloaded via the link provided above.

6.4 PROCEDURES TO BE FOLLOWED FOR ALL PROJECT INTERVENTIONS UNDER
COMPONENT 1

As ARISE has a number of parallel works that will follow parallel levels of management the following processes
will be used as per the ESMF in order to ensure Environmental and Social due diligence.

For activities, under Component | will support multiple IPPs in phases during the implementation period. Given
the severe land constraints in the Maldives, following the ASPIRE approach, the PMU will in advance identify
suitable spaces for installing and operating solar PV, either on rooftop, ground or waterbed such as lagoon, and
aggregate a number of spaces for each bidding phase. All sites will be subject to Environmental and Social
Screening. The following procedures have been implemented under the ASPIRE project and in order to ensure
continuity will be followed for all projects that fall under the framework of the IFC Performance Standards under
Component | and will seek project financing under Component |. The PMU will undertake Environmental
Screening prior to Bidding and include a screening report, specific recommendations/ assessments as required in
the bidding package.

ESMF ARISE Project | 83
6.4.1 SITE SELECTION

Environmental and Social and Technical Screening will be Where the screening
conducted by the PMU of the ME via Site Visit to check confirms that the site is
A Letter is sent by available sites (meeting with council, appraise selected suitable to for the
the ME to the Island sites, map site locations and screen for potential issues). intended sub-project a
Council/Land Owner An Environmental and Social screening report will be Memorandum of
to Identify specific prepared which will indicate the need for Pre- Understanding (MoU) is
sites for the Assessments and clearances from relevant authorities, signed with the Island
establishment of such as the EPA. Council/Landowner
Solar PV and FLSPV. Pre-Assessments may include but are not limited to the confirming the site for
following as recommended by the project and site development.
specific screening requirements: For Site at Airports-
Glare Assessments, for FSPV sites Rapid ESIAs and The Subproject then Moves
Feasibility studies will be conducted by the PMU, for to the Bidding Stage.
Solar PV installation on buildings the PMU will undertake
structural assessments.

The ME has already conducted an Environmental and Social Screening and Pre-Assessment of potential sites that
may be selected by IPPs during the implementation of phase 1 of Component 1, this report is presented in Annex
25For the pilot FSPV subprojects the ME has also in the process of undertaking an independent Feasibility Study
which also includes assessment of potential Environmental and Social Impacts. The Findings of this study will
then be included along with the Bidding Documents in accordance with section 6.4.2 of this ESMF.

6.4.2 AT THE BIDDING STAGE

Bid Preparation: At the bidding stage, the Bid Documents will include, copies of all relevant E & S Documents
pertaining to the respective sub projects. These are not limited to but will include a copy of the Environmental &
Social Screening Report (ESSR) and copies of all relevant additional assessments, specific guidance for the
preparation of ESIAs/ESMPs will be presented in the screening report.

SOLAR PV

The Bid Package include a copy of the

ESSR and all relevant Pre- Assessments and
a link to the disclosed ESMF, LMP and SEP
of the ASPIRE Operation

Shortlisting of Successful Bidder: The Environmental and Social Specialist of the PMU of the ME will
undertake a screening of all shortlisted bidders to appraise if the IPP has an Environmental and Social
Management System (ESMS) in place as well as Environmental Certification and recommend to the Project
Manager the appraised list.

The successful Bidder will then be required contractually to have an Environmental and Social Management
System in Place, inline with the IFC Performance Standards as well as valid certification and submit all documents
for review prior to being confirmed as the successful bidder.

The PMU’s Environmental and Social Officer will undertake the following assessment and share
a. An Assessment of the ESMS of the Company identifying and clearly indicating if there are any gaps in
line with the pre-requisites of the IFC Performance Standards.

b. A Pre-Verification note on the status of all the Independent Environmental Certifications of the
Company (ISO14000 series or other equivalents) and copies.

ESMF ARISE Project | 84
Both of these documents will be subject to the review and clearance of the World Banks. If the bidder has
successfully met the above evaluation criteria the contract can be awarded.

Post Contract_Awarding: The IPP will be responsible for undertaking all assessments and adhering to all
Environmental and Social Requirements stipulated in the contractual agreement as recommended by the
respective ESSR and Pre-Assessments, including Environmental and Social Clearances from government entities
such as the EPA where relevant.

As per the contractual operations of the ARISE operation the IPP shall ensure the following:

i. An ESIA and/or ESMP for the respective project prepared by the IPP will be prepared and submitted
within 90 days of signing as per the Power Purchasing Agreement (PPA) to the ME.

ii. All ESIAs/ESMPs will be carried out and meet the criteria presented in the ESMF of the ARISE operation
and adhere to the stipulated standards- including those on management of labor as per the LMP and SEP
of the ARISE operation.

iii. All pre-assessments (structural and glare) will be confirmed by the investor.

iv. The ESIA and/or EMP will be subject to the clearances of the World Bank and EPA and the IPP cannot
proceed with any interventions on the site prior to receiving the said clearance.

v. The IPP will submit monthly monitoring reports as per the ESIA and ESMP to the ME.

vi. The IPP will hire a qualified Environmental and Social Specialist as per the minimal requirements
presented in the ESMF (Annex X) prior to carrying out any works on the project site and submit details
of the hired personnel to the ME’s ESS.

vii. All sites will be subject to independent supervision by the ME during project implementation stage for
adherence to ESIA and ESMP requirements.

6.5 MANAGEMENT OF PROJECT INTERVENTIONS UNDER COMPONENT 2 AND 3

Under Component 2 the ME, through its PMU, will lead a procurement process through a competitive bidding
procedure for the BESS. STELCO and FENAKA, as implementing partners, will coordinate with the PMU and
closely coordinated throughout the preparation and implementation of the procurement process, including
conducting supervision during installation works.

To ensure a proper life cycle management of the BESS deployed under the Project, the contract with suppliers
will include provisions on safety infrastructure during operation and used battery management and disposal in
accordance with international standards. The ESMF provides additional guidance via Annex 5 on Standard
Guidance on Safety Considerations to be Included in the Implementation of Battery Energy Storage System
(BESS) Subprojects as per International Best Practice. The minimal standards presented here should be adhered
too during deployment of BESS subprojects.

During the preparation of tendering, different options on O&M arrangement will be explored to ensure that BESS
functions as intended and that the utilities are equipped with sufficient O&M capacity over a long run.

Under Component 3, the main scope will include strengthening network capacity, deploying supervisory control
and data acquisition (SCADA) systems and optimizing interactions among renewable energy generation, BESS
and existing conventional power plants. As the penetration of solar PV and renewable energy increases,
interconnection among islands will be also considered to improve system balancing and flexibility, which helps
integration of solar PV. Associated infrastructure with electric mobility, including the laying of cables,
upgradation works to existing networks and power houses and equipment, can be also supported subject to detailed
assessment under Component 4.

ESMF ARISE Project | 85
The existing grids across the Maldives will be first assessed for investment requirements, considering a potential
growth in electricity demand, renewable energy and EVs. The ME will lead all associated procurements with this
component when identified. All subprojects under both Component 2 and 3 will be subject to the Environmental
and Social Due Diligence processes described in Chapter 6 of the ESMF as follows.

SS

The Bid Package will include a
copy of the ESSR, A copy of
Annex X, any relevant
environmental clearances a

link to the disclosed ESMF of

the ASPIRE Operation

copy of the ESSR, ESIA/ESMP
prepared by the PMU all
relevant Pre- Assessments and
a link to the disclosed ESMF of
the ASPIRE Operation

Upgradation Works
The Bid Package include a

6.6 MANAGEMENT OF PROJECT INTERVENTIONS UNDER COMPONENT 4

Component 4 will support technical assistance on, but not limited to, offshore wind potential assessment, policy
and regulatory frameworks and system planning for scaling up the use of EVs, feasibility assessment and roadmap
for EV charging stations, vehicle-to-grid technologies and associated infrastructure, feasibility assessment of
green hydrogen for energy storage and transportation, potential energy efficiency policies and engagement, and
improving financial sustainability of the power sector. All ToRs pertaining to these studies will be reviewed in
accordance with the ESSs of the World Bank’s ESF in order to ensure key areas on Environmental and Social
considerations aspects are embedded in to the studies. All ToRs will be subject to World Bank Clearance.

6.7 PROCEDURE FOR MANAGEMENT OF PHYSICAL CULTURAL RESOURCES - PROTECTION
AND CHANCE FIND PROCEDURES

All ESMPs will include the following Protection and Chance Find Procedures. If any person discovers a physical
cultural resource, such as (but not limited to) archeological sites, historical sites, remains and objects, or a
cemetery and/or individual graves during excavation or construction, the Contractor shall:

1. Stop the construction activities in the area of the chance find;

2. Delineate the discovered site or area;

3. Secure the site to prevent any damage or loss of removable objects. In cases of removable antiquities or
sensitive remains, a night guard shall be arranged until the responsible authorities take over;

4. Notify the Supervising Officer who in turn will notify the responsible authorities (island councils and
National Center for Cultural Heritage) immediately (within 24 hours or less);

5. Responsible authorities are in charge of protecting and preserving the site before deciding on subsequent
appropriate procedures. This would require a preliminary evaluation of the findings to be performed by
archeologists.

ESMF ARISE Project | 86
6. The significance and importance of the findings should be assessed according to the various criteria
relevant to cultural heritage; those include the aesthetic, historic, scientific or research, social and
economic values used by the GoM;

7. Decisions on how to handle the finding shall be taken by the responsible authorities. This could include
changes in the layout (such as when finding an irremovable remain of cultural or archeological
importance) conservation, preservation, restoration and salvage;

8. Implementation for the authority decision concerning the management of the finding shall be
communicated in writing by relevant local authorities; and

9. Construction works could resume only after permission is granted from the responsible local authorities
concerning safeguard of the physical cultural resource.

6.8 PROCEDURE FOR SECURING ROOF AND SPACE LEASE AGREEMENTS

It is not expected that people will be adversely affected by actions undertaken as part of the project, especially in
relation to impacts related to land acquisition and resettlement. Indeed, the avoidance of a need for resettlement
is one of the screening criteria for subprojects supported. As the project uses existing buildings and add value to
common space or use unusable land through ground mounted installations, impacts on future settlements, is also
unlikely.

In case solar panels are installed on roof tops of public buildings, roof lease agreement will be signed between the
owner and the developer; and in cases of ground-mounted PV installations, space lease agreement will be signed
between the owner and the developer. A sample agreement is provided in Annex 9. This agreement will be signed
between the IPP and the government owner—for example, example local councils, government ministries and
institutions. The project will ensure that the government owner agrees to sign the roof/space lease agreement
voluntarily and without any pressure. The roof/space lease agreement will be a valid and time-bound legal
agreement, depending on the nature and scope of the sub-project activities.

As reflected in the sample agreement presented in Annex 9, there are safety provisions built into the agreement to
ensure safety and security of the buildings/spaces. In this regard, as mentioned in Section 6.4, during the bidding
process, the necessary pre-assessments including structural assessment for roofs, where buildings are used, glare
assessments for airports and feasibility studies for floating solar are undertaken by the Ministry, the IPP needs to
verify the information provided through their own assessments and verifications and is made accountable through
the lease agreement (Annex 9).

6.9 CONSULTATION PLAN

The project team, led by the E&S Coordinator, has undertaken consultations with key stakeholders during project
preparation and the minutes of the consultations are provided in Annex 25 of the ESMF. The consultation was
undertaken on 20" February 2020. Parties invited to consultation include; STELCO, FENAKA, island councils
of the selected islands for the project, Ministry of National Planning and Infrastructure, Ministry of Housing, Civil
Aviation Authority, Regional Airports, Maldives Energy Authority, Ministry of Finance and prominent
environmental NGOs. Except regional airports and environmental NGOs all other parties participated in the
consultations (Annex 28).

In summary the main issue raised by the councils is related to direct benefits to the community in terms of
electricity price reductions. It was highlighted by ME that as electricity is highly subsidized and since electricity
is provided through a common tariff for all the islands, this is highly unlikely during the project implementation
period. However, ME suggested that reduction in fuel subsidies mean that funds are available in the central budget
for other development activities including schools, hospitals etc.

Moreover, the need to involve locals in technical trainings undertaken under component 4 was highlighted by
majority of the councils. The need to upgrade the grid and include battery system while developing solar PV
projects were also highlighted. In addition, the lack of proper maintenance of solar PV systems installed through
previous projects implemented by ME was highlighted by some councils. ME highlighted that the systems
installed through ARISE will be by investors and it is in the interest of the investor to maintain the system and
produce the required electricity and this was highlighted as an advantage of this model when compared with what
was done through previous projects.

ESMF ARISE Project | 87
Figure 17 Consultation undertaken regarding ARISE, ESMF, SEP and LMP

Further consultations will be undertaken as part of screening, feasibility studies and ESIA or ESMP preparation.
These should be duly documented in the respective outputs of the consultancies. In addition, the technical
coordinators, E&S Coordinator and the island level officials will be required to undertake continuous
consultations with stakeholders and report as part of ESMF monitoring. An extensive stakeholder engagement
plan has been developed for the project.

6.10 GENDER ACTION PLAN

A Gender Action Plan (GAP) for the project has been developed to include clear targets, quotas, gender design
features and quantifiable performance indicators to ensure women’s participation and benefits during project
implementation. Often women are excluded and benefit invariably less from activities undertaken through various
development initiatives and thus, specific actions are required to address this gap. Especially since ARISE project
is undertaken for a traditionally male dominated sector, to have such a plan for this project is critical. It is essential
that project interventions are planned in such a way to address this gap. This brief plan was developed to address
such gaps.

GAP was formulated following consultation with women’s NGOs and gender focal points in STELCO and
Fenaka. Both utilities already undertake a number of activities to address the gender gap in energy sector. Rather
than reinventing the wheel the project aims to facilitate and support the activities identified by Fenaka and
STELCO while implementing various components of the project. In summary the activities identified under GAP
for the project includes the following:

Undertaking Career Talks on Women in Energy to school children

Undertaking a certificate level course to train electricians under component 4 targeted to women
Ensuring that at least 30% of those who are trained under component 4 are women.

Ensuring that at least 65% of those who are trained and assigned to become Environmental and Social
Officers (ESOs)!? are women

e Involving Womens Development Committees and NGOs in undertaking awareness activities in the
island.

Annex 27 provides the details of the GAP including the process followed in identifying the gaps and details of
activities that will be undertaken through the project to address the gaps.

6.11 CLEARANCE PROCEDURES WITH THE WORLD BANK

All ESF instruments listed below will be subject to World Bank prior review and clearance by the World Bank
environmental and social specialist assigned to the ARISE operation. Only cleared environment and social

" Check section 8.1.2 for the functions of ESOs

ESMF ARISE Project | 88
instruments can be included in bidding documents and other procurement instruments. No work can commence
on project sites without due clearance of the respective ESF instrument.

e All Environmental and Social Screening Reports
¢ — The following assessments for all investors seeking financing under Component |

o An Assessment of the Environmental and Social Management System of the Company
o  Pre-Verification note of the Independent Environmental Certification of the Company (ISO or
otherwise)

e All TORs for ESIAs
e AIL ESIAs, and ESMPs
e All TORs for studies to be undertaken under Component 4.

Upon project commencement the Environmental and Social Specialist of the PMU will be required to prepare a
table, tracking all requisite ESF instruments for sub-projects as outlined in the generic template Environmental
and Social Instrument Preparatory Tasks Tracking Sheet presented in Annex 22. This sheet should be
continuously updated and managed by the project PMU and shared with the World Banks Environmental and
Social specialist every quarter or when requested.

6.12 ENVIRONMENT AND SOCIAL ISSUES IN BID DOCUMENTS

6.12.1 INCLUSION OF E&S SPECIFICATIONS AND ESMP IN BID DOCUMENTS

It is important to ensure the environmental specifications and ESMP are included in the bid documents prior to
commencement of the bidding process for subprojects where the World Banks Standard Bidding Documents will
be used. This applies to all sub-projects or activities directly implemented by the PMU or Implementing Agencies.
It will be necessary to include a provisional sum for the ESMP as part of the Bill of Quantities for those mitigations
measure that are not part of the engineering costing. The environmental specifications should also include penalty
clauses for non-compliance, specifically for complex and large contracts. The procurement staff of the relevant
implementing agency and PMU together with environmental officer(s) will be responsible for this step.

6.12.2 GUIDANCE ON INCORPORATION OF ESHS REQUIREMENTS FOR CONTRACTS AS PER
THE WORLD BANK’S STANDARD BIDDING DOCUMENTS

With the revision to the World Bank’s Standard Bidding Documents in January 2017, Environmental and Social
Health and Safety (ESHH) requirements are now more clearly defined in the document and there is also the need
for an ESHS Performance Security to be incorporated in to the requirements from potential bidders for
implementation of works under project financing. This revision incorporates changes to enhance environmental,
social, health and safety performance. A positive measure that is intended to enhance the commitment of a given
contractor towards sound environmental and social management which clearly define what the expectation is from
them as an implementing entity during project execution and reporting.

The following guidance will facilitate in the tailoring of these ESHS requirements during the use of the World
Bank Groups Standard Bidding Documents for procurement activities. The Environmental Specialist and team of
the PMU will be required to liaise with the Procurement Specialists of the project on ensuring the following
guidance is incorporated accordingly.

e All standard language on EHSH and guidance is presented in the Standard Bidding Documents on what
expectations are there from the contractor’s side and what information should be provided from the client’s
side during procurement, implementation and reporting in terms of ESHS. The Environmental Specialist and
team should conduct a thorough review of these requirements and ensue the following.

ESMF ARISE Project | 89
o All sections are to be reviewed in detailed and cross reference will need to be made to the ESSs
policies and instruments relevant to the specific subprojects which have been prepared as per the
requirements of this EAMF.

o Where required the PMU Environmental specialist may be required to update recommendations in
the respective ESIA/ESMP to match the language in the Bid Document where major discrepancies
have been noted to facilitate consistency in all documents.

o In projects where ESF documents for environment and social are prepared independently, it is
recommended that the project Environmental and Social teams, based in the PMU, work together to
ensure that social safeguard requirements are incorporated and Social Management Plans (SMPs)
and ESMPs are merged and represented as ESMP.

o. This ESMF already includes guidance for ESMPs that incorporate the requisite measures for labor
management, labor working conditions, worker health and safety, public health and safety and
grievance redressal are incorporated in line with all relevant ESSs.

¢ The ESHS Performance Security, is to be maintained between 1-3% of the total contract value as per the
Guidance provided supplementing the World Bank’s Standard Bidding Document, depending on the
associated risks of the project. The total performance security for contracts will typically be 10% of the total
contract value of which 3% should be allocated to the ESHS performance security, where a contract has a
performance security of 20% the ESHS performance security is to be maintained at a maximum of 5% of the
total contract value.

¢ While it is recommended that indicative costs should be presented with ESMP measures, on the addition of
ESMP related costs to the BOQ, if indicative costing have not been done on individual ESMP implementation
items at the time of ESMP preparation, due the difficultly of estimating indicative costs in the context of
Maldives the following is to be undertaken. A Lumpsum amount of 5% of the total contract value should
be maintained as the allocation for ESMP implementation. (This amount has been typically adequate in
managing with some contingency also so the same should be exercised in the BOQ guidance in the bid
documents in projects in the Maldives.)

o The contractor is required to provide a costing at minimum within this amount in his BOQ, listing
itemized values for ESMP implementation.

o The language should indicate that the contractor will be required to provide an itemized costing with
the BOQ within this allocation.

e In addition, for large scale contracts that are assessed as high risk during environmental screening, it is also
requested for the contractors to have the following certifications in the Eligibility and Qualifications
Subsection, in Section III of the Standard Bidding Documents, under Contractor Requirements.

o Registration with ISO 14001 (Environmental Management)

o Registration with ISO 45001/ OSHAS 18000/ or equivalent on (Occupational Health and Safety
Management)

o  Ifnot already registered, must be willing to register as such prior to requesting mobilization amount
or any other payment for the contract.

6.13 COMPLIANCE MONITORING AND REPORTING

Supervision of final ESMPs for subprojects, along with other aspects of the project, will cover monitoring,
evaluative review and reporting in order to achieve, among others, the following objectives:

= Determine whether the project is being carried out in conformity with environmental and social and legal
agreements
= Identify issues as they arise during implementation and recommend means to resolve in time

Recommend changes to the proposed concept and the project design, as appropriate, as the project evolves or
circumstances change; and identify the key risks to project sustainability and recommend appropriate risk
management strategies. An appropriate environmental supervision plan will be developed aiming to ensure the
successful implementation of the ESMP across the project and will be shared with the World Bank.

ESMF ARISE Project | 90
The environmental specialist and the environmental environment and social team based in the PMU will be
responsible for overall monitoring of the ESMPs up to the project closure and transfer for management to the
designated authority.

It is expected that the sub-project will be implemented via a “design and build” contract. In addition, there will be
a supervision consultancy firm appointed for overall supervision of the closure activities on ground. The
recruitment of an environment safeguard expert, with the stipulated minimum qualifications requirements outlined
in the Addendum document, will be a requirement under the contract of the supervision consultant. The
supervision consultants will be responsible for all aspects of the project including environmental and social
compliance and reporting to the PMU, while the overarching monitoring responsibility and reporting to the World
Bank will remain with the PMU.

The PMU ESS and team will confirm the performance of the supervision consultants by regularly visiting the
project site during the implementation stage and providing guidance on corrective measures on any lapses as
required.

Compliance monitoring comprises of on-site inspection of the construction activities to verify that measures
identified in the ESMP are included in the clauses for contractors are being implemented. This type of monitoring
is similar to the normal technical supervision tasks ensuring that the Contractor is achieving the required standards
and quality of work. Photographic documentation of non-compliance as well as best practices will be used as a
means of recording implementation conditions efficiently, in addition to written evidence

A standard Environmental and Social Compliance Monitoring Checklist for Project Activities is presented in
Annex 16. In addition, the Special Monitoring Checklist for Ensuring Safe Conditions for Workers and Public,
presented in Annex 17should be attached to the main monitoring update presented in Annex 18. For all project
ESMPs in implementation Annex 18 and Annex 19 must be combined and maintained through intervention
commencement in the field to implementation completion.

Regular World Bank missions will include specialists to monitor the project’s compliance with World Bank
safeguard policies. The progress of environmental monitoring will be formally communicated to World Bank
through regular progress reports and updates as per the compliance monitoring agreement made during project
implementation.

Compliance monitoring reports should be submitted to the World Bank on a quarterly basis from the
commencement of the contract.

ESMF ARISE Project | 91
7 GRIEVANCE REDRESS MECHANISM, MONITORING AND INFORMATION

DISCLOSURE

7.1. GRIEVANCE REDRESSAL MECHANISM

The implementing agencies, both the PMU and IAs, will establish a grievance mechanism to receive and facilitate
resolution of the affected communities’ concerns and about the implementing agency’s environmental and social
performance during project implementation. The ESMP and its management program will establish a mechanism
to address concerns raised promptly that is readily accessible to all segments of the affected communities, at no
cost and without retribution.

For the grievances, the project implementation and/or supervision team at site will keep a feedback register and
let the local stakeholder know that they can register their project related complaints or comments or suggestions.
The project team will review the feedback and take appropriate actions. The overall environmental grievance
process will be in line with the social grievance process proposed. All procedures on GRM stipulated in the
Stakeholder Engagement Plan (SEP) of the ARISE Project will be followed (Annex 26).

All sub-project specific complaints incidents reported received during the implementation need to be managed
according to the following steps and as stipulated in the ESCP of the ARISE operation.

e A register will be maintained of all complains received on sub-projects under the program during project
implementation.

e The complaints register will be prepared subproject wise and each complaint recorded should be
supplemented with copies of the letters received or signed note of the complaint, if the complaint is made
verbally.

e Times, dates, names of complainant, nature of complaint should be recorded, and complaints should be
graded as per the severity of the nature of the complaint.

e ~=Acomplaint file, with hard copies and a complaint file of scanned soft copies on an electronic folder will
be maintained. These files will be presented to the World Bank for supervision when requested.

¢ Once a complaint is received the following timelines are to be managed on providing resolutions:

e Feedback on agreed actions in relation to complains should be provided to the concerned parties within
a period of 10 days.

e — If complains take longer than the stipulated period to handle, weekly updated should be provided in
writing indicating the reasons for delay.

e A summary sheet of all complaints received and resolved should be shared with the World Bank Task
Team with environmental environment and social monitoring updates.

e Any complaint or incident categorized as high risk should be reported to the World Bank Task Team
immediately.

7.2 ENVIRONMENTAL AND SOCIAL MONITORING DURING CONSTRUCTION

Monitoring is the continuous and systematic collection of data in order to assess whether the environmental
objectives of the project have been achieved. Good practice demands that procedures for monitoring the
environmental performance of proposed projects are incorporated in all relevant environmental management
instruments. Monitoring provides information on the occurrence of impacts. It helps identify how well mitigation
measures are working, and where better mitigation may be needed. Each respective safeguard instrument prepared
will require a monitoring program to be included for the respective activities. The monitoring plan should identify
what information will be collected, how, where and how often. It should also indicate at what level of effect there
will be a need for further mitigation. How environmental and impacts are monitored is discussed below.

e Responsibilities in terms of the people, groups, or organizations that will carry out the monitoring
activities be defined, as well as to whom they report amongst others. In some instances, there may be
a need to train people to carry out these responsibilities, and to provide them with equipment and
supplies;

e¢ Implementation Schedule, covers the timing, frequency and duration of monitoring are specified in
an implementation schedule, and linked to the overall sub project schedule;

¢ Cost Estimates and Source of resources for monitoring need to be specified in the monitoring plan;

ESMF ARISE Project | 92
¢ Monitoring methods need to be as simple as possible, consistent with collecting useful information,
so that the sub project implementer can apply them.

¢ — The data collected during monitoring is analyzed with the aim of:

e Assessing any changes in baseline conditions;

e Assessing whether recommended mitigation measures have been successfully implemented;
¢ Determining reasons for unsuccessful mitigation;

¢ Developing and recommending alternative mitigation measures or plans to replace unsatisfactory
ones; and

¢ Identifying and explaining trends in environment improvement or degradation.

A set of Monitoring Requisite for the construction phase of subprojects are provided in detail in the following
Annex 19

7.3 INFORMATION DISCLOSURE

Disclosure of relevant project information will help affected communities understand the risks, impacts and
opportunities of the Project. The implementing agency will publicly disclose the ESAMF and all Environmental
and Social Assessment documentation, the management program and action plan(s) for public review and
comment in appropriate locations in the Project area.

The documentation will also be made available on the implementing agencies web site both in English and in
local languages. Newspaper and other media outlets will alert the community to the availability of the
documentation. The website will also enable the community opportunity to provide comment electronically.

All ESF Documentation will also be made available in the Maldives World Bank external website.

All procedures stipulated in the Stakeholder Engagement Plan (SEP) of the ARISE Project will be followed.

ESMF ARISE Project | 93
ARRANGEMENTS FOR IMPLEMENTATION OF T

CHAPTER 8&
PROJECT

INSTITUTION

8.1 OVERALL PROJECT INSTITUTIONAL ARRANGEMENTS

Project implementation will entail the creation of project management unit (PMU) at the ME. The institutional
responsibilities and arrangements for project implementation would be established for the participating
implementation agencies, as follows:

8.1.1 PROJECT MANAGEMENT UNIT

e¢ = The PMU’s main role will be to ensure operational compliance as per the World Bank polices as defined in
the Project Appraisal Document, Financing Agreement and Operations Manual and Government policies as
applicable.

e¢ = The PMU will be led by a Project Director and will include a team of specialized staff responsible for project
management, financial management, procurement, environmental safeguards, social safeguards, monitoring
and evaluation, civil works design review and contract management, as well as support staff such a secretary,
fiduciary support staff and a driver.

e = The PMU will also recruit specialized consultants necessary for specific technical assistance for overall
implementation of activities.

e¢ = The PMU will liaise closely and also ensure overall coordination of all Project entities to ensure necessary
data and information are shared and collated for reporting to Project Board and the World Bank. (Ref
Appraisal stage PAD, 2020)

8.1.2 INSTITUTIONAL ARRANGEMENT FOR IMPLEMENTATION OF THE ESMF

The PMU to be established within the ME will need to second/hire environmental and social specialists to focus
on the tasks and responsibilities outlined in the ESMF in the role of an Environmental and Social Specialist (ESS)

The Environmental and Social Safeguards Specialist at the PMU; will be responsible for the implementation of
all steps presented in the environmental and social management framework of the project. The facilitation of the
preparation of environmental and social instruments, such as ESMPs, requesting for clearances from relevant
authorities such as the EPA where applicable, and monitoring/reporting on compliance of due diligence
mechanisms set forth in the ESMF and relevant trainings. He/she will be responsible for the implementation of
environmental and social management plans and grievance mechanism; liaison with other agencies, contractors
and engineering supervisors at the island level; monitoring and evaluation; and training. For all environmental
and social assessments required, the PMU will outsource detail studies to consultants and manage them. The
PMU’s ESS will be responsible for ensuring the delivery of such outsourced tasks. He/she will be responsible for
the preparation of quarterly compliance summaries and formally communicate to the World Bank on
environmental and social and ESF related matters. The ESS will be responsible for managing the Environmental
and Social Officers assigned to the project.

Environmental and Social Officers; will be responsible for ensuring Island level activities as per the ESMF are
well managed and report to the ESS based in the PMU. They will assist in collecting data and the timely
completion of environmental and social instruments, such as ESSRs, ESMPs and EISAs, in collaboration with
Island Councils and take proactive efforts during monitoring/reporting on compliance of due diligence
mechanisms set forth in the ESMF as well as conduct trainings as instructed by the ESS of the PMU who will
provide them with training as required. As these officers will probably be based in the Atolls they will be required
to conduct regular monitoring visits and facilitate good communication between the ICs and the PMU on
safeguards issues and provide guidance to the ICs. The officers in the atolls will also work closely with the ME,
IAs and PMU teams on mobilization efforts with regard to sub-project preparation as well as on citizen
engagement. For ARISE it is planned to identify focal staff from electricity service provider from each island as
ESOs.

Communications Specialist; To provide updates to the media, to increase visibility of the project, to increase the
awareness of the public on renewable energy in general & project interventions specifically and to ensure that

ESMF ARISE Project | 94
safeguards issues are adequately communicated to the public a communications specialist need to be hired. The
specialist will report to the project manager and will work under the guidance of the project manager and the
director.

The Role of Implementing Partners, STELCO and FENAKA, as implementing partners, will coordinate with
the PMU and closely coordinated throughout the preparation and implementation of the procurement process,
including conducting supervision during installation works and will assign from each island ESOs. In most cases,
STELCO and FENAKA is going to be the operator of the facilities and therefore will be responsible to ensure
that operational phase aspects highlighted in the respective ESMPs and ESIAs are implemented. These aspects
will be highlighted in the handover agreement made with STELCO and FENAKA. Moreover, as implementation
partners STELCO and FENAKA becomes important parties in steering committee and technical committee of the
project.

The Role of Island/City Councils: The councils will be responsible to identify the sites for solar PV installation.
An MOU will be signed with the council and ME to secure the sites required for the project. Moreover, the island
councils will be the second tier for attaining grievances related to the project. In addition, as per the amendment
made to the decentralization act, councils are recognized as the party responsible to provide electricity in each
island thus, councils have the option of providing electricity service themselves or through another party instead
of STELCO and FENAKA. Thus, this situation may arise during project implementation atleast in some of the
islands, in that case the councils become implementation partners themselves. Where specific island issues are
discussed the councils will be invited to project steering committee meetings.

The Role of the EPA; the EPA will work closely with the PMU, providing timely clearance and guidance on
technical requirements for respective safeguard assessments by issuing specific TORs, conducting timely review
of safeguard documents that will require there clearance and also ensure the needs for operational monitoring are
well incorporated in to the project. As the main regulator with regard to environmental management, once the
sub-projects go in to the operational phase the EPA has the responsibility for conducting inspections to ensure
that all subprojects that receive environmental clearance from them are implemented and are operated as per the
applicable guidelines, national standards and ESMPs prepared. The PMU safeguards team will laisse closely with
the EPA, who will have a supporting role in implementation as well as the sustainability of project outcomes.

The roles and responsibil in terms screening, preparation of ESIA and ESMP and monitoring for the different
components of the project are summarized below.

Table 10 Responsible parties for assessments and review

Activity Component | Component 2 Review Responsibility
and 3

Pre-Assessments PMU PMU WB

(Feasibility, glare assessment etc)

Screening PMU PMU EPA &WB

ESIA/ESMP IPP PMU PMU, EPA &WB (Comp 1)
EPA & WB (Comp 2&3)

EISA/ESMP Monitoring IPP PMU PMU, EPA &WB (Comp 1)
EPA & WB (Comp 2&3)

8.1.3 ROLES AND RESPONSIBILITIES OF WORLD BANK

The World Bank project task team, specifically the environmental and social safeguards specialists, will provide
close supervision and necessary implementation support in the initial stages of the project in conducting screening,
preparation of ESIAs and ESMPs;

* Undertake prior review of a sample screening reports, ES[A/ESMPs and other relevant documentation of all
project intervention

+ Ensure regular mis
support

+ Share knowledge on technologies and best practices

* Provide training support on Bank’s safeguard policies and requirements of the project.

ions to review overall safeguards performance and provide further implementation

ESMF ARISE Project | 95
8.2 SEQUENCE AND ACTION PLAN OF ENVIRONMENTAL AND SOCIAL (E& S) DUE
DILIGENCE INSTRUMENTS FOR SUBPROJECTS TO BE FINANCED UNDER THE
PROJECT.

Timely planning and execution of environmental screening and follow up assessments/plans for sub-project
investments would be crucial in achieving the overall project implementation and completion targets. Any delay
in obtaining relevant environmental approvals/clearances would hold back commencement of sub-project
activities thus causing project implementation to be delayed. Such delays can be costly in terms of project time as
well as resources. Hence, it is extremely important that the PMU initiates sub-project specific screening and follow
up assessments as soon as the concept designs become ready. All environmental assessments/plans should be
completed by the time of tendering and the ESMPs should be a part of the bidding document so that the contractor
is made duly aware of his commitments towards environmental environment and social management under each
sub-project.

As a guide, the following table provides typical timelines for completing the assessment cycle for different types
of safeguard instruments. This timeline is intended to guide the PMU in planning screening and environment and
social assessment ahead and to determine a realistic timeframe to commence the tender process for the sub-project
investments. Please note the table below does not include time taken for procurement of consultancy services to
conduct the ESIAs.

The PMU will prepare and share a project specific timeline with IDA during project implementation.

Table 11 Indicative timeline for required clearances

Stages in the process ESIAs for ESIAs ESMPs. Remarks
FSPV
Environmental Screening 2 weeks 2 weeks 2weeks The need for follow on assessments will be determined

by the screening outcome and includes travel time.

Scoping and setting of TOR 2 weeks 1 week 1 week
when applicable

Report preparation 2 months I months  2weeks Length of time will be determined by complexity of
issues involved. What is considered here is an average

based on the type of projects.

Report appraisal 2 weeks 1 week 1 week
Public consultation 1 month I month 1 month
Report Finalization 2weeks 2weeks 1 week
Clearance Clearance will be provided within a week after review comments and public concerns have been

adequately addressed in the report.

Other GoM Clearances 3-4 weeks
where applicable

Tentative time for EA cycle 6 33.5 152 Times subjective to respective scale of operations and

(min — max) months
requisite time periods.

Scenario 2: Sub-projects which trigger both OP 4.01 and ESIA under national regulations.

Provision of preliminary 1 week 1 week -
project information

Scoping & determine 1 month 2 weeks - WB will review TOR and provide consent/comment
ESMP & TOR preparation

TEE/EIA report NS* Ns* - One report to satisfy both local and WB requirements
preparation

Checking adequacy of NS NA - WB will review and submit comments

IEE/EIA report

ESMF ARISE Project | 96

months months have been completed at shorter windows during the
ASPIRE operation. The times indicated are the maximum
Provision of additional NS* NA -
information if required

Public consultation 1 month 1 month - WB safeguard policies will require a period of 120 days
public commenting period

Forwarding Comments to 1 week NA -

the PP

Responding to public | NS* -

comments

Decision 1 month 3 weeks - WB clearance will be provided con-currently

Concurrence on the
decision

Appeal against rejection (If
rejected)

Final Decision

Tentative time for EA cycle 6-8 months 3-6
approx. months
approx.

8.3 ESF TRAINING

The Environmental and Social Specialist and team will be trained by the Environmental Specialist and Social
Specialist of the WB project team on the ESMF implementation, World Bank ESF and procedural requirements
of the WB.

Training will be provided for the Implementing Agencies on how to monitor and report on environmental and
social requirements by the E&S Specialists. They will be also provided training on the use of Grievance Redressal
mechanism, consultations. The generic scope required for such trainings are presented in the Session Plan
presented in Annex 24.

All investors/ contractors are expected to disseminate and create awareness within the workforce ESMP
compliance, and any staff training necessary for their effective implementation, specific training on basic
Occupational Health and Safety considerations, use of PPP equipment and worker codes of conduct must be
conducted. Where contractors do not have existing environmental staff, the PMUs Environment and Social
Specialist and team and IAs will plan for adequate capacity building within the workforce to be involved.

Training on environmental and social management regarding operation of renewable energy and facilities will be
provided to the designated authority officials who will in due course manage the operation and are inbuilt in to
the project modality.

Table 12 Requisite training programs required for implementation of ESMF

Training Program Target Audience Conducted By Minimum Number to be
conducted over project
eriod
ESF E-Learning Program- Online | PMU Staff Online Modules Should be completed within
Modules the 12 months post
recruitment.

ESMF and ESF Implementation PMU Staff World Bank 3 programs at minimum
Training: to cover world bank Environmental and
environmental and social Social Specialists
management procedures, and team

instrument preparation,
consultation and monitoring
during project implementation

ESMF ARISE Project | 97
and reporting- (including
refresher)- Training for Trainers
Modality

ESMF and ESF Implementation
Training: to cover world bank
environmental and social
management procedures,
instrument preparation and
monitoring during project
implementation and reporting-
(including refresher)

Training on implementation of
Environmental Management Plans
in construction contracts- focused
‘on contract management

Training on implementation of
Environmental Management
Plans- Based on the subproject
specific ESMPs

Respective Occupational Health
and Safety considerations, use of
PPP equipment and worker codes
of conduct must be conducted.

STELCO/ FENAK A/ICs
and other IAs as
relevant.

Cluster of project
contractors,
implementing works
under the project

Contractor Staff of each
subproject, including
supervision consultants’
environmental officers

To all contractor staff
during the sub-project
implementation

PMU ESSS and
Team

World Bank
Environmental and
Social Specialists
and team and
external resource
persons

PMU ESSS and
Team

Contractor/Investor

8.4 ROUGH COST ESTIMATES OF SAFEGUARDS INSTRUMENTS.

10 programs (twice per
annum)

3 programs at minimum

At minimum once, (prior to
the contract commencing on
the ground) for each
subproject in
implementation

Every 3 months during the
contracted project
implementation period-
specifically targeting the
construction phase.

It is difficult to provide accurate cost estimates for the preparation of safeguards instruments due to the dynamic
nature of the environmental consultancy market within the Maldives. Drawing from the ASPIRE project
experience and current indicative costs the following table provides a rough estimation of costs for safeguard
instruments. In terms of costs, competition and an increase in the number of players in the consultancy market
within the country has led to drops in preparation costs since 2017when done by local consultants. However, for
projects that require expertise that is specialized, such as the ESIAs and certain Pre-Assessments may require
international expertise to be brought in, an estimated minimum cost, drawing from other World Bank funded
project experience is presented below. All safeguards instruments have been inbuilt into the project modality and
will be financed via the project and detailed project cost tables will include the necessary costs accordingly.

Table 13 Indicative Costs of ESMP, ESIA and ESMR

Instrument Rough Indicative Cost 2020

Environmental and Social Management Plan for US$ 2500 at Minimum (MVR 38,550)

by Local Consultants

Environmental and Social Assessments for by US$ 5000 at Minimum (MVR 77,100)

Local Consultants
Environmental Social Monitoring Report US$ 3000 at Minimum (MVR 46,260)

The associated cost to implement ESMPs has been integrated into the project budget. The project will ensure that
all works contracts will include the ESMP, and the cost of implementing the ESMP will be identified as an item
in the Bill of Quantities.

ESMF ARISE Project | 98
In terms of PMU staff that will be hired for the project, related to safeguards component and the indicative salaries

are highlighted below

Table 14 Indicative Costs for staff renumeration

Environmental and Social Safeguards Specialist

Communications Specialist

Staff

US$ 2500 at Minimum (MVR 38,550)

Indicative Salary (Monthly)

US$ 2500 at Minimum (MVR 38,550)

As the project involves many islands across the span of Maldives, frequent travelling is envisioned for the ESS
and CS of the project for implementation of ESMF together with staff from FENAKA and STELCO. The
indicative costs for domestic travels required for the project is summarized in the table below.

Table 15 Indicative travel cost for implementation of ESMF

Island No. of Pax No. of Airfare Sea Transport Per Diem Total
Trips (MVR) (MVR) (MVR) (MVR)
Addu 5 10 175,000 10,000 168,849 353,849
Fuvammulah 5 10 175,000 168,849 343,849
Thinadhoo 5 10 165,000 6,000 168,849 339,849
Kulhudhuffushi 5 10 150,000 168,849 318,849
Naifaru 5 10 150,000 30,000 168,849 348,849
Hinnavaru 5 10 150,000 40,000 168,849 358,849
Laamu 5 8 120,000 20,000 135,079 275,079
Island 1 5 4 60,000 67,540 127,540
Island 2 5 4 60,000 67,540 127,540
Island 3 5 4 60,000 67,540 127,540
Island 4 5 4 60,000 67,540 127,540
TOTAL 55 84 965,000 86,000 1,013,094 2,064,094

In addition to this, other costs like material printing, making videos for various awareness activities planned,
consultations and information sessions need to be factored in, these costs are summarized in the table below.

Table 16 Other Costs

Activity Cost (MVR)

Material Printing and Designing
Video/Visual Aid

TOTAL

300,000
200,000
500,000

ESMF ARISE Project | 99
ANNEXES

E ARISE Project | 100
ANNEX 1: PROTECTED AREAS IN THE MALDIV

Environmental Protection Agency Cay

Date: 01-Jul-2019

. Name x y \Date [Directive No: af ha
i 0mm
7 fstinajon [a asonono]_csesnoeil onions Jan | earo0
3 ror
: 0
: 2000
:

6 7992817] 01-Oct-1995 |£/95/3: 151.00

z e/95/32 102.00
a 635.00
3 7346729000] 3.89447761| 01-Oct-1995 352.00
10 7285335000] 4.08294926] 01-Oct-1995 1028.00
a 1315.00
12 72.91652000| 270.00
3 72.91960000] 3.56157088] 01-Oct-1995 270.00
14 7351667000 5.48333333| 01-Oct-1995 1400.00
15 7350064000 3.57935829] 01-Oct-1995 1391.90
16 7292927000] 2.99671248] 21-Oct-1999 2366.00

2 zoe 26600
= ose oan
- ae ea ee —

20 7296240000] 4.09503380] 21-Oct-1999 1323.00

21 72.72116000| 359388064] 21-Oct-1999 865.00

2 21-Oct-1999 9780.70
EI 21-Oct-1999 489.00
24 21-0¢t-1999 168.00
25 suas

26 771.00
Ea 73.60134000| 4.33410831| 14-Jun-2006 |174-n81/2006/13 6.90
28 72.77467000| 174-n81/2006/13 515.00
2 72.90589000| 174-0B1/2006/13 373.00
30 73.24232000| 0.84957298] 14-Jun-2006 |174-A81/2006/13 803.00
31 72.79842000| 1138-££/2009/19 5595.00
32 73.14384000| 138-££/2009/19 1168.87
3 7308859000} 138-££/2009/19 1320.00
34 72.99541000| 138-F52/1/2011/35 2140.00
35 487942793] o5-tue-2011 |138-£52/1/2011/35 171.00

Environmental Protection Agency

Green Building , 3rd Floor, HandhuvareeHingun, Male’, 20392

Republic of Maldives

Tek: +960 333 5949 | Emait: seeretariat@epa.gov.rw

wwrwcepa goume Protected Areas of Maldives | Page 1 of 2

ESMF ARISE Project | 101
“

Environmental Protection Agency

Protected Area of Maldives

Date: 01-Jul-2019

o [Name x ¥ Date Directive No: Area/ ha
sane00
748.00

330.00

138-F52/1/2011/35 3474.00

(1UL}438-PPIR/438/2012/2 53.00

63.00

166.00

63.00

724.00

676.11

54557

682.57

50.77

23554

7184

4354.00

ettindnoo | 7287389003] 6.95193270) 17-10n 2010 lmnssenv/ase/20is/is0 | 25200
7321611720] 694376130) 17-un-2019 [uiyas-ewsass/2oi/iso | 11200

54 |Finey Thila 73.05934310| 6.74466085] 17-Jun-2019 | (IUL)438-ENV/438/2019/150 97.90
55 _|Innafushi 72.63721130| 6.41800169] 17-Jun-2019 |(IUL}438-ENV/438/2019/150 | 1366.00
56 |Bolissafaru 73.11680837| 6.00346626] 17-Jun-2019 | (IUL}43B-ENV/438/2019/150 954.00
57 |Nsalsa Huraa (Sand Bank) 73.03818882| 6.12034824 17-Jun-2019 |(IUL)438-ENV/438/2019/150 159.00
58 |Fohdhipparu 73.20754867| 5.74296104] 17-Jun-2019 |(IUL}438-ENV/438/2019/150 322.00
59 |Kendhikuthudhoo Mangrove Area 73.41424534 5.95882788] 17-Jun-2029 | yyjaae-env/434/2019/150 $12.00
60 |Orimas Thita 7324995754] 5.84550750] 17-Jun-2019 | 1y1)438-ENv/438/2019/150 46.30
61 |Boduthaimendhoo 7330495973] 6.01000930] 17-Jun-2029 | /jyj438-ewv/438/2019/150 321.00

Environmental Protection Agency

Green Building , 3rd Floor, HandhuvareeHingun, Male’, 20392

Republic of Maldives

Tel: +960 333 5949 | Email: secretariat @epa.gou.mv

wwrwepa gov mv

Protected Areas of Maidives | Page 2 of 2

ESMF ARISE Project

102
Maps of Protected Areas in the Project Locations

1. Addu

Eydhigali Kilhi and Koattey

Legends
ufter_Zenen

Core_Arwes

WS #886 UTM Zone 4388
Meecanot

Kandihera

ESMF ARISE Project | 103
British Loyalty

2. Fuvahmulah

Banddara Kilhi

Fy
a
?
2

‘Bandaara ith (4.74

hectares)

i
z
2

4

fr

104

ESMF ARISE Project
Dhandimagi Kilhi

Thundi

35.18 hectres

JUCN CAT. TL

105

ESMF ARISE Project.
ANNEX 2: EPA EIA SCREENING FORM AND TRANS ED VERSION

Ministry of Environment and Energy ‘ Environmental Protection Azency

geFs Fa ER5R AIRS FF BA re

were f

(2348 3245)

WgPAdEE ALLRED( EBS ADRS Brig ZEZAYGL Jit ol 3 FILE GEse Ja Fgzh GEK% 2

JEG S 4Bs% JA FFB GR38 GAG PERE G3 GRR BER BEALE RSBL FRG 95 54038

ESMF ARISE Project

106

National Emblem

Ministry of Environment and Energy Environmental Protection Agency
DEVELOPMENT PROPOSAL SCREENING FORM
Form No:

(Office Use)

A Development Proposal Screening Decision will be issues after the receipt of this Development Proposal
Screening Form.

The form is divided in 2 parts, please complete all parts.

Part 1: Proponents Information

Name of person submitting form:

Fax Number: ...........000ccccc eee eeeeeeeee cece eeeeeeeeeeneeeeeeeeeeeeee ene Date: Year........ Month ........... Day

Part 2: Project Description

Project Title:

Type of Development:

ESMF ARISE Project | 107
Government Agencies responsible for Authorization:

Brief description of the project activities not exceeding 3 A4 size papers in chronological order (include
information about equipment and machinery to be used): ..............cceeeeeeeeeeessesseeeeeeeeeeeeeeeeeeneeeeeees

Details of existing environment of the project location and the changes that will be brought to the environment
by the project, not less than 5 A4 size papers: ..

¢ — Please use additional sheets where appropriate

As the proponent of this project, we hereby declare that to the best of our knowledge the information provided
here are accurate and complete.

Name:

Date: Year ............00. Month ............. Day ........222000

Signature: 0.0.0... ceeeeeeeeeeeeeeeeeeseeeeeeeceneeeeeeeesseeeeseeeees

ESMF ARISE Project | 108
ANNEX ENVIRONMENT,

AND SOCIAL SCREENING CHECKLIST

The Screening Report must include a copy of the technical engineering design for the proposed intervention
(where available), at least preliminary concept and description of the proposed project activity.

A. Description of Intervention

Project Identification

Project title

Project Proponent

Project Location

Location (Location Map and Site Photographs to be Annexed):

Definition of Project Area

(The geographical extent of the
project & areas affected during
construction)

Adjacent land and features

. Project Justification

Need for the project

(What problem is the project
going to solve)

ESMF ARISE Project | 109
Purpose of the project

(what is going to be achieved by
carrying out the project)

Alternatives considered

(different ways to meet the project
need and achieve the project
purpose)

. Project Description

Proposed start date

Proposed completion date

Estimated total cost

Present land ownership

Description of the project

(with supporting material such as
maps, drawings etc attached as
required)

Project Management Team

Agency

Contact person -

Nature of consultation and input received

B. Site Description Questionnaire

ESMF ARISE Project

110

1. Site Setting and Land use/Ownership

a) Who is the owner/occupier of the site (refer to land registry/title deed)?

b) What is the current land use of the site?

c) When was the site first developed to the current land use?

d) What is the historical land use of the site prior to the current development of the site?

e) What is the current land use of the properties surrounding the vicinity of the site and adjacent to the
site? (Request for land use plan with planned developments at the island/note land use during site vicinity
walk around);

2. Consultations with island council/local communities and civil society or ganization

a) What are the main community groups/civil society groups that are active on the island?

b) Would there be any households that may need to be relocated due to the planned
extension/improvement work at the site?

c) Would there be any loss of agricultural and residual land due to the planned
extension/improvement work at the site?

d) What would be your main concerns during the construction phase at the site (e.g.
noise/dust/groundwater impact/waste management/foreign labors etc.)?

e) Do you have any concerns/views regarding the source of construction material and labour force for
the expansion/improvement work?

f) In your view what would be important environmental and socio-economic issues that needs to be
assessed/monitored during the construction phase?

g) Do you have any concerns regarding the likely increase in number of students and teachers after
the site has been upgraded?

h) What are your needs and aspirations regarding the facility once the extension/improvement work is.
complete?

Additional information required from island council:
1) Current and projected population;
2) Number of households (and Empty houses);
3) Planned development activities;
4) Present employment by industry;
5) Income distribution;
6) Public health status.

C. Screening for Potential Environmental Impacts in relation to the proposed project
intervention

Screening question Yes | No | Significance Remarks
of the effect

ESMF ARISE Project | 111
(Low,
moderate,
high)

Will construction and operation of the Project involve actions
which will cause physical changes in the locality (topography,
land use, changes in water bodies, etc)

Will the Project involve use, storage, transport, handling or
production of substances or materials which could be harmful
to human health or the environment or raise concerns about
actual or perceived risks to human health?

Will the Project produce solid wastes during construction or
operation?

Will the Project release pollutants or any hazardous, toxic or
noxious substances to air?

Will the Project cause noise and vibration or release of light,
heat energy or electromagnetic radiation?

Will the Project lead to risks of contamination of land or water
from releases of pollutants onto the ground or into surface
waters, groundwater or coastal waters?

Will the project cause localized flooding and poor drainage
during construction?

Is the project area located in a flooding location?

Will there be any risks and vulnerabilities to public safety due
to physical hazards during construction or operation of the
Project?

ESMF ARISE Project | 112

Are there any transport routes on or around the location which
are susceptible to congestion or which cause environmental
problems, which could be affected by the project?

Are there any routes or facilities on or around the location
which are used by the public for access to recreation or other
facilities, which could be affected by the project?

Are there any areas or features of high landscape or scenic
value on or around the location which could be affected by the
project?

Are there any other areas on or around the location which are
important or sensitive for reasons of their ecology e.g.
wetlands, watercourses or other water bodies, mountains,
forests which could be affected by the project?

Is the location within or adjacent to the coastal zone? If so,
what is the distance to the coast?

Are there any areas on or around the location which are used
by protected, important or sensitive species of fauna or flora
e.g. for breeding, nesting, foraging, resting, migration, which
could be affected by the project?

Are there mangrove, coral reef, sea grass bed, turtle beach

habitats ete within close proximity?

Is the project located in a previously undeveloped area where
there will be loss of green-field land

Will the project cause the removal of trees in the locality?

Can any of the identified historic or culturally importance
sites on or around the location be affected by the project?

Are there existing land uses on or around the location e.g.
homes, gardens, other private property, industry, commerce,

ESMF ARISE Project

113

recreation, public open space, community facilities,
agriculture, forestry, tourism, mining or quarrying which
could be affected by the project?

20

Are there any areas on or around the location which are
densely populated or built-up, which could be affected by the
project?

21

Are there any areas on or around the location which are
occupied by sensitive land uses e.g. hospitals, schools, places
of worship, community facilities, which could be affected by
the project

22

Are there any Defence Installations / Airport Routes

Are there any areas on or around the location which contain
important, high quality or scarce resources e.g. groundwater,
surface waters, forestry, agriculture, fisheries, tourism,
minerals, which could be affected by the project?

24

Are there any areas on or around the location which are
already subject to pollution or environmental damage e.g.
where existing legal environmental standards are exceeded,
which could be affected by the project?

25

Will the project involve treatment of Solid Waste, if so
indicate the amounts, nature of waste and briefly describe
proposed waste management technologies to be implemented
on site.

Spe

cific Screening Questions on Floating Solar

Water body identified for floating solar is lagoon, coastal
water way, harbor/jetty area or other, please provide details in
the comments of the site

Is the identified water body is used for water supply?

Is the identified water body used for fishing activities?

Is the identified water body used for any other human activity,
such as recreation, docking of boats etc?

ESMF ARISE Project

114

Will the project activity restrict access to the water body or
lead to safety concerns?

8 | Will the establishment of the Solar PV lead to aesthetic issues

on site.

Social Impact Screening

1 Will the project create significant/ limited/ no social
impacts? If so please provide details of what they will be.

2 Land acquisition resulting in loss of income from
agricultural land, plantation or other existing land-use.

3 Land acquisition resulting in relocation of households.

4 Cause any reduction of access to traditional and river
dependent communities (to river and areas where they earn
for their primary or substantial livelihood).

5 Cause any displacement or adverse impact on tribal
settlement(s).

6 i a
Lead to any specific gender issues.

7 Will the project create significant / limited / no Social

impacts during the construction stage?

Impacts of Construction

! Will the project lead to flooding of adjacent areas
2 Will it involve the improper storage and handling of
substances leading to contamination of soil and water
3 Will the activity lead to elevated noise and dust emission?
4 Will project activities lead to disruption to traffic movements
5 Will project activities lead to damage to existing
infrastructure, public utilities, amenities etc.
6 Possible conflicts with and/or disruption to local community
7 | Will lead to likely damage to existing infrastructure, public
utilities, amenities etc.
8 | Are there adequate facilities for storage of construction goods
& materials
9 | Will need to establish facilities for storage of any hazardous
material
10

Facilities for long term housing for operational workers

ESMF ARISE Project

115

Will the construction works (Permanent &Temporary) lead to
alterations of the site

Are facilities for construction workers (temporary labour
camp, drinking water, waste disposal, etc.) required during
implementation

13

Are facilities for disposal of solid waste available on the
Island- please specify the forms in the comments

9

mulative Impacts

Cumulative effects due to proximity to other existing or
planned projects with similar impacts

8.

Project operating requirements

24

Does the project belong to a prescribed category of
the Environmental Protection Authority for EIA

25

Does the project need to obtain clearances from
agencies such as the EPA, Island Council, Atoll
Council ete :

9. Conclusion and Screening Decision

Summary of environmental effects:

Assuming that all mitigation measures are implemented as proposed, the following effects cane be predicted

N/S - Effect not significant, or can be rendered insignificant with mitigation

SP - Significant positive effect

SN - Significant negative effect

U - Outcome unknown or cannot be predicted, even with mitigation

10.

Screening Decision Recommendation (check one):

Environmental assessment is still underway, and not final.

ESMF ARISE Project | 116

All potentially adverse effects can be classified as general construction related
impacts and are mitigatable with known technology and operational impacts are
minimal. Public concern does not warrant further assessment.

Therefore, standalone Environmental and Social Assessment not required, an
Environmental and Social Management Plan would be required prior to the
project proceeding.

Potential adverse impacts are significant, hence, a standalone Environmental and
Social Impact Assessment, including an Environmental and Social Management
Plan is needed before the project can proceed

Potential adverse impacts are significant, hence project cannot be justified

11. Details of Persons Responsible for the Environmental Screening

Screening report completed by
Name/Designation/Contact information Date

Signature
Screening report reviewed by

Name/Designation/Contact information Date

Signature
Approved by

Name/Designation/Contact information Date

Signature

ESMF ARISE Project | 117

ANNEX 4: GUIDANCE NOTE: ENVIRONMENTAL AND SOCIAL STANDARDS TO BE
FOLLOWED DURING THE IMPLEMENTATION OF FLOATING SOLAR PV

SUBPROJECTS IN THE MALDIVES

Minimal Acceptable Screening, Management, Implementation and Monitoring Criteria.

1. Introduction

The proposed project looks at piloting Floating Solar PV (FSPV) suprojects in the Maldives via Component 1.
As indicative activities there is a plan to invest ina 10 MW FSPV in Addu City in Addu Atoll, focusing on areas
close to jetties and other areas where anthropogenic activities are already in existance.

The objective of the sub-projects is to demonstrate the operational and economic feasibility of this innovative
solution in particular as the Maldives does face land resource constraints to meeting their renewable power
deployment goals, due to the geographic setting of the country. The Republic of the Maldives seeks the support
of the project to introduce scalable innovations that help it meet its ever-growing clean energy ambitions.

Practice, as per previous experience in the sector, suggests that on average approximately 1.7-2 hectares of
lagoon/marine area is required for each 1 MWp installed. Based on this assumption, the ARISE target of 100
MWp installed generation capacity would cover approximately 17-20 hectares or 0.17-0.20 square kilometers
(km2) of lagoon/marine surface area. Currently, the ME is looking at potential sites in the Addu City.

2. Potential Environmental Impacts Associated with FSPV

a The area of potential impact of a FSPV sub-project will be its footprint and the associated areas of
electrical evacuation infrastructure. Environmental impacts associated with the construction and
operation of solar PV plants and their mitigation measures are well known. When the sub-project is
expected to complement generation output with an existing hydropower plant there may be potential
environmental impacts associated with any changes to the hydropower plant’s operation, i.e. water levels
and associated water flows. These associated impacts and mitigation measures are also well understood
in the practice. There may also be well understood risks associated with the upstream construction and
operation of evacuation infrastructure.

b Potential environmental impacts that are somewhat novel to FSPV are their impacts to water quality and
aquatic-supported biodiversity. These include but are not limited to:

i. Impacts on temperature stratification and on dissolved oxygen levels due to shading
of water

ii. Impacts on marine/aquatic habitat resulting from shading

iii. Impacts on water quality and marine/ aquatic fauna/flora due to leaching from
materials

iv. Impacts on water quality and marine/ aquatic fauna/flora from accidental release of
oils and or lubricants of boats used during maintenance activities or detergents in panel
washing

y. Impacts on marine/ aquatic habitat as a result of installations in shallower (littoral
zone) and benthic zone (bottom of reservoir) due to mooring systems or disturbances
from placement/movement of underwater electrical cables (i.e. increased turbidity)

vi. Impacts that could occur from exposure to Electro Magnetic Fields (EMF) associated
with underwater electrical cables

ESMF ARISE Project | 118
vii. Impacts on water feeding and surface diving birds while hunting at the water surface
or pursuing fish or foraging underwater.

viii. Collision impacts to marine birds

ix. Impacts from the creation of waste from decommissioning and replacement of parts.

°

Collision risks associated with the operation of marine vehicles and other users of harbors, jetty’s and
public beaches.

d Aesthetic impacts to scenic coastal areas and vistas.

e€ The probability and scale of any of these impacts are site specific. For example, site characteristics vary
widely, including from where harbor areas to other coastal areas and need to be studied specifically
during Environmental and Social assessments, .

Note: The ME PMU Environmental and Social Staff are advised be full appraised on the findings and guidance
provided via the Where Sun Meets Water : Floating Solar Handbook for Practitioners. Through this
handbook, the World Bank Group, the Energy Sector Management Assistance Program (ESMAP), and the Solar
Energy Research Institute of Singapore (SERIS) hope to contribute to this goal and to disseminate lessons
learned from early projects which are useful in sub- project design and implementation

Specific Attention should be made to Chapter 6: Environmental and Social Considerations. This chapter
summarizes the environmental and social issues commonly associated with the development, construction, and
operational phases of floating solar photovoltaic (FSPV) activities and provides recommendations for their
management.

The Document can be downloaded via the following link:

http://documents.worldbank.org/curated/en/4 1896 1572293438 109/Where-Sun-Meets-Water-Floating-Solar-
Handbook-for-Practitioners

3. Specific Areas to Be Screened and Used in Environmental and Social Assessment Processes.

The Following measures would be among the list of options to be considered in a comprehensive Environmental
and Social Screening and Environment and Social Management Plan (ESMP) for the sub-project, based on the
specific environmental and social impacts that have been identified in the Environmental and Social Impact
Assessment (ESIA).

a. Specific Site Selection Criteria Need to be included in Environmental Screening

b.. The siting and location of FSVPs should not be located in the proximity of marine/aquatic protected
areas such as lagoons or reefs that are protected. Siting should be at least a minimum of 1Km from
designated sites of importance.

Water quality studies of the selected site will be conducted.

d. Avoiding /minimizing use of motorized boats. Manual operating boats may be used while performing
operations & Maintenances activities. Walkways/Platforms may be constructed wherever possible.

e. Cleaning by using water without detergents or methods of dry cleaning may be explored.

Cable mostly installed on the cable trays above the water surface. Only Mooring arrangement shall
be done under water.

g. The material to be used in the power plant, shall where possible be material that can be recycled or
reused.

h. The site design should include required equipment for fire safety, safety signage and be designated
via demarcation structures or fencing.

ESMF ARISE Project | 119
3.1.

Guidance on Screening Criteria and Procedures for FSPV Sub Projects under ARISE
The ME shall make a determination of the suitability of the proposed sub-project site on a case by case
basis.

While there is over 1 GW of FSPV installations worldwide, studies on environmental impacts of these
sites are currently limited, especially in the context of the Maldives. Therefore, environmental screening,
must be followed by a site-specific ESIA or a cluster ESIA will be required for each sub-project site and
shall be consistent with applicable Environmental and Social Standards of the World Bank's
Environmental and Social Framework/ IFC Performance Standards under the ARISE operation (as
defined in the ARISE ESMF). The findings of the ESIA and the robustness of recommended mitigation
measures will be used as the basis for the suitability of the site.

As the objective of the ARISE operation is to achieve effective demonstration impacts and the limited
number of sub-projects envisioned to achieve this objective, ME shall be guided by the following
principles in screening potential sites:

p

identify and prioritize sites that minimize potential negative environmental and social impacts.

b. avoid all legally protected areas whether on land or water. These include various degrees of
protection such as Marine or Terrestrial National parks, Biosphere Reserves, Sanctuaries,
Conservation Reserves, Community Reserves that are specified in the Maldivian laws
governing Protection environmentally sensitive areas.

c. avoid areas that are being proposed for such legal designation, where finalization is not yet
done.

d. avoid areas identified as important areas for conservation using IBAT, a tool that the World
Bank Group has internalized for screening of projects for their impact on biodiversity. (Further
information on the use of the IBAT tool can be found on https://ibat-alliance.or g/)

e. For locations that meet all the criteria above, the ME would ascertain presence of important
marine species — either ask local experts of the Maldives Marine Research Center, Ministry of
Fisheries and Agriculture, or fishermen whether any species listed in the IUCN Red List of
Threatened Species.

f. Follow the ‘do no harm’ principle in assessing site suitability — because experience with FSPV

is relatively limited, mitigate potential impacts by aiming to limit the footprint of the sub-project

on a specific reservoir where aquatic flora and fauna exist.

1. Based on this principle, favorable go/no go decisions are more likely if the
subproject’s footprint is limited to ten percent of the average surface area of
such a proposed area over the last decade.

2. Subprojects larger than ten percent can be considered on such a provided that
the ME can have reasonable assurance that the ESIA consultant would be able
to collect sufficient data of satisfactory quality to assess the environmental
and social impacts of a larger subproject on such a reservoir.

The ME shall prepare a recommendation with a FSPV Site Suitability Report based on its initial
screening, including references to supporting documentation, as appropriate, and a proposed Terms of
Reference for the scope of the site-specific ESIA (informed by ME inquiries above). ME shall submit it
to the Bank for its review and no objection. A Bank no objection on ME’s recommendation is required
prior to taking a go/no go decision on ARISE support and subsequent ESIA preparation.

. Guidance on ESIA Preparation and Sub-Project Appraisal

The scope of work in the ESIA in addition to assessing impacts on such selected sites, would also analyze
the potential measures to minimize, mitigate, compensate identified unavoidable adverse impacts — on
water quality, ecology and any other environmental features deemed to be important in the particular
context of that waterbody.

ESMF ARISE Project | 120
2. ME shall be responsible for the hiring of high-quality consultants to conduct the ESIA (and associated
preparation of the ESMP or other instruments as may be needed), for quality control and eventually
ensuring the ESMP is appropriately implemented following obligations spelled out in the ARISE legal
agreements.

3. ME’s sub-project appraisal will assess the likelihood and scale of environmental and social impacts and
whether the proposed mitigation measures are likely to be effective, there is sufficient capacity to
implement them and that they are appropriately resourced.

4. ME’s appraisal findings and recommendations will be submitted to the World Bank for its no objection,
which would include ME’s recommendation for a go/no go decision on investing in the project with
partial World Bank Financing prior to contracting.

3.3. Guidance on Implementation and Monitoring

1. Following the ESMF of the ARISE operation the ME shall also monitor safeguards compliance
accordingly during implementation.

2. ME shall task its Environmental and Social staff of the PMU to monitor emerging literature and studies
on FSPV. New studies may inform future sub-project preparation and development of appropriate
ecosystems required to help sustainably scale up FSPV in the Maldives.

3. ME shall also explore opportunities to have its sub-projects participate in long-term studies that aim to
fill knowledge gaps on environmental and social impacts, such as partnering with universities, scientific
research institutes, etc.

ESMF ARISE Project | 121
ANNEX 5: STANDARD GUIDANCE ON SAFETY CONSIDERATIONS TO BE INCLUDED IN
THE IMPLEMENTATION OF BATTERY ENERGY STORAGE SYSTEM (BESS)

SUBPROJECTS AS PER INTERNATIONAL BEST PRACTICE.

1. SAFETY CONSIDERATION FOR BESS

Safety consideration has two aspects. First, which could be included in all projects (e.g. risk analysis and incident
preparedness) and second are those that are specific to technology type or application environment and other
project specific factors. Safety consideration should be given due consideration during entire span of project
from planning to commissioning and until decommissioning; by creating processes and procedures that will
ensure a safe life cycle for energy storage deployments.

A. Addressing Safety in Planning

One of the first steps in development of Battery Energy Storage System (BESS) is identifying and quantifying
the need for energy storage. When assessing the identified need for services on a given electrical system, consider
the environments where an energy storage device could be installed. Factors such as population density, available
footprint, local weather, electrical power constraints, proximity to the nearest fire station, and availability of
water may be accounted for when evaluating a site. If there are insufficient resources or non-ideal conditions at
any one site, multiple sites can be considered for smaller systems with aggregated functionality. Identified needs
could include a short list of unacceptable outcomes. Many unacceptable outcomes can be derived from
environmental and safety regulations like, events such as arc flash or blast in excess of the available worker PPE,
or chemicals spilling into nearby river in excess of EPA regulations. Additional unacceptable outcomes can be
derived from the associated level of financial risk or potential for loss of reputation such as in the event of a fire
that spreads to nearby structures. Understanding these boundaries helps to contextualize specifications and make
safety requirements meaningful.

B. Addressing Safety in Procurement

Along with information about physical dimensions, performance, and cost, a set of requirements to procure and
install an energy storage system and then operate that system should also include requirements that ensure that
the system is safe and that its operation over time remains safe. The requirements should also address potential
safety related incidents and the specific actions that must be taken if they should occur. These specifications
afford users an opportunity to mitigate risk and will aid in ensuring that equipment supplied is safe, that the
system is effectively commissioned and deemed safe, and that the user can ensure system is continued to be
operated safely.

Functions and the associated performance of equipment is captured in two areas that can be referenced for ease
in developing specifications.

1. Codes, Standards and Regulations (CSR): Mature CSRs are effective ways of reducing and eliminating
risk. Compliance with CSRs is considered evidence of a safe ESS installation.

2. Analysis of Safety: It is used wherever there is gap in the field of applicable CSRs. There are many
techniques available for analyzing safety in complex technological systems including Failure Modes
and Effects Analysis (FMEA) and Systems Safety Analysis (SSA). When applied correctly, a safety
analysis can provide a complete picture of how a devices or system will operate under normal,
abnormal, and foreseeable abuse conditions. This information allows project developers and designers
to make informed decisions about what safety critical functions.

C. Addressing Safety in Deployment and Integration

Key aspect to ensuring a safe installation is commissioning, which entails verification that the ESS and all
associated controls, detection devices, shutoffs, etc. are functional and will operate under all anticipated
conditions. Developer and supplier should be asked to provide a defined set of commissioning requirements for
review and approving. Commissioning Plan should address following issues.

Documentation of completed Control Assurance Plan (CAP). Verification that safety critical control points are
within compliance. CAP should include accuracy and delay compliance thresholds, recorded values, and testing
interval. Simulated out-of-range inputs should be used to verify appropriate input or signal sanitization. The
CAP should also stipulate data recording requirements and how stale data is handled for each point.

ESMF ARISE Project | 122
Documentation of completed Measurement Assurance Plan (MAP). Verification that safety critical
measurements are within compliance. The MAP should include accuracy and delay compliance thresholds,
recorded values, and testing interval. Simulated out-of-range measurements should be used to verify appropriate
alarms and warnings before operation. MAP should also stipulate data recording requirements and how stale
data is handled for each point.

Internal or External Communication Loss. If there is a loss of safety critical measurement or control, the system.
should gracefully shut down (e.g. loss of temperature measurement). If measurement or control is not safety
critical (As determined in the FMEA and System Safety Analysis) then the system can continue to operate (e.g.
loss of connection to off-site data backup).

D. Addressing Safety in Operations and Maintenance

Plans for inspecting, servicing, repair and renovation as well as any addition to the system (e.g. installation of
additional storage capacity). Procurement specification should require Energy Storage supplier, developer, or
integrator to deliver a complete operation and maintenance manual. This manual should provide instructions for
all required operating and maintenance activities, the timing for these activities, and who will perform them.
This manual should also include conditions under which the system will have met end of warranty, service life,
and operational life.

E. Addressing Safety in Decommissioning

After the system has reached the end of its operational life, system has to be decommissioned, disposed of or
materials can be recycled. For this reason, it is recommended that the energy storage supplier, developer, or
integrator be required to develop a decommissioning and disposal plan. This plan should explain the procedure
for decommissioning, including any hazards it may present, as well as the steps to disconnect the system from
external automated control systems. It should elaborate who is responsible for disposal and recycling, what costs
this will incur, how articles should be packaged for disposal, and who is responsible for shipping the materials
to the disposal or recycling site.

2. REFERENCE CODES AND STANDARDS AND REGULATIONS (CSR) FOR BESS

Following CSRs should be considered for the integration of energy storage to the distribution system and when
preparing specifications and other documents necessary planning, design, construction, installation,
commissioning, operations, maintenance and decommissioning of ESS. Additionally, these documents should
be considered for providing for safety of personnel and property during these activities and responding to
incidents that may occur that are attributable to or could affect the system.

Partial potential CSR sources for applicability are shown in figure below

A. Energy Storage System (Individual Components)

ESMF ARISE Project | 123
Safety criteria for ESS components (e.g., battery, inverter, controls, etc.) are intended to ensure the design and
construction of each individual component meets the relevant safety-related metrics. The supplier of each
component should design and construct the respective component to the standard and subject it to whatever
testing is required by the relevant standard for that component. If the component satisfied the provisions of the
standard and related testing criteria, then the individual component should be considered in compliance with the
standard. Standards covering ESS components are of primary relevance to component manufacturers in
deploying the component and to developers in specifying and procuring safe components. Manufacturers of
complete ESS “products” or those that assemble an ESS on site from various components would benefit when
using components that comply with relevant standards. Standards for Energy Storage System Components are
listed in

Standards for ESS Components (Source: Electric Power Research Institute (EPRI))

Molded-Case Circuit Breakers, Molded-Case Switches, and Circuit-Breaker UL 489
Enclosures

Electrochemical Capacitors UL 810A
Lithium Batteries UL 1642

Inverters, Converters, Controllers and Interconnection System Equipment for UL 1741
Use with Distributed Energy Resources

Batteries for Use in Stationary Applications UL 1973

B. Energy Storage System (Integrated Components)

Considering ESS as an assembly of components, a standard for a complete ESS “product” is likely to refer to
various components and component standards. The complete ESS standard then simply ties together lower level
requirements with industry best practices for safe system design. One approach these standards take is to specify
that the components meet relevant component standards and specify documentation as to the acceptability of
their combination as a safe ESS. Another is to consider the

ESS “product” as a black box and evaluate the entire ESS against a holistic standard. If the ESS “product”
satisfies the provisions of the standard and related testing criteria and metrics, then the components of the ESS
is considered in compliance with the standard. A standard for the product would provide both prescriptive design
and construction requirements as well as testing requirements for specific issues with certain allowable limits.

Those issues would include but not be limited to:

Documentation of thermal management system adequacy

Documentation of thermal abuse limits

Documentation of adequate enforcement of thermal limits (including below freezing)
Documentation of electrical shock and arc flash hazards, required clearances, etc.
Documentation of electrical abuse limits

Documentation of adequate enforcement of electrical limits

Documentation of mechanical abuse limits (vibration, and shock)

Documentation of adequate enforcement of mechanical limits

Thermal run-away propagation prevention adequacy

ESMF ARISE Project | 124
A complete system standard will document the safety of the ESS as a delivered product and its intended uses.
Third-party certification programs inspect the initial design and ongoing production of the ESS to ensure
compliance is both established and maintained. In addition, certification programs would review and assess the
administrative and quality control aspects associated with the manufacturer of safety critical components. A
system standard will reference and impose the requirements of applicable component standards. This will help
the customer determine whether the operational environment imposed by the system is consistent with predictable
and safe component behaviour.

Standards for ESS Types (Source: EPRI)

Stationary Energy Storage Systems with Lithium Batteries — Safety Requirements TEC 62897
(under development)
Recommended Practice and Requirements for Harmonic Control in TEEE 519

Electric Power Systems

Recommended Practice and Procedures for Unlabeled Electrical NFPA 791-2014.
Equipment Evaluation

C. Installation

The installation of an ESS, as pre-packaged equipment, a matched set of components, or a mix-matched assembly
of components involves two key topical areas: procedures and physical requirements. Procedures cover worker
safety, transportation, handling, and functions associated with the act of installing the ESS and its component
parts. Physical requirements cover the safety of the final installation in terms of the surrounding environment,
buildings, and other systems, electrical protection, access, egress and other safety-related issues. Below
Standards for ESS Installation lists standards for Energy Storage Project Design, Deployment and Operations.

Standards for ESS Installation (Source: EPRI)

Transportation Testing for Lithium Batteries UN 38.3

Safety of primary and secondary lithium cells and TEC 62281

batteries during transport.

Shipping, receiving and delivery of ESS and associated por Regulations
components and all materials, systems, products, etc.
associated with the ESS installation.

ESMF ARISE Project | 125
Competency of Third Party Field Evaluation Bodies

NFPA 790

Fire and smoke detection

NFPA 1, NFPA 101, NFPA 5000, IBC,
IFC, state and local codes

Fire suppression

NFPA 1, NFPA 13, NFPA 15, NFPA 101,
NFPA 850, NFPA 851, NFPA 853, NFPA
5000, IBC, IFC, state and local codes

Fire and smoke containment

NFPA 1, NFPA 101, NFPA 5000, IBC,

IFC, state and local codes
Fire alarm NFPA 72
Protection of Electronic Computer/Data
NFPA 75
Processing Equipment
Clean Agent Fire Extinguishing Systems NFPA 2001

Ventilation, exhaust, thermal management and mitigation of
the generation of hydrogen or other hazardous or combustible
gases or fluids

NFPA 1, IEEE/ASHRAE 1635, IMC, UMC,
state and local codes

Egress (operating and emergency)

NFPA 1, NFPA 101, NFPA 5000, IBC,
IFC, state and local codes

Access (operating and emergency)

NFPA 1, NFPA 101, NFPA 5000, IBC,
IFC, state and local codes

Working space

OSHA 29 CFR 1910.305(j)(7) and OSHA 29
CFR 1926.441 (if

applicable), NFPA 70E, Article 320

Physical security

NFPA 1, NFPA 101, NFPA 5000, IBC,
IFC, state and local codes

Illumination (operating and emergency)

NFPA 1, NFPA 101, NFPA 5000, IBC,
IFC, state and local codes

Fire department access

NFPA 1, NFPA 101, NFPA 5000, IBC,
IFC, state and local codes

ESMF ARISE Project | 126

Anchoring and seismic protection NFPA 5000, IBC, state and local codes

TEC 60529, UL 96A,

Buildings, enclosures and protection from the elements
NFPA 5000, IBC, state and local codes

ANSI Z535, IEEE C-2, NFPA 1, NFPA 70E,

Signage NFPA 101, NFPA 5000, IBC,

IFC, state and local codes

IEEE C-2, NFPA 1, NFPA 101, NFPA
Emergency shutoff

5000, IBC, IFC, state and local codes

NFPA 1, IPC, UPC, IFC, IEEE1578, state and

Spill containment, neutralizing and disposal Jocal codes

IEEE C-2 (National Electrical Safety
Electrical safety Code), NFPA 70E, FM Global DS 5-
10, DS 5-1, DC 5-19

Communications networks and management systems TEC 61850, DNP3, Modbus

IBC (International Building Code),

Seismic Requirements, Design, and Testing
IEEE 693, ACI 318-05, ACSE 7-10

D. Commissioning

The commissioning of an ESS occurs after installation and inspection to ensure it operationally complies with the
applicable codes, standards, rules, and regulations in addition to any contractual obligations for performance of
the ESS (e.g., efficiency, delivered power, availability, life, etc.). Essentially, commissioning ensures that the
system operates as expected.

Commissioning plan can be developed along the lines of Standards given in Table below Standards for ESS
Commissioning (Source: EPRI)

Energy Storage System Commissioning Standard

Recommended Practice for Commissioning of Fire NFPA 3
Protection and Life Safety Systems

Building and Systems Commissioning ICC 1000

ESMF ARISE Project | 127
E. Operations and Maintenance

The operations and maintenance of an ESS involves two key topical areas: qualification of operators, and the
operations and maintenance (O&M) manual. Qualification of operators involves training and certification
associated with those personnel who will be working with the ESS. The O&M manual dictates the processes and
technical requirements for working on ESS during operation as well as the schedule and instructions for
maintenance.

The energy storage supplier and developers may consider re-commissioning the system on a regular basis to
verify the safe operation, control, and shutdown of the system under normal and incident response situations. In
order to ensure efficient operation, the customer may consider requiring that the energy storage provider develop
a qualification program to train operation and maintenance personnel. Standards for ESS O&M lists down
Standards for operations and Maintenance.

Standards for ESS O&M (Source: EPRI)

Hazardous materials storage, handling and use NEPA 400

Standard on Maintenance of Electrical Equipment NFPA 70B

F. Incident Preparedness

The ability to respond to an incident associated with an ESS involves two key topical areas: procedures, and
automated systems. Standards for Incident Preparedness lists down standards ensuring the competency of those
personnel doing response and then those standards and related documents associated with facilitating the
response activity itself.

Standards for Incident Preparedness (Source: EPRI)

Standard for Technical Rescuer Professional

NFPA 1006
Qualifications
Standard for Fire Fighter Professional Qualifications NFPA 1001
Standard for Fire Department Occupational Safety NFPA 1500
Standard System for the Identification of the Hazards of NFPA 704

Materials for Emergency Response

Guide for Substation Fire Protection TEEE 979

Fire Fighting Emergency Planning and Community
Right-to-Know Act (EPCRA)

Fire and Explosion Investigations NPFA 921

Fire Safety Concepts Tree NFPA 550

ESMF ARISE Project | 128
ANNEX ENVIRONME

AND SOCIAL CLEARANCE PROCEDURE WITH THE EPA

It is recommended that each proponents/investor go through the environmental clearance process for their
subprojects. All the planned installations that fall under a sub-project can be lumped together as a single project.

The following process follows the EIA regulations issued by EPA in 2012.

Step Environmental Clearance Procedure for the major subprojects.
1 The Proponent prepares a Development Project Screening form and Submit to EPA.
2 EPA will complete the process and inform the proponent either to: (i) undertake the preliminary

Environmental assessment or (ii) to prepare an Environment Management Plan.

3 If a preliminary Environment Assessment is required, the Proponent will prepare the report and
submit to EPA for further appraisal.

If an ESMP is required, follow Step 5.

4 EPA will issue a decision on the Environment Assessment and request to either: (i) prepare an
ESMP or; (ii) and Environment and Social Impact Assessment.

For an ESMP, follow Step 5; and for an ESIA, follow Step 7

5 Proponent will prepare an ESMP and submit to EPA for approval.

6 EPA will evaluate the ESMP and issue an approval. No further approvals are required after an
ESMP approval is granted.

7 Proponent will prepare and submit an EIA report.

8 EPA will evaluate and either: (i) request additional information or; (ii) issue a Decision Note.

If a Decision Note is issued, no further approvals are required. If additional information is
required, follow Step 9.

9 Proponent will prepare the additional information and submit to EPA.

10 If the additional information is adequate, EPA will issue a Decision Note. If inadequate
additional requests can be made and Step 9 will need to be followed.

EPA reserved the right to reject a project if there are significant environmental impacts that
cannot be substantially mitigated. This situation is very unlikely for the ARISE projects, given
its low impacts.

Note: All the application forms are available from EPA website: www.epa.gov.mv.

ESMF ARISE Project | 129
ANNEX 7: TYPIC
ASSESSMEN

URE OF AN ENVIRONMENT.

AND SOCIAL IMPAC

The Environmental and Social Impact Assessment (ESIA) Report would cover the following sections and is
based on the EIA regulations 2012.

Cover Page:

Should contain the project title, location(s), consultant names, proponent names and date

Executive Summary:

Should be prepare in local language or if the report is in English, in both Dhivehi and English.

Introduction:

A summary of information relating to the proponent, contractors, costing and terms of reference.

Project description:

A brief description of the project including its rationale, objectives, main components, activities, work plan,
project management arrangements, inputs (such as solar panels, inverters, water for panel washing) and expected
output (including solar panel decommissioning waste).

Analysis of Alternatives:

This section would address alternatives for the proposed action, which would include the "no project" alternative
as well as other alternatives considered before selecting the proposed action. These may include alternative sites
and solar panel types.

Legal and regulatory considerations:

A summary of the pertinent legislation, regulations and standards, and environmental policies that are relevant
and applicable to the proposed subproject, and identify the appropriate authority jurisdictions that will specifically
apply to the project. Include permits, approvals and agreements (including roof-lease agreement, if available) in
the EIA document.

Description of the environment:

A summary of existing conditions around the site, including any vegetation cover present, adjoining building and
how their widows are arranged. An assessment of social conditions in the proposed facility and surrounding
buildings may be required.

Potential Impacts:

This section would identify potential environmental impacts that may arise as a result of the proposed project. All
cumulative effects will be considered — positive and negative, direct and indirect, long term and short term. A
stronger focus should be on social impact assessment, particularly surrounding buildings and social equity issues.

Mitigation Measures:

This section would include a detailed explanation of how the potential environmental impacts identified above
could be mitigated.

Monitoring Plan:

ESMF ARISE Project | 130
This section should include a long term plan for monitoring to ensure that there no adverse impacts due to the
project.

Environmental Management Plan:

Considering the nature of the sub-projects, it is unlikely that any major or irreversible environmental impacts will
be encountered. Therefore, the most important section of the EIA would be the section on Environmental
Management Plans (ESMPs). Prediction of potential adverse environmental and social impacts arising from
project activities will be at the core of the environmental impact assessment process. By following the procedure
described in this document and the EIA Regulations 2012, the environmental assessments to be conducted under
the Project will be able to identify environmental and social impacts as a result of implementing the sub-projects.
While impact identification is important, an equally essential element of this process is to develop measures to
eliminate, offset or reduce impacts to acceptable levels during implementation and operation of the projects.

The integration of such measures into project implementation and operation is supported by clearly defining the
environmental requirements within a ESMP. ESMPs provide an essential link between the impacts predicted and
mitigation measures specified within the EIA and implementation and operation activities. The plan outlines the
anticipated environmental impacts, the mitigation measures to minimize these impacts, responsibilities for
mitigation, timescales, costs of mitigation and sources of funding.

The EHCED subprojects are classified as Category B Projects. World Bank guidelines state that detailed ESMP's
are essential for Category A projects, but for many Category B projects, a simple ESMP may suffice. The ESMP
will address the following aspects:

- Summary of impacts

- Description of Mitigation Measures

- Description of Monitoring Programs

- Institutional Arrangements/responsibilities

- Implementation Schedule and Reporting Procedures

- Cost estimates and sources of funds

ESMF ARISE Project | 131
ANNEX 8: GENERIC TERMS OF REFERENCE FOR ENVIRONMENT.
ASSESSMENT FOR SOLAR PV INSTALLATION PROJECTS

AND SOCI

Note: The following generic Terms of Reference provide guidance on the essential elements to be included when
developing a sub-project specific Terms of Reference which is in line with project safeguards requirements and
guidance provided by the project Environmental and Social Management Framework.

Background Infor mation and Introduction to the Project.

This section will provide pertinent background for potential parties who may conduct the environmental
assessment, whether they are consultants or government agencies. The section will include a brief description of
the major components of the proposed project, a statement of the need for it and the objectives it is intended to
meet, the implementing agency, a brief history of the project (including alternatives considered), its current status
and timetable, and the identities of any associated projects. If there are other projects in progress or planned within
the region which may compete for the same resources, identify them within this section.

Objective

To assess the existing status of environment in the study area and its vicinity (10 kms radius) and to identify
threats and issues which have potential to adversely impact important environmental and social features of the
project influence area.

Carry out environmental and social analysis of project area and potential activities envisaged under the project.

Analyze various options available in the site layout and arrangements for ancillary facilities like water supply,
drainage, access, etc. to minimize adverse impacts and enhance positive impacts, where feasible

Identification of the project affected families; assessment of loss of livelihood / property resources for people
living within the proposed site and in its immediate vicinity through primary surveys / consultations

Prepare a site specific environmental and social assessment report by documenting environmental features of the
project area, socio-economic and cultural status of community in and around the probable project site. This
assessment should also include considerations of safety — both for the workers in the site and related facilities, as
well as of nearby residents, especially those that live close to ancillary facilities like borrow areas, for instance.

To identify the environmental and social issues associated with implementation of concentrated solar power
project / solar farm and develop environmental codes of practices for common activities like site preparation,
installation of panels, management of waste, occupational health and safety, etc. and social exclusion list that need
to be followed during various stages such as planning, construction and operation & maintenance.

To undertake consultations with potentially affected people to understand their views, obtain their input regarding
environmental and social issues, and to take these into account during the preparation of the management
framework and plans that would be executed before the developers start working on the site.

To prepare an Environment and Social Management Plan (ESMP) that will outline actions that will be required

during project implementation and operation from an environmental, health and safety, as well as social
perspective to mitigate envisioned impacts.

Scope of the ESIA

The Environmental and Social Impact Assessment (ESIA) study (and the report) will specifically cover the
following:

Executive Summary

This section shall present in a non-technical language a concise summary of the ESIA Report with a particular
attention on the processes and procedures used; baseline conditions; the alternatives considered;

ESMF ARISE Project | 132
mitigation/enhancement measures; monitoring program; consultations with stakeholders; capabilities of
environmental and social units and actions to strengthen those capacities; and cost implications. This Executive
Summary shall be written in English and Arabic language for public consultations.

Introduction

The Introduction shall indicate the purpose of the ESIA, present an overview of the proposed project to be
assessed, as well as the project’s purpose and needs. This section identifies the project sponsor and the consultant
assigned to carry out the ESIA. It shall also briefly mention the contents of the ESIA Report and the methods
adopted to complete the assessment.

Chapter 1. Policy, Legislative, Regulatory and Administrative Considerations

This chapter will describe the pertinent policies, legal, administrative, regulations and standards governing
environmental quality, health and safety, protection of sensitive areas, protection of endangered species, sitting,
land use control, etc., at international, national, regional and local levels.

This chapter will also include an assessment of the World Bank Safeguard Operational Policies, identifying which
of these should be triggered. The results should be presented in a tabular format, showing each of the ten policies,
status of triggering, and rationale for triggering or not. Details on the triggering of the safeguard polices are
available in World Bank’s Guidebooks.

Chapter 2. Analysis of Alternatives to the Proposed Project

This section will describe alternatives that were examined in the course of developing the proposed project and
identify other alternatives which would achieve the same objectives, including the “without project option”. The
concept of alternatives extends to siting, design, technology selection, construction techniques and phasing, and
operating and maintenance procedures. It will compare alternatives in terms of potential environmental impacts
and suitability under local conditions.

On the alternatives part, in other words, the analysis should include an analysis of reasonable alternatives to meet
the ultimate objectives of the power plant. Such alternatives should include, e.g., alternative ways of meeting the
electricity demand including the “no action” alternative, alternative technologies, alternative fuels, alternative heat
rejection systems, alternative water supply/intake, engineering and pollution control equipment alternatives,
alternative sites, etc.

For each of the alternatives, the environmental and social impacts shall be quantified as possible, including their
economic values where feasible. The selected alternative shall be the most environmentally and socially
sustainable, taking into account the technical and economic feasibility.

Chapter 3. Description of the Proposed Project and Justification

This chapter will provide a brief description of the relevant parts of the project, using maps (at appropriate scale)
where necessary, and including the following information: location; general layout; size, capacity, etc.; pre-
construction activities; construction activities; schedule; staffing and support; facilities and services; operation
and maintenance activities; required off-site facilities; and life span.

This section should include following-

Specify the project's physical "footprint", i.e. the surface area (ha or m2) and map locations of land to be cleared
for the wind turbines, transmission lines, access road, and any other project facilities.

The ESIA should also indicate whether any project facilities are proposed in close proximity to sensitive receptors,
such as existing or officially proposed protected areas, buffer zones of protected areas, schools, religious
institutions, hospitals etc.

Descriptions of all ancillary facilities, such as power stations, power lines, storage facilities, access roads etc. The
EA needs to be conducted for all facilities.

ESMF ARISE Project | 133
The ESIA should indicate the specific locations of (if already known) and approximate surface area of all
complementary facilities needed for project construction, such as construction camps, storage yards, parking lots,
borrow pits, and waste disposal sites. If the locations of some complementary facilities will be at the discretion
of the construction contractor.

The ESIA should indicate whether any significant archaeological, paleontological, or historical items are known
from the sites proposed for the wind farm and all complementary facilities. If such cultural property is encountered
as part of the ESIA, it should be protected or salvaged (as needed) as part of the project, in accordance with
national regulations and policies on physical cultural resources.

This section shall determine and characterize the anticipated liquid, solid and gaseous discharges from the
processes, as well as the sources of nuisance such as noise, odors, visual nuisances, etc. It shall indicate the need
for any resettlement plan or vulnerable group’s development plan. It shall at least include a map showing the
project location and area of influence.

The project justification should be based on combined economic, environmental and social assessments. To this
end, this chapter shall describe the current situation in the sector, explain the problems or the needs to be satisfied
by the project and present the constraints associated with the project implementation.

Chapter 4. Description of the Project Environment and Social Context

This chapter will evaluate and present baseline data on the relevant environmental characteristics of the study
area. It will include information on any changes anticipated before the project commences.

Physical environment: geology; topography; soils; climate and meteorology; ambient air quality; surface and
groundwater hydrology; existing sources of air emissions; existing water pollution discharges; and receiving water
quality.

Biological environment: flora;
significant natural sites, etc.
vectors or dangerous.

fauna; rare or endangered species; sensitive habitats, including parks or preserves,
species of commercial importance; and species with potential to become nuisances,

Socio-cultural environment (include both present and projected where appropriate): population; land use; planned
development activities; community structure; employment; distribution of income, goods and services; recreation;
public health; cultural prosperities; tribal peoples; and customs, aspirations and attitudes.

The analysis will be relevant and commensurate with the project.

The data generated via the baseline evaluation with regard to the nature of the project should specifically focus
on issues related to the following;

Water- its quality, availability and adequacy vis.
cycle

vis the requirements during different phases of the project life

Land and physical environment
Physiographic characteristics
Land, access requirements, land use, and involuntary resettlement
Private land acquisition (if any) and impact on livelihood
Ecology or biodiversity
Socio-economic information and profile outlining the results of the social impact assessment, census and
socio-economic surveys, with information on vulnerability, gender, indigenous peoples, labor, etc.
¢ Project design interventions including power evacuation
¢ Physical or cultural heritage (if any)
¢ Flooding and seismic risk
¢ Hazardous and domestic waste management, etc.
Review of the land take/lease process to assess any legacy or current/existing issues (like informal settlers,
livelihood dependence, other usage etc) on the allotted land. It will also look at current and proposed development
activities within the project's area of influence, including those not directly connected to the project

Chapter 5. Potential Impacts of the Proposed Project

ESMF ARISE Project | 134
This chapter will distinguish between significant positive and negative impacts, direct and indirect impacts, and
immediate and long-term impacts during construction and operation phases indicating their importance level and
their probability of occurrence. It will identify impacts which are unavoidable or irreversible. Wherever possible,
it will describe impacts quantitatively. Cumulative effects shall also be addressed taking into account other
projects or actions planned in the study area. This shall include the social — economic impact assessment.

Social issues, in particular questions such as whether the project site is located on territories inhabited by
indigenous peoples and if the project leads to involuntary resettlement need to be included, will be addressed.

Chapter 6. Environmental and Social Management Plan (ESMP)

This chapter will provide details on the management initiatives and on the measures to be implemented during
both the construction and operational phases of the project. Assessing the Social and Environmental impacts (both
positive and negative) of solar energy project, with potential assessment of cumulative impacts (linked to
development or other solar projects and the overall park), if relevant and as appropriate. Identify mitigation
measures and any residual negative impacts that cannot be mitigated. Also evaluate impacts and risks from
associated facilities and other third party activities. The mitigation measures shall be presented in the form of
Environmental and Social Management Plan (ESMP)

The ESMP will have three main components:

Environmental and Social Mitigation Measures

This section will list the potential impacts and will propose the necessary mitigation measures. Also presented
will be the roles and responsibilities for implementation and for supervision, monitoring measures to ensure
implementation, and cost estimates. Such mitigation measures will be presented for both the construction and
operation phases of the project and applies to all ancillary and complimentary facilities as well.

The ESIA should identify appropriate environmental restrictions in site selection (avoiding sensitive areas) and
facility design (minimizing the disturbed area, post-construction restoration, etc).

The ESIA should provide (i) simple Chance Find Procedures, in case previously unknown cultural property is
uncovered during project construction and (ii) good behavior rules for contractors and construction workers to
help ensure that significant cultural property is not damaged or stolen.

Monitoring Program

This section will prepare a detailed plan to monitor the implementation of mitigating measures and continuously
monitor the impacts of the project during construction and operation. Details on the parameters to be monitored,
monitoring locations, and frequency will be provided; as well as the roles and responsibilities for implementation
and supervision, and cost estimate.

The standards, guidelines or targets for performance measurement for the monitoring program should be specified
as well. This may include social economic measurements in cases where re-settlement is required. Performance
standards are typically based on national legislation and the guidelines contained in the World Bank Group’s
Environmental Health and Safety Guidelines for the Sector and the General Guidelines.

Institutional Arrangements

This section will review the authority and capability of institutions at local, regional, and national levels and
recommend steps to strengthen or expand them so that the management and monitoring plans in the environmental
and social assessment can be implemented. This may include hiring of staff, training and capacity building
programs, and hiring of consultants. The costs and sources of funds for the proposed measures and any training
requirements for capacity building in the field of environmental and social safeguards should be specified.

ESMF ARISE Project | 135
It is expected that the consultant will present the environmental and social management plan in a tabular format
similar to the following:

A. Mitigation

Project Activity

Potential

Impacts

Proposed

Environmental Mitigation

Measures

Institutional
Responsibilities
(Implementation

AND Supervision)

Cost Comments
Estimates | (e.g.

secondary
impacts)

Pre-
Construction
Phase

Construction
Phase

Operation and

Maintenance
Phase

B. Monitoring

Proposed
Mitigation

Measure

Parameter
s
to be

monitored

Location | Measurement Frequency

n Ss

& equipment) t

of

(Incl. methods Measurement

Responsibilities

(Incl. review and
reporting)

Cost
(equipment &
individuals

)

Pre-
Construction
Phase

Construction
Phase

O&M Phase

C. Institutional Strengthening and Training for Implementation

Institutional
Strengthening

\Activity

Position(s)

Scheduling

IResponsibilit(ies)

ost Estimates

[Training

(Activity

Participants

[Types

[Training

of \Content (modules,

tc.)

Scheduling |Cost

[Estimates

ESMF ARISE Project | 136

Chapter 7. Inter-Agency Coordination and Public/NGO Participation

This chapter shall summarize the actions undertaken to consult the groups affected by the project, as well as other
concerned key stakeholders including Civil Society Organizations. This will describe the process that will result
in coordinating the environmental and social impact assessment with other government agencies, obtaining the
views of local NGOs and affected groups. The detailed record of the consultation meetings shall be presented in
annex to the ESIA Report. The first consultation will be a scoping session that will help address particular subjects
of interest to the concerned public. Every effort should be taken to include broad representation from all economic
and social sectors, especially the potentially marginalized groups such as women, lower socioeconomic standard,
etc

Consultations with the people in the project area and others that may be affected is an essential part of the ESIA
and should be documented in the report.

Chapter 8. Safety Measures during Operation

The analysis will include a review the existing codes of practice and procedure used nationally and check for their
consistency with the World Bank guidelines and internationally recognized codes of practices for similar projects.
The consultant will also propose measures to bridge gaps with the existing codes applied in Egypt. The consultant
will therefore carry out a Quantitative Risk Assessment (QRA) study to:

Identify safety procedures based on
a) existing practices and standards and
b) Additional recommendation.
Conduct a risk assessment for the project to assess the probability and consequence of incidents.

Describe the preventive measures and actions to be taken in the event of a safety problem and the associated health
risks.

The analysis will explicitly consider the mitigation measures that either exist or are considered necessary including
the effect of these measures on the project and the associated environmental and social benefits. Environmental
mitigation plans will also be discussed in terms of the requirements for implementation including procedures and
staff.

Chapter 9. Conclusion

This chapter shall specify the environmental and social acceptability of the project, taking into account the impacts
and measures identified during the assessment process. It shall also identify any other conditions or external
requirements for ensuring the success of the project.

Annexes

Maps of Project area and photographs documenting existing conditions on site.
Project design documents and drawings

List of the professionals and organizations having contributed to the preparation of the
ESIA Report

A copy of the Final Terms of Reference of the Study

List of consulted documents, including project-related reports

Baseline data referred to in the Report

Record of consultation meetings with primary and secondary stakeholders.

ESMF ARISE Project | 137

ANNEX 9: SAMPLE LEASE AGREEMENT

LICENSE AGREEMENT

FOR THE INSTALLATION OF SOLAR PANELS

BETWEEN

(“LICENSOR”)

- AND -

(“LICENSEE”)

ESMF ARISE Project | 138

AGREEMENT NUMBER:

DATE:

15.

16.

INTRODUCTION AND PARTIES

ARTICLE 1 — DEFINITIONS AND INTERPRETATIONS
ARTICLE 2 — LICENSE TERM

ARTICLE 3 — GRANT OF LICENSE

ARTICLE 4 — CONSIDERATION

ARTICLE 5 — TAXES AND INSURANCE

ARTICLE 6 — LICENSEE'S RIGHTS AND COVENANTS
ARTICLE 7 — OWNERSHIP OF THE INSTANT FACILITY
ARTICLE 8 — LICENSOR’S COVENANTS

ARTICLE 9 — REPRESENTATION AND WARRANTIES
ARTICLE 10 — INDEMNIFICATION

ARTICLE 11 — FORCE MAJEURE EVENT

ARTICLE 12 — TERMINATION

ARTICLE 13 — DISPUTE RESOLUTION

ARTICLE 14 — MISCELLANEOUS PROVISIONS

EXHIBIT A — DESCRIPTION OF THE SITE(S)

ESMF ARISE Project

Page 3

Page 4

Page 8

Page 9

Page 10
Page 11
Page 13
Page 17
Page 18
Page 20
Page 22
Page 23
Page 24
Page 26
Page 30

Page 34

139
LICENSE AGREEMENT

This License Agreement (“Agreement”) is made and entered into as of the [Day] [month]
[year] by and between:

[Insert name of the Licensor], a [Department/Ministry/Company] under the Government of Maldives
with its offices at [Insert address of the registered office of the Licensor ] (“Licensor”); and

[e], a [limited liability company/ partnership firm] organized and existing under the laws of [¢], with
its principal office located at [¢] (“Licensee”).

WHEREAS:

The Government (as defined in the PPA), with support from the [e], has initiated a
program called Accelerating Sustainable Private Investment in Renewable Energy (ASPIRE)
for inviting private sector generators to develop solar PV (as defined in the PPA) projects
in Maldives on a DBFOOT (i.e. design, build, finance, own, operate and transfer) basis. The
electrical energy generated from such projects is proposed to be purchased by a
Government owned utility under a long term power purchase agreement.

ESMF ARISE Project | 140

The Government had invited bids from interested independent power producers, vide RFP
(as defined in the PPA) dated [e] for setting up solar power projects on the locations
identified and procured by the Government in the RFP.

The Licensee had submitted a Proposal (as defined in the PPA) in response to the RFP, and
has been selected by the Government vide Letter of Acceptance, dated [e] to develop a
solar PV power project. Accordingly, the Licensee desires to construct, own and operate
grid connected solar PV electric generating facilities situated at the Location with a total
electric capacity equal to [e].

[e] (as defined in the PPA) is the identified state utility under the ASPIRE (as defined in
the PPA) programme for purchase of the Electric Energy (as defined in the PPA) generated
by the Licensee.

The Licensee has entered into a Power Purchase Agreement, dated [e] (“PPA”) with [e] to
set forth the mechanism for sale and purchase of the Electric Energy generated by the
Licensee and other mutual rights and the obligations of the Licensee and [e].

Government also proposes to support the Project, the details of which have been detailed
in the Implementation Agreement (as defined in the PPA), setting forth mutual rights and
obligations of the Licensee and the Government, executed between the Licensee and the
Maldives.

In order to support the Project, the Government had identified in the RFP locations from

[e].

The Licensee was the successful bidder, and the locations (together with adequate space
for setting up a control room for the Instant Facility (as defined herein below)), the
description of which is detailed in Exhibit A (“Site(s)”).

The Licensee has agreed to enter in to this Agreement with the Licensor for the purpose of
developing the Project at the respective Site(s) as set out in Exhibit A, subject to and in
accordance with the terms and conditions set forth in this Agreement.

ESMF ARISE Project | 141

NOW, THEREFORE, in consideration of the mutual promises and covenants of each Party to the
other contained in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

1 Definitions

In this Agreement, unless the context otherwise requires, any term defined in Article 1.1 of
the PPA but not defined herein shall have throughout this Agreement the meaning set forth
against that term in the PPA, and the following terms shall have the meanings set forth below:

“Access Rights” has the meaning set forth in Article 6.6 hereof.

“Agreement” has the meaning set forth in the Preamble hereof.

“Airport” means Velana International Airport situated at Hulhulé island, located at Latitude 4° 10' 60
N Longitude 73° 31' 60 E, in the North Malé Atoll of the Republic of Maldives, comprising all land,
runways, taxiways, aprons, terminals, buildings and other structures.

“Applicable Law” means any and all central, state, or local statutes, laws, municipal charter
provisions, regulations, ordinances, rules, mandates, judgements, orders, decrees , Permits and
Approvals, codes or license requirements, or other governmental requirements or restrictions or any
interpretation or administration of any of the foregoing by any Governmental Authority, that apply to
either Party under this Agreement, whether now or hereafter in effect.

“Defect” has the meaning set forth in Article 5.5hereof.

“Dispute Notice” has the meaning set forth in Article 13.2 hereof.

“Dispute” has the meaning set forth in Article 13.2 hereof.

ESMF ARISE Project | 142

“Emergency” has the meaning set forth in Article 8.2 hereof.

“Execution Date” means the date of signing this Agreement.

“Expert” has the meaning set forth in Article 13.3 hereof.

“Fee” has the meaning set forth in Article 4.1 hereof.

“Implementation Agreement” has the meaning set forth in Recital F hereof.

“Instant Facility” means the solar PV systems, inverters, and related equipment, systems,
components, fixtures, and facilities sharing a common point of interconnection with [¢]'s Electric
System, Licensee's Interconnection Facilities relating thereto, the canopy structure on top of which the
solar panels shall be fixed and other assets, tangible and intangible, that comprise the Facility as set up
on the Site(s).

“Indemnified Party” has the meaning set forth in Article 10 hereof.

“Indemnifying Party” has the meaning set forth in Article 10 hereof.

“License” means the license issued to the Licensee by the Licensor to design, build, maintain and
operate the Instant Facility at the Site(s) in accordance with the terms and conditions of this
Agreement.

“License Term” has the meaning set forth in Article 2 hereof.

“Licensee” has the meaning set forth in the Preamble hereof.

“Licensee’s Interconnection Facilities” has the meaning ascribed to the term
“Seller’s Interconnection Facilities” in Article 1.1 of the PPA.

ESMF ARISE Project | 143

“Licensor” has the meaning set forth in the Preamble hereof.

“MEA” means the Maldives Energy Authority.

“ME” mean the Ministry of Environment of the Government of the Republic of Maldives.

“PPA” has the meaning set forth in Recital E hereof.

“Possession Date” has the meaning set forth in Article 3 hereof.

“Reference Rate” mean the rate notified by the Maldives Monetary Authority for 364 Days
Treasury Bills, on the Day that is two (2) Business Days prior to the day on which interest
shall begin to be calculated hereunder, subject to a maximum of five percent (5%).

“Site” means the public spaces on the location, chosen as the sites for developing the Project, more
fully described in Exhibit A herein.

“SIAC” means Singapore International Arbitration Centre.

“Taxes” means any tax applicable in the Maldives, including any tax on income, excise duty, customs
duty, value added tax, sales tax, good and services tax and other local tax, cess, any impost or
surcharge of like nature, any interest, penalties and other sums in relation on the income, goods,
material, equipment and services rendered by either Party, and charged, levied or imposed by a
Government instrumentality.

“Transfer” means in relation to a property, the sale, gift, pledge, assignment, transfer, transfer of any
interest in trust, encumbrance, or alienation or disposition in any manner whatsoever, voluntarily or
involuntarily, including, any attachment, assignment for the benefit of creditors against the owner of a
property or appointment of a custodian, liquidator or receiver in relation to the property.

1.2 Interpretations

In this Agreement:

ESMF ARISE Project | 144

any reference to any statute or statutory provision shall include:

all subordinate legislation made from time to time under that provision (whether or not amended,
modified, re-enacted or consolidated);

such provision as from time to time amended, modified, re-enacted or consolidated (whether
before or after the date of this Agreement) and (to the extent liability thereunder may exist or can
arise) shall include any past statutory provision (as from time to time amended, modified, re-
enacted or consolidated), which the provision referred to has directly or indirectly replaced;

reference to any Party under this Agreement shall also include its successors, administrators, legal
representatives, and permitted assigns as the case may be;

heading to Articles and paragraphs are for information only, and shall not form part of the operative provisions
of this Agreement and be ignored in construing the same;

references to Articles and schedules are to Articles and schedules to this Agreement. All of these form part of
the operative provisions of this Agreement and references to this Agreement shall, unless the context otherwise
requires, include references to the Articles and schedules;

unless the contrary is expressly stated, no Article in this Agreement limits the extent or application of another
Article;

any reference to books, files, records or other information or any of them means books, files, records or other
information or any of them in any form or in whatever medium held including paper, electronically stored data,
magnetic media, film and microfilm;

“in writing” includes any communication made by letter or facsimile;

the words “include”, “including”, “inter alia” and “in particular” shall be construed as being by way of
illustration or emphasis only and shall not be construed as, nor shall they take effect as, limiting the generality of
any preceding words;

the words “directly or indirectly” mean directly or indirectly through one or more intermediary persons or
through contractual or other legal arrangements, and “direct or indirect” shall have the correlative meanings;

ESMF ARISE Project | 145
the expression “this Article” shall, unless followed by reference to a specific provision, be deemed to refer to the
whole Article (not merely the sub-Article, paragraph or other provision) in which the expression occurs;

the terms ‘hereof, ‘herein’, ‘hereby’, ‘hereto’ and derivative or similar words shall, unless followed by a
reference to a specific provision of the Agreement, be deemed to refer to this entire Agreement;

when any number of Days are prescribed in this Agreement, same shall be reckoned exclusively of the first and
inclusively of the last Day, unless the last Day does not fall on a Business Day, in which case the last Day shall
be the next succeeding Day which is a Business Day;

time is of the essence in the performance of the Parties’ respective obligations. If any time period specified
herein is extended, such extended time shall also be of the essence;

a reference to any agreement is a reference to that agreement and all schedules, appendices and the like
incorporated therein, as the same may be amended, modified, supplemented, waived, varied, added to,
substituted, replaced, renewed or extended from time to time;

all provisions of this Agreement shall be interpreted and construed in accordance with their meanings, and not
strictly for or against either Party, regardless of which Party may have drafted this Agreement or a specific
provision;

grammatical variations of defined words shall be construed in accordance with the relevant definition(s);

references to the singular number shall include references to the plural number and vice versa; and

words denoting one gender shall include all genders.

ESMF ARISE Project | 146
ARTICLE 2

LICENSE TERM

The term of this Agreement shall enter into full force and effect on the Execution Date and shall
expire upon the expiry of the PPA or upon an earlier termination of the PPA (“License Term”).

ESMF ARISE Project | 147

ARTICLE 3

GRANT OF LICENSE

Subject to the Licensee’s compliance with its obligations in this Agreement, the Licensor hereby
grants and the Licensee hereby accepts the License, to design, build, maintain and operate the Instant
Facility on the Site(s), for the duration of the License Term, unless terminated earlier in accordance
with the terms herein contained. The Licensor shall provide to the Licensee, access to the Site(s) on a
Day mutually agreed between the Parties (the “Possession Date”), which Day shall not be later than
seven (7) Days from the date of execution of this Agreement. The Licensee undertakes and covenants
that the Site(s) shall only be used for the purposes of designing, building, maintaining and operating
the Instant Facility in accordance with the terms and conditions herein mentioned, and for no other
purpose.

ESMF ARISE Project | 148
ARTICLE 4

CONSIDERATION

41 In consideration of the grant of the License over the Site(s) to develop the Project and the
grant of Access Rights, the Licensee agrees to pay to the Licensor, a one-time fee of Rufiyaa [e]
(MVR [e])for every kWp of Electric Capacity of the Facility (“Fee”). Parties acknowledge that this
Agreement is being entered into towards fulfillment of the Maldives’ obligations to the Licensee
under the Implementation Agreement, and in consideration, inter alia, of the Licensee’s obligation to
develop the Project and sell Electric Energy to [¢], which collectively with the Fee is acknowledged
by the Parties to constitute adequate consideration for the grant of the License over the Site(s) and the
grant of Access Rights under this Agreement. Accordingly, Parties undertake that neither Party shall
question the validity of this Agreement for want or adequacy of consideration.

42 The Fee shall be paid by the Licensee within one (1) Calendar Month from the Execution
Date.

ESMF ARISE Project | 149

ARTICLE 5

TAXES AND INSURANCE

5.1 Taxes in Relation to Instant Facility

Any Tax imposed by a Governmental Authority, with respect to the design, construction, financing,
ownership, erection, installation, maintenance and operation of the Instant Facility and/ or on account
of the income generated from the operation of the Instant Facility, shall be borne by the Licensee. To
the extent possible under Applicable Law, the Licensee shall make such payments directly to the
relevant Governmental Authority. In the event that any Tax that is payable by the Licensee is paid by
the Licensor, the Licensee shall reimburse the same to the Licensor upon the Licensor submitting
proof of payment of the same to Licensee within a period of fifteen (15) Days from the date of
submission of such proof of payment. Failure to do so by the Licensee within the period specified
herein shall entitle the Licensor to interest on the amount claimed, at an annual rate equal to the
Reference Rate, from the original due date for payment of such amount until the payment of such
amount.

5.2 Taxes on Fee

The Fee shall be paid by the Licensee without any deductions whatsoever, save and except
the deduction of tax at source, if applicable. The liability for payment of any Taxes as
applicable on the Fee shall be borne by the Licensee, even if the same is payable by the
Licensor in accordance with the Applicable Law.

53 Commercial General Liability Insurance for Damage to the Site(s)

The Licensee shall procure and maintain commercial general liability insurance, employer’s liability,
worker’s compensation , professional liability (with any exclusions subject to the prior written
approval of the Licensor) up to the overall limit set out in Schedule 4 of the PPA, and within such
commercial general liability insurance the Licensee shall also insure against liability for personal
injury and damage to the Site(s), arising directly out of the installation of the Instant Facility or its
use, in standard form, which shall include operations and blanket contractual liability coverage which
insures performance by the Licensee of the indemnity provisions of this Agreement. The Licensee
shall provide the Licensor a copy of the insurance so obtained by it within thirty (30) Days of the
Possession Date.

54 Comprehensive “All Risks” Insurance of the Instant Facility

ESMF ARISE Project | 150

The Licensee, at its cost, shall within the overall limit set out in Schedule 4 of the PPA, procure and
maintain comprehensive “all risks” insurance policy in respect of the Site(s) and Instant Facility
against fire, accident, burglary, vandalism, machinery breakdown, earth movement such as
earthquake, volcanic eruptions and subsidence, hurricane/ windstorms, flood including tsunami,
debris removal, ordinance or law, extra expense and terrorism. The Licensee shall provide the
Licensor a copy of the insurance so obtained by it within thirty (30) Days of the Possession Date.
Upon failure by the Licensee to procure and maintain such comprehensive “all risks” insurance policy
in respect of the Site(s) and the Instant Facility, and the occurrence of any such event that renders the
Site(s) untenable for use by the Licensor (a “Defect”), the Licensee shall cure such Defect at its own
cost, within thirty (30) Days of the occurrence of the Defect. Failure to do so by the Licensee within
the period specified herein shall entitle the Licensor to obtain the required insurance. The Licensee
shall reimburse the same to the Licensor upon the Licensor submitting proof of payment of the same
to Licensee within a period of fifteen (15) Days from the date of submission of such proof of
payment. The Licensor shall be entitled to interest on the amount claimed, at an annual rate equal to
the Reference Rate, from the original due date for payment of such amount until the payment of such
amount.

55 The Licensee shall, at its own cost, ensure that any insurance policy required to be maintained
by it in accordance with this Article 5 is renewed before the expiry of such insurance policy. Such
insurance policy shall also comply with the other requirements stated in Schedule 4 of the PPA, with
the modification that all references to [¢] therein shall be read as Licensor, and all references to the
Seller therein shall be read as the Licensee. The insurance policies referenced herein shall be taken out
in the names of the Licensor and the Licensee for the full value of their respective rights and interests
provided that the premiums incurred by the Licensee in complying with this clause will not be
unreasonable. The Licensor shall, at the cost of the Licensee, provide all reasonable necessary
assistance and cooperation to the Licensee for the renewal of such insurance policy by the Licensee.
The proceeds of any Proceeds of any insurance claim are to be applied towards the replacement,
repair and/or reinstatement of the Site(s) and/or the Instant Facility.

56 On the occurrence of a partial or total loss or an event which, in the reasonable opinion of the
Licensee would result in a claim against the insurance policies taken by the Licensee in respect of the
Instant Facility, the Licensee shall forthwith and in any case not later than two (2) Days from the date
of occurrence of loss or event inform the Licensor of the same.

ESMF ARISE Project | 151
ARTICLE 6

LICENSEE’S RIGHTS AND COVENANTS

6.1 The Licensee shall provide a copy of the duly executed PPA to the Licensor within fifteen
(15) Days of the Execution Date.

6.2 The Licensee hereby represents and warrants that it has inspected or has caused an inspection
of the Site(s) to be done, and has satisfied itself on the suitability of the Site(s) for the Instant Facility,
and shall accept the possession of the Site(s) on an “as is where is” basis, on the Possession Date.

63 The Licensee shall be solely responsible for (a) all costs and the performance of all tasks
required for installation, operation and maintenance of the Instant Facility at the Site(s) including
costs related to capital improvement, removal, replacement and expansion of the Instant Facility; (b)
ensuring that the design, construction, financing, ownership, maintenance and operation of the Instant
Facility are in compliance with Good Engineering and Operating Practices, Codes and Standards, and
Applicable Law, including those relating to safety norms, public health and environment; (c) ensuring
that the performance of the tasks required for installation, operation and maintenance of the Instant
Facility does not cause any damage to the Site(s); (d) obtaining all Permits and Approvals required
for the Licensee’s use of the Site(s); and (e) bearing all risk of loss in case of a theft, damage,
casualty, condemnation or confiscation of the Instant Facility.

64 The Licensee agrees that any matter raised in relation to the installation, maintenance and
operation of the Instant Facility by any person, shall be addressed as per the Environment and Social
Impact Assessment (ESIA) and the Grievance Redress Mechanism (GRM) therein, developed
pursuant to the Environmental and Social Management Framework (defined in the PPA) relating to
ASPIRE.

65 The Licensor may, if in the event the Licensee is unable to attend to any issue in accordance
with the GRM, upon giving 24 hour written notice, resolve such issues or remedy any damages or
defects as maybe specified in the notice, and make such repairs thereto as the Licensor deems
appropriate. Should the Licensor effect repairs, the Licensee shall pay to the Licensor the amount of
such repairs reasonably incurred by the Licensor upon submission to the Licensee of an invoice with
supporting documents showing the cost incurred by the Licensor for such repairs which shall be
calculated at a fair and reasonable market rate.

6.6 During the License Term, the Licensee shall have the following rights (“Access Rights”) in
relation to the Site(s):

ESMF ARISE Project | 152

right to erect temporary structures, such as a scaffolding or similar structure at the Site(s)
as may be reasonably required for the purpose of carrying out the construction and
erection of the Instant Facility and/ or for the maintenance of the Instant Facility,
provided that (i) the Licensee shall use all reasonable efforts to minimize the impact
thereof on the normal operation of the such ways, paths and passages designated for the
general public, and (ii) the Licensee shall obtain prior written approval of the Licensor in
respect of such temporary structures and all approvals required under Applicable Law;

(b) right to use such ways, paths and passages designated for the general public as are
reasonably necessary for the purpose of access to and egress from the Site(s), with or
without workmen and for transporting, loading and unloading necessary tools, equipment
and materials, provided that (i) the Licensor may in consultation with the Licensee and for
a reasonable cause require the Licensee to change the route of any means of access to or
egress from the Site(s) and may change the area over which any of the Access Rights are
exercised; and (ii) [the use of such ways, paths and passages shall not obstruct the use of
such areas by the public and other users, provided that where the Licensee’s use of the
path, ways and passages will result in an obstruction of the use of such areas by the public
or by other users, such obstruction shall be done only after obtaining a prior written
approval from the Licensor, and shall be only for a reasonable period of time as agreed
with the Licensor, consistent with Good Engineering and Operating Practices.]

Provided that the Licensee shall provide the Licensor at least thirty (30) Days before the
commencement of the construction of the Instant Facility, or a related activity, a
schedule of construction of the Instant Facility. Upon receipt of such schedule of
construction from the Licensee, the Licensor shall within five (5) Business Days respond
with such reasonable changes to the schedule of construction, if any, as it may require,
failing which the Licensor shall be deemed to have accepted the schedule of construction.
If the Licensor requests any changes to the schedule of construction, the Licensee shall
modify its schedule of construction after incorporating such reasonable changes suggested
by the Licensor, and notify the finalized schedule of construction at least five (5) Days
prior to the commencement of construction.

67 Subject to Article 5 hereof, the Licensee may make its own arrangements for and take
reasonable measures, in consultation with the Licensor for the protection and security of the Instant
Facility.

68 The Licensee shall have the right to construct canopy and such other supporting structures as
necessary which forms part of the Instant Facility, and shall have the right from time to time both
before and after the Commercial Operation Date, and at the Licensee’s sole cost and expense, to make
such additions, alterations or changes to such structures, as are reasonably required in compliance

ESMF ARISE Project | 153

with the provisions of this Agreement, Applicable Law, Good Engineering and Operating Practices
and Codes and Standards; provided that: (a) the Licensee shall not cause any damage to the Site(s),
and to any public property or to any property of a third party therein, and (b) the Licensee shall obtain
the prior written approval of the Licensor, and such prior written approval shall not be unreasonably
withheld, in respect of any such construction, additions, alterations or changes, except if such
construction, additions, alterations or changes are cosmetic in nature and/ or are part of the day to day
maintenance and repair of the Instant Facility; and (c) the Licensee shall provide to the Licensor a
certificate from a civil engineer and/or architect having the requisite competence under Applicable
Law for issuing such certificates, and acceptable to the Licensor and such acceptance shall not be
unreasonably withheld, and which certificate shall certify that the proposed constructions, additions,
alterations, or changes are in compliance with the Applicable Law, required for the construction of the
Instant Facility.

6.9 The Licensee shall be solely responsible for day to day operation and maintenance of the
Instant Facility, including without limitation the obligation to promptly make or pay (as determined
by the Licensor) for, any repairs to any part or whole of the Site(s), to the extent damage is caused by
the Licensee, its employees, officers, agents, contractors or subcontractors, during the License Term.

6.10 In complying with its obligations under Article 6.9, the Licensee shall to the extent possible
give five (5) Business Days prior written notice for all repair and maintenance work of the Instant
Facility or the Site(s) so as not to restrict or interfere with the use of ways, paths and passages
designated for the general public. Upon such request for repair and maintenance work, the Licensor
shall respond to such request within five (5) Business Days. If the Licensor does not respond to such
request within five (5) Business Days, such request shall be deemed approved by the Licensor. The
Licensee shall ensure that all such work undertaken must be completed in all respects in a timely
manner.

6.11 At all times, the Licensee shall:

take due care to ensure that no damage is caused to any property on the Site(s) belonging to or used
by the Licensor;

not cause inconvenience to the Licensor, as is reasonably practicable, except that the Licensor agrees
that the exercise of the Access Right granted under Article 6.6(a) hereof may cause temporary
obstruction and/ or interference with the use of ways, paths and passages designated for the general
public and that such inconvenience shall not be deemed to be a violation of the Licensee’s obligations
under this Article 6.11(b).

6.12 Inthe event, there is any damage to the Site(s), and to any public property or to any property
of a third party therein by reason of the Licensee exercising an Access Right or other rights under this

ESMF ARISE Project | 154
Agreement, the Licensee shall make good such damage (to the reasonable satisfaction of the Licensor)
at its own cost.

6.13. The Licensee shall provide a list to the Licensor (or to any officer of the Licensor designated
by the Licensor for this purpose), of the employees, agents, sub-contractors, and other representatives
of the Licensee who shall be entitled to enter upon the Site(s), and shall ensure that the Access Rights
granted hereunder are exercised by such employees, agents, sub-contractors, and other
representatives, subject to the reasonable conditions for entry and exit to the Site imposed by the
Licensor, and having regard to the public safety, and the safety of the Site(s).

6.14 The Licensee shall, as promptly as possible, notify the Licensor of the occurrence of any
event or the existence of any condition or circumstance that it becomes aware of, in relation to the
Site(s) and/ or the Instant Facility, and that in the Licensee’s reasonable judgment, poses an imminent
threat or hazard to the safety of the Site(s), the Instant Facility, public health or public safety.

6.15 The Licensee shall consult with the Licensor and obtain Licensor’s approval in relation to
design of the Instant Facility (including with respect to its placement within the Site(s) and technical
specifications) and obtain written approval from the Licensor in case of any alteration to the design of
the Instant Facility.

ESMF ARISE Project | 155
ARTICLE 7

OWNERSHIP OF THE INSTANT FACILITY

7A The Licensee shall be the exclusive owner and operator of the Instant Facility, including any
part thereof, installed by the Licensee.

72 The Licensee acknowledges and agrees that, notwithstanding that the Instant Facility is a
fixture on the Site(s), the Licensee shall have no right, title or interest in the Site(s) except as that of a
Licensee as per the terms set out in this Agreement. The Licensee shall not directly or indirectly
cause, create, incur, assume or suffer to exist any mortgage, pledge, lien, charge, security interest,
encumbrance or claim, on the Site(s) or the Access Rights or any interest therein, and the Licensor
will not suffer in any manner out of Licensee’s use of the Site(s) whereby the estate, rights and
interests of the Licensor in the Site(s) or any part thereof might be impaired, except in accordance
with and subject to the provisions of this Agreement.

ESMF ARISE Project | 156

ARTICLE 8

LICENSOR’S COVENANTS

8.1 The Licensor shall take all reasonable efforts not to cause any interference with the effective
operation the Instant Facility, including any interference with the Licensee’s right to receive
continuous and uninterrupted passage of light at all times across the Site(s) or have access to the
Site(s) and the Instant Facility.

8.2 The Licensor shall, as promptly as possible, notify the Licensee of the occurrence of any
event or the existence of any condition or circumstance that it becomes aware of, in relation to the
Site(s), and that in the Licensor’s reasonable judgment, poses an imminent threat or hazard to the
safety of the Site(s), the Instant Facility, public health or public safety. The Licensor and [¢] shall
have the right (but not the obligation), to the extent permitted by Applicable Law, to enter into the
Site(s) for the sole purpose of responding to any dangerous condition posing risk to, the Site(s), the
Instant Facility, public health or public safety (“Emergency”); provided that any actions taken by the
Licensor upon such entry shall be limited to those reasonably necessary to respond to the risks posed.
The Licensee shall respond to any such Emergency as promptly as possible, and take all measures
necessary to address the condition that gave rise to the Emergency. The Licensee shall not be required
to bear the costs associated with an Emergency related to the Site(s) that are not caused by the
Licensee and does not affect the Instant Facility.

83 The Licensor shall reasonably cooperate with the Licensee, at the Licensee’s cost, so that the
Licensee can procure all Permits and Approvals for design, engineering, construction, financing,
operations, maintenance and deconstruction of the Instant Facility, and meet its obligations under this
Agreement and the PPA.

84 The Licensor agrees and undertakes that this Agreement and the Access Rights shall run with
the Site(s) and shall survive any Transfer of the Site(s). The Licensor shall give the Licensee at least
six (6) Calendar Months written notice prior to any Transfer of all or a portion of the Site(s)
identifying the transferee, the portion of the Site(s) to be transferred and the proposed date of
Transfer. In the event of Transfer by any way or form of the Site(s), the Licensor shall cause the
proposed transferee to execute an agreement identical in terms and conditions as that of this
Agreement with the Licensee, for a term equal to the License Term outstanding at the date of such
Transfer.

8.5 The Licensor recognizes the need of the Licensee to finance the Project by mortgage of the
Instant Facility, accordingly, the Licensor shall reasonably cooperate with the Licensee in creation of
charge on the Instant Facility in favor of the lenders to the Project, at the cost of the Licensee,
including through furnishing such documents and certificates as may be reasonably requested by the
Licensee’s lenders.

ESMF ARISE Project | 157

8.6 The Licensor shall not, directly or indirectly, cause, create, incur, assume or suffer to exist
any mortgage, pledge, lien, charge, security interest, encumbrance or claim, on or with respect to the
Site(s), except with the prior written consent of the Licensee, which consent shall not be unreasonably
withheld.

8.7 Subject to the terms and conditions of this Agreement and the Licensee’s compliance with all
provisions contained in this Agreement, and without prejudice to the rights of other users of the
Site(s), the Licensor consents that the Licensee shall have quiet, unimpeded and peaceful access to the
Site(s) and/or the Instant Facility throughout the License Term.

8.8 Except in the event of an Emergency, the Licensor will not initiate or conduct activities that it
knows, or is reasonably expected to know to cause damage, impair or otherwise adversely affect the
Instant Facility or its functioning without the Licensee’s prior written consent, which consent shall not
be unreasonably withheld or delayed.

8.9 Subject to the obligation of the Licensee under Article 6.9, the Licensor shall maintain and
carry out at its own cost all major or structural repairs, modifications, or improvements, to the Site(s)
at its own cost. Except in Emergencies, the Licensor shall give the Licensee at least fifteen (15) Days’
notice in writing prior to commencing any such major or structural repairs, modifications, or
improvements.

8.10 Third Party Rights

The Licensor and the Licensee hereby agrees to permit [e], the World Bank, ME and
MEA the reasonable right of ingress and egress, consistent with safe operation of the
Instant Facility, over the Site(s), to the extent:

(a) [e] deems such ingress and egress reasonably necessary in order to examine, test,
calibrate, coordinate, operate, maintain, or repair any interconnection equipment
involved in the parallel operation of the Facilities and [e]’s Electric System, including the
Metering Devices and any [e] meteorological equipment; provided that Except in the
event of actual or pending Electric System Emergency, or as otherwise provided in the
Interconnection Requirements, as applicable, [e] shall give reasonable prior notice to the
Licensee and Licensor prior to such ingress or egress, or

(b) World Bank deems such ingress and egress reasonably necessary in order to
exercise its rights under any agreements with Maldives, [] or the Licensee.

ESMF ARISE Project | 158

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

91 Licensor’s Representations and Warranties

The Licensor hereby represents and warrants to the Licensee, as of the date hereof, that:

the Licensor has the right to, and is sufficiently authorized to grant a License with respect to the
Site(s) as provided for in this Agreement;

the Site(s) is free from all encumbrances or any other form of charge or claim that would hinder the
Licensee from using the Site(s);

there is no pending or threatened action which affects or is likely to affect the interest or right of the
Licensor in or to the Site(s);

the Licensor is a [company/ corporation/ body] wholly owned by the Government, duly established
and validly existing under the constitution and laws of Maldives, is duly qualified to conduct business
in Maldives, and has full legal right, power and authority to enter into and perform its obligations
under this Agreement;

the Licensor has duly authorized the execution and delivery of this Agreement in accordance with
Applicable Law. This Agreement has been duly executed and delivered by the Licensor and
constitutes the legal, valid and binding obligation of the Licensor enforceable against the Licensor in
accordance with its terms except insofar as such enforcement may be affected by bankruptcy,
insolvency, moratorium, and other Applicable Law affecting creditors rights generally;

neither the execution nor the delivery by the Licensor of this Agreement nor the performance by the
Licensor of its obligations hereunder:

will conflict with, violate, or result in a breach of any Applicable Law applicable to the Licensor; or

conflicts with, violates or results in a breach of any term or condition of any judgment, decree,
franchise, agreement (including the certificate of [incorporation/ registration] of the Licensor) or

ESMF ARISE Project | 159

instrument to which the Licensor is a party or by which the Licensor or any of its properties or
assets are bound, or constitutes a default under any such judgment, decree, agreement or
installment.

there is no action, suit, or other proceeding as of the date hereof at law or in equity, before or by any
Governmental Authority, pending or, to its knowledge, threatened against the Licensor, which is
likely to result in an unfavorable decision, ruling, or finding which will materially and adversely
affect the validity or enforceability of this Agreement or any agreement or instrument entered into by
the Licensor in connection with the transaction contemplated hereby, or which will materially and
adversely affect the performance by the Licensor of its obligations hereunder or under any such other
agreement or instrument.

92 Representations and Warranties of the Licensee

Licensee hereby represents and warrants as of the date hereof that:

the Licensee is a [company/ entity] duly organized and validly existing under the laws of [e], and
has full legal right, power and authority under Applicable Law to enter into and perform its
obligations under this Agreement;

the Licensee has duly authorized the execution and delivery of this Agreement. This Agreement
has been duly executed and delivered by the Licensee and will constitute a legal, valid and binding
obligation of the Licensee, enforceable against the Licensee in accordance with its terms except
insofar as such enforcement may be affected by bankruptcy, insolvency, moratorium, and other
laws affecting creditors rights generally;

neither the execution nor the delivery by the Licensee of this Agreement nor the performance by
the Licensee of its obligations hereunder: (i) will conflict with, violate, or result in a breach of any
Applicable Law of Maldives; or (ii) conflicts with, violates, or results in a breach of any term or
condition of any judgment, decree, franchise, agreement (including the certificate of
[incorporation/ registration] of the Licensee), or instrument to which Licensee is a party or by
which Licensee or any of its properties or assets are bound, or constitutes a default under any such
judgment, decree, agreement or instrument;

there is no action, suit, or other proceeding as of the date hereof at law or in equity, before or by
any Governmental Authority, pending or, to its knowledge, threatened against the Licensee, which
is likely to result in an unfavorable decision, ruling, or finding which will materially and adversely
affect the validity or enforceability of this Agreement or any agreement or instrument entered into
by the Licensee in connection with the transaction contemplated hereby, or which will materially
and adversely affect the performance by the Licensee of its obligations hereunder or under such an
agreement or instrument.

ESMF ARISE Project | 160
ARTICLE 10

INDEMNIFICATION

The Licensee (also an “Indemnifying Party”) shall indemnify and hold harmless the Licensor and its
employees, officers, agents, contractors, professional advisors and representatives (each an
“Indemnified Party”) from and against all liabilities, losses, damages, penalties, costs, and expenses,
including reasonable attorneys’ fees, that may be imposed upon or incurred by or asserted against the
Licensor or any of its employees, officers, agents, contractors, professional advisors, representatives,
by reason of any of the following occurrences during the License Term, except to the extent such
liabilities, losses, damages, penalties, costs, and expenses, including reasonable attorneys’ fees, are
caused by either (i) gross negligence or intentional wrongful acts of the Indemnified Party or (ii)
failure or other breach by the Indemnified Party to perform any of its obligations under Applicable
Law or Permits and Approvals:

(a) any breach by the Licensee of its obligations, covenants, representations or warranties
contained in this Agreement;

(b) any negligence on the part of the Licensee or any of its agents, contractors, servants,
employees, licensees or invitees in connection with the use of the Site(s) or in designing, construction,
financing, ownership and operation of the Instant Facility or the Project; or

(c) any failure on the part of the Licensee or any of its agents, contractors, servants, employees,
licensees or invitees to comply with Applicable Law that require compliance by the Licensee or any
of its agents, contractors, servants, employees, subtenants, licensees or invitees in connection with the
Site(s) and its use, or design, construction, financing, ownership and operation of the Instant Facility,
or the Project.

ESMF ARISE Project | 161
ARTICLE 11

FORCE MAJEURE EVENT

111 Adoption of provisions of PPA

Provisions of Article 12.4, Article 12.5 and Article 12.6 of the PPA shall mutatis mutandis apply to
this Agreement, with the modification that all references to [@] therein shall be read as Licensor, and
all references to the Seller therein shall be read as the Licensee.

11.2. Effects of Force Majeure Events

Without prejudice to the rights or obligations of the Government or [e] under the
Implementation Agreement or the PPA,

(a) if the Force Majeure Event results in loss of the Site(s) or the Instant Facility,
either Party shall have the right to terminate this Agreement in accordance with the
provisions of Article 12.1(a) of this Agreement; or

(b) if a Force Majeure Event subsists for more than one hundred and eighty (180) Days
and the PPA is terminated in accordance with Article 13.5, or Article 13.6, as the case
may be, of the PPA, either Party may terminate this Agreement in accordance with
Article 12.1(b) and Article 12.2, hereof.

ESMF ARISE Project | 162

ARTICLE 12

TERMINATION

12.1. Events of Termination

This Agreement shall terminate in the following circumstances:

If occurrence of a Force Majeure Event results in loss of the Site(s), either Party shall have the right
to terminate this Agreement in accordance with Article 11.2(a), by a notice in writing to the other
Party, with the termination being effective from fifteen (15) Days from the date of such notice.

Upon termination of the PPA, whether on account of expiry of the Contract Term, or otherwise,
and whether in respect of the Project as a whole or in respect of the Instant Facility, either Party
shall have the right to terminate this Agreement with effect from the date of termination of the
PPA.

If the Government issues or is deemed to have issued a Concurrence Notice under Article 4.2(c)(iii
of the Implementation Agreement, either Party may terminate this Agreement.

If an Expert (as defined under the Implementation Agreement) determines in accordance with
Article 4.2(c)(x) of the Implementation Agreement that the Site(s) is unavailable for use of the
Licensee, the Agreement shall terminate with effect from the date of such determination or such
other date as such Expert may determine.

12.2 | Consequences of Termination

If the Agreement terminates in accordance with Article 12.1(b) but on account of expiry of the
Contract Term and [e] chooses to purchase the Instant Facility in accordance with Article 2.2 of the
PPA, the Licensor shall transfer the License provided for in this Agreement in favor of [e] on such
terms and conditions as [e] and Licensor may agree in writing.

If the Agreement terminates in accordance with Article 12.1(a), or Article 12.1(b) but on account of

expiry of the Contract Term and [e] chooses not to purchase the Instant Facility in accordance with
Article 2.2 of the PPA,

ESMF ARISE Project | 163

termination of the PPA in accordance with Article 13.3(a) or Article 13.3(c) of the PPA, and [e]
chooses not to exercise its right under Article 13.3(d) of the PPA to purchase the Project or the
Instant Facility, or

termination of the PPA in accordance with Article 13.5(a) or Article 13.5(b) (where the PPA is
terminated by the Seller, thereof) of the PPA,

the Licensee shall within one hundred and eighty (180) Days, decommission the entire Instant
Facility set up at the Site(s), remove all its assets from the Site(s), and vacate and hand over
peaceful possession of the Site(s) to the Licensor in a condition approximately original to that
existing at the Possession Date, subject to normal wear and tear caused due to installation of
Instant Facility or otherwise, failing which the Licensor shall be entitled to recover as damages (i)
the cost of performing any work required to be (but not) done by the Licensee (towards
decommission of the Instant Facility, and removal of all assets of the Licensee from the Site(s)
before handing over the vacant possession of the Site(s) to the Licensor) under this Agreement at.
the time of vacating the Site(s), and (ii) the cost of restoring the Site(s) to approximately the
original condition of the Site(s) as of the Possession Date of this Agreement, subject to exception
for normal wear and tear.

If the Agreement terminates in accordance with Article 12.1(b) but on account of,

termination of the PPA in accordance with Article 13.4(c), Article 13.4(d), Article 13.6(a) or Article
13.6(c) of the PPA,

termination of the PPA by [e] in accordance with Article 13.5(b) of the PPA,

Licensor shall execute a license over the Site(s) in favor of the [e] simultaneously with the purchase
of the Instant Facility by [e], on terms and conditions substantially similar to those contained in
this Agreement, unless [e] and the Licensor agree otherwise.

If the Agreement terminates in accordance with Article 12.1(c) or Article 12.1(d), the Licensee
shall relocate the Instant Facility to the alternative Site(s), promptly upon execution of the license
agreement for the alternative Site(s), but in no event later than one hundred and eighty (180) Days,
and vacate and hand over peaceful possession of the Site(s) to the Licensor in a condition
approximately original to that existing at the Possession Date, subject to normal wear and tear
caused due to installation of Instant Facility or otherwise, failing which the Licensor shall be
entitled to recover as damages (i) the cost of performing any work required to be (but not) done by
the Licensee (towards decommission of the Instant Facility, and removal of all assets of the
Licensee from the Site(s) before handing over the vacant possession of the Site(s) to the Licensor)
under this Agreement at the time of vacating the Site(s), and (ii) the cost of restoring the Site(s) to

ESMF ARISE Project | 164

approximately the original condition of the Site(s) as of the Possession Date of this Agreement,
subject to exception for normal wear and tear.

ARTICLE 13

DISPUTE RESOLUTION

13.1 Continued Performance

Each Party shall continue to perform its obligations under this Agreement (including any payment
obligations) pending resolution of any dispute pursuant to this Article 13. Provided that, if the
dispute is with respect to any payments, neither Party shall be required to make such disputed
payment(s) to the other Party so long as such dispute has been referred to the process for
resolution pursuant to this Article 13; provided, that to the extent any amounts owed to either
Party by the other Party are not disputed and can be segregated from amounts with respect to
which there is a dispute, such undisputed amounts shall, in good faith, be identified by the Parties
and paid as required by this Agreement. To the extent that any disputed amount was withheld
from a Party, and such Party is ultimately found to be entitled to all or any portion of such disputed
amount pursuant to this Article 13, then such Party shall be entitled to the payment of interest on
any withheld amount, at an annual rate equal to Reference Rate, from the original due date for
payment of such amount until the payment of such disputed amount.

13.2 Negotiation

If any dispute, controversy or claim arises under or relates to this Agreement or the breach,
termination or validity thereof (the "Dispute"), such Dispute shall be referred by each Party to its
designated senior officer for resolution upon five (5) Days written notice from either Party (the
"Dispute Notice”). The Parties agree to attempt to resolve all Disputes promptly and equitably and
to provide each other with reasonable access during regular business hours to any and all non-
privileged records, information and data pertaining to any such Dispute.

13.3 Expert Determination

(a) A dispute may be referred to an expert (the “Expert”) in accordance with this Article 13.3
if:

(i) the Parties are not able to agree under Article 13.2 (Negotiation) on an amicable resolution
to such dispute; and

ESMF ARISE Project | 165

(ii) this Agreement expressly provides that such dispute shall be referred to an Expert or the
Parties agree in writing that such dispute shall be referred to an Expert.

(b) Any Party to such a Dispute may initiate an Expert reference under this Article 13.3 by
Proposing to the other Party to the dispute the name of the Expert. If the other Party does not
agree to the name suggested by the Party making the reference, and the Parties are otherwise
unable to agree on the name of an Expert, either Party may apply to Federation Internationale des
Ingenieurs-Conseil (FIDIC) of Lausanne, Switzerland for a list of not fewer than five (5) nominees
and, on receipt of such list, the Parties shall alternately strike names therefrom, and the last
remaining nominee on the list shall be the Expert for the matter in dispute. If the last remaining
nominee has not been determined in this manner within sixty (60) Days of the date of the list,
Federation Internationale des Ingenieurs-Conseil (FIDIC) of Lausanne, Switzerland shall appoint,
upon the request of either Party and from such list or otherwise, an Expert for the matter in
Dispute.

(c) The Parties shall request that the Expert determine the referred dispute, within thirty (30)
Days of receiving the reference, or in such additional time as may be reasonably required by the
Expert to determine the Dispute, which shall not be more than one hundred and eighty (180) Days
of receiving the reference.

(d) The Expert shall act as an expert and not as an arbitrator.

(e) The Parties shall have the right to make representations and submissions to the Expert.
There shall be no formal hearing.

(f) The Expert shall have power to request any Party to provide him/her with such statements
(which shall be written unless otherwise specifically required) or documents or information within
their control as he may determine necessary and the Parties shall comply with any such request in
accordance with the timeframes set out by the Expert or in the absence of such timeframes, in a
timely manner as required to enable the Expert to determine the Dispute within the timeframe set

forth in Article 13.3(c).

(g) The Expert shall give his/her decision to the Parties to the Dispute in writing and his/her
decision, which shall promptly be given effect to by such Parties, shall be final and binding (save in
the case of fraud or manifest error) on them.

(h) If the Expert decides that a sum is due and payable by one Party to another Party then:

(i) any such sum shall be due and payable within seven (7) Days of receipt by the Parties of
written notice of such decision, unless the Expert decides otherwise; and

ESMF ARISE Project | 166

(ii) interest shall accrue at the rate of Reference Rate, compounded annually, from the date
expiry of the period mentioned in Article 13.3(h)(i); provided that if the sum specified in Article
13.3(h)(i) includes any interest, no interest shall be payable on such interest.

(i) The fees of the Expert and any other costs of and incidental to the reference to Expert
determination shall be payable by such Party to the Dispute as the Expert may determine but, in
the absence of any such determination, by the Parties to the Dispute in equal shares.

13.4 Arbitration

Selection of Arbitrators

If the Parties are unable to resolve their Disputes through negotiation within thirty (30) Days of the
Dispute Notice, either Party may initiate proceedings to submit the Dispute for arbitration. Each
dispute submitted by a Party to arbitration shall be heard by a sole arbitrator or an arbitration
panel composed of three (3) arbitrators, in accordance with the following provisions:

Where the Parties agree that the dispute concerns a technical matter, they may agree to appoint a
sole arbitrator or, failing agreement on the identity of such sole arbitrator within thirty (30) Days
after receipt by the other Party of the proposal of a name for such an appointment by the Party
who initiated the proceedings, either Party may apply to Federation Internationale des Ingenieurs-
Conseil (FIDIC) of Lausanne, Switzerland for a list of not fewer than five (5) nominees and, on
receipt of such list, the Parties shall alternately strike names therefrom, and the last remaining
nominee on the list shall be the sole arbitrator for the matter in dispute. If the last remaining
nominee has not been determined in this manner within sixty (60) Days of the date of the list,
Federation Internationale des Ingenieurs-Conseil (FIDIC) of Lausanne, Switzerland shall appoint,
upon the request of either Party and from such list or otherwise, a sole arbitrator for the matter in
dispute.

Where the Parties do not agree that the dispute concerns a technical matter, the Parties may agree
to appoint a sole arbitrator mutually agreed by them or, failing agreement on the identity of such
sole arbitrator within thirty (30) Days after receipt by the other Party of the proposal of a name for
such an appointment by the Party who initiated the proceedings, each Party shall appoint one (1)
arbitrator, and these two arbitrators shall jointly appoint a third arbitrator, who shall chair the
arbitration panel. If the arbitrators named by the Parties do not succeed in appointing a third
arbitrator within thirty (30) Days after the latter of the two (2) arbitrators named by the Parties
has been appointed, the third arbitrator shall, at the request of either Party, be appointed by SIAC.

If, in a dispute subject to Article 13.4(a)(ii) above, one Party fails to appoint its arbitrator within
thirty (30) Days after the other Party has appointed its arbitrator, the Party which has named an

ESMF ARISE Project | 167

arbitrator may apply to the SIAC to appoint a sole arbitrator for the matter in dispute, and the
arbitrator appointed pursuant to such application shall be the sole arbitrator for that dispute.

Rules of Procedure

Except as otherwise stated herein, arbitration proceedings shall be conducted in accordance with
the rules of procedure for arbitration of the SIAC as in force on the date of this Agreement.

Substitute Arbitrators

If for any reason an arbitrator is unable to perform his/her function, a substitute shall be appointed
in the same manner as the original arbitrator.

Nationality and Qualifications of Arbitrators

Each arbitrator appointed pursuant to Article 13.4(a)(i) to Article 13.4(a)(iii) shall be an
internationally recognized legal or technical expert with extensive experience in relation to the
matter in dispute and shall not be a national of Maldives or the home country of the Licensee. For
the purposes of this Clause, “home country” means any of:

the country of incorporation of the Licensee or their parent companies;
the country in which Licensee’s principal place of business is located;
the country of nationality of a majority of the Licensee’s shareholders; or

where the Licensee is a joint venture between two or more Persons, the country of incorporation,
nationality or place of business of the partners or shareholders of such joint venture.

Miscellaneous

In any arbitration proceeding hereunder:
proceedings shall, unless otherwise agreed by the Parties, be held in Singapore;
the English language shall be the official language for all purposes; and

the decision of the sole arbitrator or of a majority of the arbitrators shall be final and binding and
shall be enforceable in any court of competent jurisdiction, and the Parties hereby waive any
objections to or claims of immunity in respect of such enforcement.

ESMF ARISE Project | 168

13.6 Governing Law, Jurisdiction and Service of Process

Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws of Maldives.

Jurisdiction

Subject to Article 13.3 and Article 13.4, each of the Parties consents to submit itself to the non-
exclusive jurisdiction of the courts located in the Maldives in relation to recognition of any arbitral
award, with respect to any Dispute that arises under this Agreement.

Service of Process

Subject to the rules of SIAC for the purposes of arbitration, each Party agrees that service of any
process, summons, notice or document hand delivered or sent by certified mail, return receipt
requested, to such Party's respective address set forth in Article 14.4 will be effective service of
process for any action, suit or proceeding with respect to any matters to which it has submitted to
arbitration as set forth in Article 13.4.

ARTICLE 14

MISCELLANEOUS PROVISIONS

14.1. Assignment

Licensee shall not assign or otherwise transfer this Agreement, except (i) for the collateral
assignment to any lenders (only if such lenders are independent third party financial institutions) in
connection with the provision of any financing for the Instant Facility, or (ii) to any Person who is a
bona fide transferee of the PPA (in accordance with the terms of the PPA), subject to the
transferee undertaking to comply with the obligations of the Licensee under the PPA, this
Agreement, and the Escrow Agreement.

14.2 Further Assurances

Each Party agrees to, and shall use all reasonable efforts to, provide such information, execute and
deliver any instruments and documents and take such action as may be necessary or reasonably

ESMF ARISE Project | 169

requested or required by the other Party which are not inconsistent with the provisions of this
Agreement and which do not involve the assumption of obligations other than those provided for in
this Agreement in order to give full force and effect to this Agreement and to carry out its intent.

14.3 Relationship of Parties

Except as otherwise explicitly provided herein, neither Party to this Agreement shall have any
responsibility whatsoever with respect to services provided or contractual obligations assumed by
the other Party and nothing in this Agreement shall be deemed to constitute either Party a partner,
agent or legal representative of the other Party or to create any fiduciary relationship between or
among the Parties.

14.4 Notices

Any notices required to be given hereunder shall be deemed delivered when (i) sent by facsimile
upon electronic confirmation of successful transmission; (ii) delivered to an express courier service
nationally recognized in Maldives that provides a receipt of delivery, (iii) sent by email, upon
dispatch and the receipt of a delivery confirmation, provided that email shall be used as a mode of
notice and communication only for non-material day-to-day matters; (iv)when delivered by
personal delivery, in each case addressed to the following persons or such other persons as the
Parties may designate in writing:

(a) If to the Licensor:
Name: [e]

Designation: [e]

Attn: [e]

Address: [e]

Email: [e]

Fax: [e]

with a copy to:

[e]
Name: [e]
Designation: [e]

Attn: [e]

ESMF ARISE Project | 170

Address: [e]
Email: [e]

Fax: [e]

and

Designation: [e]
Attn: [e]

Address: [e]

Email: [e]
Fax: [e]

(b) If to the Licensee:
Name: [e]

Designation: [e]
Attn: [e]
Address: [e]
Email: [e]

Fax: [e]

14.5 Costs and Expenses

All costs, expenses, including any cost of documentation, reasonable attorney fees, court
fee, and stamp fee, relating to creation and maintenance of the license on the Site(s), including
execution of this Agreement, shall be borne by the Licensee.

ESMF ARISE Project | 171

14.6 Confidentiality

The Parties shall at all times keep confidential information acquired in consequence of this
Agreement, except for information which the receiving Party already knows or receives from third
parties or which the receiving Party may be entitled or bound to disclose under compulsion of
Applicable Law or where requested by regulatory agencies or to their professional advisers,
investments partners and other parties where reasonably necessary for the performance of their
obligations under this Agreement. For the avoidance of doubt, the obligations in this Article shall
not apply to information in the public domain or information which the Parties own or acquired
lawfully from others and which may be freely disclosed to others without breach of any obligation
of confidence

14.7 Waiver

No waiver of any provision of this Agreement shall be effective against a Party except as expressly
set forth in a writing signed by such Party. The waiver by either Party of a default or a breach by
the other Party of any provision of this Agreement shall not operate or be construed to operate as a
waiver of any subsequent default or breach. The making or the acceptance of a payment by either
Party with knowledge of the existence of a default or breach shall not operate or be construed to
operate as a waiver of any subsequent default or breach.

14.8 Survival

Notwithstanding anything provided herein to the contrary, Article 12.2 (Consequences of
Termination), Article 13 (Dispute Resolution) and Article 14 (Miscellaneous), shall survive the
termination of this Agreement.

14.9 Third Party Rights

Nothing herein is intended to or should be construed to create any rights of any kind whatsoever in
third persons not parties to this Agreement, except in favor of the Government, [e], and the World
Bank.

14.10 Counterparts

This Agreement and any amendment hereto may be executed and delivered in one or more
counterparts and by different Parties in separate counterparts. All of such counterparts shall
constitute one and the same agreement and shall become effective (unless otherwise therein

ESMF ARISE Project | 172

provided) when one or more counterparts have been signed by each Party and delivered to the
other Party. Delivery of this Agreement by facsimile transmission or electronic email shall be as
effective as delivery of a manually executed counterpart.

14.11 Severability

In the event that any provision of this Agreement shall, for any reason, be determined to be
invalid, illegal, or unenforceable in any respect, the Parties shall negotiate in good faith and agree
to such amendments, modifications, or supplements to this Agreement, or such other appropriate
actions, as shall, to the maximum extent practicable in light of such determination, implement and
give effect to the intentions of the Parties as reflected herein, and the other provisions of this
Agreement shall, as so amended, modified, supplemented, or otherwise affected by such action,
remain in full force and effect.

14.12 Entire Agreement

All prior agreements, negotiations, representations, and understandings with respect to the subject
matter hereof, are hereby superseded. No amendment, modification, or change to this Agreement
or its Exhibit shall be effective unless the same shall be in writing, duly executed, authorized and
approved by the Parties. In the event of any conflict between the terms and conditions of this
Agreement and that of any Exhibit or other document referenced herein, this Agreement shall
govern and control.

IN WITNESS WHEREOF, the Licensor and Licensee have caused this Agreement to be executed as on
the date and the year first set forth above.

For and behalf of the LICENSOR

Signature/ Seal
Name:
Designation:

Company:

For and behalf of the LICENSEE

ESMF ARISE Project | 173

Signature/ Seal

Name:

Designation:

Company:
Witness One

Signature
Name:

Address:
Witness Two

Signature
Name:

Address:
EXHIBIT A

DESCRIPTION OF THE SITE(S)

ESMF ARISE Project | 174

ANNEX 10: GENERIC ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP) FOR MANAGEMENT OF ENVIRONMENTAL AND

SOCIAL IMPACTS DURING THE CONSTRUCTION/INSTALLATION OF SOLAR PV AND BESS SYSTEMS AND GRID INFRASTRUCTURE

Generic Environmental Management Plan

Impact Mitigation Measures Responsible Party
Management of Impacts from Design Poor Considerations
Negative impacts on e Ensure that project sites are not located in these sites. ME, FENAKA
ecologically significant STELCO, IPP.
wetland and marine habitats Contractor, Island|
Council
Contamination of ¢ Ensure that designs look in to ensure the required measures to ensure that ground] )4R FENAKA,
groundwater water contamination STELCO, IPP,
Contractor, Island
Council
Safety Hazards from e Ensure all contractual documents include all the necessary safety provisions for) )qp FENAKA
hazardous material found in the systems and all ancillary safety measures, such as fire safety are included. | sTRLCO, IPP,
Solar cells and BESS . _. . Contractor, Island
Systems and operational Refer Annex X etc for further guidance on minimal safety requirements for Council
risks due to inadequate BESS
safety
Management of Impacts During Construction Associated with Installation of PVs, Grid Upgradation Works etc
Tree Removal ¢ Identify the number of trees that will be affected with girth size & species type | WR, FENAKA,
¢ Trees shall be removed from the construction sites before commencement of | STELCO, IPP,
construction with prior permission from the concerned department. Contractor, Island
Council

ESMF ARISE Project | 175

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

Compensatory plantation by way of Re-plantation of at least twice the number
of trees cut should be carried out in the project area.

Contractor shall make every effort to avoid removal and/or destruction of trees
of religious, cultural and aesthetic significance.

If such action is unavoidable the Engineer shall be informed in advance and
carry out public consultation and report on the same should be submitted to the
Engineer.

Contractor shall adhere to the guidelines and recommendations made by the
Environmental Protection Authority of Maldives

Construction of labor

camps

The location, layout and basic facility provision of labor camp must be submitted to Engineer|
prior to their construction.

The construction will commence only upon the written approval of the Engineer.

The contractor shall maintain necessary living accommodation and ancillary facilities in|
functional and hygienic manner and as approved by the Engineer.

All temporary accommodation must be constructed and maintained in such a fashion that]
uncontaminated water is available for drinking, cooking and washing. The sewage system for
the camp must be planned and implemented with concurrence from the Local Public Health|
Regulations

Adequate health care is to be provided for the work force. The layout of the construction camp|
and details of the facilities provided should be prepared and shall be approved by the engineer.

Labor camp sites after use should be cleared and the site should be reinstated to previous|
condition at the close of the construction work.

ME,
STELCO,
Contractor,
Council

FENAKA,
IPP,
Island

Material Sourcing

The contractor is required to maintain the necessary licenses and environmental clearances for|
all burrow and quarry material they are sourcing to obtain soil , fine aggregate and coarse|
aggregate when imported in to the Maldives.

ME,
STELCO,
Contractor,
Council

FENAKA,
IPP,
Island

ESMF ARISE Project | 176

Generic Environmental Management Plan

Impact Mitigation Measures Responsible Party
Information Disclosure among e Discussions should be conducted with the residents who reside around the immediate vicinity of ME FENAKA.
Stakeholders the construction site; provide them with information on the project activities muster their views| STELCO IPP.

for possible impact mitigation as this will also ensure a good rapport and less complains. This| ’ >
should be done immediately once the contractor is mobilized. Contractor, Island
¢ The contractor will maintain a log of any grievances/complains and actions taken to resolve] Council
them.
« A copy of the ESMP should be available at all times at the project supervision office on site.
Clearing of Land Removal and . During site clearance activities, removal of vegetation and debris must be carried out swiftly and| ME FENAKA
Disposal of construction debris in well-planned manner. ae . . STELCO TPP.
and excavated materials ¢ The contractor shall identify the sites for disposal of material cleared. ° >
Plants, shrubs and other vegetation cleared should not be burned on site. Contractor, — Island
¢ — Spoil and other disposal materials should only be dumped at sites for which prior approval from] Council
relevant authorities such as the LA have been obtained. Taking into account the following
¢ The dumping does not impact natural drainage courses
e Noendangered / rare flora is impacted by such dumping
¢ Should be located in nonresidential areas located in the downwind side
¢ Located at least 100m from the designated forest land.
e Avoid disposal on productive land.
e — should be located with the consensus of the local community , in consultation with the enginee:
and shall be approved by the highways department
¢ Minimize the construction debris by balancing the cut and fill requirements.
¢ The contractor should avoid any spillage of spoil when transporting such materials to the|
approved material dumping sites.
Transport and Storage of e All material should be transported in fully covered shipments. Overloading of boats and barges| ME FENAKA
construction materials with materials should be controlled and done in a manner to suit the trucks capacity. STELCO TPP.
e Construction material such as cement, sand and metal should be stored in closed structures or in| ’ id
acontained manner Contractor, Island
Council

ESMF ARISE Project | 177

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

Emission of Dust

All construction materials such as sand, metal, lime, bricks etc. should be transported under cover|
to the site and stored under cover at the sight. Plastic sheeting (of about 6 mm minimum|
thickness) can be used and held in place with weights, such as old tires or cinder blocks, with the}
edges of the sheeting buried, or by the use of other anchoring systems. This will minimize the|
levels of airborne dust.
Mud patches caused by material transporting vehicles in the access road should be immediately}
cleaned

Continual water sprinkling should be carried out in the work and fill areas and the access road ii
dust stir is observed. Water sprinkling should be done more frequently on days that are dry and|
windy (at least four time’s day) as the levels of dust can be elevated during dry periods.

Dust masks should be provided to the laborers for the use at required times.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Stockpiles of construction!
and demolition waste

Ensure waste materials are either reused by community or removed from island]
at the end of construction phased activities

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Damage to reef during
materials unloading

Ensure adequate arrangements are available on all islands for unloading}
construction materials using only existing harbor areas

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Negative impact on ground
water quantity due to over
extraction and quality

Ensure fresh groundwater supplies are available in sufficient quantities

The proposed small-scale civil works will not impact the quality of groundwater
significantly

Note: On almost all the island‘s ground water quality is poor for portable uses

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

ESMF ARISE Project | 178

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

Negative impact due to
noise

Noise from vehicles, machinery and equipment Noise generating worl
should be limited to day time (6:00AM to 6:00PM). No work that generates}
excessive noise should be carried out during night hours where in close|
proximity (from 6:00PM to 6:00AM on the following day).

All equipment and machinery should be operated at noise levels that do not
exceed the permissible level of 75 dB (during construction) for the day time
For all construction activities undertaken during the night time, it is necessary|
to maintain the noise level at below 50 dB as per EOPA.

All equipment should be in good serviced condition. Regular maintenance of|
all construction vehicles and machinery to meet noise control regulations.
Ideally noise generating work should not be carried out during public]
holidays and religious days. Special care should be taken as there is a temple|
nearby.
Labor gangs should be warned to work with minimum noise. Strict labo:
supervision should be undertaken in this respect. Number of night time|
resident laborers should be minimized.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Control of Soil Erosion

Debris material shall be disposed in such a manner that coastal areas, beaches, lagoons and|
other existing drainage paths are not blocked.

Silt traps will be constructed to avoid siltation into the water ways and coastal areas, where
necessary.

To avoid siltation, drainage paths should not be directed to the tank and irrigation canals and|
they should be separated from these water bodies

The work, permanent or temporary shall consist of measures as per design or as directed by|
the engineer to control soil erosion, sedimentation and water pollution to the satisfaction of|
the engineer. Typical measures include the use of berms, dikes sediment basins, fiber mats
mulches, grasses, slope drains and other devices.

All sedimentation and pollution control works and maintenance thereof are deemed, as
incidental to the earthwork or other items of work and no separate payment will be made for|

their implementation.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

ESMF ARISE Project | 179

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

Pollution of Soil and Water

via Fuel and Lubricants

The contractor shall ensure that all construction vehicle parking location, fuel/lubricants|
storage sites, vehicle, machinery and equipment maintenance and refueling sites shall be|
located away from rivers, atleast 200m away from lagoons and coastal areas.

Contractor shall ensure that all vehicle/machinery and equipment operation, maintenance]
and refueling will be carried out in such a fashion that spillage of fuels and lubricants does|
not contaminate the ground.

Contractor shall arrange for collection, storing and disposal of oily wastes to the pre-
identified disposal sites (list to be submitted to Engineer) and approved by the Engineer. All]
spills and collected petroleum products will be disposed of in accordance with standards set|
by the EPA.

Engineer will certify that all arrangements comply with the guidelines of EPA or any other]
relevant laws.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Public and Worker Safety

The construction site should be barricaded at all time in a day with adequate marking,
safety tape, flags, reflectors etc. for safety of individuals using the site daily basis. (Items
such as parking cones, lights, tubular markers, orange and white strips and barricades of a
luminous nature for night visibility shall be procured where deemed necessary)

At all times, the Contractor shall provide safe and convenient passage for vehicles and|
pedestrians. Work that affects the use of existing accesses shall not be undertaken without|
providing adequate provisions to the prior satisfaction of the Engineer.

The construction site should be clearly demarcated by the above means and restriction of|
access to public to the site will help the safety of public.

Safety signboards should be displayed at all necessary locations.

The contractor should obtain a Third party insurance to compensate any damages, injuries|
caused to the public or laborers during the construction period.

All construction vehicles should be operated by experienced and trained operators under
supervision.

Basic onsite safety training should be conducted for all laborers during the ESMP training}
prior to the start of the construction activities.

All digging and installation work should be completed in one go, if this task is not
accomplished the area should be isolated using luminous safety tape and barricading
structures surrounding the whole area.

Trenches should be progressively rehabilitated once work is completed.

Material loading and unloading should be done in an area, well away from traffic and
barricaded

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

ESMF ARISE Project | 180

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

Construction wastes should be removed within 24 hours from the site to ensure public safety |

Safety Gear for Labors

Protective footwear and protective goggles should be provided to all workers employed on|
mixing of materials like cement, concrete etc.

Welder's protective eye-shields shall be provided to workers who are engaged in welding}
works.

Earplugs shall be provided to workers exposed to loud noise, and workers working in|
crushing, compaction, or concrete mixing operation.

The contractor shall supply all necessary safety appliances such as safety goggles, helmets,
safety belts, ear plugs, mask etc. to workers and staffs.

In addition, the contractor shall maintain in stock at the site office, gloves, ear muffs]
goggles, dust masks, safety harness and any other equipment considered necessary.

A Safety inspection checklist should be prepared taking into consideration what the workers|
are supposed to be wearing and monitored on a monthly basis and recorded.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Prevention of accidents

Prevention of accidents involving human beings, animals or vehicles falling or accidents due|
to open trenches/manholes during construction period. This needs to be ensured with prope:
barricading, signage boards and lighting etc.

A readily available first aid unit including an adequate supply of sterilized dressing materials|
and appliances should be available at the site office at all times

Availability of suitable transport at all times to take injured or sick person(s) to the nearest
hospital should also be insured.

Names and contact information for emergency services such as Ambulance services,
hospitals, police and the fire brigade should be prepared as a sign board and displayed at the}
work site.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Influx of migrant laborers
additional pressure on the local
resources and social
infrastructures risk of social
conflict

The contractor will preferably engage local labour force except for the laborer’s requiring}
special skills and non-availability of such skilled labourers from local area.

Project to assess and manage labor influx risk based on risks identified in the ESIA]
Depending on the risk factors and their level, appropriate sitespecific Labor Influx|
Management Plan and/or a Workers’ Camp Management Plan.

Project will incorporate social and environmental mitigation measures into the civil works|
contract. The responsibilities for managing these adverse impacts will be clearly reflected as|
a contractual obligation, with a mecha nism for addressing noncompliance.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

ESMF ARISE Project | 181

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

e Provisioning adequate arrangements of drinking water, lighting, ventilation, bedding|
bathing and other basic facilities in the labour camps;

Ensuring proper health-check-ups of all laborer’s employed at the project site;

Providing separate toilet facilities for men and women at the accommodation as well as site}
and

Facilitating healthcare services and medical care in case of sickness.

Locate handling sites away from populated areas

Follow proper operation and handling measures to minimize exposure

Provide prior warning /signals for blasting

Provide sirens in vehicles to avoid any collision with human/animals

Organize awareness programs on environmental resource management

Organize Health camps

Use of child labor will be strictly prohibited.

Contractor will maintain a labor register with name, age and sex with supporting document
(preferably copy of Aadhar card or voter’s ID card). This will be monitored by|
Environmental and Social office of contractor and SECI.

e Provide signage near construction sites and approach roads

Avoiding Gender Based Violence

¢ Contractor will prepare and implement robust measures to address the risk of gender-based]
violence that include (i) mandatory and repeated training and awareness raising for the
workforce about refraining from unacceptable conduct toward local community members.
specifically women; (ii) informing workers about national laws that make sexual harassment]
and gender-based violence a punishable offence which is prosecuted; (iii) introducing al
Worker Code of Conduct as part of the employment contract, and including sanctions for
non-compliance (e.g., termination), and (iv) contractors adopting a policy to cooperate with|
law enforcement agencies in investigating complaints about gender-based violence

Operation of labor camps

¢ The Contractor shall construct and maintain all labor accommodation in such a fashion that]
uncontaminated water is available for drinking, cooking and washing.

e Supply of sufficient quantity of potable water (as per IS) in every workplace/labor camp site]
at suitable and easily accessible places and regular maintenance of such facilities.

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

ESMF ARISE Project | 182

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

e The sewage system for the camp are designed, built and operated in such a fashion that no|
health hazards occurs and no pollution to the air, ground water or adjacent water courses|
take place. Ensure adequate water supply is to be provided in all toilets and urinals.

¢ The contractor shall provide garbage bins in the camps and ensure that these are regularly]
emptied and disposed of in a hygienic manner

Positive impact on island
economy

Continue to encourage the use of labor and material from the island

ME, FENAKA,
STELCO, IPP,
Contractor, Island
Council

Operational Impacts Durin

Operation of Solar PV Systems and

Necessary permits for use of water, including groundwater where applicable, shall be obtained

Cleaning of solar panel lading to : Ean ME, FENAKA,
the wastage of water in advance of beginning of operations. : ; ; ; , STELCO
. . ¢ The use of water to be minimized through recycling of used of water for cleaning
Generation of waste water ¢ The waste water to be properly channelized through drains and stored in settling tank.
¢ The unusable water can be utilized for irrigation purpose in landscaping or in neighboring areas
e Rainwater harvesting facilities will be provided at site to collect the rainwater which should be
utilized for ground water recharging and storing for cleaning purpose
Land contamination e All the non-functional batteries to be stored in a safe place following the norms stipulated in the ME, FENAKA
batteries Management and Handling rules of the producer. ° °
Water Contamination ¢ The waste batteries to be handed over to the authorized vendors/recyclers via the suppliers. STELCO
Health Hazards due to random| ¢ A record of such practices to be maintained by the supplier.
disposal of Battery wastes and E} ¢ All the electronic wastes should be disposed of as per International Best Practice,
Waste during operational and e All the safety precautions in storage, handling and disposal of battery energy storage systems
maintenance works. will be adopted as per safety consideration, which is enclosed as Annex X.
Safety, Injury and sickness of . The Contractor bas to follow all the safety precaution during operations as stipulated in| ME, FENAKA,
workers during operations STELCO

¢ Contract provisions specifying minimum requirements for construction camps.
¢ All the workers must be provided with appropriate PPEs to the workers during works.
¢ Contractor to arrange for health and safety training sessions for workers.

ESMF ARISE Project | 183

Generic Environmental Management Plan

Impact

Mitigation Measures

Responsible Party

All relevant safety signage as per industry practice, including fire hazard safety signage

should be installed in sites.

ESMF ARISE Project

184

ANNEX 11: ENVIRO

ENT

AND SOCIAL MANAGEMENT IN CONSTRUCTION SITES

Management of Construction Sites

It is acknowledged that most of the physical sub-components will be small-medium scale activities undertaken
by local contractors. Nevertheless, it is necessary to apply best practice management measures to ensure that the
work will have a minimum effect on the natural environment.

* Vehicles must not be washed at construction sites.

* All liquid fuel and lubricant storage tanks must be _bunded‘to retain the entire contents of the tank in
the event of leakage or rupture.

* — Construction sites must be watered to suppress dust whenever appropriate during the dry season.
* All site drainage water must be passed through a sediment trap.

* Care must be taken to prevent cement laden drainage water from entering the wetlands.

* Temporary toilets must be provided for construction workers.

* All sewage must be treated before discharge, e.g. using septic tanks.

*  Alleffluents must comply with any national environmental standards.

* All emissions (e.g. from engines, crushers, batching plants, etc) must comply with any local
environmental standards.

* All motor-driven generators, compressors, pumps, etc., must be properly silenced.

* The running of machinery and lighting in the vicinity of housing must be limited to normal working
hours.

*  Allsolid wastes must be properly disposed of Management of construction solid wastes and toxic wastes
below).

* — Proscribed toxic and hazardous substances must not be used or disposed of (see below).

* All plant, equipment and wastes must be removed at the end of construction, and each site must be
restored to its original condition.

* A Code of Practice must be issued to all construction workers. This should specify required behavior,
e.g.: ( No unauthorized cutting of trees or branches.

O No lighting of fires.

No hunting or fishing.

No disposal of any kind of waste into water courses

Behaviour to comply with defined local cultural and religious sensitivities.

No unauthorised entry onto private property

ooaadaa

Recommended health protection measures (see also Health and Safety below).

Environmental Standards — Contractors must comply with any national environmental standards. In the absence
of relevant national standards, international standards should be applied, e.g. as published in the World Bank
Pollution Prevention and Abatement Handbook, 1997.

Toxic and Hazardous Materials — Contractors must not use any substances which are internationally banned.

Management of construction solid wastes and toxic wastes

ESMF ARISE Project | 185
* Waste generation is to be minimised. The treatment of waste should follow the hierarchy: Avoid >
Minimise > Reuse > Recycle > Treat > Dispose.

* All waste arising during construction is to be disposed of to the island‘s recognised waste disposal site.
Recyclable materials (e.g. glass, cans, plastics, paper) should be separated and recovered. Organic waste
should be composted.

* — Any toxic or hazardous waste must be either returned to its source, or stored and disposed of separately
in consultation with EPA; this includes oil filters, batteries, temporarily paint cans and the packaging of toxic
construction materials.

* The containers of toxic or hazardous liquids must be punctured or crushed to avoid them being used
subsequently for drinking water.

* Waste lubricating oil is to be stored prior to recycling.
* Vehicle batteries are to be stored prior to recycling.
* — Vehicle tyres are to be stored prior to recycling.

* Construction generated wood, paper, glass bottles, cans, plastic and other recyclables are to be separated
and recycled.

* No waste is to be burnt.

Management of Land
* — Topsoil must be removed and stored for future use, before any further excavation work.

* In the case of temporary land take in agricultural areas, the positions of all walls, fences and hedges
should be recorded, and they should be replaced at the end of construction.

* — Allland used temporarily during construction must be restored to its pre-construction condition.
* Cut and fill volumes must be planned to minimize the generation of spoil.

* — Spoil from excavation must only be disposed of in planned spoil disposal sites that have been approved
by the EPA; specifically, excavated spoil must not be dumped in wetlands or lagoons or on agricultural land.

Completed spoil heaps must be profiled, covered in topsoil and grassed to maintain stability.

* All excavations below ground level should be bunded to prevent water inflow or outflow.

* Water pumped out of excavations should be passed through a settlement facility before disposal.
* The use of heavy machinery should be minimized to avoid soil compaction.

* Arrangements must be made for the halting of work and the consultation of specialists from the National
Museum, in the event that any potential archaeological remains are uncovered during excavation.

Management of Transport
* — All vehicles must be in a safe and legal condition with respect to all of their systems.

* — All vehicles must comply with national regulations on emissions and noise.

* All drivers must be properly licensed for the class of vehicle they are driving.

* All vehicles must carry a fire extinguisher and first aid kit.

* All construction vehicles must have upward facing exhaust pipes.

* All vehicles must have audible indicators for reversing.

* Public roads must be promptly cleaned if affected by material loss.

* — Truckloads of construction materials or spoil must be covered to prevent dust or losses.

* Where public roads are to be used, an official _construction route‘is to be defined, avoiding housing as
much as possible, and this route should be marked with road signs.

ESMF ARISE Project | 186
* — Unsurfaced haul roads must be watered to suppress dust whenever appropriate during the dry season. [1
Vehicles must not be washed at construction sites.

Community Fa S

* Consultation is required with neighbouring communities before the start of construction, to identify any
notable features or issues of local concern.

* Features that are to be protected during construction (cemeteries, mature trees, wells, etc) should be
marked with brightly coloured tape.

* Excavation works below ground level in the vicinity of settlements should be marked with posts and
tapes for safety.

* Temporary bridges or diversions must be provided wherever existing footpaths, tracks or roads are to be
cut by construction works.

* Temporary water supplies are to be provided where either an existing water source is to be interrupted
by construction, or access to the existing supply is severed.

Health & Safety

* All employed construction workers must be given a medical examination (including sight and hearing
tests) before being accepted for employment. This must be repeated annually. The results of these medical
examinations must be kept by the contracting company.

* All employees must be given printed information on the health implications of their work and how to
avoid problems. This should incorporate advice in the field of sexually transmitted diseases (STDs),
including HIV / AIDS.

* All construction workers must be given H & S training.

* All construction workers must be provided with a set of appropriate personal protective clothing and
equipment (e.g. hard hat, hard boots, leather gloves, ear defenders and dust mask). Workers are required to
wear appropriate protective equipment before being allowed on active construction sites.

* — A permit to work ‘system is to be instituted for all work at hazardous locations, e.g. working over water
or in boats.

* All excavations below ground level should be marked with posts and tape.

* Drinking water, toilet and washing facilities must be provided at each active site.

* — Each active site must be equipped with a comprehensive First Aid kit and eyewash bottle.
* All construction vehicles must carry a fire extinguisher and first aid kit.

* — All (legal) toxic or hazardous materials (e.g. water chlorination agents) must be stored in a locked,
waterproof, ventilated enclosure.

* All compressed gas bottles must be stored, chained in the upright position, in a locked ventilated
enclosure.

* International occupational health standards must be applied to all contractors ‘workplaces. Contractors
should consult the World Bank Environment, Health and Safety Guidelines.

ESMF ARISE Project | 187
ANNEX 12: GUIDELINES FOR OCCUPATIONAL HEALTH AND SAFETY MANAGEMENT
OF WORKERS, COMMUNITIES AND VISITORS DURING CONSTRUCTION WORKS

Health and safety of workers and the public should be designed into constructions, before and during and after the
building phase. It is cheaper and easier to control risks in construction to workers as well as the public before
work starts on site by proper planning, training, site induction, worker consultation and incorporating strict safety
procedures in construction plans. The proposed project interventions will mostly involve small to medium scale
construction sites. As such, extreme dangers posed by working in environments such as great heights, deep water
and involving dangerous chemicals and radioactive material will not be present. Potential dangers associated with
ESCAMP sites will include falling from moderate heights, vehicle accidents, falling into trenches, drowning,
breathing dust and other air pollutants, back aches caused by handling heavy material, wildlife attacks, etc. and
can be mitigated with following safety guidelines.

EA/ESMP for each site should mandatorily include a risk assessment as to what are the hazards involved in the
work site, who might be harmed and how seriously, how likely this harm might happen and what actions are
required to eliminate or reduce the risk and incorporate such measures in the ESMP and clearly set out in the
tender documents. All sub-projects must observe health and safety regulations, hence during implementation it is
important to check if these control measures are put in place and are meeting the legal requirement.

Further guidance can be found in the World Bank Group General EHS Guidelines. The following measures have
been developed to fit the country context based on the General EHS Guidelines.

Training
* Ensure constructors carry out suitable training programs on occupational health and safety for workers prior
to commencement of construction, especially with regard to working in wild territory.

* Ensure only experienced and well trained workers are used for the handling of machinery, equipment and
material processing plants

* Ensure all persons, including managers, are trained and able to carry out their work without risk to the safety
or health of themselves, other workers or the public

Personal Protective Equipment

* Ensure appropriate safety equipment, tools and protective clothing are provided to workers and that safe
working methods are applied. A safety inspection checklist should be prepared taking into consideration what
the workers are supposed to be wearing and monitored.

« Any person who works or operates in an area where there is a risk of flying objects, such as splinters,
should wear safety goggles at all time. These should be securely fitted to the face. Welders should
protect the entire face from hot sparks and bright rays by using a welding mask.

+ Any person exposed to high levels of dust or hazardous gases (when working in tunnels) should wear
respiratory protection in the form of disposal masks or respiratory masks which fit more snugly around
the nose and mouth.

+ Any person working in an area where there is the risk of being struck on the head by a falling or flying
object should wear a hard hat at all times. These should be well maintained in order to be fully effective,
and any helmets or hard hats that are damaged or cracked should immediately be replaced.

+ All workers will be required to wear shoes or strong boots to prevent sharp objects from penetrating or
crushing the foot. Those working in muddy conditions and in canals with polluted water should avoid
hand/foot contact with water and should never wear slippers.

* Road workers should wear reflective vests to avoid being hit by moving vehicular traffic.

ESMF ARISE Project | 188
Site Delineation and Warning Signs

* Ensure delineation devices such as cones, lights, tubular markers, orange and white strips and barricades are
erected to inform about work zones.

* Ensure all digging and installing work items that are not accomplished are isolated and warned of by signposts
and flash lamps in nighttime (for those sites outsides PAs).

* Ensure dangerous warning signs are raised to inform public of particular dangers and to keep the public away
from such hazards, such as warning for bathing when working on river sites and irrigation works.

* Ensure rehabilitation of trenches progressively once work is completed.

* The safety inspection checklist must look to see that the delineation devices are used, whether they are
appropriately positioned, if they are easily identifiable and whether they are reflective.

Equipment safety

* Work zone workers use tools, equipment and machinery that could be dangerous if used incorrectly or if the
equipment malfunctions Inspections must be carried out to test the equipment before it is used, so that worker
safety can be secured. Inspections should look for evidence of wear and tear, frays, missing parts and
mechanical or electrical problems.

Material management

e Ensure easily flammable materials are not be stored in construction site and that they are transported out of
project site

Emergency Procedures
* Ensure an emergency aid service is in place in the work zone.

* Ensure all site staff is properly briefed as to what to do in the event of an emergency, such as who to notify
and where to assemble for a head count. This information must be conveyed to Employees by the site manager
on the first occasion a worker visits the site.

Construction camps

* Ensure installation of adequate construction camps and sanitation facilities for construction workers to control
of transmission of infectious diseases.

* Ensure that adequate warning is provided on issues of poaching and wildlife attacks

Information management

* Develop and establish contractor’s own procedure for receiving, documenting and addressing complaints that
is easily accessible, culturally appropriate and understandable to affected communiti

* Provide advance notice to local communities by way of information boards about the schedule of construction.
activities.

Worker consultation

* Consulting the workforce on health and safety measures is not only a legal requirement, it is an effective way
to ensure that workers are committed to health and safety procedures and improvements. Employees should
be consulted on health and safety measures and before the introduction of new technology or products.

ESMF ARISE Project | 189
ANNEX 13: OCCUPATIONAL HEALTH AND SAFETY PLAN FOR SOLAR PV

INSTALLATION AND BESS SUBPROJECTS AND GRID UPGRADATION WORKS

While the Solar PV and BESS industry has a good safety record to date, workers not properly prepared or trained
to work with hazards such as electricity, or working at heights, working in ceiling spaces, or with energy storage
(batteries), place themselves at risk of serious injury or death.

In order to prioritize worker Health and Safety appropriate safety procedures and training in place before the start
of each job and to create a workplace where anyone can raise a workplace safety issue or speak up if they have a
safety concern.

The following steps should be practiced ensuring adequate safety at minimum.

e Ensure only fully licensed electricians who have been inducted into an installer’s safety program will be
undertaking licensed work on installation.

¢ Participate in the risk assessment of possible hazards at the start of each sub-project specific installation
especially when working at heights, working in ceiling spaces and installing and commissioning energy
storage (battery) systems.

e For any high-risk activities (e.g. working on or near exposed live parts) use a Safe Work Method Statement
that has been developed in consultation with the workers and is easily understood and followed and translated
in to Local Languages.

Qualifications and Licensing

Workers should only carry out tasks that they are qualified and competent to undertake.
All electrical work should be undertaken by an appropriately licensed and competent person.

The installation and maintenance of PV systems (including both grid and non-grid connected systems) and
associated wiring systems which operate at a voltage greater than extra low voltage (exceeding 50 V a.c or 120
V ripple-free d.c) will be classified as electrical work. Thus, PV solar may only be installed and maintained by
an appropriate electrical license holder.

The electrical risk associated with making incorrect connections, such as with panel-to-panel connectors, may
result in serious shock or injury, or significant property damage.

A person without an electrical work license is authorized to locate, mount or fix in place electrical equipment,
including PV arrays, but cannot make or terminate electrical connections to the equipment or install supply
conductors that will connect the equipment to a supply of electricity.

Working at heights and near electricity presents major risks to workers on roofs and in ceiling spaces.

Before starting any work electricity to the property at the main switchboard should be turned off , turn off and
isolated. Take steps to prevent the electricity from being turned back on while work is in progress via
establishment of pre warning signage, safety tags and lock outs.

The risk of a fall from heights can be minimized by having fall prevention controls in place-workers should work
with edge protection or harnesss fixed at all times when working in heights, especially during Solar PV
installation.

During floating Solar PV installation workers should be equipped with life jackets at all times.

To prevent a person falling any distance, or where this is not practicable, use controls that arrest a person's fall
such a catch platform, which will assist in preventing or minimizing the risk of death or injury. The World Bank
Groups General Environmental Health and Safety Guidelines present

You should always let someone know that you will be entering a ceiling and maintain contact with them until the
work completed.

ESMF ARISE Project | 190
Complete a pre-work risk assessment of the roof cavity by looking around the ceiling space to identify any other
hazards that may pose risks such as excessive heat, lack of ventilation, lack of lighting, dangerous vermin, sharp
objects or asbestos-containing materials.

Even with the power off, avoid contact with electrical cables and equipment as some cables may still be live, such
as consumer service lines and solar PV systems which have DC supply cables.

Any damaged electrical cables or equipment you identify will need to be repaired by a licensed electrical
contractor. Your risk assessment may also indicate that these supplies need to be isolated and steps taken to guard
against accidental re-energization.

BESS Energy storage

Battery cells used in BESS systems have the potential to deliver a severe electrical shock when interconnected as
battery banks, reaching hazardous voltage levels. There may also be systems that will also be 230/240 V a.c rated
parts or other components such as energy regulators and inverters that have hazardous voltages.

All personnel involved in BESS system installation should ensure competency for electrical works and use safe
work practices that comply with legislation, wiring rules and other relevant standards, and follow the
manufacturer’s guidelines and instructions.

This best practice information should be passed on to operators in order to ensure that during routine operation
and maintenance, they can continue to keep the system safe and be able to shut it down safely when needed.
Installation should include all safety provisions outlined via design, including provisions for fire hazard
management.

Different battery technologies and chemistries have different performance capabilities, and therefore, different
requirements for installation, operation and maintenance. Comprehensive knowledge an awareness of the chosen
technology’s associated hazards and know how to safely handle (including transporting), install and operate the
system. Hazards can result from overheating, over-charging or emissions from hazardous chemicals.

As international Best Practice: A list of operational and installation hazards associated with battery systems
is available in the Clean Energy Council’s Battery Installation Guidelines for Accredited Installers (see
section 6).

www.solaraccreditation.com.au/installers/compliance-and-standards/accreditation guidelines html.
Guidance can also be found at

www.worksafe.qld.gov.au/injury-prevention-safety/electricity/installing-battery-energystorage-systems-bess.

Guidance Matrix for controlling high-risk hazards associated with solar PV and BESS systems

Hazard Pathway of harm Impact Control recommendations

Working ¢ Falling from roof top Trauma a a
heights ¢ — Falling from ladder ¢ Broken bones ae
© Falling through ceiling] ¢ Death
space Engineer: Install scaffolding around roof top

with stair access. Roofer’s kit, guard rails.

PPE: Use fall restraint techniques

© Electric shocks,

SETS FY + Contact with energized ee noiny Eliminate: Install_ground mounted solar
ceiling spaces conductors a systems avoiding the need to work in a ceiling
© Exposure to poor air disease Space
quality such as «= Cancer , Isolate: Turn off all electricity to the property
fiberglass, coal dust,lead]  ¢ — Mesothelioma, at the main switchboard and take steps to
dust and other harmful asbestosis prevent the electricity from being turned back
substances

on while work is in progress*

ESMF ARISE Project | 191
Working — with
and installing
electrical

equipment

Working
outdoors

Work involves,
or is likely to
involve,
disturbing

asbestos

e Exposure to loose-
e fill asbestos

© Exhaustion,
fatigue, heat stress
Trauma, broken

PPE: Wearing appropriate, well maintained
and correctly-fitted personal _ protective
equipment when working in dusty ceiling

e Exposure to extreme bones + .
luding:
heat © Stings, bites and | SPACS: NCTHCINE:
A + a respirator
© Falling, trips 0 diame B
¢ Death =| «a head covering and goggles, to avoid eye
© Vermin, snakes, spiders] ° Skin _irritation,| irritation
and insects rash, increased
mucus production| * long-sleeved, loose-fitting clothing and
and watery eyes gloves
© Contact with energized © lnbpaiiite Isolate: Lockout Tagout. Test for
conductors Sitea’ss deenergized (DEAD) Do not work
electrocution i
© Accidental short ie mm, (oe
°  cireuit burns) Admin: Current LVR/CPR training
© Death .
PPE: Wear are rated neck to wrist to ankle
clothing with a minimum ATPV of 4cal"2,
Wear protective glasses and gloves
° © Sun burn, skin

Exposure to the sun

cancer
© Exhaustion,
fatigue, heat stress

Eliminate: Reorganizing work schedules
where possible so that outdoor tasks are done
before 10 am and after 3 pm

Substitute: Rotating tasks that involve direct
sun exposure

Increasing amount of shade available — use
gazebos

PPE: Slip on clothing, slop on SPF 30+
sunscreen, slap on a hat, slide on sunglasses.

Drink plenty of water

© Inhalation of asbestos
fibers

* — Mesothelioma,
asbestosis or cancer

Eliminate: Do not proceed with job until
asbestos-containing material removed by
licence contractors

Substitute: Replace asbestos switchboard with
new upgraded switchboard. Follow safe
working procedures

ESMF ARISE Project | 192

ANNEX 14: MINIMAL PROVISIONS TO BE INCLUDED IN CONTRACT DOCUMENTS

Unless the WBGs Standard Bidding Documents, that already contain ESHS provisions are used at the minimum
the following provisions shall be included in all contract documents for any physical works that include
construction and/or rehabilitation.

Implementation of environmental and social impacts mitigation measures and monitoring

General Conditions

The Contractor shall provide adequate measures to avoid, reduce or off-set any environmental and/or social
impacts during the construction period due construction activities or any other related activities. The Contractor
shall implement the Environment and Social Management Plan (ESMP) attached with the Bidding Documents.
The remedial actions shall comply and be acceptable to Engineer and other project monitoring agencies.

The Contractor shall be responsible to ensure all construction material are sourced from approved sites or licensed

commercial vendors. All key environmental parameters such as vibration and noise shall not exceed the limitation
imposed by the Environmental Protection agency.

1. Applicable Laws, Regulations and Policies covering the proposed project

Following national laws and regulations will be applicable for this project.

. Environment Protection and Preservation Act (Law No. 4/93)

. Regulation on Environmental Liabilities (Regulation No. 201 1/R-9)

. Environmental Impact Assessment Regulation, 2007

. By law, Cutting Down, Uprooting, Digging Out and Export of Trees and Palms from one island to
another (Regulation No. 493)

. Regulation on Sand and Aggregate Mining

. Regulation on Coral Mining (1990)

. Building Act and Building Code

. Land Use Planning and Management and Traditional Rights to Land

In addition to national laws and regulations, the project should comply with World Bank Operational Policies.

2. Controlling environmental impacts

The Contractor shall be responsible to maintain and monitor the impacts to the environment to ensure the
construction and related works are harmless to the environment. In order maintain the activities in accordance

with EMAP, the Contractor shall be asked to quote the required rate in the Bill of Quantity.

The Contractor shall submit methodology and frequency of remedial activities for the approval of Engineer, as
per the construction plan addressing the following, but not limited to:

(a) Identification of construction material extracting sites and disposal sites and related approvals from
authorities and/or time-based plan to obtain the approvals;

(b) Measures to avoid and/or control the occurrence of environmental impacts;
(c) Measures to provide positive environmental offsets to unavoidable environmental impacts;
(d) Measures to implement environmental enhancements;

ESMF ARISE Project | 193
(e) Site specific environmental management techniques and processes for all construction activities which
are important for the quality of the environment in respect to permanent and/or temporary works including specific
measures on safety;

(f) Locational details of important elements such as temporary dust and noise barriers, portable amnesties,
truck, plant and material storage, access locations, provision of site hoarding, etc.; and

(g) Identification of the role, responsibility, authority, accountability and reporting of personnel relevant to
compliance with the ESMP

If the Contractor fails to adhere to the ESMP to a level acceptable to the Engineer or other monitoring the Engineer
shall be temporarily suspend the work until such time proper mitigation measures are implemented.

If any of the defects are not remedied by the Contractor within the time given by the Engineer, the

Engineer shall consider the contractor’s work is non-compliance towards environmental safeguards and necessary
remedial action shall be undertaken by the Engineer through a third party. Further the cost of the third party and
12% (twelve percent) for supervision charges shall be deducted from the Contractors Interim Payment that has
non-compliance towards environmental safeguards. Any additional cost or time incurred due to above shall be at
contractors’ expense and shall not be subjected to extension of time or claim.

The contractor shall be responsible for cleaning up and disposing of all waste materials and rehabilitating
(landscaping) all construction sites and work areas so that these can be returned as close as possible to their
previous use. This includes the stabilization and landscaping of all of the construction sites. Any borrow pits that
were operated by the contractor are to be reshaped and closed. Any contaminated soil must be removed from fuel
and oil storage areas. All construction debris is to be removed. Payment will be withheld from the contractor until
all of the sites are satisfactorily cleaned, all spoils removed and the sites satisfactorily rehabilitated. The final
payment will be released only after confirmation by the Environmental and Social Specialist that the above
mentioned tasks have been completed satisfactorily by the Contractor

Measurement and Payment

The measurement will be based on weekly assessment of all activities given as per the construction plan and
related ESMP.

ESMF ARISE Project | 194
See omiee — na sy ee pf po

(Materials are stored at least two feet from trench?
|___|Proper number of workers for each operation? es

po

|_]First aid kit stocked?
[Firstaidkitavailable?
|__|Work areas properly demarcated
Work areas properly barricaded? J

Ee

| _ [Protected from projecting nail points (removed/bent over)?
a
| [Wastecontainersused?

Toilet facilities ava ar

Drinking water a
Visitor hard hats available?
| |Visitor hard hats used? a

|__ [Record Maintaine at Site level: po
Unsafe Acts or Practices Observed:

ESMF ARISE Project | 195

ANNEX 16: FORMAT FOR ENVIRONMEN

AND SOCIAL MANAGEMENT AN

MONITORING PLAN

Objective and Scope of Preparation of Environmental and Social Management and Monitoring Plan

In order to ensure short and long term environmental impacts that would arise due to improvement and
rehabilitation work (to be described in the first section based on the sub-project/activity), an ESMP/ ESMP will
need to be developed as per the scope presented below and in accordance with the EAMF of the Project. The
project should be reviewed and used as the basis for baseline information. Field level verification should be
conducted prior to the preparation of the ESMP/ ESMPs:

Identification of impacts and description of mitigation measures: Firstly, Impacts arising out of the
project activities need to be clearly identified. Secondly, feasible and cost effective measures to minimize
impacts to acceptable levels should be specified with reference to each impact identified. Further, it
should provide details on the conditions under which the mitigatory measure should be implemented (ex;
routine or in the event of contingencies) The ESMP/ ESMP also should distinguish between type of
solution proposed (structural & non-structural) and the phase in which it should become operable
(design, construction and/or operational).

Enhancement plans: Positive impacts or opportunities arising out of the project need to be identified
during the preparation of the check list and Environmental Assessment process where applicable. Some
of these opportunities can be further developed to draw environmental and social benefits to the local
area. The ESMP/ ESMP should identify such opportunities and develop a plan to systematically harness
any such benefit.

Monitoring programme: In order to ensure that the proposed mitigatory measures have the intended
results and complies with national standards and donor requirements, an environmental performance
monitoring programme should be included in the ESMP/ ESMP. The monitoring programme should
give details of the following;

o Monitoring indicators to be measured for evaluating the performance of each mitigatory
measure (for example national standards, engineering structures, extent of area replanted, etc.).

o Monitoring mechanisms and methodologies
o Monitoring frequency
o Monitoring locations

Institutional arrangements: Institutions/parties responsible for implementing mitigatory measures and
for monitoring their performance should be clearly identified. Where necessary, mechanisms for
institutional co-ordination should be identified as often monitoring tends to involve more than one
institution.

Implementing schedules: Timing, frequency and duration of mitigation measures with links to overall
implementation schedule of the project should be specified.

Reporting procedures: Feedback mechanisms to inform the relevant parties on the progress and
effectiveness of the mitigatory measures and monitoring itself should be specified. Guidelines on the
type of information wanted and the presentation of feedback information should also be highlighted.

Cost estimates and sources of funds: Implementation of mitigatory measures mentioned in the
ESMP/ESMP will involve an initial investment cost as well as recurrent costs. The ESMP/ESMP should
include costs estimates for each measure and also identify sources of funding.

Contract clauses: This is an important section of the ESMP/ ESMP that would ensure recommendations
carried in the ESMP/ ESMP will be translated into action on the ground. Contract documents will need
to be incorporated with clauses directly linked to the implementation of mitigatory measures.
Mechanisms such as linking the payment schedules to implementation of the said clauses could be
explored and implemented, as appropriate.

ESMF ARISE Project | 196
The format to present the ESMP/ ESMP in a matrix is provided below:

Activity

fad oe
5 a
= Ss
Fy 5 3 $< & eo os &
A a 2. z >E.| 3 £ ee s
es € ==) = 226 S 5 53 55 =
Be |S ae | § gee| 2 22 | 22 )2
| ee:
= | B< 8 FTSZ) sg 68 5s 2
A 8 3 Es = = Sr =
a ” S a 5 4 5
a &

Progress

Pre-Construction Phase

Construction Phase

Demobilization Phase

Operational Phase

Important to note the following when using this (ESMPlate:

The ESMP/ESMP that will be prepared should have all sections in place, except the last column on
Implementation Progress

What go in as the ESMP/ ESMP to the bid and contract documents of construction contractor is the sections
highlighted in blue, as Implementation Progress is not relevant at the time of bidding and Operational
responsibilities would lie with the council.

Any activity that may be identified as the responsibility of design engineers should not be part of the ESMP/
ESMP that goes into the bid and contract documents of construction contractors

Important to note: The consultant is responsible to ensure the EAMF requirements are taken into consideration
in the designing of infrastructure.

The ESMP/ ESMP Presentation

The ESMP/ ESMP should follow the same sequence as the tasks described above including the ESMP matrix
provided above.

Consultant Qualifications if ESMPs are to be prepared by external Consultants

ESMF ARISE Project | 197

The design consultant team should include an expert with at least 5-10 years of experience preparing
environmental management and monitoring plans for infrastructure construction, improvement and rehabilitation,
costing of mitigation measures and preparing contractor clauses necessary to capture ESMP/ ESMP
implementation needs.

Reporting and feedback schedule

All submissions related to the assignment should be submitted to the Project Management Unit, as hard
copies and electronically. The duration of the consultancy will be determined by the PMU. During the
final submission of the ESMP/ ESMP report, if changes requested during the draft report stage have not
been incorporated in a satisfactory manner to the client and the World Bank, the consultant will be
required to work further on the document until it is considered satisfactory.

ESMF ARISE Project | 198
ANNEX 17: GENERIC MONITORING PLAN FOR ENVIRONMENT.
PHASE OF SUBP

JECTS

AND SOCIAL PARAMETERS FOR CONST!

ION

What
parameter is to How is the When is the Why is the Cost
be monitored? | Where isthe | parameter to be | parameter to be wee to
mes (Action Steps | parameter to monitored? / monitored? P iho Institutioan! Monitoring
Should be be type of (frequency of pnonitered? Responsibility oversight
consistent with | monitored? monitoring measurement or @ tional) Install | Operate
the respective equipment continuous) PI
ESMPs)
Construction Material Sourcing
a) Stone, a) Possession | 3) stone, Construction
sand, gravel of official ravel and a) before work Supervising
and ck approval or oa borrow a) Inspection be ins a) NA | a) NA a) Contractor Engineer and
borrow it valid operating rid gins Environmental
P license P Officer
Transport of Construction Material
a)-c) safet Construction
a) truck load a) Main and a) unannounced ) salety Supervising
a) Crushed . * . requirements oe . -
stone covered or local road; a) Inspection inspections and enable a) NA | a) minimal | a) Contractor Engineer and
. wetted job site during work as . Environmental
: Officer
little Construction
b) Sand b) truck load b) Main and b) unannounced disruption to Supervising
ravel clay covered or local road; b) Inspection inspections ratte as it is b) NA | b) minimal | b) Contractor Engineer and
8 aed wetted job site during work ossible ° Environmental
Poss Officer
©) routes Construction
Po : c) Main and c) unannounced Supervising
c) Traffic selected; . . . soe .
management following a local road; c) Inspection inspections c) NA |) minimal | c) Contractor Engineer and
ag traffic 8 job site during work Environmental

Officer

ESMF ARISE Project | 199

management
plan
a) Overall a) sound a) assure
level of noise smart phone a) At the compliance
. that is a) job site; neon beginning of of Environmental
a) Noise transmitted in | nearest homes application/ works, on performance a) NA | a) NA a) Contractor Officer
the immediate monitoring complain with
environment environment,
device
Ptation health and
flyi b) laboratory b) durin; safety
b) Emissions, ( yin . with necessary aa i requirements
Particulate Leche . b) at and near | equipment of mae every | and enable b) NA | b) NA b) Contract Environmental
matter and ee air and job site the licensed construction: on | 3 little ) ) ) Contractor Officer
Dust oxides of C, S organization complain ° disruption to
ae (NBRO) traffic as it is
N, ozone and ibl
similar. ) Possible
. c) unannounced
c) limited time ©) observation, inspections Environmental
c) Vibrations rae c) job site /Vibration q c) NA | c) NA c) Contractor
of activities metering device during work and Officer
on complain

ESMF ARISE Project | 200
d) Traffic d) existence of 4) unannounced Construction
disruption traffic d) main and inspections Supervising
during management local road; d) traffic police dunn work and d) NA | d) NA d) Contractor Engineer and
construction plan; traffic job site on conn Jain Environmental
activity patterns P Officer
Construction
ows due a) Provided a) Durin; Supervising
e C10 | alternative c) Job site b) Observation is a) NA | a) minimal | a) Contractor Engineer and
project construction 4
bane access Environmental
activities Officer
. Construction
» won b) Visibility d) Atand b) Durin Supervising
+ and ee c) Observation s b) NA | b) minimal | b) Contractor Engineer and
pedestrian . near job site construction
appropriateness Environmental
safety Officer
c) water and
oN er and soil quality a) Twice
from (suspended e) runoff depending on
improper solids, oils, from site. d) observation; | the construction
maternal organic solids, material ’ laboratory with | lifetime
heavy metals, necessary Environmental
storage, storage areas; . c) NA | c) NA c) Contractor
mana. nt pH value, wash down equipment of Inspector
and teaee. conductivity, areas of the licensed b) On complain
buildi Be q | constant ea t organization or in case of
aes ant physical and equipment accident
auxiliary . peaanes
" chemical situation
materials
parameters)

ESMF ARISE Project | 201

a) Water and

soil quality a) Twice
a) Potential (suspended depending on
contamination | solids, oils, b) Observation; | the construction
of soil and fuel, lubricants, | h) Job site; laboratory with | lifetime
water from organic equipment necessary a) NA | a) NA a) Contractor Environmental
improper compounds, maintenance | equipment of Inspector
maintenance | heavy metals, | facilities the licensed b) On complain
and fuelling of | pH value, organization or in case of
equipment conductivity); accident
procedures of situation
work
i) protective
(gawes. ; PHI, Construction
h) Labour masks ° i) Job a) Unannounced Supervising
Health and helmet ts, boots site/Worker b) Observation | inspections a) NA | a) minimal | a) Contractor Engineer and
Safety ete); ii) ° ” | camps during work Environmental
Condition of Officer
worker camps

ESMF ARISE Project | 202
ANNEX 18: TERMS OF REFERENCE FOR RECRUITMENT OF CONTRAC
ENVIRONMENTAL SAFEGUARD OFFICER

To be Included in bidding documents with respective ESMP.

The contractor through an appointment of dedicated / qualified environmental safeguard officer shall be responsible
in implementation of ESMP requirement by
a) Maintaining up-to-date records on actions taken by the contractor with regards to implementation of ESMP
recommendations.
b) Timely (weekly) submission of reports, information and data to the Project Management Unit (PMU)
/Implementation Agency Environmental Specialist, through Supervision consultant (SC).
c) Participating in the meetings conveyed by the Engineer and
d) Any other assistance requested by the Engineer.

The Environmental Safeguard Officer will be the primary focal point of contact for the assistance with all
environmental and social issues during the pre-construction and construction phases. He/ She shall be responsible for
ensuring the implementation of Environment and Social Management Plan. The appointed officer should be available
on the site fulltime basis during the project period. In addition, Environmental Safeguard Officer should prepare an
Environmental Action Plan in line with Environment Management Plan and submit to the Engineer along with
construction method statements.

The Environmental Safeguard Officer will promptly investigate and review environmental related complaints and
implement the appropriate corrective actions to arrest or mitigate the cause of the complaints as specified in the
Environmental Management Framework of CRESMPA. A register of all complaints is to be passed to the Engineer
within 24 hrs they are received, with the action taken by the Safeguard Officer on complains thereof. In addition,
Safeguard Officer required to perform following tasks as well;

1. Participation for the periodic Grievance Redress Committee Meetings at Village Level, Implementation
Agency Level and PMU Level

2. Coordinate and liaise with Implementing Agency and PMU

3. Support and coordinate with PMU Environmental and Social Safeguard team in carrying out the monitoring
assessments such as baseline surveys, progress review, mid-term review, etc

4. Take actions to mainstream project activities during the period

5. Identify the potential environment and social safeguards issues in accordance provided EA/ ESMP/ EMF/

Qualifications required

Environmental Safeguard Officer preferably possessing a Bachelor Degree with minimum of 2 years experiences in
the relevant field or minimum of five (5) years of experiences in the similar capacity. Preferably, experience in specific
project related works is required. It is essential to have English language ability (speaking) and Computer Knowledge
of MS Office.

ESMF ARISE Project | 203
ANEEX 19: TERMS OF

ENCE FOR FLOATING S'

R FEASIBILITY

Technical Support to Developing Offshore Floating Solar PV in the Maldives

1. Background

Maldives is an island archipelago comprising of 1,192 coral islands grouped into 26 atolls, spread across roughly
115,300 square kilometres of Indian Ocean. The dispersed nature of the islands and high reliance on imported diesel
for electricity production has posed challenges in delivering secure electricity service at an affordable rate to the
citizens. Increasing amount of Government’s spending on subsidies to the electricity sector has caused an extra strain
to the government’s budget.

Large scale adaptation of renewable energy technologies such as solar PV is an effective approach to address the
challenges associated with conventional power generation methods. Supportive policies and programs have been made
to effect to achieve the ambitious renewable energy goals of the country. The National Strategic Action Plan (2019-
2023) (SAP) set targets to increase the share of renewable energy by 20% compared to 2018 levels. Furthermore,
enhancing national energy security through diversification of sources of energy production and expansion of energy
are underlying policies of the SAP.

To support the ambition of the Government of the Maldives, the World Bank is preparing the Accelerating Renewable
Energy Integration and Sustainable Energy (ARISE) project. The project will support private sector Independent
Power Producers (IPPs) of solar PV on rooftops, ground and lagoons by offering risk mitigation solutions.
Furthermore, the project will also finance battery energy storage systems (BESS) and grid modernization to enhance
the grid capacity for integration of variable renewable energy to be generated from the renewable energy IPPs. As the
first step to mobilize investment under the project, the Government of the Maldives has launched an invitation for
prequalification for Installation of 21 MW grid-tied solar PV system under Design, Build, Finance, Own, Operate,
and Transfer Basis, including 10 MW of offshore floating solar PV to be located on the three proposed lagoons in
Addu City.

2. Objective

The World Bank seeks to hire a consulting firm (the “Consultant”) to provide technical support to developing offshore
floating solar PV (FPV) in the Maldives. In particular, the output of the task, including the selection of the locations
and the detailed assessment on technical, financial, environmental and social aspects of the FPV systems will be
included in the request for proposal (RfP), scheduled to be launched by June 2020. The provision of detailed
information on the proposed sites is expected to effectively reduce risks facing prospective private sector bidders and
positively impact on the tariff bid. The Consultant will work closely with the World Bank, the Ministry of Environment
of the Maldives and FENAKA, the offtaker utility of the FPV systems, throughout the duration of the task.

3. Scope of Work

Task 1: Identify potential FPV locations

The Consultant will identify all potential sites for FPVs. A list of all sites will be developed including but not limited
to the currently proposed three sites. Based on the assessment, the Consultant will validate if the currently proposed
sites are the most optimal choice. The detailed task will include the following:
e — Identify locations that are potentially suitable for FPV development
e¢ Develop an initial screening checklist for site prioritization, taking into account:
o Solar irradiation
o Interconnection to the grid

ESMF ARISE Project | 204
‘Wind, water depth, current, wave, tidal and other relevant ocean characteristics

Environmental assessment requirements

Potential environmental and social impact

A Suitable size of FPV installed capacity on each site

Permits and licenses required for each site

o Other relevant factors

¢ Conduct a preliminary screening on the identified sites using the checklist and propose prioritization among
the sites

¢ Validate whether the currently proposed three sites are the most optimal, or some other sites can be
considered on a higher priority, based on the preliminary assessment

¢ Finalize the selection of the sites to be included in the final bidding package, in consultation with the Client
(expecting up to three sites for about 10 MW)

00000

Task 2: Conduct detailed assessment on the selected sites

Offshore FPV systems should be adequately designed to resist a harsh operating environment including high humidity
and water salinity, to withstand buoyancy, and to adjust water level fluctuations caused by low/high tides, winds and
waves autonomously while maintaining optimal geographical position in order to optimize solar resource, and ensure
reliable uninterrupted power supplied to the island grid. Ultimately detailed technical design of FPV will be done by
private sector bidders. However, given that there is only limited experience in offshore FPV across the world,
providing detailed assessment on the proposed sites in the bidding package would significantly reduce risks faced by
the potential bidders and encourage participation, expecting to result in a better bid outcome. The Consultant will:
¢ — Propose in the technical proposal a list of detailed assessments deemed necessary for the purpose, which may
include but not limited to:
o Hydrography and Hydrodynamic survey (data should be taken in both monsoons and monsoon
transition period):
> tidal range and tidal currents
> wave climate (wave height, wave direction, wave period)
> wave induced currents
> wind induced seasonal currents
o Marine water quality covering at least the following parameters: Temperature, pH, Salinity,
Turbidity, Total Suspended Solids (TSS), Total Dissolved Solids (TDS), Total Petroleum
Hydrocarbon (TPH), nitrates, nitrites and ammonia.
o  Bathymetry and geotechnical survey
o Benthic cover, fish census assessment and plankton assessments at the immediate footprint and from
the adjacent reef
o Modelling to determine light reaching the benthic zone
o Grid interconnection and integration analysis
¢ Determine the required detailed assessments in consultation with the Client
¢ Conduct the agreed detailed assessments on the selected sites
¢ Produce bankable reports on each assessment to be included as part of the bidding package

Task 3: Analyse and recommend technical options for mooring systems and floating structures

This task is to inform the Client of technical options available in the market for mooring systems and floating structures
and their feasibility in the context of the Maldives. The Consultant will:
¢ — List technical options available in the market for mooring systems and floating structures
¢ Compare strengths and weaknesses of each option, including benchmark cost. These would need to factor in
installation, O&M, PV panel mounting and packing density to allow for optimal space usage, environmental
impacts, associated technical risks, and any other factors that may be of importance.
¢ — Assess each option against the conditions of the selected sites, based on the detailed assessment under Task
2
¢ — Shortlist the most recommendable option for mooring systems and floating structures.

ESMF ARISE Project | 205
¢ These would need to consider, for all options, details of the possible installation methods, O&M
requirements, and well as end of life disposal methods, assessment of risks associated with each options in
terms of impacts reliable supply of power from the floating PV system.

¢ — Preliminarily estimate CAPEX, OPEX, yield and LCOE for each site based on Task 2 and 3 results.

¢ Produce a report on the analysis and recommendation for the benefit of the Client, covering all the works
specified in this task.

Task 4: Assess preliminary potential environmental and social impact of the FPV systems

IFC Performance Standards will be applied to the FPV systems. In accordance with the Environmental and Social
Management Framework (ESMF) in preparation by the Ministry of Environment of the Maldives, the responsibility
of preparing the Environmental and Social Impact Assessment (ESIA) and the Environmental and Social Management
Plan (ESMP) lies with the winning bidder. The purpose of this exercise is to provide in the bidding package more
detailed information on potential environmental and social impacts of the FPV systems on the selected sites. It would
help reduce risk and uncertainty on the environmental and social impacts and ease the preparation of ESIA and ESMP
after the selection of the winning bidder. The Consultant will:
¢ Collect information from primary and secondary sources that are relevant to understanding the environmental
and social baseline of the project area
¢ Conduct preliminary assessment on potential environmental and social impacts of the FPV system, building
on the Environmental and Social Screening Report (ESSR) prepared by the Client, in compliance with the
World Bank’s relevant guidelines and the draft Environmental and Social Management Framework (ESMF)
developed by the Ministry of Environment
¢ — Assess potential positive and adverse environmental and social impacts of the establishment and performance
of the FPV facilities on the selected sites. In this regard, the following aspects need to be investigated:
Investigate impacts related to light penetration on photobiotic marine organisms
Investigate any impacts on nearshore hydrographic processes
Potential disturbances to commercial activities located nearby
Restrictions on access to land/sea or use of marine resources (if any)
Impacts on community safety
Public perception on visual impacts
¢ Identify (and where applicable, quantify) and suggest mitigation measures and management plans of the
environmental and social impacts anticipated,
¢ Conduct consultation with key stakeholders, including local community, council, vulnerable groups and other
stakeholders as relevant in discussion with the Client
¢ Produce a report on environmental and social baseline and potential impacts to be included in the bidding
package as a reference for prospective bidders
¢ Review ESMF and ESIA requirements and suggest any additional requirements that need to be incorporated
into the environmental & social management systems that are relevant to the project.

VVVVVV

Task 5: Develop technical requirements and performance standards for the bidding package

The Consultant will develop minimum technical requirements and performance standards to be included in the bidding
package. Since offshore FPV systems have limited experience and are expected to face harsh challenges during
construction/operation, to ensure high quality bids the RfP package will include certain technical requirements and
performance standards required for such a high quality FPV systems, while detailed technical design is left to
prospective private sector bidders. The Consultant will:

¢ Develop & identify minimum technical requirements and safety standards, to sustain FPV systems under the

identified conditions of the selected sites, on key technical components including but not limited to:
o Solar PV modules and BOS

Floating structures
Cables and connectors
Components of substations including transformers and switchgear
Mooring systems
Operation and maintenance (O&M)

00000

ESMF ARISE Project | 206
Identify applicable international standards from a structural and civil design perspective for the design and
installation of FPV system and material requirements specific to the environmental condition of site
Develop performance standards taking into account minimum technical requirements on the key technical
components identified above.

Yield assessments considering actual site conditions and system design, and performance benchmarking for
the system (CUF, PR)

Develop a manual for monitoring the said performance standards that can be followed by GoM/utilities for
long-term monitoring of the components of the system.

Task 6: Provide technical support in tendering FPV

Support the Client in finalizing key technical sections of the bidding package

Identify and reach out potential bidders that are globally or regionally competent to advertise the tendering
Provide technical support to the Ministry of Environment, for instances including pre-bid meetings, Q&As
with potential bidders and bid evaluation, in handling technical questions and requests throughout the
tendering process

Any other technical support that might be requested related to this task

Task 7: Support deployment of long-term site specific data collection mechanism

Consultant is expected to assist GoM to initiate site specific data collection as such had not been done so far in
Maldives. The site specific data would allow long-term data collection up until the bidding as well as prior to the PPA
signing which would allow close to 1 years of data collection. Such is expected to give developer some opportunity
to fine-tune design. The consultant will be required to:

Suggest the site specific parameters that are critical for measurement based on the overall assessments that
have been carried out under this assignment.

Propose most suitable measuring devices and assist in deployment, data collection & processing of the data
for site selected.

Complication of datasets to be made available to key stakeholders and for bidders and developers.

Provide on the job training for relevant key persons to allow GoM to continue measurements beyond the life
of this assignment.

Deliverables and Timeline

Expected Skill Set and Team Composition

A Project Manager with an extensive experience of working in Asia on the design, planning and
implementation of solar PV projects, with a minimum experience of 15 years. Some experience in
executing/advising on FPV and sting IPP tendering would be required.

A technical expert with an extensive experience in solar PV, FPV and marine-environment electric systems
for at least 12 years and experience in leading at least 2 FPV projects.

An Environment and Social Expert with an extensive experience of working on water bodies in Asia, with a
minimum experience of 10 years.

A Financial Expert with an extensive experience of working on solar projects and FPV, conducting financial
analysis of such projects, and analyzing affordability of IPPs to utilities, with a minimum experience of 10
years. In depth experience in structuring and reaching financial close in renewable energy transactions is
considered a plus.

A team of surveyors and analysts.

ESMF ARISE Project | 207
ANNEX 20: ENVIRO

ENT

SAFEG

RDS PREPARATORY TASKS TRACKING SHEET

ENVIRONMENT AND SOCIAL PREPRATORY TASKS FOR SUB-PROJECTS STATUS TRACKING SHEET

Safeguards 8 5 Bé
z Instrument 2 E| = 25 ESHS Clauses in Contract
q 5
2.4 (Indicate via use of Ss a es f8| gs (Indicate via use of tick mark)
23 eee] tick mark) CLEARANCES FS) a2] 58 22
BR a vscription RECEIVED (EPA, cee) £2) O38 35 Status as at Status
#| Ga ears z Other Agency) 3 & 3 z B28 5s (Date sheet Related
a5 praeet 69 .| & 3 ge] 28 2 BES ESHS BOQIncludes | js updated) | Comments
al” &l EI 3 2 32| £8 && | Document a adequate costing
sg 3 a 2 #8 30 Ea) “ Clauses in
5 = a = FA g % © | Included in for ESMP
z a = a 22 Contract + .
a 3 2 Bg Bid Docs implementation
is] a i=}
INST DATE
Comp 1.
Comp 1.2
Comp 1.3
Comp 2.1

ESMF ARISE Project | 208
ANNEX 21: GENERIC SESSION PLAN FOR PROJECT IMPLEMEN ION AGENCY STAFF TRAINING ON ESMF AND
ENVIRONMENTAL AND SOCIAL INSTRUMENT IMPLEMENTATION, MONITORING AND REPORTI

Topic: Environmental and Social Stewardship via ESF Implementation within the NAME of PROJECT

Objective: To introduce the project staff to the World Bank’s ESF and Environmental and Social Management procedures set forth in the Environmental Management
Framework of the project, assist them in implementing environmental safeguards within the project and understand their function, roles and responsibilities in implementation,
monitoring and reporting, while gaining an overall

Duration: 1 Day

Target Group: Project Mangers, Technical Specialists, Environmental and Social Specialists, Environmental and Social Officers, Procurement Specialists based in PMU,
Project IAs

Training Material: A Cloud Drive link with the Soft Copies of all Relevant Training Material (Session Presentations, ESMF, Guiding Documents (Screening Formats, Copies
of example ESMPs, project safeguards instruments, etc.), and other resource material.

No | Subject Purpose Time Session Structure Materials Aids Potential
Resource Person
1.1 | Introduction to ESF To introduce the WB ESF 1.S5hr Brain storming, Copy of the ESF, | Laptop
Requirements and and ESSs, the activities set Lecture ESMF Guideline, Multimedia
procedure within the forth in the ESMF and copies of Project
. . yjector
project procedures of Screening
implementation, monitoring Formats, File with
and reporting within the Training
project Material for
whole da

ESMF ARISE Project | 209
No | Subject Purpose Time Session Structure Materials Aids Potential
Resource Person
1.2 | Identification of To facilitate understanding lhr Brain storming, A Copy of a well Laptop,
Environmental impacts on what environmental Lecture, Group completed Multimedia
and deducing Mitigatory | impacts can arise from work Screening Form projector,
Methods project interventions and and ESMP as an Flip charts &
understand the nature of example. Copies Pens
technical mitigation measures of Specifications
that can assist in curtailing for subprojects
these
1.3 | Specific roles and To assist the members Ihr Lecture, Discussion | A Sheet Laptop,
Responsibilities in present to understand the describing the Multimedia
implementation and roles and responsibilities of roles and projector,
monitoring their designation. What is responsibilities of | Flip charts &
expected from them and how each individual of | Pens
they can do the work project
assigned in the best manner. administrative
structure.
1.4 | Group Activity (Details To assess the understanding 2hr Group Activity Copy of the Case | Flip charts &

Below)

post the session

followed by a
discussion

study, A Blank
screening form
and ESMP

Pens

Group Activity for the End of Session- lhr (30 minutes for Group Activity and 30 Minutes for Presentation and Discussion

Present the groups with copies of an example of a project specific subproject or project related scenario. Once the team has reviewing the case study and the copies of the
Screening Form and ESMPs, they should discuss and note down and present on the following areas. The Design of the intervention should be presented well with details of
the surrounding area and the rational etc.

The points formulated during the discussion should then be presented group wise and discussed with the team. The Trainer should provide technical assistance to the teams

Conduct a Screening of the Subproject with the Screening Form as an aid and deduce what sort of clearances is required and what sort of environmental assessments

will be required. Based on this indicate where the project should proceed as is environmentally cleared.

Identify the Environmental Impacts of the project and their severity based on its scope and design, and propose mitigatory mechanisms for these if they can be mitigated

Identify who will be responsible for the safeguard activities from within the project administrative structure

where required to direct the discussion accordingly and share experiences from within the program.

ESMF ARISE Project

210

ANNEX 22: EXAMPLE OF STANDARD DISCLOSURE ADVERTISEMENT FOR
ENVIRONMENTAL AND SOCIAL INSTRUMENTS

NAME OF MINISTRY/IMPLEMENTING
AGENCY

NOTICE OF DISCLOSURE FOR PUBLIC COMMENTS OF THE
NAME OF INSTRUMENT

FOR THE PROJECT NAME

The above-mentioned Name of Instrument has been prepared by the Name of
Ministry/Implementing Agency for the World Bank Funded Name of Project. The document
will be available for inspection by the public at the following locations between XX am and XX
pm for a period of 30 days from the date of the advertisement (except Weekends & Public
Holidays).

Locations: (PLEASE LIST RELEVANT LOCATIONS BELOW)

Example: Island Council, Atoll Name

Website: www.disclosureadvert.com

ANNEX 23: ENVIRONMENT.
ADDU

UMENT FOR SELECTED SITES IN

211| Page
Gender Action Plan ARISE
1 INTRODUCTION

This document is based on available information on the existing environment condition of the sites
proposed for solar installation as part of phase-3 of Accelerating Sustainable Private Investment in
Renewable Energy (ASPIRE) project. All data are attained from existing published literature and data
collected from the field on 13" and 14” July 2019. This included visits to all the sites, mapping of the sites
and meeting with Addu city council on 14" July 2019. There are six primary sites selected based on the
consultation with Addu City council and three secondary sites. Secondary sites are to be utilized if any
reason one of the primary sites could not be utilized as a result of unforeseen circumstance. Of the six
primary sites, 03 sites are located on land and 03 sites on the lagoon. Hence 03 floating solar locations
and 03 on land locations. All secondary sites are located on land. All land locations will require canopy
structures and will be used for multi-purpose. Figure-1 below illustrates the project locations.

Legend
© Prinay Stes
% Secuniry Stes

Figure 1 Primary (yellow) and Secondary (red) Solar installation Locations Addu City (ASPIRE)

Firstly, a general description of the environmental and socioeconomic condition of Addu is described.
Secondly, the specific description of each of the selected sites are presented.

212 | Page
Gender Action Plan ARISE
1.1 GENERAL ENVIRONMENTAL AND SOCIOECONOMIC CONDITIONS, ADDu City

11.1 Geography

Addu atoll consists of a total of 24 natural islands of various sizes lie on a heart shaped coral rim. The
islands on the western side of the Atoll have been linked by a 14km man-made causeway that links the
islands of Hithadho, Maradhoo, Maradhoofeydhoo, Feydhoo and Gan (Figure 2). On the eastern rim of
the atoll, lie the islands of Hulhudhoo and Meedhoo and the tourist resorts Herathera and Shangri-la’s
Villingilli Resort & Spa. At the Southern tip of the Atoll is Gan International Airport (Figure 2). The atoll

possesses four channels that lead into the lagoon.

Noob

aiken:
Heritede

Hanes Vegan

Maradhoo
Maradhoo-Feydboo

Figure 2 Map of addu City

Hulhudhoo

Addu is home to three environmentally significant protected ares, making up the Addu Nature Park. The
Nature Park is comprised of one of the biggest wetland areas in the Maldives Eydhigali Kilhi with its many
migratory and resident bird species, Koattey with rich history and folklore, a large well preserved coral
reef rich in diversity off Koattey, Bedhi-a bay area, with mangroves and crabs, an year round Manta point
off Kandihera- Maakandu channel and British Loyalty shipwreck — one of the if not the best shipwreck dive

spot in the country (Figure 3).

Gender Action Plan ARISE

213 | Page
Figure 3 Protected Areas of Addu

None, of the proposed sites under ASPIRE fall under the boundary of the protected Area.

11.2 Risk of Cyclones

Addu is the southern most atoll of the Maldives. Modelling studies indicate that southern atolls of
Maldives are less exposed extreme whether events when compared to northern atolls. In this regard,
modelling data indicate that risk of cyclones does not exist in southern most atolls of Maldives. Data from
period 1877 to 2014 indicate that there were 21 cyclonic disturbances within 500km radius of Maldives
and none of it passed through the southern most atolls (Figure 2) (UNDP, 2006) . Hence, cyclonic wind
hazard risk in the Maldives decreases from north to south (Figure 3) (UNDP, 2006). As can be seen from
Figure 3 Addu falls in region 1, which has been characterized as a location which is not affected by any
cyclonic activity. Thus, the project is located at a site with low risk of extreme whether events.

214| Page
Gender Action Plan ARISE
Figure 4 Tracks of Cyclones that possed through as scan radius of 500 km

Figure 5 Cyclonic Wind Hazard Mop Maldives

215|Page
Gender Action Plan ARISE
113 Rainfall

In terms of rainfall, southern atolls of Maldives generally receive more rainfall than northern atolls.
Southern atolls receive on average 2,280 mm per year of rainfall while northern atolls receive on average
1,790 mm per year of rainfall (MEC, 2004). Data taken from the meteorological station in Gan, Addu,
indicates that mean annual rainfall in Gan is 2,299.3 mm (MEC, 2004). Figure 4 show mean monthly rainfall
jin Gan (Shaig, 2018).

Mean Monthly Rainfall in Gan

i
Monte

Figure 6 Mean monthly Rainfall in Gan

EERE

‘Mean Rainfall (mm)

Ly

114 Tides

Addu is home to one of three Tidal monitoring stations in Maldives. Tide floods into Addu Atoll lagoon
through Villigili Kandu on the southeastern periphery of the atoll and Koda Kandu on the north periphery
of the atoll only. While, the flow through Gan Kandu on the southern tip of the atoll and Maa Kandu on
the north periphery of the atoll is out from the atoll lagoon. The tide ebbs from the atoll lagoon through
all four channels. Tides in Addu has been classified as mixed, dominantly a diurnal tide. The tidal range in
Addu has been estimated at 1.09m.

1.1.5 Socioeconomic Environment

As of 2019, the resident population of Addu City is predicted to be 25,970, of which 15,343 are males and
10,627 are females. Addu is known to have unique dialect and historically the British established military
bases in Gan and Koattey Area of Hithadhoo.

The main economic activity in Addu like in other parts of the Maldives are tourism and fisheries. With 03
Tourist resorts currently under operation and 04* under construction and a number of guest houses under

216 | Page
Gender Action Plan ARISE
operation tourism is expanding rapidly in the city. Moreover, the commencement of direct flights from
Srilanka to Gan recently, has had the effect of boosting tourism in the city. Hithadhoo and Maradhoo are
seen as the main fishing islands of the city.

In terms of services there are a number of primary and secondary schools and one high school in Addu.
Moreover, Maldives National University (MNU) and number of private colleges have campuses in Addu.

Atertiary hospital is set to be opened in Addu this year, hence health care in Addu is in a better position
than in most parts of the country. Moreover, water and sewerage network construction is underway in
all parts of the city. Fish factories, water bottling plants and other such manufacturing industries are also
located in Addu. Overall Addu is an epicenter of economic activities.

2 PRIMARY SITES

2.1 SiTE 1: MARADHOO HABOUR AREA

2.1.1 General Description of the site

The proposed site is located west of Maradhoo Habour. The area allocated for floating solar in this location
is 11,690 m? (Figure 7}.

Maradhoo Habour Floating Solar (ASPIRE Site)

\<

Figure 7 Maradhoo habour floating site

217 | Page
Gender Action Plan ARISE
2.12 Environmental and Socioeconomic Aspects

1. Depth: 1 to 2m at MSL (Shaig, 2018).

2. Wave activity: Swell waves in Maldives are typically associated with southern Indian ocean storm
activity. Studies indicate that these waves predominantly come from south-west to southerly
direction. In open ocean these waves typically have wave periods of 14 to 20 seconds with a
maximum height of 03 meters. As the proposed site at maradhoo is in the lagoonward side, the
site is predominantly protected from swell wave activity. Despite this some diffracted and
refracted swell waves from the Gan channel could impact the area during certain times of the
year. According to the council the area experiences flooding as a result of south west monsoon
swells during spring tide. During the day of the field visit, which was during spring tide swell
activity could be observed and flooding occurred the day after the field visit. Figure 8 shows the
predicted wave condition around the project site (Shaig, 2018).

reve eet rare ree cre

NE monsoon wind waves
‘and retracted NE monsoce
swells;

riers

raare

cues,

SHY monsooe

wind werves: portiolly
protected due to
shallow reef iim .

fs} swell waves
refracting ¢hrough

\
Retracted SW Indion oem =
amy distance swell wavesand
-monscana) wind wives;
Wave energy i expected
fo be strom

ounes
ees

es
Figure 8 Predicted Wave Activity at Project Site
3. Currents: Currents can be a result of tides, wind or waves. Predominant of these in the Maldives

is wind-induced seasonal currents. The currents generally flow westward during the north-east
monsoon and flow eastwards during the south west monsoon. On the spot currents at the site

218 | Page
Gender Action Plan ARISE
taken on 7 August 2018 show north, north easterly flows of 0.06 m/s and 0.014 m/s respectively.
Long term current measurements during the both monsoons and during monsoon transition
period needs to be undertaken to accurately understand the detailed current activity at the site.
4. Lagoon bottom: The site was photographed using a GoPro camera. The lagoon bottom of the site
comprised of few coral patches, however predominantly the site consists of sandy bottom (Figure
9). Closer to the shore than the proposed site a seagrass bed could be observed. Turtle grass
(Thalassia hemprichii) is the dominant seagrass found in this location (Shaig, 2018). Seagrass acts
as a habitat for small fish, sharks, rays and other marine life. And sea turtles often graze seagrass
beds. During the site visit a green sea turtle (Chelonia mydas) was observed. As can be seen from
Figure 7, the floating platforms are placed to avoid the coral patches close to the reef and the
seagrass close to the shore. Experience of small-scale floating solar installation in the Maldives
indicate that the floating platforms can act as fish aggregation sites, thus ecologically such
platforms can have positive impacts as well on marine life.

Figure 9 General Condition of the site

5. Socioeconomic Aspects: There is no planned additional reclamation proposed to the site. Even in
future if reclamation occurs it will be closer to the shore, hence the project will not affect any
such activities. With the expansion project of the habour ongoing, further expansion in the near
future is unlikely.

219 | Page
Gender Action Plan ARISE
2.2 Sie 2: RAF site, HITHADHOO

2.2.1 General Description of the site

The proposed site is located in the Hithadhoo Port Area, locally known as the Royal Airforce Force (RAF)
Area, as this is the location where a RAF station was located when the British had an Airforce base in Gan,
during 1950s through till mid 1970. This site is south of the Hithadhoo Port, the only commercial port in
the south of Maldives. This is by far the largest site selected for solar installation in Addu, with 8,2755
m*of lagoon space allocated for the purpose.

Figure 10 RAF fioating solar site

22.2 Environmental and Socioeconomic Aspects

1. Depth: 2 to 3 mat MSL (Zahid, 2016).

2. Wave activity: Swell waves in Maldives are typically associated with southern Indian ocean storm
activity. Studies indicate that these waves predominantly come from south-west to southerly
direction. In open ocean these waves typically have wave periods of 14 to 20 seconds with a

220 | Page
Gender Action Plan ARISE
maximum height of 03 meters. As the proposed site at RAF site is in the eastern lagoonward side,
the site is predominantly protected from swell wave activity. Furthermore detailed disaster risk
assessment undertaken in Hithadhoo indicate that even seaward western coast opposite the
project location receive moderate to low energy waves (Figure 11). However, this site can also
experience defracted and refracted swell waves coming from the Gan channel. However since
further away from the channel than the Maradhoo site, the impact is predicted to be less than

the Maradhoo site.

$W monsoon
wind generated
‘swells

NE monsoon
wind generaed ptt
\ swells .
1,
. Ti
ural ba ‘COASTAL ENVIRONMENT

instNEmonsoon U4. Very high wave energy
ad suis High Energy

yy tiny Moderate Eneray
Seas Moderate to low eneray

heavily mocites barr
§A%, coastal envrionment

Figure 11 Predicted wave octivity at the project site

Currents: Currents can be a result of tides, wind or waves. Predominant of these in the Maldives
is wind-induced seasonal currents. The currents generally flow westward during the north-east
monsoon and flow eastwards during the south west monsoon. Spot current measurements at the
site during August 2016 indicate that the currents were flowing north easterly direction at
0.06m/s (Zahid, 2016). Long term current measurements during the both monsoons and during

Gender Action Plan ARISE

221 | Page
monsoon transition period needs to be undertaken to accurately understand the detailed current
activity at the site.

4. Lagoon Bottom: The lagoon bottom at the site consists of predominantly sand (Figure 12) (Zahid,
2016). Like the Maradhoo site this site also has a seagrass bed closer to shore and few coral
patches closer to the reef, however the location is selected such that the these are very much
avoided (Figure 10). As highlighted previously floating solar platforms act as fish aggregation sites
thus can have positive impacts on the environment in this regard.

Figure 12 Lagoon Bottom at the proposed site

5. Socioeconomic Aspects: This site was provided by the council as an ideal site for floating solar
installation. The site has the advantage of being close to the powerhouse. Moreover, it is located
in an industrial zone with the new proposed waste management centre, police training academy
and the port in close proximity. In terms of future planned developments, the council plans to
reclaim the area as shown in site map (Figure 10). The placement of the floating platform is such
that, space for such reclamation is allocated (Figure 10).

2.3 Sire 3: HULHUMEEDHOO HABOUR LOCATION

2.3.1 General Description of the site

Located Southeast of the Habour, this location is sheltered by the main habour of Hulhumeedhoo (Figure
13). Lagoon space of 21601 m? is acquired fotetr the purpose of solar installation.

222 | Page
Gender Action Plan ARISE
HulhudhooMeedhoo Habour Floating Solar (ASPIRE Site)

Figure 13 Hulhumeedhoo Floating Solar Site

2.3.2 Environmental and Socioeconomic Aspects

1. Depth: Oto 1 mat MSL (Zahir, 2010).

Wave activity: Swell waves in Maldives are typically associated with southern Indian ocean storm
activity. Studies indicate that these waves predominantly come from south-west to southerly
direction. In open ocean these waves typically have wave periods of 14 to 20 seconds with a
maximum height of 03 meters. As the hulhumeedhoo habour location is eastern rim of the atoll
swell waves coming from south-west are unlikely to impact this location. Moreover, as can be
seen from Figure 13 the site is sheltered by the reclaimed land of the habour, hence the site is
well protected from wave activity.

3. Currents: Currents can be a result of tides, wind or waves. Predominant of these in the Maldives
is wind-induced seasonal currents. The currents generally flow westward during the north-east
monsoon and flow eastwards during the south west monsoon. Spot current measurements are
not available at this site. Long term current measurements during the both monsoons and during
monsoon transition period needs to be undertaken to accurately understand the detailed current
activity at the site.

223 | Page
Gender Action Plan ARISE
4. Lagoon Bottom: The lagoon bottom at this site consist of a seagrass bed. Surveys undertaken in
2010, prior to habour being developed in this area, indicate that the site consists of predominantly
Turtle grass (Thalassia hemprichii) (Figure 14) (Zahir, 2010). Seagrass beds harbour producers
(seagrasses, gastropods, rays and sharks), grazers (urchins), suspension feeders (clams and tube
worms), detritus feeders (clams and worms), carnivores, (gastropods, rays and sharks), other
fish, turtles and dugongs. Eventhough, seagrass beds are important ecological habitats, this area
of hulhumeedhoo habour is already very much modified, by the habour development activities
and reclamation activities undertaken. Moreover, as highlighted below, further reclamation is
planned for this location. Hence regardless of the project the seagrass bed of this location is
unlikely to survive fong term.

Figure 14 Lagoon Bottom at the proposed site

5. Socioeconomic Aspects: The council suggested that the seagrass bed at this location is earmarked
for reclamation. However, they are willing to leave 2 ha without reclamation as shown in figure
for solar panel installation.

2.4 SiTE 3: HITHADHOO STADIUM

24.1 General Description of the site

Parking Areas of the main stadium in Addu, the hithadhoo stadium has been allocated for ASPIRE project.
A total area of 5252 m? is designated for solar installation. Parking Areas are designated to the east of
stadium and either side of the main viewing stand (Figure 15).

224| Page
Gender Action Plan ARISE
Hithadhoo Stadium (ASPIRE Site)

Figure 15 Hithadhoo Stadium site

2.4.2 Environmental and Socioeconomic Aspects

1. Environment Condition: There are three sites proposed by the council one on the eastern side of
the stadium and two sites in the western site (Figure 15). Some vegetation needs to be removed
for the purpose. In this regard a total of 6 palms and 19 trees could be found in the eastern parking
site (Figure 15, 16). As for the site on the north-western site, only one tree falls in the exact
footprint (Figure 15, 17). It maybe possible to undertake the project by removing only this tree,
based on shading assessments. As for the south-western site, again only one tree falls on the
footprint, thus removing just this tree might be sufficient. it is important that all trees and palms
removed for the purpose of the project are replanted elsewhere in the city.

225 | Page
Gender Action Plan ARISE
Figure 16 Stadium east (right) and west side (left)

2. Socio-economic Aspects: The council proposed to use the proposed sites as parking area for the
stadium. Thus, the only design condition is that cars should be able to park underneath the

structure.

2.5 Site 4: HITHADHOO STAGE

2.5.1 General Description of the site

Hithadhoo Stage area is the main stage area where outdoor events are held. The council plans to develop
the area as an outdoor cinema. And area of 5804 m?is allocated from this site.

226 | Page
Gender Action Plan ARISE
Hithadhoo Stage Area (ASPIRE Site)

» Legend
+ me
B (2) set raatucon See

Figure 17 Hithadhoo stage area solar site

25.2 Environmental and Socioeconomic Aspects

1. Environment Condition: As can be seen from Figure 17, no trees are found within the footprint of
the proposed structure. Considering the distance from the tree line to the east and west
significant shading is also not expected.

2. Socio-economic Aspects: The council proposes to develop this area as an outdoor cinema. Hence
it should be of a nice design and should be of appropriate height so as not to restrict the view of

anyone.

2.6 Site S: HITHADHOO HABOUR
2.6.1 General Description of the site
This site is parallel to Hithadhoo habour. This is the main habour of Hithadhoo and hence the habour area

can be quiet busy (Figure 18). The council wants to develop the area as a Sunday market site, hence a
canopy structure is quiet compatible. A total area of 5575 m?* are allocated at this site.

227 | Page
Gender Action Plan ARISE
Hithadhoo Habour (ASPIRE Site)

[ZZ] Sota Panes Sin

Figure 18 Hithadhoo habout site

2.6.2 Environmental and Socioeconomic Aspects

1. Environment Condition: Two locations are proposed the north western site and the south eastern
site (Figure 18). For the south-eastern site it is reclaimed land and no significant vegetation could
be found here. However, for the north-western site, a total of 41 trees and palms needs to be
removed (Figure 18). In this site predominantly beefwood trees could be found which is not a
native trees species. Itis important that all trees and palms removed for the purpose of the project
to be replanted elsewhere in the city.

2. Socioeconomic Aspects: The council proposes to use the habour area as a Sunday Market, where
local produce are sold. Thus, any design of the canopy structure should take this into account.
Again, it is the councils requirement the place should be aesthetically pleasing.

228 | Page
Gender Action Plan ARISE
2.7 Sie 6: FEYDHOO HABOUR AREA

2.7.1 General Description of the site

This site is in the reclaimed land west of the feydhoo habour. Thus, this is barren land at the moment. An
area of 10269 m’is allocated at this site.

Feydhoo Habour (ASPIRE Site)

Figure 19 Feydhoo haboure reclaimed land

2.7.2 Environmental and Socioeconomic Aspects

1. Environment Condition: The site is located west of the Feydhoo Habour location. This is a
reclaimed site thus not much environmental impacts are envisioned.

2. Socioeconomic Aspects: The council proposes to build this area such that the area could be used
for some-kind of recreational area where the community members use for resting etc. Thus, any
design should not compromise this requirement of the council.

229 | Page
Gender Action Plan ARISE
3 SECONDARY (BACK-UP) SITES

The back-up secondary sites identified by the council are to be utilized if primary sites could not be used
for some unforeseen circumstance. All these sites are on land. Moreover, the Moolekede area in
hithadhoo and Maradhoo Habour area are in reclaimed land, thus not much impacts are envisioned. The
area in Hulhumeedhoo is the former dump site for waste of the island thus some level of clearing of the
site will be required prior to undertaking project activities.

4 CONCLUSION

This report is a rapid social and environmental assessment of the sites selected for Solar PV installation in
Addu through ASPIRE project. These sites have been identified by the council and Memorandum of
Understanding (MoU) has been signed with the council on 29" July 2019 confirming these sites. If this
project is realized this will be the biggest solar PV installation project in Maldives. It is planned to install a
minimum of 10 MW of PV through this phase of ASPIRE. The sites identified by the council if used to the
maximum exceeds over and beyond this capacity.

5 REFERENCES

Shaig, A. (2018). Environmental Impact Assessment for the proposed habour development project at
Maradhoo Island, Addu City. Male’, Maldives: Commerce Development and Environment Pvt Ltd.

United Nations Development Program (UNDP) (2006). Developing a disaster risk profile for Maldives.
Male’, Maldives: UNDP Maldives.

Zahir, H. (2010). Environmental Impact Assessment habour development works, Hulhumeedhoo, Addu
City. Male’, Maldives: Land and Marine Environment Resource Group Pvt Ltd.

Zahid, A. (2016). Environmental Impact Assessment for the proposed Police Academy Development
Project, Addu City. Male’, Maldives: Sandcays Pvt Ltd.

ANNEX 24: MEMORANDUM OF UNDERSTAND WITH SPACE/ROOF OWNERS

230 | Page
Gender Action Plan ARISE
MEMORANDUM OF UNDERSTANDING

between

MINISTRY OF ENVIRONMENT.

and

For commitment on mutual cooperation and support for the successful implementation of Accelerating
Renewable Energy Integration and Sustainable Energy (ARISE) Project

REF NUMBER:

231 | Page
Gender Action Plan ARISE
Dated: [.] 2019

232 | Page

Gender Action Plan ARISE
THIS MEMORANDUM OF UNDERSTANDING (the “MoU”) is made on [.]

BETWEEN:

MINISTRY OF ENVIRONMENT of the Government of Republic of Maldives, having its office at Green
Building, Handhuvaree Hingun, Maafannu, Male’, 20392 in the Republic of Maldives (hereinafter referred to as

“ME”).

And:

[.], having its office at , [.], Republic of Maldives (hereinafter referred to as the “Council”).

(Collectively hereafter referred as “Parties”)

WHEREAS;

ME is desirous of executing a Memorandum of Understanding for commitment on mutual cooperation
and support between Government Agencies, State Owned Enterprises and such other stakeholders
necessary for the successful execution of Project(s) (as defined hereunder) carried out by or in connection
with ME on behalf of the Government of Maldives (GoM), for the successful implementation of National
Government Policies related to Energy; and

GoM, represented by ME with the support of STRATEGIC CLIMATE FUND and _ the
INTERNATIONAL DEVELOPMENT ASSOCIATION (IDA) has initiated a project in the Maldives
titled Accelerating Renewable Energy Integration and Sustainable Energy (herein referred to as “the
Project” or ARISE) project, whereby private investors are invited to develop solar Photovoltaic (PV)
systems on identified Site(s); and

For the implementation of the Project, ME and the Council has mutually identified the Site(s) to develop
solar PV system in accordance with Project Framework Documents (as defined hereunder);

ME and the Council desire to execute this MoU for mutual support and cooperation in the successful
implementation of the Project.

NOW THEREFORE, the Parties agree as follows;

233 | Page

Gender Action Plan ARISE
1. Unless the context otherwise requires, in this MoU the following terms shall carry the meanings as set
forth below;

1.1 “Applicable Law” means any and all local policies, statutes, laws, regulations, ordinances, rules,
rulings, judgements, orders, decrees, Authorizations, licenses or other governmental requirements
or restrictions or any interpretation or administration of any of the forgoing, in effect at the time of
entering into this MoU or shall come in to force in the future, in the jurisdiction of Republic of
Maldives.

1.2 “Authorizations” means permits, approvals or licenses required for the execution of the Project(s).
1.3 “Donor” means International Development Association of World Bank.

1.4 “GoM” means Government of Maldives constituted under the Constitution of Maldives and shall
include all the ministries, departments, authorities, agencies and persons thereto.

1.5 “Government Agencies” means Ministry of Environment, Maldives Energy Authority, other
government ministries, departments, State Owned Enterprises, statutory bodies and regulatory
bodies with any jurisdiction over the implementation of the Project(s) and involved in the provision
of Energy, and protection of the Environment under Applicable Law in the territory of the Republic
of Maldives.

1.6 “GRM” means the Grievance Redress Mechanism prepared as may be agreed between the Parties
for the purpose of resolving social issues or grievances arising out of or in connection with the
Project Framework Documents.

1.7 “Investor(s)” means local and international private parties procured by GoM through ME or
Ministry of Finance, to execute the Project.

1.8 “ME” means Ministry of Environment and shall include the Maldives Energy Authority
administered under ME and other departments, authorities, agencies, representatives and persons
thereto.

1.9 “Project” means ARISE, and any phase or sub-projects thereof.

1.10“Project Framework Documents” means all bid documents, letters of tender, Agreements, and all
such other documents and communications related to the Project.

1.11 “Site(s)” means the roof-top(s) and/or the terraces of the building(s) and such other public spaces
mutually identified in [.] to be used for the purpose of Project. The locations, areas and dimensions
are more fully described in the ANNEXURE hereto.

1.12“Site Agreement(s)” means any such legal agreements executed to provide a valid and binding
leasehold interest in, or an easement, right-of-way, license, or other right in favor of the Investor to
use the Site(s) in order to develop the Project.

2. Parties recognize that the successful implementation of the Project is a collective responsibility of GoM
and the parties to the Project Framework Documents, and the Parties further acknowledge that ensuring
the necessary Site(s) for Investor(s) is critical for the successful implementation of the Project, and to that
end;

2.1 the Council hereby undertakes to;

2.1.1 enter in to Site Agreement(s) with the Investor(s) in order to secure the Site(s) for the
implementation of the Project, under the terms and conditions agreeable to the Parties; and

2.1.2 utilize any fees acquired through the Site Agreement(s) for the benefit of the Hinnavaru
Island community, as maybe agreed between the Parties;

234| Page
Gender Action Plan ARISE
2.1.3. provide necessary support in facilitating adequate resolution of issues or disputes arising
out of or in connection with the Site Agreement(s) and in the maintenance of Site(s), in
accordance with the provisions of Project Framework Documents and GRM; and

2.1.3 fully comply with the provisions of the Site Agreement(s), and carryout such actions,
without any undue delay, as maybe required by ME or any other party to the Project
Framework Documents to enable such parties and GoM to comply with the Project
Framework Documents in the performance of their obligations thereunder; and

2.14 fully cooperate with ME, the Investor(s) and such other parties to the Project Framework
Documents where necessary, upon any reasonable request by such party in the
performance of their obligations under the Project Framework Documents; and

2.1.5 keep ME informed of any and all communications related to, or which shall have an
impact on the Project, exchanged between the Council and the Donor, Investor(s),
Government Agency, any other party to the Project Framework Documents, or any other
third parties; and

2.1.6 disclose to ME such other information related to the Project, without delay, upon any
reasonable requests made by ME from time to time; and

2.1.7 carry out such actions on its part to enable the parties to the Project Framework
Documents to obtain any and all Authorizations required for the execution of the Project
under the said Documents.

2.2 ME hereby undertakes to;

2.2.1 provide necessary support in facilitating adequate resolution of issues or disputes arising
out of or in connection with the Site Agreement(s) and in the maintenance of Site(s), in
accordance with the provisions of the Site Agreement(s), the GRM and other Project
Framework Agreements; and

2.2.2 ensure that no costs arising out of or in connection with the Project shall be borne by the
Council, during the subsistence of the Site Agreement(s).

3. This MoU shall be effective from the date above mentioned and shall continue in full force unless
terminated by either Party upon providing reasonable written notice to the effect or upon determination
of the Site Agreement(s), as specified therein.

235 | Page
Gender Action Plan ARISE
4 The Parties shall appoint a person(s) as a focal point in their organization for the implementation of this
MoU and shall inform one another of such appointment.

5 All communications pursuant to this MoU, unless otherwise agreed, shall be exchanged in writing and
delivered by person or via Government E-letter Management System (GEMS), email or legible facsimile
transmission to the addresses set forth below, or to such other addresses, email or telefax numbers either
Party duly inform in writing from time to time.

For ME
Name: Mr. Ajwad Musthafa
Designation: Permanent Secretary

Address: Green Building,

Handhuvaree Hingun,

Maafannu, Male', 20392, Republic of Maldives
Email: ps.unit@environment.gov.mv

Fax: +960 3018301

For the Council

Name:
Designation:
Address:
Email:

Fax:

6 Any amendments to this MoU shall be in writing and as may be agreed between the Parties. The Parties
may under mutual agreement include additional Site(s) to the ANNEXURE I hereunder from time to time
through an Addendum to this MoU. The Parties shall ensure that any amendment shall not adversely
impact the implementation of the Project.

236 | Page
Gender Action Plan ARISE
7 Any issues or disputes arising out of, relating to, or in connection with this MoU shall be resolved through
amicable negotiations among executives or management of the Parties appointed by the Parties for the

purpose.

8 Parties hereby agree that it is their intention that this MoU shall be executed and delivered in good faith
between the Parties and to the best interests of GoM and that if, either Party believes that the other Party
is operating in breach of this MoU, or to the detriment of the interests of GoM, the Parties will use their
best efforts to agree on such action as may be necessary to amicably remedy such breach or actions.

9 The Parties agree that they will hold in confidence the provisions of this MoU, all information,
documentation etc., which comes to their knowledge in the course of implementing this MoU (the
“Confidential Information”).

10 The Parties agree not to disclose any Confidential Information without the other Party’s prior written
consent provided that the Confidential Information may be disclosed to any governmental or regulatory
authority requiring such disclosure under law.

11 The Parties agree not to publicize at any time, including making public announcements or press statements
or issuing press releases of any kind or release any information related to or about this MoU without the
other Party’s prior written consent.

12 This MoU shall be governed by and construed in accordance with the laws of Republic of Maldives.

237 | Page
Gender Action Plan ARISE
IN WITNESS THEREOF. the parties hereto, acting through their duly authorized representatives have caused this
Memorandum of Understanding to be signed in [.]on the [.] day of [.].

For and on behalf of ME In the Presence of:
Name: Dr. Hussain Rasheed Hassan Name:
Designation: Minister of Environment ID Card Number:
Date: [J
Signature & Seal Signature
For and on behalf of the Council In the Presence of:
Name: Name:
Designation: ID Card Number:
Date: [J

Signature

Signature & Seal

238 | Page
Gender Action Plan ARISE
ANNEXURE

Selection of the Site(s) listed below are subject to the necessary technical assessments.

ANNEX 25: MINUTES OF CONSUL ION MEETING

Accelerating Renewable Ener gy Integration and Sustainable Energy (ARISE)
Project

239 | Page
Gender Action Plan ARISE
Environment and Social Management Framework (ESMF), Stakeholder
Engagement Plan (SEP) and Labour Management Procedure (LMP)
Session Minutes

Date: February 20, 2020
Time: 1000-1200
Venue: 3" Floor, Asaree Maalam, SHE Building

Meeting Attendees attached.

1. INTRODUCTION

The permanent secretary of Ministry of Environment (ME), Mr. Ajwad Musthafa kicked off by welcoming all
officials to the ESMF session of ARISE and thanked everyone on behalf of the Ministry and Minister for their
support towards the implementation of the project. He further informed of the announcement of 21MW Solar PV
installation for pre-qualification in January 30, 2020.

2. AGENDA BRIEF

The Environmental and Social Safeguards Specialist of the project, Mr. Hamdhaan briefed the attendees on the
agenda:

- Introductory video on ARISE
-  ESMF, SEP and LMP explanatory video
- Q&A and feedback session

3. INTRODUCTORY VIDEO ON ARISE

The video comprised of explanations on the components of the project and its structure.

The Project Manager, Maumoon Khalid further highlighted the following:

- The project is in the formulation stage, however the 21MW sub-project was published through advance
procurement under ASPIRE project.

- The financial structure of ARISE is yet to be finalised and consultations and discussions are ongoing
regarding the matter.

- Introduction of Project team.

Legal Specialist of the project, Hassan Shiyam Mohamed informed that more atolls are to be included in the second
sub project, which currently includes Laamu atoll and Lh. Naifaru.

4. ARISE ESMF EXPLANATORY VIDEO.
The video included details on the new framework and the following were covered:

- Explanation on the World Bank environmental and social standards that were relevant to the Project.
- Details of ESMF, including responsible parties for implementation and key impacts identified
- Labour management procedure details, including information relevant for direct and contracted workers

240 | Page
Gender Action Plan ARISE
- Stakeholder engagement plan details including those who will be consulted and how vulnerable groups
will be consulted.
- Grievance redress mechanism details

Hamdhaan highlighted the following
- Consultations and social surveys to be conducted in collaboration with Councils.
- Major monitoring works to be conducted with FENAKA and STELCO
- Training to be provided to the relevant staff of FENAKA, STELCO and Councils.

Shiyam stated that scope of the project is relatively large and the World Bank requires the project to be
implemented with the engagement of stakeholders as much as possible. It is a requirement of WB to share the
information on frameworks and standards as such with the stakeholders and to incorporate their feedback.

5. Q&A AND FEEDBACK

Thinadhoo Council, GDH. Thinadhoo
Ibrahim Riyaz, Vice President.

- There are a very limited number of technical staff in the islands. The council aspires to increase and build
capacity of the employees in the islands in the technical area.

- The council inquired regarding the benefit of the project to the island community. More specifically on
whether the electricity bill of individual households will be reduced. In addition, how the project plans to
demonstrate the benefit of the project to the public.

ME response:

- As the Solar PV is installed through private sector investments, the WB provides guarantees. The investor
will be installing and maintaining the installation for 15-20 years under IPP model. This will reduce the
load to STELCO and FENAKA concerning maintenance and operation. The large scale of the project
will enable the utility to purchase electricity at a lower price than diesel generation. This will ultimately
reduce the fuel subsidies, which costs the government billions. The project is aimed to support the policies
of the government, reduce the expenditure spent on fuel subsidies, ultimately benefiting the whole nation.

- Under component 4, capacity building is included where programs and trainings will be provided to
utilities and more importance will be given to the employees of the selected islands. The WB also stresses
on this matter.

- The current sites identified were selected with the consultations from the councils and will be utilised in
multipurpose manner that will benefit the community.

Fonadhoo Council, L. Fonadhoo

Fathimath Zaeema, Director

241| Page
Gender Action Plan ARISE
Council expressed enthusiasm towards the project and inquired regarding the date of commencement of
the project in Laamu Atoll.

ME response provided:

The project has not been launched officially and the formulations works are ongoing. However, the
subproject 1 has been published and the preliminary works required for the second subproject is
underway. Before the bidding process can be started, further research and assessments are required. The
project expects to start working on the bid document of the second subproject in Mid-2020 and published
roughly around December 2020.

Addu City Council, Seenu Atoll
Abdulla Sodig, Mayor

Mayor appreciated the initiative of the project and thanked the ministry on behalf of the council. Highlighting the
existence of extensive electricity problems in the country, he made the following points.

The impacts on the electricity bill with the project. This is a main question from the community.
Highlighted that the maintenance of the 1.6MW installed under POISED project is poor.

300kw has been installed in individual households and the City is aspiring to install 500kw by the end
2020.

Highlighted that the peak load of Addu is 8MW. ARISE project is installing 11 MW and FENAKA has
planned to implement a diesel generation project. Mayor inquired how the two projects would be
implemented simultaneously.

Currently FENAKA lacks the mechanisms to monitor the cloud effect and there has been several
occasions where the power has been interrupted due to cloudy environment.

Mayor inquired whether proper research has been conducted as the most recent EIA of FENAKA
indicated that gird upgradation was not necessary.

Whether uninterrupted electricity provision would be guaranteed.

Response from:

FENAKA Corporation

Abdulla Nashith, Director, Technical Services and Green Energy Department

Both projects from FENAKA and the Ministry requires to be streamlined and requires extensive research
and consultations, which is ongoing.

The growth rate of Addu City over the 15 years indicate that I8MW will be the peak demand of the City.
As Solar PV is an intermittent source of electricity, FENAKA has a 20 MW diesel plant project planned
for the City.

Under the ARISE project, battery storage systems are also to be installed. Without the battery system, the
cloud effect would cause a negative impact on the electricity provision.

Assured that adaptable and integrated mechanisms will be implemented.

242 | Page

Gender Action Plan ARISE
Ministry of Environment

Ahmed Ali, Director General, Energy Department

- The government currently spends 1 billion MVR for fuel subsidizing which has maintained the provision
of electricity to the country at a sustained rate. This amount of subsidy is expected to be reduced with the
large-scale solar PV installations around the country.

- Though the peak load of Addu is 8MW, the current grid system is old and since the loss is high, the feeder
requires curtailing as the grid does not contain the capacity. With solar PV installations, the electricity
will be generated for 5 hours roughly from the 24 hours of the day. Therefore, as backup, grid upgradation
and well-functioning powerhouses needs to be built in Addu as well as Laamu atoll in order to guarantee
uninterrupted electricity provision.

- The exact price of tariff cannot be determined now, however a reduction in the prices have been identified
from the Phase and Phase 2 bids of ASPIRE.

State Electric Company

Hussain Ageel Hassan, Assistant Engineer

-  Inquired regarding the buy down component of the project.

- Stated that if the battery is not installed simultaneously, there will be power interruption.

ME Response:

- The size of the battery for Addu City is not yet determined. The estimate is 11 MW hours.

- The required commitments and funds has already been secured from WB and for confirmation,
investment requirements from the government is yet to be established.

- The 21MW project does not include a buy down component as the renewable energy rates globally is
decreasing and the scale of the project will enable the investors to benefit economies of scale.

Maldives Civil Aviation Authority

Abdulla Mohamed, Director Airworthiness

-  Inquired regarding the role of MCAA and airlines in the project.

ME Response:

243 |Page
Gender Action Plan ARISE
Included as a stakeholder as the Solar Sites selected in Kulhudhuffushi and Fuvahmulah is in airport
boundary.

Glare assessments were conducted as per international best practice.

For site securing purpose, regional airport is engaged and MOU has been signed.

Kulhudhuffushi Council, HDH. Kulhudhuffushi
Ali Hashim, Vice President

Highlighted that there has been no visible benefit of solar projects to the island community.

ME Response:

According to the current schedule, Solar PV is expected to be installed and commissioned by December
2021.

All of the installed solar is connected to the network and distributed by the utilities. Due to the solar PV,
the tariff rates are decreased for the utilities. For an example: 21 cents kW/h for ASPIRE Phase | and
10.90 cents kW/h for Phase 2. Compared to worldwide solar PV installations, 21 MW is still a relatively
small scale installation and does not have the capability to enable price reduction in electricity bills of
individuals. However, such projects enables the utilities to sustain the rates without increasing the price
and has a gradual decrease on the billions spent on subsidizing. The main aim of the government through
such projects is to reduce the losses caused by diesel generation and guarantee uninterrupted electricity
provision.

Even though diesel generation plants projects are in the pipeline for islands, the renewable energy
generated is prioritised to be utilised over the diesel-generated electricity.

Thinadhoo Council, GDH. Thinadhoo

Ibrahim Riyaz, Vice President.

The council requested that the electricity generated from solar PV installation to be utilised for the island
only and reduce the price of electricity bills of the island.

ME Response:

Provision of electricity is a basic necessity. Hence, the government cannot apply different prices of
electricity to different islands. It is a government policy to harmonize the electricity price for all islands.
The cost of electricity production is lower in the capital city, Male’, compared to other islands. Cross-
subsidizing method is adopted to maintain the same price in all islands.

Under the Decentralisation Act, councils are conferred with more power and has the authority to decide
on the utility provider, STELCO or FENAKA or private company. However, the electricity price requires
approval from Maldives Energy Authority as the price needs to be consistent across the country.

244| Page

Gender Action Plan ARISE
Naifaru Council, LH. Naifaru

Mamnooh Easa, Council Member

-  Inquired regarding the commencing date of the project in Naifaru Island and whether the project consists
a component for net metering.

ME Response:

-  Naifaru island is planned to be included in the second sub-project of ARISE and a survey trip is scheduled
for the Island in the upcoming months.

Ministry of National Planning and Infrastructure

Fathimath Shaufa, Architect

-  Inquired regarding the opportunities for private sector to install Solar PV in their rooftops.
- Informed that the Planning ministry can establish a mechanism to identify whether the building holds the
structural integrity required for Solar PV installation.

ME Response:

- Public spaces are prioritized over private as the space/site can be obtained for a cheaper price, which will
reflect on the tariff rates. However, the project is exploring the options and suitable mechanisms for
private parties.

245 | Page
Gender Action Plan ARISE
LLThPGL Hs Anda er |
SP sige =a |
"
Suodary |euoriay

s928y aroN, uaayeeys pauyy foun: ueL
t md
NOD COUPEYO
NotmnED jysnseyp<g
+
MEOPz6L 20Key, ‘tipos minpqy. Hauno> 4D mppy
OTOIRGL 4okeW Aindag funesy"] paueyo) uno AUD Yernwyeans
‘ai i
662266 S308Y QIN wnysep HOUNOD seISAENYPMYN,

HouhoD numyiey

Spapuany 1alo1d ASHAV 40) worssag HOMME JUIWAZEUEL [eII0g pue yueM

OMAUY

Heuno> coypeuryy

246 | Page

Plan ARISE
MUNeYS HeUEYtE, 4

[99]0> uetry
ANNEX 26: GRIEVANCE REDRESS MECHANISM

Tiers of Nodal Person for Contacts, Communication and Timeframe to
Grievance Contact Other Facilitation by Project address
Mechanism grievance
First Tier: A person e In the ESP or IPP or Contractor 14 working days
Contractor (During designated for the offices and the project site
Construction task need to be there will be an Information
phase) identified for the Board providing details of the

Purpose by IPP and Grievance redress mechanism

Electricity Service listing the names and contact
Independent Provider. telephones/emails.
Power Producer
(IPP) (for solar) / ¢ Grievances can be registered by

Electricity Service
Provider (ESP) (for

contacting the designated
person through phone/email or
battery and grid) by submitting a letter of
(During Operation
Phase)

complaint or by filling a Tier-1
complaint form. The Tier-1 form
must be available online on the
websites of the IPP or ESP or
Contractor, Ministry of
Environment (ME) and from the
front office counters of the
respective offices. (note PMU of
ME should supply the form to.

respective parties).

e For those who cannot properly
write, a staff should assist in
filling the complaint form and
get it signed by the aggrieved
party.

e A formal receipt of the
complaint should be provided to

the aggrieved party.

248 | Page
Gender Action Plan ARISE
The IPP/ESP/Contractor will
screen the grievance to
determine whether the
grievance is related to ARISE

project or not.

If it is related to the project the
aggrieved party should be
informed in writing (copied to
ME) how the case will be
processed as per this grievance
redress mechanism. This should
occur within 03 working days of
receiving the complaint. If the
aggrieved party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

Alternatively, if it is not related
to the project the aggrieved
party should be informed that it
is not related to the project in
writing (copied to ME) and
should inform how the case will
be handled. This communication
should occur within 03 working
days of receiving the complaint.
If the aggrieved party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

Gender Action Plan ARISE

249 | Page

Where the grievance is related
to the project, the
IPP/ESP/Contractor should
come up with a solution either
by (i) discussing internally; (ii)
joint problem solving with the
aggrieved parties, ME and Island
Council or; (iii) a combination of

both options.

The IPP/ESP/Contractor should
communicate the final decision
in writing, in terms how the
grievance was handled to the
aggrieved party within 14
working days of receiving the
complaint. If the aggrieved
party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

The aggrieved party must
acknowledge the receipt of
decision and submit their
agreement or disagreement
with the decision within 10

days.

If no acknowledgement _ is
submitted from the aggrieved
party then the decision will be

considered as accepted.

If the grievance is not resolved
to the satisfaction of the

aggrieved party within 14

Gender Action Plan ARISE

250 | Page

working days of submission of
the grievance to tier 1 then the
aggrieved party may notify local
council in writing, of the

intention to move to tier 2.

Second Tier:
Local Council
(Island or City
Council or any
other party which
performs such a

function)

Local Council will
be the second
point of contact.
Designated contact
persons should be
established within
the Council with a
designated contact

number.

Where the aggrieved party is not.
happy with the outcome of the
decision by the
IPP/ESP/contractor or where
the aggrieved party is of the
view that the council is not
capable of justly solve the issue
or where the grievance is not
resolved within 14 working days
the grievance can be upgraded

to tier 2.

In the council office and the
Project site there will be an
Information Board providing
details of the Grievance redress
mechanism listing the names

and contact telephones/emails.

Grievances can be registered by
contacting the local council
directed contact person(s) or by
submitting a letter of complaint
addressed to the Mayor or
Council president or by filling a
Tier 2 Complaint Form. The
Tier-2 form must be available
online on the websites of the
Island Council, Ministry of
Environment (ME) and from the
front office counters of the

respective offices. (note PMU of

14 working days

Gender Action Plan ARISE

251 | Page

ME should supply the form to

respective parties).

For those who cannot properly
write, a staff should assist in
filling the complaint form and
get it signed by the aggrieved
party.

A formal receipt of the
complaint should be provided to

the aggrieved party.

The aggrieved party must.
submit a copy of the decision
from tier 1 and the letter
submitted raising their
disagreement to decision where
the reason for upgrading to tier
2 is the disagreement with the

decision from tier 1.

The aggrieved party must.
submit a copy of the grievance
form submitted through tier 1 or
the grievance letter submitted
to council, where the reason for
upgrading to tier 2 is due to lack
of response from the
IPP/ESP/Contractor.

The council must screen the
grievance to determine if the
issues and concerns raised in the
complaint falls within the

mandate of the project.

If it is related to the project
council should inform the

Gender Action Plan ARISE

252 | Page

aggrieved party in writing
(copied to ME) how the case will
be processed as per this
grievance redress mechanism.
This should occur within 03
working days of receiving the
complaint. If the aggrieved
party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

Alternatively, if it is not related
to the project the council
should inform the aggrieved
party that it is not related to the
project in writing (copied to ME)
and should inform how the case
will be handled. This
communication should occur
within 03 working days of
receiving the complaint. If the
aggrieved party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

Where the grievance is related
to the project, the council
should come up with a solution
either by (i) discussing within
the council; (ii) joint problem
solving with the aggrieved
parties, ME, ESP and the

Gender Action Plan ARISE

253 | Page

contractor/IPP or; (iii) a

combination of both options.

The council should
communicate the final decision
in writing, in terms how the
grievance was handled to the
aggrieved party within 14
working days of receiving the
complaint. If the aggrieved
party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

The aggrieved party must
acknowledge the receipt of
decision and submit their
agreement or disagreement
with the decision within 10

days.

If no acknowledgement _ is
submitted from the aggrieved
party then the decision will be

considered as accepted.

If the grievance is not resolved
to the satisfaction of the
aggrieved party within 14
working days of submission of
the grievance to tier 2 then the
aggrieved party may notify ME,
in writing, of the intention to

move to tier 3.

Gender Action Plan ARISE

254| Page

Third Tier:
Ministry of
Environment and

Energy

ME will forward
the grievance to
the Project
Management Unit
(PMU) of the
Ministry. A
dedicated number
should be

allocated to

Where the aggrieved party is not.
happy with the outcome of the
decision by the council or where
the aggrieved party is of the
view that the council is not
capable of justly solve the issue
or where the grievance is not
resolved within 14 working days
the grievance can be upgraded

to tier 3.

Grievances can be registered by
contacting ME (directed to the
contact person(s) or by
submitting a letter of complaint
addressed to the Minister of
Environment or by filling a Tier

3 complaint form.

For those who cannot properly
write, the ME staff will fill a
complaint form and get it signed

by the aggrieved party.

A formal receipt of the
complaint should be provided to

the aggrieved party.

The aggrieved party must.
submit a copy of the decision
from the council and the letter
submitted to council raising
their disagreement to decision
where the reason for upgrading
tier 2 is the disagreement with

the council decision.

The aggrieved party must.

submit a copy of the grievance

14 Working Days

Gender Action Plan ARISE

255 | Page

form submitted to council or the
grievance letter submitted to
council, where the reason for
upgrading to tier 2 is due to lack

of response from the council.

Ministry will forward all the
grievances related to the
Project to the Project

Management Unit.

PMU will screen the grievance to
determine if it is related to the

project.

If it is related to the project
PMU should = inform the
aggrieved party in writing how
the case will be processed as per.
this grievance redress
mechanism. This should occur
within 03 working days of
receiving the complaint. If the
aggrieved party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

Alternatively, if it is not related
to the project PMU should
inform the aggrieved party that
it is not related to the project in
writing and should inform how
the case will be handled. This
communication should occur

within 03 working days of

Gender Action Plan ARISE

256 | Page

receiving the complaint. If the
aggrieved party

is unable to read (for whatever
reason) the issued letter should
be read to the person in
presence of a witness and the
witness should declare their

witness to this event.

Where the grievance is related
to the project, the PMU should
come up with a solution either
by (i) Discussing in the project
steering committee; (ii) joint
problem solving with the
aggrieved parties, the council,
Energy Service Provider and the
contractor/IPP (iii) undertaking
site visits and holding onsite
discussions or; (iii) a
combination of all these

options.

The PMU will be responsible to
ensure that there is no cost
imposed on the aggrieved
person, due to the grievance

mechanism at the third tier.

ME should communicate the
final decision in writing, in
terms how the grievance was
handled to the aggrieved party
within 14 working days of
receiving the complaint. If the
aggrieved party

is unable to read (for whatever
reason) the issued letter should
be read to the person in

presence of a witness and the

Gender Action Plan ARISE

257 | Page

witness should declare their

witness to this event.

The aggrieved party must
acknowledge the receipt of
decision and submit their
agreement or disagreement
with the decision within 10

days.

If no acknowledgement _ is
submitted from the aggrieved
party then the decision will be

considered as accepted.

Gender Action Plan ARISE

258 | Page

ANNEX 27: GENDER ACTION PLAN

Introduction

1.1 Project Background

This Gender Action Plan (GAP) is developed for Accelerating Renewable Energy Integration and
Sustainable Energy (ARISE) Project funded by the World Bank and implemented by the Government
of Maldives. On behalf of the government, the project is being implemented by Ministry of
Environment. Implementation partners for the project are the Electricity Service Providers, which at the
moment are Fenaka Coorporation Limited and State Electric Company (STELCO). The project is
comprised of the following key components:

Component 1: Solar PV risk mitigation (USD 36 million IDA Guarantee) — This component will provide
risk mitigation packages to private sector Independent Power Producers (IPPs) to cover off taker risks.
This component is expected to cover 36 MW of solar installation through a number of phases through
various geographic localities across Maldives. The indicative plan involves installation of 11 MW
ground mounted Solar PV in Addu City, Fuvahmulah City, GDh. Thinadhoo, B. Eydhafushi, Lh.
Hinnavaru and HDh. Kulhudhuhfushi and installation of 10 MW floating solar in Addu city, which are
currently in the prequalification stage. And installation 15 MW rooftop, floating and ground mounted
structures in various locations across Maldives.

Component 2: Battery Energy Storage System (BESS) (USD 25 million CTF Loan) — This component
will support deployment of BESS system in some islands to enable high penetration of solar PV. This
addresses challenges posed of rapidly integrating variable energy to existing grids. The Component
targets to support about 50 MWh of BESS in the selected grid systems, subject to market price trends.

Component 3: Grid Modernization for VRE integration (USD1 million IDA Credit, USD2 million CTF
Loan and approx. USD10 million from other IFI co-financing) - This component will support grid
upgrades and reinforcement to accommodate an increasing volume of renewable energy and BESS,
especially for longer duration, in selected grid systems. The main scope will include strengthening
network capacity, deploying supervisory control and data acquisition (SCADA) systems and optimizing
interactions among renewable energy generation, BESS and existing conventional power plants.

Component 4: Technical Support (USD 3 million) — This component provides technical assistance on
the following key areas:

Institutional Capacity Building (Utility, ME and other energy producers)
Pipeline Developments (Feasibility studies and other relevant studies)
Other Sustainable Energy Developments

Project management and implementation plan

1.2 Aims and Objective

259 | Page
Gender Action Plan ARISE
Gender Action Plans for projects are developed to include clear targets, quotas, gender design features
and quantifiable performance indicators to ensure women’s participation and benefits. Often women are
excluded and benefit invariably less from activities undertaken through various development initiatives
and thus, specific actions are required to address this gap. Especially since ARISE project is undertaken
for a traditionally male dominated sector, to have such a plan for this project is critical. It is essential
that project interventions are planned in such a way to address this gap. This brief plan is developed to
address such gaps.

This plan will first look into the context of Maldives in terms of gender relations. This will look into
general trends of the society and specific trends in relation to energy sector. Following this brief review,
gender gaps will be identified and activities that will be undertaken to address these gaps through the
various components of the project determined through a gender action plan.

Legislation and Policy

Several legal mechanisms are in place in the Maldives to promote gender equality. This sub-section
looks into such laws and policies.

2.1 Gender Equality Act (18/2016)

Employers are further mandated under the Gender Equality Act (18/2016), to ensure non- discrimination
based on gender. The Act stipulates that all government offices and private businesses must take
appropriate measures to achieve the following goals;

- Abolish gender based discrimination, including direct and indirect discrimination.
- Abolish all systemic discrimination caused through established systems with unequal practices.
- Promote equal opportunities for men and women.

- Promote notions and ideas of gender equality to eliminate undesired preconceptions against a
certain gender.'*

Providing equal opportunity under the Act includes, (a) eliminating weaknesses or difficulties caused
by inequality between men and women, (b) reducing the negative effects of inequality between men and
women, (c) facilitating the special needs of a particular gender to achieve ease of attainment of services,
and (d) evaluating the degree of participation of each gender in public life and public services and take
appropriate steps to balance such participation."

Public and private sector employers are further mandated under the Act to;

13 Article 18, [18/2016]
4 Article 19, [18/2016]

260 | Page
Gender Action Plan ARISE
Provide equal opportunity to men and women in the employment, training and advancement of position.

Provide equal wages to men and women who perform the same responsibilities at the same place of
employment.

Men and women at the same place of employment with work adequately equal in value and weight shall
be given equal wages, overtime compensation, benefits and allowances.

Employment opportunities shall not be offered or advertised to restrict a particular gender, except in
circumstances the work is required to be undertaken by a particular gender.

Announcements and advertisements for work that is likely to attract more men than women must be
designed to invite and not to exclude women.

Take all possible steps to eliminate obstructions to employment of women and to create conducive work
environments for women.

Establish a complaints mechanism."

2.2 Prevention of Sexual Harassment Act (16/2014)

Prevention of Sexual Harassment Act (16/2014) prohibits employers and employees from subjecting
those who work under them or their co-workers to any extent any type of sexual harassment. Sexual
Harassment is defined in the Act as, any sexual act committed against a person without their consent. A
sexual act, for the purposes of the Act, is any action, whether physical, verbal or otherwise, which
according to a reasonable person, suggests a sexual intent towards the victim. Any such act is to be
proven on the balance of probability.'® It is the duty of the employer to take reasonable steps to ensure
that the work environment is an environment that is free from sexual harassment and one in which such
acts does not negatively affect the work of employees.’ Employers are obliged to establish policies to
prevent sexual harassment and have such policies published,'*

Every government office including the presidents’ office, independent institutions, parliament, the
courts and all work places with more than 30 employees must have, under the Act, a Sexual Harassment
Prevention Committee, with the function, among other things, of hearing complaints, investigating
potential acts of harassment and take proper action against perpetrators in accordance with the
Employment Act.'? The Committee consists of 03 members out of which one must be female. The
Committee can, depending on the gravity of the action, take disciplinary actions ranging from

15 Article 20, [18/2016]
%6 Articles 2, 3 [16/2014]
17 Article 7, [16/2014]
18 Article 13, [16/2014]
1 Articles 17, 18, 19 [16/2014]
261 | Page
Gender Action Plan ARISE
cautioning, suspension, demotion and dismissal.”’ Decisions must be taken within 60 days of receiving
a complaint. Decisions of the Committee can be appealed at Employment Tribunal.”!

2.3 Decentralization Act (24/2019)

The recently amended decentralization act has provisions to empower women. In this regard, 33% of
those who are elected are seats reserved exclusively for women”. Moreover, the act now identifies
Women’s Development Committees (WDC) within the formal structure of the local government. WDC
members are also elected through an electoral process together with the local council election, they are
to be housed in the council and salary is given to WDC members”. Furthermore, 5% of the grant money
that council attains needs to be given to WDC.

Maldives Context

Cultural and religious norms dictate that role of women in society in the Maldives. In this regard, similar
to many South Asian countries women are seen as the primary caretakers of the home and the men are
seen as the primary providers. As per Household Income and Expenditure Survey (HIES) of 2016,
women on average spend 06 hours a day in doing household chores while men spend on average only
03 hours (National Bureau of Statistics [NBS], 2016). Thus, the time available for women for other
activities within the public sphere is very much limited. In this regard, public forums and public meetings
are often dictated by men. Moreover, women are often underrepresented in political sphere, for example
in the parliamentary election of 2019 only 35 of the 395 candidates competing were women. Only 04
of the elected 87 constituents are women in the sitting 19" parliament. This number is less than 18"
parliament which had 05 female representatives. As highlighted above, the amendment to
decentralization act to reserve 33% of the seats for women are a welcome change.

Due to this cultural norm, another aspect where women are represented less than men are in formal
employment. As per Household Income and Expenditure Survey (HIES) of 2016 the Female Labour
Force Participation Rate (FLPR) in the Maldives is 42.2% while for males the rate is 75.1% (NBS,
2016). This is lower than the global average of 47.67%, however better than most of the South Asian
neighbors (Figure 1). In this regard, only Bhutan and Afghanistan has higher FLPR than the Maldives
(Figure 1).

20 Article 22, [16/2014]
2 Article 26, [16/2014]
2 Article 56-5, [24/2019]
2 Article 56-6, [24/2019]
262 | Page
Gender Action Plan ARISE
Figure 1 FLRP rates in South Asia and world average

The percentage of earners from employment activities for all age groups is higher for men except for 15
to 20 age group (NBS, 2016) (figure 2).

—e—Female

jg 100% Om Male

2 90%

&

2 80%

2 70%

+

3 60%

S soy

S 50%

&

£ 40%

Fa

S 30%

a

a 20%

a

3

2 10%

a

£ 0%

$ yo a+t+rntranstran st +
Soe egos F HH Oo B
wo oo So wn i=] w o w o w Q ~
4:3 amameetR GS

Figure 2 Earners 15 year and above population from employment related income by age and sex

As highlighted previously the main reason for lack of participation of women in employment is due to
them being the primary care takers at home. For instance, HIES suggest that 49% of women did not seek
employment as they are the primary care takers at home (NBS, 2016).

In terms of type of employment, women are usually concentrated in traditional stereotypical
employment sectors like teaching, nursing and administrative jobs. Very few are involved in other fields.
For example, according to 2014 census for energy sector, only 12 percent of those who are employed
are females. Of these very few are involved in technical fields.

263 | Page
Gender Action Plan ARISE
This is very much evident, from the recent data attained from the two utility companies. In this regard,
FENAKA and STELCO combined have only 12 women working in technical fields (Table 1). Most are
involved in administrative roles and few in management positions.

Table 1 Classification of employees by type and Gender (source: Stelco & Fenaka HR)

Type of Employee Male Female
FENAKA

Non-Technical 952 896
Technical 1571 8
STELCO

Non-Technical 246 166
Technical 618 4

Another issue that women face in Maldives is sexual harassment. UNFPA suggests that 96% of women
face street harassment (UNFPA, 2018). Moreover, a study undertaken in 2016 which surveyed
harassment in some government institutions in Male’, showed that 31.7% of respondents have heard
about an incident involving sexual harassment in workplace (Ibrahim, 2016).

Consultations

Based on the literature review a draft gender action plan was prepared and consultations were undertaken
with the electricity service providers (STELCO and Fenaka) and NGOs working for women’s rights.
Input from these parties were used to finalize the gender action plan. This section provides a summary
of the outcomes of the discussions held with these parties.

Figure 3 Consultations with NGOs, Stelco and Fenaka

4.1 Electricity Service Providers

264| Page
Gender Action Plan ARISE
The consultative meeting was held on 27" February 2020 at 13:00 hours. Two participants from each
STELCO and Fenaka participated in the meeting (Annex 1). From the project management unit,
Environment and Social Safeguards Specialist and Communications Specialist participated in this
consultation meeting.

A brief summary of the ARISE project was provided to the participants including a brief description of
the four components of the project. Initial ideas on GAP were also shared with the participants.

Following the introduction both STELCO and Fenaka highlighted activities that are currently
undertaken by both companies to address the gender gap in the energy sector. Both companies
highlighted that they have undertaken a number of activities through the GCF Project “Supporting
Vulnerable Communities in Maldives to Manage Climate Change Induced Water Shortages”
implemented by the Ministry of Environment and through Women in Power Sector Professional
Network in South Asia [WePOWER] network whose secretariat at the moment is The World Bank’s
South Asia Gender and Energy Facility (SAGE).

In this regard both companies have finalized the Terms of Reference for Gender Focal Point and are in
the process of assigning an employee for the position. Moreover, Fenaka have undertaken a preliminary
gender scan of the company and is in the process of undertaking a more comprehensive gender scan.
Fenaka shared plans to undertake Stem outreach programs for female students in primary, secondary
and higher secondary schools. STELCO highlighted that they have started a certificate 03 in electrician
course targeted for women in association with Technical and Vocational Education and Training
Authority (TVET). The program started in 09" February 2020 and have 20 enrolled participants. Fenaka
shared plans to undertake a similar activity. It was also highlighted the importance of undertaking such
trainings in some islands rather than in Male’. Moreover, both companies highlighted plans to provide
higher education scholarships targeted exclusively to women.

In terms of ideas on how the project can contribute, it was highlighted that the project could contribute
to the ongoing activities planned by both companies. It was suggested to undertake career talk story
telling exercises to female students to show them role models and to encourage those with interest to
pursue this career path. Suggestion was to focus these talks on those who are completing primary and
are in the process of selecting a stream for studies.

In addition, it was highlighted that if certain percentage of trainings that was given through the project
is reserved for women it will contribute to the overall goals that both companies are aiming to achieve.
In this regard, the 30% target that was suggested in the draft GAP was seen by both companies as an
acceptable number based on current situation.

A further suggestion that was made is to include mentoring opportunities for female students and staff
alike through the IPPs which undertake solar PV installation.

It was also discussed to reserve a majority percentage for women from the Environmental and Social
Officers (ESOs) identified from the company staff in each island who will be involved in providing
safeguards support.

Following the meeting Fenaka provided a draft plan that was shared with WePOWER which included
more activities that were planned to be undertaken by the company. Which included having flexible
working hours to women involved in technical shift duty positions, workshops on sexual harassment
and workplace harassment and on the job training given to women hired to undertake technical works.

265 | Page
Gender Action Plan ARISE
4.2 Women’s Rights NGOs

The consultative meeting was held on 03" March 2020 at 13:00 hours. Of the 10 NGOs that were invited
03 NGOs participated in this meeting. The participating NGOs include Women in Tech Maldives,
Maldives Youth Network and Hope for Women. Annex 2 provides the list of participants and their
details. From the project management unit, Environment and Social Safeguards Specialist and
Communications Specialist participated in this consultation meeting.

A brief summary of the ARISE project was provided to the participants including a brief description of
the four components of the project. Initial ideas on GAP were also shared with the participants. The
floor was then opened for participant comments and feedback.

It was highlighted that for women it is very difficult to work in some fields, especially in fields that have
shift duty commitments, like in many technical fields. Lack of flexibility in working hours was identified
as one of the primary reasons why women do not pursue careers in such fields. Another reason identified
was harassment that women experience in the work environment. Furthermore, it was highlighted that
even though many women study technical fields, even after studies they are often restricted to
administrative desk jobs due to this lack of flexibility in working hours.

In terms of raising awareness on energy efficiency it was highlighted that most awareness sessions focus
on what to do rather than focusing on why they are doing it. For long term sustenance it is important to
include this aspect in the awareness sessions undertaken through the project.

The importance of using different media and methods to reach different age groups were also
highlighted. In this regard, it was suggested that audio visuals maybe more effective for younger
generation while simple door to door talks will be more effective for older women.

In addition to WDC it was highlighted that NGOs in many islands are more active, hence perhaps
involve NGOs and student groups as well in awareness raising activities and other activities that are
undertaken in the islands.

In terms of career talks, it was identified rather than exclusively relying on women in Male’ who are in
technical fields, it will be more beneficial and more relatable if women in the islands who are in technical
fields are utilized. The NGOs offered help in identifying such women in the project islands and
suggested that they will provide the contacts.

The participating NGOs also expressed interest in collaborating with the project in undertaking activities
in various islands.

Gender Gaps and Gender Action Plan

5.1 Gender Gaps

266 | Page
Gender Action Plan ARISE
Based on the discussions in sections 3 and 4 above several Gender Gaps can be identified which are
applicable to the project. This includes:

Lack of women in energy sector

Lack of participation of women in public sphere
Lack of access to trainings in technical fields
Harassment of women in workplace

The project activities under the four components will be planned in such a way to address these gaps.
As the two implementing partners of STELCO and Fenaka already have clear ideas and comprehensive
plans, rather than reinventing the wheel, the project will aim to provide support in achieving the targets
that are set by both companies. Thus, both implementation partners will play a key role in
implementation of this plan.

267 | Page
Gender Action Plan ARISE
5.2 Details of the Plan

Activity Gaps

Career talks on | | and3
Women in

Energy

Component
of the
project

No _ specific
Component

Other
Related
Project
Instruments

Locations

All project
locations

Project Interventions

In each project island or
city undertake career talks
targeted to secondary
school children. Use
female engineers, ideally
from the selected islands to
provide inspiration.

Women in Engineering
career talks — showed
through various social and
mainstream media
including video and feature
reports

Information sessions
undertaken by STELCO
and FENAKA to school
leavers highlighting gender
positive initiatives and
policies implemented by
the companies

Indicator

At least 65% of the
females enrolled in
secondary schools of
the project regions

Implementation
Parties

STELCO, Fenaka,
PMU and NGOs

Gender Action Plan ARISE

268 | Page

Gender Action Plan ARISE

Undertake land3 | Component 4 | - One project | Undertake this training | Train at least 30) STELCO, Fenaka
Certificate level 3 implemented | through Component 4 individuals and PMU
in electrician location
course for women
in at least one of
the project
implemented
islands
Involve women in | 1 and3 | Component 4 | - All project | In various _ trainings | At least 30% of those |STELCO, Fenaka
trainings locations undertaken under who are trained by the | and PMU
undertaken by component 4 involve | project should be
the project under women women
component 4
Majority of ESOs | 3 Components | Environment | All project | Preference givento women | At least 65% of ESOs | STELCO, Fenaka
identified in 1,2 &3 and — Social | locations when training and | being women and PMU
islands being Management identifying ESOs from
women Framework project implemented
(ESMF) islands

Involvement of | 2 Components | Stakeholder | All project | Undertaken consultations | At least 50% of those | STELCO, Fenaka
women in 12&3 Engagement | locations regarding project targeted | involved in | and PMU
consultations and Plan (SEP) to women. In this regard | consultative and
awareness household surveys targeted awareness _ activities
activities for women will be | should be women
undertaken by undertaken
the project

Consultative meetings will

be held with Womens

NGOs and other

community NGOs within

the project islands.

269 | Page

Train WDCs and NGOs in
each island to undertake
targeted awareness to
women of the community.

Gender Action Plan ARISE

Mechanisms in | 4 Component Labour All project | Ensure access to | Ensure that |STELCO, Fenaka,
place to report 1,2 and 3 Management _ locations mechanisms to report mechanisms are in| ME and IPP
workplace sexual Procedure workplace sexual | place for IPP, PMU,
harassment (LMP) harassment for direct | STELCO and Fenaka
project workers and other
workers
270 | Page

References

Ibrahim, F. F. (2016). Sexual Harrassment in Government Offices, a knowledge, attitude and practices
survey for staff working in Male’. Male’ Maldives; Maldives National University.

UNFPA (2018). Maldivian Women Say #METoo. retrieved from:
https://maldives.unfpa.org/en/news/maldivian-women-say-metoo

The World Bank (2018). Environmental and Social Framework. Washington DC: International Bank for
Reconstruction and / The World Bank.

Webler, T. (1995). “Right” discourse in citizen participation: An evaluation yardstick. In O. Renn, T.
Webler, & P. M. Wiedemann (Eds.), Fairness and competence in citizen participation: Evaluating models
for environmental discourse (pp. 35-87). Dordrecht, Netherlands: Kluwer Academic.

Annex 1: Participant list Consultation with STELCO and Fenaka

ESMF ARISE Project | 271

5 Benes
Meeting: F721 S & wheeling Wenares ae aer
Date: 5 4 -o2- 222%
Time: 310% *
IDAN'
Name Designation Office Email Phone No. Signature
01 | tamuna Psy ESR FENAKAL es —_ AAAI (apsea al
De nae S
02 Mariqam Hana Dewey Director one fone ha naka « fee
srablacn Babe: fet
[= [hme Aaa tet meen | Seve frre eee
* Sameera Mokke] Aes) Tanager” ELCO Sciam eA TEORE FY
05
06
o7 Ty
. ‘7
08
=f
09
3 [ |
q a
it
| + +}
12
—|
13 ih

Annex 2: Participants of Meeting with NGOs

272

Mecting: Me eX3—, ait OS ea Ny
Date: ZY MexckK- zor
Time: ¢. os
MEETING ATTENDANCE
Name Designation Office Email Phone No.
01 . 5 be i
tind Ati V- President Weaver lech mv wake ew. zp

02

|__| Shethara th Ame d s

03 = <4

Soueda

th sepreseotative,
Hasan Koetive Copedidte

273

